Exhibit 10.1

 

 

 

 

$150,000,000

 

CREDIT AND GUARANTEE AGREEMENT

 

among

 

SIRVA WORLDWIDE, INC.,

a Debtor and Debtor-in-Possession, as Borrower,

 

SIRVA, INC.,

a Debtor and Debtor-in-Possession, as a Guarantor,

 

THE OTHER GUARANTORS NAMED HEREIN,

Each a Debtor and Debtor-in-Possession

 

and

 

THE SEVERAL LENDERS

FROM TIME TO TIME PARTIES HERETO, and

 

JPMORGAN CHASE BANK, N.A.,

as administrative agent

 

Dated as of February 6, 2008

 

 

 

 

J.P. MORGAN SECURITIES INC., as

as sole lead arranger and sole bookrunner

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

Page

 

 

SECTION 1.   DEFINITIONS

2

 

1.1.

Defined Terms

2

 

1.2.

Other Definitional Provisions

23

 

 

 

 

SECTION 2.   AMOUNT AND TERMS OF COMMITMENTS

23

 

2.1.

Revolving Credit Commitments

23

 

2.2.

Procedure for Revolving Credit Borrowing

24

 

2.3.

Termination or Reduction of Revolving Credit Commitments

24

 

2.4.

Term Loans

25

 

2.5.

Term Notes

25

 

2.6.

Procedure for Term Loan Borrowing

25

 

2.7.

Repayment of Loans

25

 

2.8.

Priority and Liens

26

 

2.9.

Payment of Obligations

28

 

2.10.

No Discharge; Survival of Claims

28

 

2.11.

Conversion to Exit Facility Agreement

28

 

 

 

 

SECTION 3.   LETTERS OF CREDIT

29

 

3.1.

L/C Commitment

29

 

3.2.

Procedure for Issuance of Letters of Credit

30

 

3.3.

Fees, Commissions and Other Charges

31

 

3.4.

L/C Participations

31

 

3.5.

Reimbursement Obligation of the Borrower

32

 

3.6.

Obligations Absolute

33

 

3.7.

Letter of Credit Payments

34

 

3.8.

Application

34

 

 

 

 

SECTION 4.   GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT

34

 

4.1.

Interest Rates and Payment Dates

34

 

4.2.

Conversion and Continuation Options

35

 

4.3.

Minimum Amounts of Sets

35

 

4.4.

Optional and Mandatory Prepayments and Commitment Reductions

35

 

4.5.

Commitment Fees; Administrative Agent’s Fee; Other Fees

37

 

4.6.

Computation of Interest and Fees

37

 

4.7.

Inability to Determine Interest Rate

38

 

4.8.

Pro Rata Treatment and Payments

38

 

4.9.

Illegality

41

 

4.10.

Requirements of Law

41

 

4.11.

Taxes

42

 

4.12.

Indemnity

47

 

4.13.

Certain Rules Relating to the Payment of Additional Amounts

47

 

i

--------------------------------------------------------------------------------


 

 

Page

 

 

 

4.14.

Controls on Prepayment if Aggregate Outstanding Revolving Credit Exceeds
Aggregate Revolving Credit Commitments

49

 

 

 

 

SECTION 5.   REPRESENTATIONS AND WARRANTIES

50

 

5.1.

Financial Condition

50

 

5.2.

No Change

51

 

5.3.

Corporate Existence; Compliance with Law

51

 

5.4.

Corporate Power; Authorization; Enforceable Obligations

51

 

5.5.

No Legal Bar

52

 

5.6.

No Material Litigation

52

 

5.7.

No Default

52

 

5.8.

Ownership of Property; Liens

52

 

5.9.

Intellectual Property

53

 

5.10.

Taxes

53

 

5.11.

Federal Regulations

53

 

5.12.

ERISA

54

 

5.13.

Investment Company Act; Other Regulations

54

 

5.14.

Subsidiaries

54

 

5.15.

Environmental Matters

54

 

5.16.

No Material Misstatements

55

 

5.17.

Labor Matters

56

 

5.18.

The Orders

56

 

5.19.

Use of Proceeds

56

 

 

 

 

SECTION 6.   CONDITIONS PRECEDENT

56

 

6.1.

Conditions to Initial Extension of Credit

56

 

6.2.

Conditions to Each Other Extension of Credit

59

 

 

 

 

SECTION 7.   AFFIRMATIVE COVENANTS

61

 

7.1.

Financial Statements

61

 

7.2.

Certificates; Other Information

62

 

7.3.

Payment of Obligations

63

 

7.4.

Conduct of Business and Maintenance of Existence

63

 

7.5.

Maintenance of Property; Insurance

64

 

7.6.

Inspection of Property; Books and Records; Discussions

64

 

7.7.

Notices

64

 

7.8.

Environmental Laws

66

 

7.9.

Tax Shelter Regulations

67

 

 

 

 

SECTION 8.   NEGATIVE COVENANTS

67

 

8.1.

Minimum EBITDA

67

 

8.2.

Limitation on Indebtedness

67

 

8.3.

Limitation on Liens

69

 

8.4.

Limitation on Guarantee Obligations

71

 

8.5.

Limitation on Fundamental Changes

73

 

8.6.

Limitation on Sale of Assets

73

 

8.7.

Limitation on Loans and Dividends to Holding

75

 

ii

--------------------------------------------------------------------------------


 

 

Page

 

 

 

8.8.

Limitation on Capital Expenditures

76

 

8.9.

Limitation on Investments, Loans and Advances

76

 

8.10.

Limitations on Certain Acquisitions

78

 

8.11.

Limitation on Transactions with Affiliates

78

 

8.12.

Limitation on Sales and Leasebacks

79

 

8.13.

Limitation on Changes in Fiscal Year

79

 

8.14.

Limitation on Lines of Business; Creation of Subsidiaries

79

 

8.15.

Limitation on Synthetic Purchase Agreements

80

 

8.16.

Limitation on Modifications of Tax Sharing Agreement

80

 

8.17.

Limitations on Currency and Commodity Hedging Transactions

80

 

8.18.

Chapter 11 Claims

80

 

8.19.

Use of Proceeds

80

 

8.20.

Reorganization Plan

80

 

8.21.

Covenants of Holding Companies

81

 

8.22.

Limitation on Negative Pledge Clauses

82

 

 

 

 

SECTION 9.   EVENTS OF DEFAULT

82

 

 

 

 

SECTION 10.   THE Administrative Agent

86

 

10.1.

Appointment

86

 

10.2.

Delegation of Duties

86

 

10.3.

Exculpatory Provisions

87

 

10.4.

Reliance by Administrative Agent

87

 

10.5.

Notice of Default

88

 

10.6.

Acknowledgements and Representations by Lenders

88

 

10.7.

Indemnification

88

 

10.8.

Administrative Agent in its Individual Capacity

89

 

10.9.

Successor Administrative Agent

89

 

 

 

 

SECTION 11.   GUARANTEE

90

 

11.1.

Guarantee

90

 

11.2.

Right of Contribution

90

 

11.3.

No Subrogation

91

 

11.4.

Amendments, etc. with respect to the Obligations

91

 

11.5.

Guarantee Absolute and Unconditional

91

 

11.6.

Reinstatement

92

 

11.7.

Payments

92

 

 

 

 

SECTION 12.   REMEDIES; APPLICATION OF PROCEEDS

92

 

12.1.

Remedies; Obtaining the Collateral Upon Default

92

 

12.2.

Remedies; Disposition of the Collateral

93

 

12.3.

Application of Proceeds

94

 

12.4.

WAIVER OF CLAIMS

95

 

12.5.

Remedies Cumulative

95

 

12.6.

Discontinuance of Proceedings

96

 

 

 

 

SECTION 13.   MISCELLANEOUS

96

 

iii

--------------------------------------------------------------------------------


 

 

Page

 

 

 

13.1.

Amendments and Waivers

96

 

13.2.

Notices

98

 

13.3.

No Waiver; Cumulative Remedies

99

 

13.4.

Survival of Representations and Warranties

99

 

13.5.

Payment of Expenses and Taxes

99

 

13.6.

Successors and Assigns; Participations and Assignments

100

 

13.7.

Adjustments; Set-off

104

 

13.8.

Counterparts

105

 

13.9.

Severability

105

 

13.10.

Integration

105

 

13.11.

GOVERNING LAW

106

 

13.12.

Submission To Jurisdiction; Waivers

106

 

13.13.

Absence of Prejudice to the Pre-petition Lenders with Respect to Matters Before
the Bankruptcy Court

106

 

13.14.

Judgment

107

 

13.15.

Acknowledgements

107

 

13.16.

WAIVER OF JURY TRIAL

107

 

13.17.

Confidentiality

108

 

iv

--------------------------------------------------------------------------------


 

 SCHEDULES

 

 

 

 

 

A

 

Notices

 

B

 

List of Guarantors

 

C

 

Existing Letters of Credit

 

D

 

Designated Foreign Currencies

 

5.2

 

Material Adverse Effect Disclosure

 

5.4

 

Consents Required

 

5.6

 

Litigation

 

5.8

 

Real Property

 

5.9

 

Intellectual Property Claims

 

5.15

 

Subsidiaries

 

6.1(d)

 

Lien Searches

 

8.2(d)

 

Permitted Indebtedness

 

8.3(j)

 

Permitted Liens

 

8.4(a)

 

Permitted Guarantee Obligations

 

8.9(c)

 

Permitted Investments

 

8.11(v)

 

Permitted Transactions with Affiliates

 

 

 

 

 EXHIBITS

 

 

 

 

 

 

A-1

 

Form of Revolving Credit Note

 

A-2

 

Form of Term Note

 

B

 

Form of Interim Order

 

C

 

Exit Facility Term Sheet

 

D-1

 

Form of Opinion of Kirkland & Ellis LLP, Special Counsel to the Loan Parties

 

D-2

 

Form of Opinion of Eryk J. Spytek, In-house Counsel to the Loan Parties

 

E

 

Form of U.S. Tax Compliance Certificate

 

F

 

Form of Assignment and Acceptance

 

G

 

Assumption Agreement

 

H

 

Form of Borrowing Certificate

 

I

 

Form of Closing Certificate

 

v

--------------------------------------------------------------------------------


 

CREDIT AND GUARANTEE AGREEMENT (the “Agreement”), dated as of February 6, 2008,
among (i) SIRVA WORLDWIDE, INC., a Delaware corporation (the “Borrower”), which
is a debtor and debtor-in-possession in a case pending under Chapter 11 of the
Bankruptcy Code, (ii) SIRVA, INC., a Delaware corporation (“Holding”), and each
of the direct and indirect domestic Subsidiaries of Holding designated as a
Guarantor on Schedule B hereto (such Subsidiaries, collectively with Holding,
the “Guarantors” and together with the Borrower and Holding, the “Debtors” and
each a “Debtor”), each of which Guarantors is a debtor and a
debtor-in-possession in a case pending under Chapter 11 of the Bankruptcy Code
(the cases of the Borrower and the Guarantors, each a “Case” and, collectively,
the “Cases”), (iii) the several banks and other financial institutions from time
to time parties to this Agreement (as further defined in subsection 1.1, the
“Lenders”), and (iv) JPMORGAN CHASE BANK, N.A., (“JPMCB”), as administrative
agent for the Lenders hereunder (in such capacity, the “Administrative Agent”).

 

INTRODUCTORY STATEMENT:

 

On February 5, 2008 (the “Petition Date”), the Debtors filed voluntary petitions
with the Bankruptcy Court (such term and other capitalized terms used in this
Introductory Statement being used with the meanings given to such terms in
subsection 1.1) initiating the Cases and have continued in the possession of
their assets and in the management of their businesses pursuant to Bankruptcy
Code Sections 1107 and 1108.

 

Pursuant to this Agreement and the Orders, the Lenders are making available to
the Borrower a $150,000,000 debtor-in-possession facility consisting of (i) a
term loan in an aggregate principal amount not to exceed $65,000,000, and (ii) a
revolving loan in an aggregate principal amount not to exceed $85,000,000,
including a letter of credit facility in an aggregate principal amount not to
exceed $60,000,000 (in each case, subject to mandatory and optional reductions
in accordance with subsection 4.4), all of the Borrower’s obligations under
which are guaranteed by the Guarantors, and that is automatically convertible to
an exit facility upon the satisfaction (or waiver) of certain conditions, all of
the Borrower’s obligations under each of which are guaranteed by the Guarantors.

 

The proceeds of the Loans and the Letters of Credit will be used to repay
certain indebtedness outstanding on the Petition Date and to provide working
capital for, and for other general corporate purposes of, the Loan Parties, in
all cases subject to the terms of this Agreement and the Orders.

 

To provide guarantees for the repayment of the Loans, the reimbursement of any
draft drawn under the Letters of Credit and the payment of the other Obligations
of the Debtors hereunder and under the other Loan Documents, the Debtors are
providing to the Administrative Agent and the Lenders, pursuant to this
Agreement and the Orders, the following (each as more fully described herein):

 

(a)           a guarantee from each of the Guarantors of the due and punctual
payment and performance of the Obligations of the Borrower hereunder and under
the Notes;

 

--------------------------------------------------------------------------------


 

(b)           with respect to the Obligations of the Loan Parties hereunder, an
allowed administrative expense claim entitled to the benefits of Bankruptcy Code
Section 364(c)(1) in each of the Cases, having a superpriority over any and all
administrative expenses of the kind specified in Bankruptcy Code
Sections 503(b) or 507(b);

 

(c)           pursuant to Bankruptcy Code Section 364(c)(2) a perfected first
priority (subject to permitted exceptions) lien on all present and
after-acquired property of the Debtors not subject to a lien on the Petition
Date;

 

(d)           pursuant to Bankruptcy Code Section 364(c)(3) a perfected junior
lien on, and security interest in, all present and after-acquired property of
the Debtors that is otherwise subject to a valid and perfected lien on the
Petition Date (other than to secure the Prepetition Credit Facility Obligations)
or a valid lien perfected (but not granted) after the Petition Date to the
extent such post-Petition Date perfection in respect of a pre-Petition Date
claim is expressly permitted under the Bankruptcy Code; and

 

(e)           pursuant to Bankruptcy Code Section 364(d)(1) a perfected first
priority (subject to permitted exceptions), senior priming lien on (x) all
present and after-acquired property of the Debtors that is subject to a lien on
the Petition Date to secure the Prepetition Credit Facility Obligations and
(y) all present and after-acquired assets that are presently subject to liens
that are junior to the liens that secure the Prepetition Credit Facility
Obligations.

 

All of the claims and the Liens granted hereunder and pursuant to the Orders in
the Cases to the Administrative Agent and the Lenders shall be subject to the
Carve Out and the Permitted Liens, but in each case only to the extent provided
in subsection 2.8 and the Orders.

 

Accordingly, the parties hereto hereby agree as follows:

 


SECTION 1.   DEFINITIONS


 


1.1.          DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS
SHALL HAVE THE FOLLOWING MEANINGS:

 

“ABR”:  for any day, a rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to the greater of (a) the Prime Rate in effect on such
day and (b) the Federal Funds Effective Rate in effect on such day plus 1/2 of
1%.  For purposes hereof:  “Prime Rate” shall mean the rate of interest per
annum publicly announced from time to time by JPMCB as its prime rate in effect
at its principal office in New York City (the Prime Rate not being intended to
be the lowest rate of interest charged by JPMCB in connection with extensions of
credit to debtors); and “Federal Funds Effective Rate” shall mean, for any day,
the weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of
New York, or, if such rate is not so published for any day which is a Business
Day, the average of the quotations for the day of such transactions received by
the Administrative Agent from three federal funds brokers of recognized standing
selected by it.  Any change in the ABR due to a change in the Prime Rate or the
Federal Funds Effective Rate

 

2

--------------------------------------------------------------------------------


 

shall be effective as of the opening of business on the effective day of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.

 

“ABR Loans”:  Loans the rate of interest applicable to which is based upon the
ABR.

 

“Acceleration”:  as defined in subsection 9(e).

 

“Accounts”:  as defined in the Uniform Commercial Code as in effect in the State
of New York from time to time; and, with respect to the Borrower and its
Subsidiaries, all such Accounts of such Persons, whether now existing or
existing in the future, including, without limitation, (a) all accounts
receivable of such Person (whether or not specifically listed on schedules
furnished to the Administrative Agent), including, without limitation, all
accounts created by or arising from all of such Person’s sales of goods or
rendition of services made under any of its trade names, or through any of its
divisions, (b) all unpaid rights of such Person (including rescission, replevin,
reclamation and stopping in transit) relating to the foregoing or arising
therefrom, (c) all rights to any goods represented by any of the foregoing,
including, without limitation, returned or repossessed goods, (d) all reserves
and credit balances held by such Person with respect to any such accounts
receivable of any obligors, (e) all letters of credit, guarantees or collateral
for any of the foregoing and (f) all insurance policies or rights relating to
any of the foregoing.

 

“Administrative Agent”:  as defined in the Preamble hereto.

 

“Affiliate”:  as to any Person, any other Person (other than a Subsidiary)
which, directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person.  For purposes of this definition, “control” of
a Person means the power, directly or indirectly, either to (a) vote 20% or more
of the securities having ordinary voting power for the election of directors of
such Person or (b) direct or cause the direction of the management and policies
of such Person, whether by contract or otherwise.

 

“Aggregate Outstanding Revolving Credit”:  as to any Revolving Credit Lender at
any time, an amount equal to the sum of (a) the aggregate principal amount of
all Revolving Credit Loans made by such Revolving Credit Lender then outstanding
and (b) such Revolving Credit Lender’s Revolving Credit Commitment Percentage of
the L/C Obligations then outstanding.

 

“Agreement”:  this Credit Agreement, as amended, supplemented, waived or
otherwise modified from time to time.

 

“Applicable Margin”:  as applied to any given type of Loans, (a) with respect to
ABR Loans, 5.5% per annum and (b) with respect to Eurodollar Loans, 6.5% per
annum.

 

“Application”:  an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to open a Letter of Credit.

 

“Approved Fund”:  as defined in subsection 13.6(b).

 

3

--------------------------------------------------------------------------------


 

“Asset Sale”:  any sale, issuance, conveyance, transfer, lease or other
disposition (a “Disposition”) by the Borrower or any of its Subsidiaries, in one
or a series of related transactions, of any real or personal, tangible or
intangible, property (including, without limitation, Capital Stock) of the
Borrower or such Subsidiary to any Person (other than to the Borrower or any of
its Wholly Owned Subsidiaries) which yields gross proceeds to the Borrower or
any of its Subsidiaries (valued at the initial principal amount thereof in the
case of non-cash proceeds consisting of notes or other debt securities and
valued at fair market value in the case of other non-cash proceeds) in excess of
$250,000, provided that the term Asset Sale shall not include any Disposition by
any Insurance Subsidiary of its property in the ordinary course of conducting
its insurance business.

 

“Alternative Financing” as defined in Section 2.11.

 

“Assignee”:  as defined in subsection 13.6(b).

 

“Assignment and Acceptance”:  an Assignment and Acceptance, substantially in the
form of Exhibit F.

 

“Assumption Agreement”:  the supplement to the Guarantee substantially in the
form of Exhibit G attached hereto.

 

“Available Revolving Credit Commitment”:  as to any Revolving Credit Lender at
any time, an amount equal to the excess, if any, of (a) the amount of such
Revolving Credit Lender’s Revolving Credit Commitment at such time over (b) the
sum of (i) the aggregate unpaid principal amount at such time of all Revolving
Credit Loans made by such Revolving Credit Lender, and (ii) an amount equal to
such Revolving Credit Lender’s Revolving Credit Commitment Percentage of the
outstanding L/C Obligations at such time; collectively, as to all the Lenders,
the “Available Revolving Credit Commitments”.

 

“Bankruptcy Code”:  the Bankruptcy Reform Act of 1978, as heretofore and
hereafter amended, and codified as 11 U.S.C. §§101 et seq.

 

“Bankruptcy Court”:  the United States Bankruptcy Court for the Southern
District of New York, or any other court having jurisdiction over the Cases from
time to time.

 

“Board”:  the Board of Governors of the Federal Reserve System.

 

“Borrower”:  as defined in the Preamble hereto.

 

“Borrowing Date”:  any Business Day specified in a notice pursuant to
subsection 2.2, 2.6 or 3.2 as a date on which the Borrower requests the Lenders
to make Loans hereunder or the Issuing Lender to issue Letters of Credit
hereunder.

 

“Budget”:  the cash flow projections of the Loan Parties, showing anticipated
cash receipts and disbursements on a rolling thirteen- week basis for the period
from the Petition Date through July 31, 2008 (with any period outside of the 13
week period

 

4

--------------------------------------------------------------------------------


 

reflected in a monthly summary), in a form reasonably satisfactory to the
Administrative Agent and as thereafter updated in accordance with subsection
6.1(p).

 

 “Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close, except that, when used in connection with a Eurodollar Loan, “Business
Day” shall mean any Business Day on which dealings in Dollars between banks may
be carried on in London, England and New York, New York.

 

“Capital Expenditures”:  with respect to any Person for any period, the sum of
the aggregate of all expenditures by such Person and its consolidated
Subsidiaries during such period (exclusive of expenditures made for Investments
permitted by subsection 8.9) which, in accordance with GAAP, are or should be
included in “capital expenditures” and are reflected in the consolidated
statement of cash flows of such Person for such period.

 

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing.

 

“Carve Out”:  the meaning set forth in subsection 2.8(a).

 

“Cases”:  the meaning set forth in the preamble to this Agreement.

 

“Cash Collateral”:  the meaning set forth in Section 363(a) of the Bankruptcy
Code.

 

“Cash Equivalents”:  (a) securities issued or fully guaranteed or insured by the
United States Government or any agency or instrumentality thereof, (b) time
deposits, certificates of deposit or bankers’ acceptances of (i) any Lender or
(ii) any commercial bank having capital and surplus in excess of $500,000,000
and the commercial paper of the holding company of which is rated at least A-2
or the equivalent thereof by Standard & Poor’s Ratings Group (a division of The
McGraw Hill Companies Inc.) or any successor rating agency (“S&P”) or at least
P-2 or the equivalent thereof by Moody’s Investors Service, Inc. or any
successor rating agency (“Moody’s”) (or if at such time neither is issuing
ratings, then a comparable rating of such other nationally recognized rating
agency as shall be approved by the Administrative Agent in its reasonable
judgment), (c) commercial paper rated at least A-2 or the equivalent thereof by
S&P or at least P-2 or the equivalent thereof by Moody’s (or if at such time
neither is issuing ratings, then a comparable rating of such other nationally
recognized rating agency as shall be approved by the Administrative Agent in its
reasonable judgment), (d) investments in money market funds complying with the
risk limiting conditions of Rule 2a-7 or any successor rule of the Securities
and Exchange Commission under the Investment Company Act, and (e) investments
similar to any of the foregoing denominated in foreign currencies approved by
the board of directors of the Borrower, in each case provided in clauses (a),
(b), (c) and (e) above only, maturing within twelve months after the date of
acquisition.

 

5

--------------------------------------------------------------------------------


 

“Cash Management Banks”: the collective reference to National City Bank, LaSalle
Bank and Harris Bank.

 

“Change of Control”:  (a) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder as in effect on the date hereof) of shares representing
more than 50% of the aggregate ordinary voting power represented by the issued
and outstanding capital stock of Holding, or (b) the occupation of a majority of
the seats (other than vacant seats) on the Board of Directors of Holding by
Persons who were neither (i) nominated by the Board of Directors of Holding nor
(ii) appointed by directors so nominated.

 

“Closing Date”:  the date on which all the conditions precedent set forth in
subsection 6.1 shall be satisfied or waived, which date is February 6, 2008.

 

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”:  all property of the Loan Parties, now owned or hereafter
acquired, as more particularly described in the Orders.

 

“Commercial Letter of Credit”:  as defined in subsection 3.1(a).

 

“Commitment”:  as to any Lender, the sum of the Term Loan Commitment and the
Revolving Credit Commitment of such Lender.

 

“Commonly Controlled Entity”:  an entity, whether or not incorporated, which is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group which includes the Borrower and which is treated as
a single employer under Section 414 of the Code.

 

“Conduit Lender”:  any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument delivered to the
Administrative Agent (a copy of which shall be provided by the Administrative
Agent to the Borrower on request); provided that the designation by any Lender
of a Conduit Lender shall not relieve the designating Lender of any of its
obligations under this Agreement, including, without limitation, its obligation
to fund a Loan if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender, and provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to any provision of this Agreement, including without limitation
subsection 4.10, 4.11, 4.12 or 13.5, than the designating Lender would have been
entitled to receive in respect of the extensions of credit made by such Conduit
Lender if such designating Lender had not designated such Conduit Lender
hereunder, (b) be deemed to have any Term Loan Commitment or Revolving Credit
Commitment or (c) be designated if such designation would otherwise increase the
costs of any Facility to the Borrower.

 

6

--------------------------------------------------------------------------------


 

“Confirmation Order”:  an order of the Bankruptcy Court confirming the
Reorganization Plan.

 

“Consolidated Net Income”:  for any period, net income of Holding and its
consolidated Subsidiaries for such period, determined on a consolidated basis in
accordance with GAAP.

 

“Contractual Obligation”:  as to any Person, any provision of any material
security issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

“Conversion Date”:  the date upon which the conditions to effectiveness of the
Exit Facility Agreement set forth therein shall have been satisfied or waived.

 

“CRS Holding”:  SIRVA Relocation, LLC, a Delaware limited liability company and
Wholly Owned Subsidiary of the Borrower.

 

“Debtors”:  as defined in the Preamble.

 

“Default”:  any of the events specified in Section 9, whether or not any
requirement for the giving of notice (other than, in the case of
subsection 9(e), a Default Notice), the lapse of time, or both, or any other
condition specified in Section 9, has been satisfied.

 

“Default Notice”:  as defined in subsection 9(e).

 

“Designated Foreign Currencies”:  the currencies set forth on Schedule D and any
other available and freely convertible foreign currency selected by the Borrower
and approved by the Administrative Agent and all of the Revolving Credit Lenders
in accordance with subsection 13.1(b).

 

“Disclosure Statement”:  the Disclosure Statement, dated as of January 28, 2008,
distributed to certain holders of claims (as defined in Section 101(5) of the
Bankruptcy Code) against the Debtors.

 

“Disinterested Director”:  as defined in subsection 8.11.

 

“Disposition”:  as defined in the definition of the term “Asset Sale” in this
subsection 1.1.

 

“Dollar Equivalent”:  with respect to any amount in respect of any Letter of
Credit denominated in any Designated Foreign Currency, at any date of
determination thereof, an amount in Dollars equivalent to such amount calculated
on the basis of the Spot Rate of Exchange.

 

“Dollars” and “$”:  dollars in lawful currency of the United States of America.

 

7

--------------------------------------------------------------------------------


 

“Domestic Subsidiary”:  any Subsidiary of the Borrower which is not a Foreign
Subsidiary.

 

“EBITDA”:  for any period, Consolidated Net Income for such period adjusted to
exclude the following items (without duplication) of income or expense to the
extent that such items are included in the calculation of Consolidated Net
Income: (a) interest expense, net (excluding any interest expense or interest
income included in operating income or loss), (b) total income tax expense,
(c) depreciation expense (d) the expense associated with amortization of
intangible and other assets (including amortization or other expense recognition
of any costs associated with asset write-ups in accordance with APB Nos. 16 and
17) (e) income and/or loss from discontinued operations, (f) gains and/or losses
on the sale of assets (excluding the sale of operating assets in the normal
course of business), (g) gains/losses from the extinguishment of liabilities,
(h) non-cash long-term asset impairment charges, and (i) up to $13,000,000 of
fees, costs and expenses related to the restructuring efforts of the Borrower
and its Subsidiaries, including the Cases. For the purposes of calculating
EBITDA for any month (each such month, a “Reference Period”), if at any time
during such Reference Period the  Borrower or any of its Subsidiaries shall have
made any Material Disposition, the EBITDA for such Reference Period shall be
reduced by an amount equal to the EBITDA (if positive) attributable to the
property that is the subject of such Material Disposition for such Reference
Period or increased by an amount equal to the EBITDA (if negative) attributable
thereto for such Reference Period. As used in this definition, “Material
Disposition” means any Disposition of property or series of related Dispositions
of property that (x) constitutes assets comprising all or substantially all of
an operating unit of a business or constitutes all or substantially all of the
common stock of a Person and (y) yields gross proceeds to the Borrower or any of
its Subsidiaries in excess of $1,000,000.

 

“Effective Date”: as defined in the Reorganization Plan.

 

“Employee Relocation Business”:  the business of providing relocation services
including home sale and purchase assistance, management of tenant
responsibilities and other services to corporations that assist employees in
their relocation needs, and other business related thereto.

 

“Environmental Costs”:  any and all costs or expenses (including, without
limitation, attorney’s and consultant’s fees, investigation and laboratory fees,
response costs, court costs and litigation expenses, fines, penalties, damages,
settlement payments, judgments and awards), of whatever kind or nature, known or
unknown, contingent or otherwise, arising out of, or in any way relating to, any
violation of, noncompliance with or liability under any Environmental Laws or
any orders, requirements, demands, or investigations of any person related to
any Environmental Laws.  Environmental Costs include any and all of the
foregoing, without regard to whether they arise out of or are related to any
past, pending or threatened proceeding of any kind.

 

“Environmental Laws”:  any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any

 

8

--------------------------------------------------------------------------------


 

Governmental Authority properly promulgated and having the force and effect of
law or other Requirements of Law (including, without limitation, common law)
regulating, relating to or imposing liability or standards of conduct concerning
protection of human health or the environment, as now or at any relevant time
hereafter are or at any relevant time have been, in effect.

 

“Environmental Permits”: any and all permits, licenses, registrations,
notifications, exemptions and any other authorization required under any
Environmental Law.

 

“ERC”:  Executive Relocation Corporation, a Michigan corporation.

 

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“Eurocurrency Reserve Requirements”:  for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the rates (expressed as a decimal
fraction) of reserve requirements in effect on such day (including, without
limitation, basic, supplemental, marginal and emergency reserves under any
regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto) dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System.

 

“Eurodollar Base Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined by the
Administrative Agent to be the arithmetic mean (rounded to the nearest 1/100th
of 1%) of the offered rates for deposits in Dollars with a term comparable to
such Interest Period that appears on the Telerate British Bankers Assoc.
Interest Settlement Rates Page (as defined below) at approximately 11:00 A.M.,
London time, on the second full Business Day preceding the first day of such
Interest Period; provided, however, that if there shall at any time no longer
exist a Telerate British Bankers Assoc. Interest Settlement Rates Page,
“Eurodollar Base Rate” shall mean, with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, the rate per annum equal to the rate at
which JPMCB is offered deposits in Dollars at or about 10:00 A.M., New York City
time, two Business Days prior to the beginning of such Interest Period in the
interbank eurodollar market where the eurodollar and foreign currency and
exchange operations are then being conducted for delivery on the first day of
such Interest Period for the number of days comprised therein and in an amount
comparable to the amount of its Eurodollar Loan to be outstanding during such
Interest Period.  “Telerate British Bankers Assoc. Interest Settlement Rates
Page” shall mean the display designated as Page 3750 (or such other page on
which any Designated Foreign Currency then appears) on the Telerate System (or
such other page as may replace such page on such service for the purpose of
displaying the rates at which Dollar deposits are offered by leading banks in
the London interbank deposit market).

 

9

--------------------------------------------------------------------------------


 

“Eurodollar Loans”:  Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.

 

“Eurodollar Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):

 

Eurodollar Base Rate

1.00 - Eurocurrency Reserve Requirements

 

“Event of Default”:  any of the events specified in Section 9, provided that any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

 

“Exchange Act”:  the Securities Exchange Act of 1934, as amended from time to
time.

 

“Existing Issuing Lender”:  JPMorgan Chase Bank, N.A., in its capacity as issuer
of the Existing Letters of Credit.

 

“Existing Letters of Credit”:  the letters of credit described on Schedule C
outstanding as of the Petition Date and issued under the Prepetition Credit
Facility.

 

“Exit Facility Agreement”:  the Credit and Guarantee Agreement having terms
substantially as those set forth in the term sheet attached hereto as Exhibit C,
as such agreement becomes effective pursuant to subsection 2.11, as amended,
supplemented or otherwise modified from time to time with the consent of the
Administrative Agent.

 

“Extension of Credit”:  as to any Lender, the making of a Loan by such Lender or
the issuance of, or participation in, a Letter of Credit by such Lender.

 

“Facility”:  each of (a) the Term Loan Commitments and the Term Loans made
thereunder, and (b) the Revolving Credit Commitments and the Extensions of
Credit made thereunder.

 

“Federal Funds Effective Rate”:  as defined in the definition of the term “ABR”
in this subsection 1.1.

 

“Final Order”:  an order of the Bankruptcy Court entered in the Cases, in
substantially the form of the Interim Order, with such modifications thereto as
are reasonably satisfactory to the Administrative Agent.

 

“Financing Lease”:  any lease of property, real or personal, the obligations of
the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of the lessee.

 

10

--------------------------------------------------------------------------------


 

“Foreign Backstop Letters of Credit”:  any Standby Letter of Credit issued to
any Person for the account of the Borrower to provide credit support for
Indebtedness of any Foreign Subsidiary to such Person which is permitted under
subsection 8.2.

 

“Foreign Subsidiary”:  any Subsidiary of the Borrower which is organized and
existing under the laws of any jurisdiction outside of the United States of
America or that is a Foreign Subsidiary Holdco.

 

“Foreign Subsidiary Holdco”:  North American International Holding Corporation,
a Delaware corporation, and any other Subsidiary of the Borrower that has no
material assets other than securities of one or more Foreign Subsidiaries, and
other assets relating to an ownership interest in any such securities or
Subsidiaries.

 

“Former Plan”:  any employee benefit plan in respect of which the Borrower or a
Commonly Controlled Entity has engaged in a transaction described in
Section 4069 or Section 4212(c) of ERISA.

 

“GAAP”:  with respect to the covenants contained in subsections 8.1 and 8.8 and
all defined terms relating thereto, generally accepted accounting principles in
the United States of America in effect on the Closing Date, and, for all other
purposes under this Agreement, generally accepted accounting principles in the
United States of America in effect from time to time.

 

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including, without limitation, the European Union.

 

“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any such obligation of
the guaranteeing person, whether or not contingent, (i) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or supply funds (A) for the purchase or payment of any
such primary obligation or (B) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include (x) endorsements of instruments for
deposit or collection in the ordinary course of business or (y) the obligations
of any Insurance Subsidiary pursuant to insurance policies issued by such
Insurance Subsidiary in the

 

11

--------------------------------------------------------------------------------


 

ordinary course of its insurance business.  The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

 

“Guarantees”:  the collective reference to the guarantees hereby delivered to
the Administrative Agent (a copy of which will be provided to each Lender) or
delivered pursuant to an executed Assumption Agreement guaranteeing the
obligations and liabilities of the Borrower hereunder, under any Permitted
Hedging Arrangement entered into with any Lender or any affiliate thereof, under
any cash management services provided by any Lender or any affiliate thereof,
under any Notes and/or under any of the other Loan Documents.

 

“Guarantors”:  as defined in the Preamble.

 

“Holding”:  as defined in the Preamble hereto.

 

“Holding Companies”:  the collective reference to Holding, CMS Holding, LLC and
RS Acquisition Holding, LLC.

 

“Indebtedness”:  of any Person at any date, (a) all indebtedness of such Person
for borrowed money or for the deferred purchase price of property or services
(other than trade liabilities incurred in the ordinary course of business and
payable in accordance with customary practices), (b) any other indebtedness of
such Person which is evidenced by a note, bond, debenture or similar instrument,
(c) all obligations of such Person under Financing Leases, (d) all obligations
of such Person in respect of bankers’ acceptances issued or created for the
account of such Person, (e) for purposes of subsection 8.2 and
subsection 9(e) only, all obligations of such Person in respect of interest rate
protection agreements, interest rate futures, interest rate options, interest
rate caps and any other interest rate hedge arrangements and (f) all
indebtedness or obligations of the types referred to in the preceding clauses
(a) through (e) to the extent secured by any Lien on any property owned by such
Person even though such Person has not assumed or otherwise become liable for
the payment thereof. Notwithstanding the foregoing, in no event shall
“Indebtedness” include (i) obligations of CRS Holding, SRHL, any of their
respective Subsidiaries or any other Subsidiary of the Borrower primarily
engaged in the Employee Relocation Business to make payments under or with
respect to mortgage notes payable in the ordinary course of business in
connection with the provision of relocation services or (ii) such mortgage notes

 

“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

12

--------------------------------------------------------------------------------


 

“Insolvent”:  pertaining to a condition of Insolvency.

 

“Insurance Subsidiaries”:  the collective reference to any Subsidiaries of the
Borrower engaged solely in the business of underwriting insurance or reinsurance
and related activities.

 

“Intellectual Property”:  as defined in subsection 5.9.

 

“Interest Payment Date”:  (a) as to any ABR Loan, the last day of each month to
occur while such Loan is outstanding, and the final maturity date of such Loan,
(b) as to any Eurodollar Loan having an Interest Period of three months or less,
(i) each day which is one month, or a whole multiple thereof, after the first
day of such Interest Period and (ii) the last day of such Interest Period.

 

“Interest Period”:  with respect to any Eurodollar Loan:

 

(a)           initially, the period commencing on the borrowing or conversion
date, as the case may be, with respect to such Eurodollar Loan and ending one or
three  months thereafter, as selected by the Borrower in its notice of borrowing
or notice of conversion, as the case may be, given with respect thereto; and

 

(b)           thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurodollar Loan and ending one or
three months thereafter, as selected by the Borrower by irrevocable notice to
the Administrative Agent not less than three Business Days prior to the last day
of the then current Interest Period with respect thereto;

 

provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:

 

(i)            if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

 

(ii)           (A) in the case of the Revolving Credit Loans, any Interest
Period that would otherwise extend beyond the Termination Date shall (for all
purposes other than subsection 4.12) end on the Termination Date and (B) in the
case of the Term Loans, any Interest Period that would otherwise extend beyond
the Maturity Date shall (for all purposes other than subsection 4.12) end on the
Maturity Date;

 

(iii)          any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

 

13

--------------------------------------------------------------------------------


 

(iv)          the Borrower shall select Interest Periods so as not to require a
scheduled payment of any Eurodollar Loan during an Interest Period for such
Loan.

 

“Interest Rate Protection Agreement”:  any interest rate protection agreement,
interest rate future, interest rate option, interest rate cap or collar or other
interest rate hedge arrangement and with (a) any Lender or any affiliate of any
Lender or any such lender, or (b) any financial institution reasonably
acceptable to the Administrative Agent, to or under which the Borrower or any of
its Subsidiaries is or becomes a party or a beneficiary.

 

“Interim Order”:  an order of the Bankruptcy Court entered in the Cases granting
interim approval of the transactions contemplated by this Agreement and the
other Loan Documents and granting the Liens and Superpriority Claims described
in the Introductory Statement in favor of the Administrative Agent and the
Lenders, substantially in the form of Exhibit B hereto, or otherwise in form and
substance reasonably satisfactory to the Administrative Agent.

 

“Inventory”:  as defined in the Uniform Commercial Code as in effect in the
State of New York from time to time; and, with respect to the Borrower and its
Subsidiaries, all such Inventory of the Borrower and such Subsidiaries,
including, without limitation:  (a) all goods, wares and merchandise held for
sale or lease and (b) all goods returned or repossessed by the Borrower or such
Subsidiaries.

 

“Investment Company Act”:  the Investment Company Act of 1940, as amended from
time to time.

 

“Investments”:  as defined in subsection 8.9.

 

“Issuing Lender”:  the Administrative Agent or any affiliate thereof, in its
capacity as issuer of any Letter of Credit.

 

“JPMCB”:  JPMorgan Chase Bank, N.A.

 

“JPMorgan”:  J.P. Morgan Securities Inc.

 

“L/C Fee Payment Date”:  with respect to any Letter of Credit, the last day of
each month to occur after the date of issuance thereof to and including the
first such day to occur on or after the date of expiry thereof.

 

“L/C Obligations”:  at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit
(including, without limitation, in the case of outstanding Letters of Credit in
any Designated Foreign Currency, the Dollar Equivalent of the aggregate then
undrawn and unexpired amount thereof) and (b) the aggregate amount of drawings
under Letters of Credit which have not then been reimbursed pursuant to
subsection 3.5(a) (including, without limitation, in the case of Letters of
Credit in any Designated Foreign Currency, the Dollar Equivalent of the
unreimbursed aggregate amount of drawings thereunder, to the extent that such
amount has not been converted into Dollars in accordance with
subsection 3.5(a)).

 

14

--------------------------------------------------------------------------------


 

“L/C Participants”:  the collective reference to all the Revolving Credit
Lenders other than the Issuing Lender.

 

“Lenders”:  the several banks and other financial institutions from time to time
parties to this Agreement.

 

“Letters of Credit”:  as defined in subsection 3.1(a).

 

“Lien”:  any mortgage, pledge, hypothecation, assignment, security deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any Financing Lease
having substantially the same economic effect as any of the foregoing).

 

“Loan”:  a Revolving Credit Loan or a Term Loan, as the context shall require;
collectively, the “Loans”.

 

“Loan Documents”:  this Agreement, any Notes, and the Applications, each as
amended, supplemented, waived or otherwise modified from time to time.

 

“Loan Parties”:  the Borrower, Holding, the other Guarantors and each other
Subsidiary of Holding that is a party to a Loan Document; individually, a “Loan
Party”.

 

“Local Agents”:  those independently owned local moving and storage companies
that have entered into certain contractual arrangements with the Borrower or any
of its Subsidiaries to provide customers with local sales, packing or
warehousing services and/or a portion of the hauling services required to
support the operations of the Borrower and its Subsidiaries, or any combination
of such services.

 

“Material Adverse Effect”:  a material adverse effect on (a) the business,
operations, assets or financial condition of the Borrower and its Subsidiaries,
taken as a whole, or of Holding and its Subsidiaries, taken as a whole, or
(b) the validity or enforceability of this Agreement or any of the other Loan
Documents, taken as a whole, or (c) the rights and remedies of the
Administrative Agent and the Lenders under the Loan Documents, taken as a whole.

 

“Materials of Environmental Concern”:  any gasoline or petroleum (including,
without limitation, crude oil or any fraction thereof) or petroleum products or
any hazardous or toxic substances or materials or wastes defined or regulated as
such in or under or which may give rise to liability under any applicable
Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.

 

“Material Subsidiary”:  the collective reference to any Subsidiary of the
Borrower that had (a) total revenues of more than $1,000,000 during the most
recently completed period of four consecutive fiscal quarters of the Borrower or
(b) total assets of more than $500,000 as of the last day of such period.

 

15

--------------------------------------------------------------------------------


 

“Maturity Date”:  June 30, 2008.

 

“Moody’s”:  as defined in the definition of “Cash Equivalents” in this
subsection 1.1.

 

“Multiemployer Plan”:  a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Cash Proceeds”:  with respect to any Asset Sale, any Recovery Event, the
issuance of any debt securities or any borrowings by the Borrower or any of its
Subsidiaries (other than issuances and borrowings permitted pursuant to
subsection 8.2, except as otherwise specified), an amount equal to the gross
proceeds in cash and Cash Equivalents of such Asset Sale, Recovery Event,
issuance or borrowing, net of (a) reasonable attorneys’ fees, accountants’ fees,
brokerage, consultant and other customary fees, underwriting commissions and
other reasonable fees and expenses actually incurred in connection with such
Asset Sale, Recovery Event, issuance or borrowing, (b) taxes paid or reasonably
estimated to be payable as a result thereof, (c) appropriate amounts provided or
to be provided by the Borrower or any of its Subsidiaries as a reserve, in
accordance with GAAP, with respect to any liabilities associated with such Asset
Sale or Recovery Event and retained by the Borrower or any such Subsidiary after
such Asset Sale or Recovery Event and other appropriate amounts to be used by
the Borrower or any of its Subsidiaries to discharge or pay on a current basis
any other liabilities associated with such Asset Sale or Recovery Event and
(d) in the case of a sale, Recovery Event of or involving an asset subject to a
Lien securing any Indebtedness, payments made and installment payments required
to be made to repay such Indebtedness, including, without limitation, payments
in respect of principal, interest and prepayment premiums and penalties.

 

“Non-Excluded Taxes”:  as defined in subsection 4.11.

 

“Notes”:  the collective reference to the Revolving Credit Notes and the Term
Notes.

 

“Obligations”:  (a) the principal of and interest on the Loans and the Notes and
the Letters of Credit outstanding, and (b) the fees and all other present and
future, fixed or contingent, obligations and liabilities (monetary or otherwise)
of the Loan Parties to the Lenders, each Issuing Lender and the Administrative
Agent under the Loan Documents, including without limitation, all costs and
expenses payable pursuant to subsection 13.5, (c) the obligations and
liabilities of the Borrower under any Permitted Hedging Arrangement entered into
by the Borrower and any Lender or affiliate thereof, and (d) the obligations and
liabilities of the Borrower under any cash management services provided by any
Lender or affiliate thereof.

 

“Orders”:  the collective reference to the Interim Order and the Final Order.

 

“Owner/Operators”:  individuals who are retained by the Borrower or any of its
Subsidiaries as independent contractors and who own and drive their own tractors
on behalf of the Borrower or any of its Subsidiaries.

 

16

--------------------------------------------------------------------------------


 

“Participants”:  as defined in subsection 13.6(c).

 

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor thereto).

 

“Permitted Hedging Arrangement”:  as defined in subsection 8.17.

 

“Permitted Liens”:  Liens permitted by subsection 8.3.

 

“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Petition Date”:  as defined in the Introductory Statement.

 

“Plan”:  at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is an
“employer” as defined in Section 3(5) of ERISA.

 

“Prepetition Credit Facility”:  the Credit Agreement, dated as of December 1,
2003, as amended  through the Petition Date, among the Borrower, the foreign
subsidiary borrowers party thereto, the Prepetition Credit Facility Lender, the
Prepetition Credit Facility Agent and the other agents party thereto.

 

“Prepetition Credit Facility Agent”:  JPMorgan Chase Bank, N.A., in its capacity
as administrative agent under the Prepetition Credit Facility.

 

“Prepetition Credit Facility Lenders”:  the several banks and other financial
institutions and entities from time to time parties to the Prepetition Credit
Facility.

 

“Prepetition Credit Facility Obligations”:  all of the Loan Parties’ obligations
incurred under, pursuant to or in connection with the Prepetition Credit
Facility and all of the collateral and ancillary documents executed and
delivered in connection therewith.

 

“Prepetition Secured Parties”:  the Prepetition Credit Facility Agent and the
Prepetition Credit Facility Lenders.

 

“Prime Rate”:  as defined in the definition of the term “ABR” in this
subsection 1.1.

 

“Pro Forma Balance Sheet”:  as defined in subsection 5.1(b).

 

“Prohibited Claim”:  any action or objection with respect to (a) claims of the
Prepetition Secured Parties against the Loan Parties or the Liens which secure
the Prepetition Credit Facility Obligations, (b) the Superpriority Claims or
Liens granted to the Administrative Agent and the Lenders pursuant to
subsections 2.8(a), (b), or (c) the Superpriority Claims or Liens granted to the
Prepetition Secured Parties pursuant to subsection 2.8(c).

 

17

--------------------------------------------------------------------------------


 

“Recovery Event”:  any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Borrower or any of its Subsidiaries giving rise to Net Cash Proceeds to the
Borrower or such Subsidiary, as the case may be, in excess of $250,000, to the
extent that such settlement or payment does not constitute reimbursement or
compensation for amounts previously paid or to be paid by the Borrower or any of
its Subsidiaries in respect of any loss, casualty or condemnation.

 

“Register”:  as defined in subsection 13.6(b).

 

“Regulation D”:  Regulation D of the Board as in effect from time to time.

 

“Regulation T”:  Regulation T of the Board as in effect from time to time.

 

“Regulation U”:  Regulation U of the Board as in effect from time to time.

 

“Regulation X”:  Regulation X of the Board as in effect from time to time.

 

“Reimbursement Obligations”:  the obligation of the Borrower to reimburse the
Issuing Lender pursuant to subsection 3.5(a) for amounts drawn under Letters of
Credit.

 

“Reinvested Amount”:  with respect to any Recovery Event, that portion of the
Net Cash Proceeds thereof as shall, according to a certificate of a Responsible
Officer of the Borrower delivered to the Administrative Agent within 30 days of
such Recovery Event, be used to repair or replace the asset that was the subject
of such Recovery Event within 180 days of the receipt of such Net Cash Proceeds
with respect to any such Recovery Event; provided that (a) any Net Cash Proceeds
of such Recovery Event shall be immediately (i) deposited in a cash collateral
account established at JPMCB to be held as collateral in favor of the
Administrative Agent for the benefit of the Lenders on terms reasonably
satisfactory to the Administrative Agent and shall remain on deposit in such
cash collateral account until such certificate of a Responsible Officer is
delivered to the Administrative Agent or (ii) used to make a prepayment of the
Revolving Credit Loans in accordance with subsection 4.4(a); provided that,
notwithstanding anything in this Agreement to the contrary, the Borrower may not
request any Extension of Credit under the Revolving Credit Commitments that
would reduce the aggregate amount of the Available Revolving Credit Commitments
to an amount that is less than the amount of any such prepayment until such
certificate of a Responsible Officer is delivered to the Administrative Agent
and (b) any Net Cash Proceeds not so reinvested by the date required pursuant to
the terms of this definition shall be utilized on such day to prepay the Loans
pursuant to subsection 4.4(c).

 

“Relocation SPV Financing”:  means the financing of (a) purchases of residential
properties, fixtures and related assets (including the funding of the full
purchase price of such residential properties, fixtures and assets (including
the pay-off of any existing mortgage thereon), (b) the funding of advances to
employees of customers in respect of the equity value of residential properties,
fixtures and assets of such employees), and (c) other ordinary course Employee
Relocation Business activities of CRS Holding, SRHL, ERC, any of their
respective Subsidiaries or any other Subsidiary of the Borrower

 

18

--------------------------------------------------------------------------------


 

engaged in the Employee Relocation Business, in each case by a special-purpose
Subsidiary of Holding that is not a Subsidiary of the Borrower or an
unaffiliated third party (the “Relocation SPV”), provided that (a) the lender of
any Indebtedness of any borrower or obligor with respect to such financing shall
not have any recourse to Holding or any Loan Party for payment of such
Indebtedness, (b) such Indebtedness shall not be secured by any property or
assets of Holding or any Loan Party other than property or assets the
Disposition of which is permitted under clause (x) of subsection 8.6(a) and
(c) such financing shall be upon terms and pursuant to documentation (as
amended, supplemented, extended, renewed or replaced from time to time) in form
and substance reasonably satisfactory to the Administrative Agent, as evidenced
by its written approval thereof (such approval not to be unreasonably withheld).

 

“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Reorganization Plan”:  the Debtors’ Joint Plan of Reorganization under chapter
11 of the Bankruptcy Code, substantially in the form attached to the Disclosure
Statement, together with changes thereto acceptable to the Administrative Agent.

 

“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived
pursuant to the Regulations promulgated under Section 4043 of ERISA.

 

“Required Lenders”:  at any time, Lenders the Total Credit Percentages of which
aggregate greater than 50%.

 

“Requirement of Law”:  as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, statute, ordinance, code, decree, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its material
property or to which such Person or any of its material property is subject,
including, without limitation, laws, ordinances and regulations pertaining to
zoning, occupancy and subdivision of real properties; provided that the
foregoing shall not apply to any non-binding recommendation of any Governmental
Authority.

 

“Responsible Officer”:  as to any Person, any of the following officers of such
Person:  (a) the chief executive officer or the president of such Person and,
with respect to financial matters, the chief financial officer, chief
restructuring officer, the treasurer or the controller of such Person, (b) any
vice president of such Person or, with respect to financial matters, any
assistant treasurer or assistant controller of such Person, who has been
designated in writing to the Administrative Agent as a Responsible Officer by
such chief executive officer or president of such Person or, with respect to
financial matters, such chief financial officer of such Person, (c) with respect
to subsection 7.7 and without limiting the foregoing, the general counsel of
such Person and (d) with respect to ERISA matters, the senior vice president -
human resources (or substantial equivalent) of such Person.

 

19

--------------------------------------------------------------------------------


 

“Revolving Credit Commitment”:  as to any Revolving Credit Lender, its
obligation to make Revolving Credit Loans to, and/or issue or participate in
Letters of Credit issued on behalf of, the Borrower in an aggregate amount not
to exceed at any one time outstanding the amount agreed to by the Borrower, the
Administrative Agent and such Lender, or, in the case of any Lender that is an
Assignee, the amount of the assigning Lender’s Revolving Credit Commitment
assigned to such Assignee pursuant to subsection 13.6(b) (in each case as such
amount may be adjusted from time to time as provided herein); collectively, as
to all the Revolving Credit Lenders, the “Revolving Credit Commitments”.  The
original amount of the aggregate Revolving Credit Commitments of the Revolving
Credit Lenders is $85,000,000.

 

“Revolving Credit Commitment Percentage”:  as to any Revolving Credit Lender,
the percentage of the aggregate Revolving Credit Commitments constituted by its
Revolving Credit Commitment (or, if the Revolving Credit Commitments have
terminated or expired, the percentage which (a) the sum of (i) such Lender’s
then outstanding Revolving Credit Loans plus (ii) such Lender’s interests in the
aggregate L/C Obligations then outstanding then constitutes of (b) the sum of
(i) the aggregate Revolving Credit Loans of all the Revolving Credit Lenders
then outstanding plus (ii) the aggregate L/C Obligations then outstanding).

 

“Revolving Credit Commitment Period”:  the period from and including the Closing
Date to but not including the Termination Date, or such earlier date as the
Revolving Credit Commitments shall terminate as provided herein.

 

“Revolving Credit Lender”:  any Lender having a Revolving Credit Commitment
hereunder and/or a Revolving Credit Loan outstanding hereunder.

 

“Revolving Credit Loans”:  as defined in subsection 2.1(a).

 

“Revolving Credit Note”:  as defined in subsection 2.1(c).

 

“S&P”:  as defined in the definition of “Cash Equivalents” in this
subsection 1.1.

 

“Securities Act”:  the Securities Act of 1933, as amended from time to time.

 

“Securitization” as defined in Section 2.11.

 

“Set”:  the collective reference to Eurodollar Loans, the then current Interest
Periods with respect to all of which begin on the same date and end on the same
later date (whether or not such Loans shall originally have been made on the
same day).

 

“Single Employer Plan”:  any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

 

“Spot Rate of Exchange”:  with respect to any Designated Foreign Currency, at
any date of determination thereof, the spot rate of exchange in London that
appears on the display page applicable to such Designated Foreign Currency on
the Telerate System (or such other page as may replace such page for the purpose
of displaying the spot rate of

 

20

--------------------------------------------------------------------------------


 

exchange in London); provided that if there shall at any time no longer exist
such a page, the spot rate of exchange shall be determined by reference to
another similar rate publishing service selected by the Administrative Agent
and, if no such similar rate publishing service is available, by reference to
the published rate of the Administrative Agent in effect at such date for
similar commercial transactions.

 

“SRHL”:  SIRVA Relocation Holdings Limited, a company organized under the laws
of England and Wales.

 

“Standby Letter of Credit”:  as defined in subsection 3.1(a).

 

“Sterling”:  British pounds sterling.

 

“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity (a) of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership, limited liability company or other entity are at the
time owned by such Person, or (b) the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person and, in the case of this clause (b), which is treated as a
consolidated subsidiary for accounting purposes.  Unless otherwise qualified,
all references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall
refer to a Subsidiary or Subsidiaries of the Borrower.

 

“Superpriority Claim”:  a claim against any Loan Party in any of the Cases which
is an administrative expense claim having priority over any or all
administrative expenses of the kind specified in Sections 503(b) or 507(b) of
the Bankruptcy Code, including a claim pursuant to Section 364(c)(1) of the
Bankruptcy Code.

 

“Synthetic Purchase Agreement”:  any agreement pursuant to which the Borrower or
any of its Subsidiaries is or may become obligated to make any payment (except
as otherwise permitted by this Agreement) to any third party (other than the
Borrower or any of its Subsidiaries) in connection with the purchase or the
notional purchase by such third party or any Affiliate thereof from a Person
other than the Borrower or any of its Subsidiaries of any Capital Stock of
Holding.

 

“Tax Sharing Agreement”:  the Tax Sharing Agreement, dated as of December 1,
2003, among Holding, the Borrower and certain other Subsidiaries of Holding, in
form and substance reasonably satisfactory to the Administrative Agent, as
amended through the date hereof and as the same may be further amended,
supplemented or otherwise modified from time to time in accordance with
subsection 8.16.

 

“Term Loan Commitment”:  as to any Lender, the obligation of such Lender, if
any, to make a Term Loan to the Borrower hereunder in a principal amount not to
exceed the amount agreed to by the Borrower, the Administrative Agent and such
Lender.  The original aggregate amount of the Term Loan Commitments is
$65,000,000.

 

21

--------------------------------------------------------------------------------


 

“Term Loan Lender”:  each Lender which has a Term Loan Commitment or which has a
Term Loan outstanding hereunder.

 

“Term Loan Percentage”:  as to any Term Loan Lender at any time, the percentage
which such Lender’s Term Loan Commitment constitutes of the aggregate Term Loan
Commitment (or, at any time after the Closing Date, the percentage which such
Lender’s Term Loans then outstanding constitutes of the aggregate principal
amount of Term Loans then outstanding).

 

“Term Loans”:  as defined in subsection 2.4 hereof.

 

“Term Note”:  as defined in subsection 2.5 hereof.

 

“Termination Date”:  the earliest to occur of (a) the Maturity Date, (b) 30 days
after entry of the Interim Order if the Final Order has not been entered prior
thereto, (c) the acceleration of the Loans and the termination of the
Commitments in accordance with the terms hereof and (d) if the Conversion Date
does not occur simultaneously therewith, the Effective Date.

 

“Total Credit Percentage”:  as to any Lender at any time, the percentage of the
aggregate Revolving Credit Commitments (or, in the case of the termination or
expiration of the Revolving Credit Commitments, the Aggregate Outstanding
Revolving Credit of the Lenders) and aggregate outstanding Term Loans of the
Lenders, then constituted by such Lender’s Revolving Credit Commitment (or, in
the case of the termination or expiration of the Revolving Credit Commitments,
such Lender’s Aggregate Outstanding Revolving Credit) and outstanding Term
Loans.

 

“Transferee”:  any Participant or Assignee.

 

“Type”:  as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

 

“Underfunding”:  the excess of the present value of all accrued benefits under a
Plan (based on those assumptions used to fund such Plan), determined as of the
most recent annual valuation date, over the value of the assets of such Plan
allocable to such accrued benefits.

 

“Uniform Customs”:  the Uniform Customs and Practice for Documentary Credits
(1993 Revision), International Chamber of Commerce Publication No. 500, as the
same may be amended from time to time.

 

“U.S. Tax Compliance Certificate”:  as defined in subsection 4.11(b).

 

“Wholly Owned Subsidiary”:  as to any Person, any Subsidiary of such Person of
which such Person owns, directly or indirectly through one or more Wholly Owned
Subsidiaries, all of the Capital Stock of such Subsidiary other than directors
qualifying shares or shares held by nominees.

 

22

--------------------------------------------------------------------------------


 


1.2.          OTHER DEFINITIONAL PROVISIONS  (A)  UNLESS OTHERWISE SPECIFIED
THEREIN, ALL TERMS DEFINED IN THIS AGREEMENT SHALL HAVE THE DEFINED MEANINGS
WHEN USED IN ANY NOTES, ANY OTHER LOAN DOCUMENT OR ANY CERTIFICATE OR OTHER
DOCUMENT MADE OR DELIVERED PURSUANT HERETO.

 

(B)           AS USED HEREIN AND IN ANY NOTES AND ANY OTHER LOAN DOCUMENT, AND
ANY CERTIFICATE OR OTHER DOCUMENT MADE OR DELIVERED PURSUANT HERETO OR THERETO,
ACCOUNTING TERMS RELATING TO THE BORROWER AND ITS SUBSIDIARIES NOT DEFINED IN
SUBSECTION 1.1 AND ACCOUNTING TERMS PARTLY DEFINED IN SUBSECTION 1.1, TO THE
EXTENT NOT DEFINED, SHALL HAVE THE RESPECTIVE MEANINGS GIVEN TO THEM UNDER GAAP.

 

(C)           THE WORDS “HEREOF”, “HEREIN” AND “HEREUNDER” AND WORDS OF SIMILAR
IMPORT WHEN USED IN THIS AGREEMENT SHALL REFER TO THIS AGREEMENT AS A WHOLE AND
NOT TO ANY PARTICULAR PROVISION OF THIS AGREEMENT, AND SECTION, SUBSECTION,
SCHEDULE AND EXHIBIT REFERENCES ARE TO THIS AGREEMENT UNLESS OTHERWISE
SPECIFIED.  THE PHRASE “THE DATE HEREOF” AND PHRASES OF SIMILAR IMPORT WHEN USED
IN THIS AGREEMENT SHALL REFER TO FEBRUARY 6, 2008.

 

(D)           THE MEANINGS GIVEN TO TERMS DEFINED HEREIN SHALL BE EQUALLY
APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORMS OF SUCH TERMS.

 


SECTION 2.   AMOUNT AND TERMS OF COMMITMENTS


 


2.1.          REVOLVING CREDIT COMMITMENTS  (A)  SUBJECT TO THE TERMS AND
CONDITIONS HEREOF, EACH REVOLVING CREDIT LENDER SEVERALLY AGREES TO MAKE
REVOLVING CREDIT LOANS (“REVOLVING CREDIT LOANS”) TO THE BORROWER FROM TIME TO
TIME DURING THE REVOLVING CREDIT COMMITMENT PERIOD IN AN AGGREGATE PRINCIPAL
AMOUNT AT ANY ONE TIME OUTSTANDING WHICH, WHEN ADDED TO SUCH REVOLVING CREDIT
LENDER’S REVOLVING CREDIT COMMITMENT PERCENTAGE OF THE THEN OUTSTANDING L/C
OBLIGATIONS, DOES NOT EXCEED THE AMOUNT OF SUCH LENDER’S REVOLVING CREDIT
COMMITMENT THEN IN EFFECT.  DURING THE REVOLVING CREDIT COMMITMENT PERIOD THE
BORROWER MAY USE THE REVOLVING CREDIT COMMITMENTS BY BORROWING, PREPAYING THE
REVOLVING CREDIT LOANS IN WHOLE OR IN PART, AND REBORROWING, ALL IN ACCORDANCE
WITH THE TERMS AND CONDITIONS HEREOF.

 

(B)           THE REVOLVING CREDIT LOANS SHALL BE MADE IN DOLLARS AND MAY FROM
TIME TO TIME BE (I) EURODOLLAR LOANS, (II) ABR LOANS OR (III) A COMBINATION
THEREOF, AS DETERMINED BY THE BORROWER AND NOTIFIED TO THE ADMINISTRATIVE AGENT
IN ACCORDANCE WITH SUBSECTIONS 2.2 AND 4.2, PROVIDED THAT NO REVOLVING CREDIT
LOAN SHALL BE MADE AS A EURODOLLAR LOAN AFTER THE DAY THAT IS ONE MONTH PRIOR TO
THE TERMINATION DATE.

 

(C)           THE BORROWER AGREES THAT, UPON THE REQUEST TO THE ADMINISTRATIVE
AGENT BY ANY REVOLVING CREDIT LENDER MADE ON OR PRIOR TO THE CLOSING DATE OR IN
CONNECTION WITH ANY ASSIGNMENT PURSUANT TO SUBSECTION 13.6(B), IN ORDER TO
EVIDENCE SUCH LENDER’S REVOLVING CREDIT LOANS THE BORROWER WILL EXECUTE AND
DELIVER TO SUCH LENDER A PROMISSORY NOTE SUBSTANTIALLY IN THE FORM OF
EXHIBIT A-1, WITH APPROPRIATE INSERTIONS AS TO PAYEE, DATE AND PRINCIPAL AMOUNT
(EACH, AS AMENDED, SUPPLEMENTED, REPLACED OR OTHERWISE MODIFIED FROM TIME TO
TIME, A “REVOLVING CREDIT NOTE”), PAYABLE TO THE ORDER OF SUCH LENDER AND IN A
PRINCIPAL AMOUNT EQUAL TO THE AGGREGATE UNPAID PRINCIPAL AMOUNT OF ALL REVOLVING
CREDIT LOANS MADE BY SUCH LENDER TO THE BORROWER.  EACH REVOLVING CREDIT NOTE
SHALL (I) BE DATED THE CLOSING DATE, (II) BE STATED TO

 

23

--------------------------------------------------------------------------------


 

MATURE ON THE TERMINATION DATE AND (III) PROVIDE FOR THE PAYMENT OF INTEREST IN
ACCORDANCE WITH SUBSECTION 4.1.

 


2.2.          PROCEDURE FOR REVOLVING CREDIT BORROWING  THE BORROWER MAY BORROW
UNDER THE REVOLVING CREDIT COMMITMENTS DURING THE REVOLVING CREDIT COMMITMENT
PERIOD ON ANY BUSINESS DAY, PROVIDED THAT THE BORROWER SHALL GIVE THE
ADMINISTRATIVE AGENT IRREVOCABLE NOTICE (WHICH NOTICE MUST BE RECEIVED BY THE
ADMINISTRATIVE AGENT PRIOR TO (A) 12:30 P.M., NEW YORK CITY TIME, AT LEAST THREE
BUSINESS DAYS PRIOR TO THE REQUESTED BORROWING DATE, IF ALL OR ANY PART OF THE
REQUESTED REVOLVING CREDIT LOANS ARE TO BE INITIALLY EURODOLLAR LOANS OR
(B) 12:30 P.M., NEW YORK CITY TIME, AT LEAST ONE BUSINESS DAY PRIOR TO THE
REQUESTED BORROWING DATE, OTHERWISE) SPECIFYING (I) THE AMOUNT TO BE BORROWED,
(II) THE REQUESTED BORROWING DATE, (III) WHETHER THE BORROWING IS TO BE OF
EURODOLLAR LOANS, ABR LOANS OR A COMBINATION THEREOF AND (IV) IF THE BORROWING
IS TO BE ENTIRELY OR PARTLY OF EURODOLLAR LOANS, THE RESPECTIVE AMOUNTS OF EACH
SUCH TYPE OF LOAN, THE RESPECTIVE LENGTHS OF THE INITIAL INTEREST PERIODS
THEREFOR.  EACH BORROWING UNDER THE REVOLVING CREDIT COMMITMENTS SHALL BE IN AN
AMOUNT EQUAL TO (X) IN THE CASE OF ABR LOANS, EXCEPT ANY ABR LOAN TO BE USED
SOLELY TO PAY A LIKE AMOUNT OF OUTSTANDING REIMBURSEMENT OBLIGATIONS, $2,000,000
OR A WHOLE MULTIPLE OF $1,000,000 IN EXCESS THEREOF (OR, IF THE THEN AVAILABLE
REVOLVING CREDIT COMMITMENTS ARE (A) LESS THAN $2,000,000, $1,000,000 OR A WHOLE
MULTIPLE THEREOF OR (B) LESS THAN $1,000,000, SUCH LESSER AMOUNT) AND (Y) IN THE
CASE OF EURODOLLAR LOANS, $5,000,000 OR A WHOLE MULTIPLE OF $1,000,000 IN EXCESS
THEREOF.  UPON RECEIPT OF ANY SUCH NOTICE FROM THE BORROWER, THE ADMINISTRATIVE
AGENT SHALL PROMPTLY NOTIFY EACH REVOLVING CREDIT LENDER THEREOF.  SUBJECT TO
THE SATISFACTION OF THE CONDITIONS PRECEDENT SPECIFIED IN SUBSECTION 6.2, EACH
REVOLVING CREDIT LENDER WILL MAKE THE AMOUNT OF ITS PRO RATA SHARE OF EACH
BORROWING OF REVOLVING CREDIT LOANS AVAILABLE TO THE ADMINISTRATIVE AGENT FOR
THE ACCOUNT OF THE BORROWER AT THE OFFICE OF THE ADMINISTRATIVE AGENT SPECIFIED
IN SUBSECTION 13.2 PRIOR TO 12:30 P.M., NEW YORK CITY TIME, OR AT SUCH OTHER
OFFICE OF THE ADMINISTRATIVE AGENT OR AT SUCH OTHER TIME AS TO WHICH THE
ADMINISTRATIVE AGENT SHALL NOTIFY SUCH REVOLVING CREDIT LENDER AND THE BORROWER
REASONABLY IN ADVANCE OF THE BORROWING DATE WITH RESPECT THERETO, ON THE
BORROWING DATE REQUESTED BY THE BORROWER IN DOLLARS AND IN FUNDS IMMEDIATELY
AVAILABLE TO THE ADMINISTRATIVE AGENT.  SUCH BORROWING WILL THEN BE MADE
AVAILABLE TO THE BORROWER BY THE ADMINISTRATIVE AGENT CREDITING THE ACCOUNT OF
THE BORROWER ON THE BOOKS OF SUCH OFFICE WITH THE AGGREGATE OF THE AMOUNTS MADE
AVAILABLE TO THE ADMINISTRATIVE AGENT BY THE REVOLVING CREDIT LENDERS AND IN
LIKE FUNDS AS RECEIVED BY THE ADMINISTRATIVE AGENT.

 


2.3.          TERMINATION OR REDUCTION OF REVOLVING CREDIT COMMITMENTS  THE
BORROWER SHALL HAVE THE RIGHT, UPON NOT LESS THAN THREE BUSINESS DAYS’ NOTICE TO
THE ADMINISTRATIVE AGENT (WHICH WILL PROMPTLY NOTIFY THE LENDERS THEREOF), TO
TERMINATE THE REVOLVING CREDIT COMMITMENTS OR, FROM TIME TO TIME, TO REDUCE THE
AMOUNT OF THE REVOLVING CREDIT COMMITMENTS; PROVIDED THAT NO SUCH TERMINATION OR
REDUCTION SHALL BE PERMITTED IF, AFTER GIVING EFFECT THERETO AND TO ANY
PREPAYMENTS OF THE REVOLVING CREDIT LOANS MADE ON THE EFFECTIVE DATE THEREOF,
THE AGGREGATE PRINCIPAL AMOUNT OF THE REVOLVING CREDIT LOANS THEN OUTSTANDING,
WHEN ADDED TO THE THEN OUTSTANDING L/C OBLIGATIONS, WOULD EXCEED THE REVOLVING
CREDIT COMMITMENTS THEN IN EFFECT.  ANY SUCH REDUCTION SHALL BE IN AN AMOUNT
EQUAL TO $1,000,000 OR A WHOLE MULTIPLE OF $1,000,000 IN EXCESS THEREOF AND
SHALL REDUCE PERMANENTLY THE REVOLVING CREDIT COMMITMENTS THEN IN EFFECT.

 

24

--------------------------------------------------------------------------------


 


2.4.          TERM LOANS.  SUBJECT TO THE TERMS AND CONDITIONS HEREOF, EACH TERM
LOAN LENDER SEVERALLY AGREES TO MAKE A TERM LOAN (COLLECTIVELY, THE “TERM
LOANS”) TO THE BORROWER ON THE CLOSING DATE IN A PRINCIPAL AMOUNT NOT TO EXCEED
THE AMOUNT OF SUCH LENDER’S TERM LOAN COMMITMENT AGREED TO BY THE BORROWER, THE
ADMINISTRATIVE AGENT AND SUCH LENDER. THE TERM LOANS MAY FROM TIME TO TIME BE
(X) EURODOLLAR LOANS, (Y) ABR LOANS OR (Z) A COMBINATION THEREOF, AS DETERMINED
BY THE BORROWER AND NOTIFIED TO THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH
SUBSECTIONS 2.6 AND 4.2.

 


2.5.          TERM NOTES.  THE BORROWER AGREES THAT, UPON THE REQUEST TO THE
ADMINISTRATIVE AGENT BY ANY TERM LOAN LENDER, IN ORDER TO EVIDENCE SUCH LENDER’S
TERM LOAN, THE BORROWER WILL EXECUTE AND DELIVER TO SUCH LENDER A PROMISSORY
NOTE SUBSTANTIALLY IN THE FORM OF EXHIBIT A-2 (EACH, AS AMENDED, SUPPLEMENTED,
REPLACED OR OTHERWISE MODIFIED FROM TIME TO TIME, A “TERM NOTE”), WITH
APPROPRIATE INSERTIONS THEREIN AS TO PAYEE, DATE AND PRINCIPAL AMOUNT, PAYABLE
TO THE ORDER OF SUCH TERM LOAN LENDER AND IN A PRINCIPAL AMOUNT EQUAL TO THE
LESSER OF (A) THE AMOUNT SET OF SUCH LENDER’S TERM LOAN COMMITMENT AND (B) THE
UNPAID PRINCIPAL AMOUNT OF THE TERM LOANS MADE BY SUCH TERM LOAN LENDER TO THE
BORROWER.  EACH TERM NOTE SHALL (I) BE DATED THE CLOSING DATE, (II) BE PAYABLE
AS PROVIDED IN SUBSECTION 2.7(A) AND (III) PROVIDE FOR THE PAYMENT OF INTEREST
IN ACCORDANCE WITH SUBSECTION 4.1.

 


2.6.          PROCEDURE FOR TERM LOAN BORROWING.  THE BORROWER SHALL GIVE THE
ADMINISTRATIVE AGENT IRREVOCABLE NOTICE (WHICH NOTICE MUST BE RECEIVED BY THE
ADMINISTRATIVE AGENT PRIOR TO 12:30 P.M., NEW YORK CITY TIME), AT LEAST
(A) THREE BUSINESS DAYS PRIOR TO THE CLOSING DATE IF ALL OR ANY PART OF THE TERM
LOANS ARE TO BE INITIALLY EURODOLLAR LOANS OR (B) ONE BUSINESS DAY PRIOR TO THE
CLOSING DATE, IN ALL OTHER CASES, REQUESTING THAT THE TERM LOAN LENDERS MAKE THE
TERM LOANS ON THE CLOSING DATE AND SPECIFYING (I) THE AMOUNT TO BE BORROWED,
(II) WHETHER THE TERM LOANS ARE TO BE INITIALLY EURODOLLAR LOANS, ABR LOANS OR A
COMBINATION THEREOF AND (III) IF THE TERM LOANS ARE TO BE ENTIRELY OR PARTLY
EURODOLLAR LOANS, THE RESPECTIVE AMOUNTS OF EACH SUCH TYPE OF LOAN AND THE
RESPECTIVE LENGTHS OF THE INITIAL INTEREST PERIODS THEREFOR.  UPON RECEIPT OF
SUCH NOTICE THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH TERM LOAN LENDER
THEREOF.  EACH TERM LOAN LENDER WILL MAKE THE AMOUNT OF ITS PRO RATA SHARE OF
THE TERM LOANS AVAILABLE TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE
BORROWER AT THE OFFICE OF THE ADMINISTRATIVE AGENT SPECIFIED IN SUBSECTION 13.2
PRIOR TO 12:30 P.M., NEW YORK CITY TIME, ON THE CLOSING DATE IN DOLLARS AND IN
FUNDS IMMEDIATELY AVAILABLE TO THE ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE
AGENT SHALL ON SUCH DATE CREDIT THE ACCOUNT OF THE BORROWER ON THE BOOKS OF SUCH
OFFICE OF THE ADMINISTRATIVE AGENT WITH THE AGGREGATE OF THE AMOUNTS MADE
AVAILABLE TO THE ADMINISTRATIVE AGENT BY THE TERM LOAN LENDERS AND IN LIKE FUNDS
AS RECEIVED BY THE ADMINISTRATIVE AGENT.

 


2.7.          REPAYMENT OF LOANS.  (A)  THE BORROWER HEREBY UNCONDITIONALLY
PROMISES TO PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF (I) EACH
REVOLVING CREDIT LENDER, THE THEN UNPAID PRINCIPAL AMOUNT OF EACH REVOLVING
CREDIT LOAN OF SUCH LENDER, ON THE TERMINATION DATE (OR SUCH EARLIER DATE ON
WHICH THE REVOLVING CREDIT LOANS BECOME DUE AND PAYABLE PURSUANT TO SECTION 9);
AND (II) EACH TERM LOAN LENDER, THE THEN UNPAID PRINCIPAL AMOUNT OF THE TERM
LOANS OF SUCH LENDER, ON THE TERMINATION DATE (OR SUCH EARLIER DATE ON WHICH THE
TERM LOANS BECOME DUE AND PAYABLE PURSUANT TO SECTION 9).  THE BORROWER HEREBY
FURTHER AGREES TO PAY INTEREST ON THE UNPAID PRINCIPAL AMOUNT OF THE LOANS FROM
TIME TO TIME OUTSTANDING FROM THE DATE HEREOF UNTIL PAYMENT IN FULL THEREOF AT
THE RATES PER ANNUM, AND ON THE DATES, SET FORTH IN SUBSECTION 4.1.

 

25

--------------------------------------------------------------------------------


 

(B)           EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE
AN ACCOUNT OR ACCOUNTS EVIDENCING INDEBTEDNESS OF THE BORROWER TO SUCH LENDER
RESULTING FROM EACH LOAN OF SUCH LENDER FROM TIME TO TIME, INCLUDING, WITHOUT
LIMITATION, THE AMOUNTS OF PRINCIPAL AND INTEREST PAYABLE AND PAID TO SUCH
LENDER FROM TIME TO TIME UNDER THIS AGREEMENT.

 

(C)           THE ADMINISTRATIVE AGENT SHALL MAINTAIN THE REGISTER PURSUANT TO
SUBSECTION 13.6(B), AND A SUBACCOUNT THEREIN FOR EACH LENDER, IN WHICH SHALL BE
RECORDED (I) THE AMOUNT OF EACH LOAN MADE HEREUNDER, THE TYPE THEREOF AND EACH
INTEREST PERIOD, IF ANY, APPLICABLE THERETO, (II) THE AMOUNT OF ANY PRINCIPAL OR
INTEREST DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM THE BORROWER TO EACH
LENDER HEREUNDER AND (III) BOTH THE AMOUNT OF ANY SUM RECEIVED BY THE
ADMINISTRATIVE AGENT HEREUNDER FROM THE BORROWER AND EACH LENDER’S SHARE
THEREOF.

 

(D)           THE ENTRIES MADE IN THE REGISTER AND THE ACCOUNTS OF EACH LENDER
MAINTAINED PURSUANT TO SUBSECTION 2.7(B) SHALL, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, BE PRIMA FACIE EVIDENCE OF THE EXISTENCE AND AMOUNTS OF THE
OBLIGATIONS OF THE BORROWER THEREIN RECORDED; PROVIDED, HOWEVER, THAT THE
FAILURE OF ANY LENDER OR THE ADMINISTRATIVE AGENT TO MAINTAIN THE REGISTER OR
ANY SUCH ACCOUNT, OR ANY ERROR THEREIN, SHALL NOT IN ANY MANNER AFFECT THE
OBLIGATION OF THE BORROWER TO REPAY (WITH APPLICABLE INTEREST) THE LOANS MADE TO
THE BORROWER BY SUCH LENDER IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.

 


2.8.          PRIORITY AND LIENS.  (A)  THE LOAN PARTIES HEREBY COVENANT,
REPRESENT AND WARRANT THAT, UPON ENTRY OF THE INTERIM ORDER (AND THE FINAL
ORDER, AS APPLICABLE), THE OBLIGATIONS OF THE LOAN PARTIES HEREUNDER AND UNDER
THE OTHER LOAN DOCUMENTS, (I) PURSUANT TO SECTION 364(C)(1) OF THE BANKRUPTCY
CODE, SHALL AT ALL TIMES CONSTITUTE ALLOWED SUPERPRIORITY CLAIMS, (II) PURSUANT
TO SECTION 364(C)(2) OF THE BANKRUPTCY CODE, SHALL BE SECURED BY A PERFECTED
FIRST PRIORITY LIEN ON ALL COLLATERAL, INCLUDING WITHOUT LIMITATION, ALL CASH
MAINTAINED IN ANY CASH COLLATERAL ACCOUNT FOR LETTERS OF CREDIT AND ANY DIRECT
INVESTMENTS OF THE FUNDS CONTAINED THEREIN, THAT IS OTHERWISE NOT ENCUMBERED BY
A VALID AND PERFECTED LIEN AS OF THE PETITION DATE, (III) PURSUANT TO
SECTION 364(C)(3) OF THE BANKRUPTCY CODE, SHALL BE SECURED BY A PERFECTED JUNIOR
LIEN UPON ALL COLLATERAL THAT IS SUBJECT TO VALID, PERFECTED AND NON-AVOIDABLE
LIENS IN EXISTENCE ON THE PETITION DATE OR VALID LIENS PERFECTED (OTHER THAN TO
SECURE THE PREPETITION CREDIT FACILITY OBLIGATIONS) (BUT NOT GRANTED) THEREAFTER
TO THE EXTENT SUCH POST-PETITION DATE PERFECTION IN RESPECT OF A PRE-PETITION
DATE CLAIM IS EXPRESSLY PERMITTED UNDER THE BANKRUPTCY CODE, AND (IV) PURSUANT
TO SECTION 364(D)(1) OF THE BANKRUPTCY CODE, SHALL BE SECURED BY A PERFECTED
FIRST PRIORITY PRIMING LIEN UPON ALL COLLATERAL (X) THAT IS SUBJECT TO A VALID
LIEN OR SECURITY INTEREST IN EFFECT ON THE PETITION DATE TO SECURE THE
PREPETITION CREDIT FACILITY OBLIGATIONS, (Y) THAT IS SUBJECT TO A LIEN GRANTED
AFTER THE PETITION DATE TO PROVIDE ADEQUATE PROTECTION IN RESPECT OF THE
PREPETITION CREDIT FACILITY OBLIGATIONS OR (Z) THAT IS PRESENTLY SUBJECT TO A
VALID LIEN IN EFFECT ON THE PETITION DATE THAT IS JUNIOR TO THE LIENS THAT
SECURE THE PREPETITION CREDIT FACILITY OBLIGATIONS, SUBJECT AND SUBORDINATE IN
EACH CASE WITH RESPECT TO SUBCLAUSES (I) THROUGH (IV) ABOVE, ONLY TO THE CARVE
OUT, PROVIDED THAT (I) FOLLOWING THE TERMINATION DATE AMOUNTS IN ANY LETTER OF
CREDIT CASH COLLATERAL ACCOUNT SHALL NOT BE SUBJECT TO THE CARVE OUT AND (II) IN
THE EVENT OF A LIQUIDATION OF THE DEBTORS’ ESTATES THE AMOUNT OF THE CARVE OUT
SHALL BE FUNDED INTO A SEGREGATED ACCOUNT PRIOR TO THE MAKING OF THE
DISTRIBUTIONS.  FOR PURPOSES HEREOF, THE “CARVE OUT” SHALL MEAN (A) ALL FEES
REQUIRED TO BE PAID TO THE CLERK OF THE BANKRUPTCY COURT AND TO THE OFFICE OF
THE UNITED STATES TRUSTEE UNDER SECTION 1930(A) OF TITLE 28 OF THE UNITED STATES
CODE, (B) FEES AND EXPENSES

 

26

--------------------------------------------------------------------------------


 


INCURRED BY A TRUSTEE UNDER SECTION 726(B) OF THE BANKRUPTCY CODE, AND
(C) FOLLOWING RECEIPT OF NOTICE BY THE ADMINISTRATIVE AGENT AFTER THE OCCURRENCE
AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, THE PAYMENT OF ACCRUED AND
UNPAID PROFESSIONAL FEES AND EXPENSES INCURRED BY THE DEBTORS AND ANY STATUTORY
COMMITTEE APPOINTED IN THE CASES AND ALLOWED BY THE COURT, IN AN AGGREGATE
AMOUNT NOT EXCEEDING $5 MILLION (PLUS ALL UNPAID PROFESSIONAL FEES AND EXPENSES
ALLOWED BY THE BANKRUPTCY COURT THAT WERE INCURRED PRIOR TO THE GIVING OF NOTICE
BY THE ADMINISTRATIVE AGENT OF THE OCCURRENCE OF SUCH EVENT OF DEFAULT),
PROVIDED THAT (X) THE CARVE OUT SHALL NOT BE AVAILABLE TO PAY ANY SUCH
PROFESSIONAL FEES AND EXPENSES INCURRED IN CONNECTION WITH THE INITIATION OR
PROSECUTION OF ANY PROHIBITED CLAIMS OR THE INITIATION OR PROSECUTION OF ANY
CLAIMS, CAUSES OF ACTION, ADVERSARY PROCEEDINGS OR OTHER LITIGATION AGAINST THE
ADMINISTRATIVE AGENT, THE LENDERS, THE PREPETITION CREDIT FACILITY LENDERS OR
THE PREPETITION CREDIT FACILITY AGENT AND (Y) SO LONG AS AN EVENT OF DEFAULT
SHALL NOT HAVE OCCURRED AND BE CONTINUING, THE CARVE OUT SHALL NOT BE REDUCED BY
THE PAYMENT OF FEES AND EXPENSES ALLOWED BY BANKRUPTY COURT AND PAYABLE UNDER
SECTIONS 328, 330 AND 331 OF THE BANKRUPTCY CODE. NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, THE CARVE OUT SHALL NOT BE USED TO COMMENCE OR PROSECUTE
(BUT UP TO $50,000 MAY BE USED TO INVESTIGATE) ANY PROHIBITED CLAIM.

 

(B)           AS TO ALL COLLATERAL, INCLUDING WITHOUT LIMITATION, ALL CASH, CASH
EQUIVALENTS AND REAL PROPERTY THE TITLE TO WHICH IS HELD BY ANY LOAN PARTY, OR
THE POSSESSION OF WHICH IS HELD BY ANY LOAN PARTY IN THE FORM OF A LEASEHOLD
INTEREST, EACH LOAN PARTY HEREBY ASSIGNS AND CONVEYS AS SECURITY, GRANTS A
SECURITY INTEREST IN, HYPOTHECATES, MORTGAGES, PLEDGES AND SETS OVER UNTO THE
ADMINISTRATIVE AGENT ALL OF THE RIGHT, TITLE AND INTEREST OF THE BORROWER AND
SUCH GUARANTOR IN ALL OF SUCH COLLATERAL, INCLUDING WITHOUT LIMITATION, ALL
CASH, CASH EQUIVALENTS AND OWNED REAL PROPERTY AND IN ALL SUCH LEASEHOLD
INTERESTS, TOGETHER IN EACH CASE WITH ALL OF THE RIGHT, TITLE AND INTEREST OF
THE BORROWER AND SUCH GUARANTOR IN AND TO ALL BUILDINGS, IMPROVEMENTS, AND
FIXTURES RELATED THERETO, ANY LEASE OR SUBLEASE THEREOF, ALL GENERAL INTANGIBLES
RELATING THERETO (EXCEPT FOR ANY “INTENT TO USE” TRADEMARK APPLICATIONS FOR
WHICH A STATEMENT OF USE HAS NOT BEEN FILED AND ACCEPTED BY THE U.S. PATENT AND
TRADEMARK OFFICE, SOLELY TO THE EXTENT THAT THE GRANT OF A LIEN OR SECURITY
INTEREST IN SUCH APPLICATIONS WOULD RESULT IN CANCELLATION OR VOIDING OF SAME)
AND ALL PROCEEDS THEREOF.  THE BORROWER AND EACH GUARANTOR ACKNOWLEDGES THAT,
PURSUANT TO THE ORDERS, THE LIENS GRANTED IN FAVOR OF THE ADMINISTRATIVE AGENT
(ON BEHALF OF THE LENDERS) IN ALL OF THE COLLATERAL SHALL BE PERFECTED WITHOUT
THE RECORDATION OF ANY UNIFORM COMMERCIAL CODE FINANCING STATEMENTS, NOTICES OF
LIEN OR OTHER INSTRUMENTS OF MORTGAGE OR ASSIGNMENT.  THE BORROWER AND EACH
GUARANTOR FURTHER AGREES THAT (A) THE ADMINISTRATIVE AGENT SHALL HAVE THE RIGHTS
AND REMEDIES SET FORTH IN SECTION 12 IN RESPECT OF THE COLLATERAL AND (B) IF
REQUESTED BY THE ADMINISTRATIVE AGENT, THE BORROWER AND EACH OF THE GUARANTORS
SHALL ENTER INTO SEPARATE SECURITY AGREEMENTS, PLEDGE AGREEMENTS AND FEE AND
LEASEHOLD MORTGAGES WITH RESPECT TO SUCH COLLATERAL ON TERMS REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT.

 

(C)           EACH LOAN PARTY ACKNOWLEDGES AND AGREES THAT THE PREPETITION
SECURED PARTIES SHALL RECEIVE (A) AS ADEQUATE PROTECTION FOR, AND TO THE EXTENT
OF, ANY DIMINUTION IN THE VALUE OF THE PREPETITION SECURED PARTIES’ RESPECTIVE
INTERESTS IN THEIR COLLATERAL WHETHER RESULTING FROM THE IMPOSITION OF THE
AUTOMATIC STAY, THE PRIMING DESCRIBED IN SUBSECTION 2.8(A) ABOVE, THE USE OF THE
PREPETITION SECURED PARTIES’ CASH COLLATERAL OR THE USE, SALE, LEASE,
DEPRECIATION, DECLINE IN MARKET PRICE OR OTHER DIMINUTION IN VALUE OF THE
PREPETITION SECURED PARTIES’ COLLATERAL (I) ON THE FIRST BUSINESS DAY OF EACH
CALENDAR MONTH BEGINNING WITH MARCH 1, 2008, THE MONTHLY PAYMENT OF AN AMOUNT
CALCULATED AT THE EURODOLLAR RATE PLUS 350 BASIS POINTS ON ALL AMOUNTS

 

27

--------------------------------------------------------------------------------


 

OUTSTANDING UNDER THE PREPETITION CREDIT FACILITY FOR THE PRECEDING MONTH,
(II) A SUPERPRIORITY CLAIM JUNIOR ONLY TO THE SUPERPRIORITY CLAIM GRANTED TO
(A) THE ADMINISTRATIVE AGENT AND THE LENDERS AND (B) THE CASH MANAGEMENT BANKS;
AND (III) A REPLACEMENT LIEN ON THE COLLATERAL HAVING A PRIORITY IMMEDIATELY
JUNIOR TO THE PRIMING AND OTHER LIENS GRANTED IN FAVOR OF (A) THE ADMINISTRATIVE
AGENT AND THE LENDERS HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS AND (B) THE
CASH MANAGEMENT BANKS; THE ORDERS (SUBJECT AND SUBORDINATE, IN THE CASE OF
CLAUSES (II) AND (III) ABOVE, TO THE CARVE OUT AND VALID AND PERFECTED LIENS
WHICH ARE SENIOR (AFTER GIVING EFFECT TO THE ORDERS) TO THE LIENS GRANTED TO THE
ADMINISTRATIVE AGENT AND THE LENDERS PURSUANT TO THE ORDERS AND (B) AS FURTHER
ADEQUATE PROTECTION, THE PAYMENT ON A CURRENT BASIS OF THE REASONABLE FEES AND
EXPENSES (INCLUDING, BUT NOT LIMITED TO, THE REASONABLE FEES AND DISBURSEMENTS
OF ONE COUNSEL AND THIRD-PARTY CONSULTANTS, INCLUDING FINANCIAL CONSULTANTS,
APPRAISERS AND AUDITORS) INCURRED BY THE AGENTS UNDER THE PREPETITION CREDIT
FACILITY (INCLUDING ANY UNPAID PREPETITION FEES AND EXPENSES) AND THE
CONTINUATION OF THE PAYMENT ON A CURRENT BASIS OF THE ADMINISTRATION AND LETTER
OF CREDIT FEES, IF ANY, THAT ARE PROVIDED FOR THEREUNDER.

 


2.9.          PAYMENT OF OBLIGATIONS.  UPON THE MATURITY (WHETHER BY
ACCELERATION OR OTHERWISE) OF ANY OF THE OBLIGATIONS UNDER THIS AGREEMENT OR ANY
OF THE OTHER LOAN DOCUMENTS, THE LENDERS SHALL BE ENTITLED TO IMMEDIATE PAYMENT
OF SUCH OBLIGATIONS WITHOUT FURTHER APPLICATION TO OR ORDER OF THE BANKRUPTCY
COURT.

 


2.10.        NO DISCHARGE; SURVIVAL OF CLAIMS.  THE BORROWER AND EACH GUARANTOR
AGREES THAT TO THE EXTENT ITS OBLIGATIONS HEREUNDER ARE NOT SATISFIED IN FULL,
(A) ITS OBLIGATIONS ARISING HEREUNDER SHALL NOT BE DISCHARGED BY THE ENTRY OF A
CONFIRMATION ORDER (AND EACH LOAN PARTY, PURSUANT TO SECTION 1141(D)(4) OF THE
BANKRUPTCY CODE, HEREBY WAIVES ANY SUCH DISCHARGE) AND (B) THE SUPERPRIORITY
CLAIM GRANTED TO THE ADMINISTRATIVE AGENT AND THE LENDERS PURSUANT TO THE ORDERS
AND DESCRIBED IN SUBSECTION 2.8 AND THE LIENS GRANTED TO THE ADMINISTRATIVE
AGENT PURSUANT TO THE ORDERS AND DESCRIBED IN SUBSECTION 2.8 SHALL NOT BE
AFFECTED IN ANY MANNER BY THE ENTRY OF A CONFIRMATION ORDER.

 


2.11.        CONVERSION TO EXIT FACILITY AGREEMENT.  UPON (A) THE ADMINISTRATIVE
AGENT’S SATISFACTION THAT HOLDING AND ITS SUBSIDIARIES, AS APPLICABLE, SHALL
HAVE MADE ARRANGEMENTS SATISFACTORY TO THE ADMINISTRATIVE AGENT (I) THAT EITHER
(A) THE RELOCATION SPV FINANCING WITH LASALLE BANK, N.A. AS AGENT FOR THE
RECEIVABLES PURCHASE PROGRAM MAINTAINED THROUGH SIRVA RELOCATION CREDIT, LLC AS
THE SAME MAY HAVE BEEN MODIFIED PRIOR TO THE PETITION DATE (INCLUDING, WITHOUT
LIMITATION, AN AMENDMENT TO TERMINATE THE TRANCHE B COMMITMENT THEREUNDER) (THE
“SECURITIZATION”), SHALL BE IN EFFECT OR (B) AN ALTERNATIVE RELOCATION SPV
FINANCING OR OTHER SOURCE OF LIQUIDITY, IN EACH CASE, REPLACING THE
SECURITIZATION (THE “ALTERNATIVE FINANCING”) SHALL BE IN EFFECT, PURSUANT TO
TERMS IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT, AND
(II) FOR THE OPERATION OF THE LOAN PARTIES CASH MANAGEMENT SYSTEM WITH THE CASH
MANAGEMENT BANKS (OR REPLACEMENT INSTITUTIONS) FOLLOWING THE EFFECTIVE DATE,
(B) THE DELIVERY BY THE BORROWER TO THE ADMINISTRATIVE OF A CERTIFICATE OF A
RESPONSIBLE OFFICER OF THE BORROWER STATING THAT, ON AND AS OF THE DATE OF THE
CONVERSION OF THE FACILITIES PROVIDED FOR HEREIN INTO THE FACILITIES PROVIDED
FOR IN THE EXIT FACILITY AGREEMENT, (X) EACH OF THE REPRESENTATIONS AND
WARRANTIES MADE BY ANY LOAN PARTY PURSUANT TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT (OR IN ANY AMENDMENT, MODIFICATION OR SUPPLEMENT HERETO OR THERETO) TO
WHICH IT IS A PARTY, AND EACH OF THE REPRESENTATIONS AND WARRANTIES CONTAINED IN
ANY CERTIFICATE FURNISHED AT ANY TIME BY OR ON BEHALF OF ANY LOAN PARTY PURSUANT
TO THIS AGREEMENT OR ANY OTHER LOAN


 

28

--------------------------------------------------------------------------------


 


DOCUMENT, SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF SUCH
DATE AS IF MADE ON AND AS OF SUCH DATE, EXCEPT TO THE EXTENT THAT SUCH
REPRESENTATIONS AND WARRANTIES RELATE TO A PARTICULAR DATE, IN WHICH CASE SUCH
REPRESENTATIONS AND WARRANTIES WERE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON
AND AS OF SUCH EARLIER DATE, AND (Y) NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING ON SUCH DATE OR AFTER GIVING EFFECT TO THE CONVERSION
TO BE MADE ON SUCH DATE, AND (C) THE SATISFACTION OR WAIVER OF THE OTHER
CONDITIONS PRECEDENT TO EFFECTIVENESS SET FORTH IN THE EXIT FACILITY AGREEMENT,
THEN AUTOMATICALLY AND WITHOUT ANY FURTHER CONSENT OR ACTION REQUIRED BY THE
ADMINISTRATIVE AGENT OR ANY LENDER:

 

(I)          THE BORROWER, IN ITS CAPACITY AS REORGANIZED SIRVA WORLDWIDE, INC.,
HOLDING, IN ITS CAPACITY AS A REORGANIZED DEBTOR, AND EACH GUARANTOR, IN ITS
CAPACITY AS A REORGANIZED DEBTOR, TO THE EXTENT SUCH PERSON IS REQUIRED UNDER
THE EXIT FACILITY AGREEMENT TO CONTINUE TO BE A GUARANTOR THEREUNDER, SHALL
ASSUME ALL OBLIGATIONS IN RESPECT OF THE LOANS HEREUNDER AND ALL OTHER MONETARY
OBLIGATIONS IN RESPECT HEREOF,

 

(II)         EACH LOAN HEREUNDER SHALL BE CONTINUED AS A LOAN UNDER THE EXIT
FACILITY AGREEMENT,

 

(III)        EACH LENDER HEREUNDER SHALL BE A LENDER UNDER THE EXIT FACILITY
AGREEMENT AND

 

(IV)        THIS AGREEMENT SHALL TERMINATE AND BE SUPERSEDED AND REPLACED BY,
AND DEEMED AMENDED AND RESTATED IN ITS ENTIRETY IN THE FORM OF, THE EXIT
FACILITY AGREEMENT (WITH SUCH CHANGES AND INSERTIONS REASONABLY SATISFACTORY TO
THE ADMINISTRATIVE AGENT AND THE BORROWER THERETO INCORPORATED AS NECESSARY TO
MAKE SUCH TECHNICAL CHANGES NECESSARY TO EFFECTUATE THE INTENT OF THIS
SUBSECTION 2.11), AND THE COMMITMENTS HEREUNDER SHALL TERMINATE.

 

Notwithstanding the foregoing, all obligations of the Borrower and the
Guarantors to the Administrative Agent, the Issuing Lender, and the Lenders
under this Agreement and any other Loan Document (except the Exit Facility
Agreement) which are expressly stated in this Agreement or such other Loan
Document as surviving such agreement’s termination shall, as so specified,
survive without prejudice and remain in full force and effect.  Each of the Loan
Parties, the Administrative Agent, the Lenders and the Issuing Lender shall take
such actions and execute and deliver such agreements, instruments or other
documents as the Administrative Agent may reasonably request to give effect to
the provisions of this subsection 2.11.

 


SECTION 3.   LETTERS OF CREDIT


 


3.1.          L/C COMMITMENT.  (A)           PRIOR TO THE CLOSING DATE, THE
EXISTING ISSUING LENDER HAS ISSUED THE EXISTING LETTERS OF CREDIT WHICH, FROM
AND AFTER THE CLOSING DATE, SHALL, SUBJECT TO THE TERMS AND CONDITIONS HEREOF,
CONSTITUTE LETTERS OF CREDIT HEREUNDER. SUBJECT TO THE TERMS AND CONDITIONS
HEREOF, THE ISSUING LENDER, IN RELIANCE ON THE AGREEMENTS OF THE OTHER REVOLVING
CREDIT LENDERS SET FORTH IN SUBSECTION 3.4(A), AGREES TO ISSUE LETTERS OF CREDIT
(THE LETTERS OF CREDIT ISSUED ON AND AFTER THE CLOSING DATE PURSUANT TO THIS
SECTION 3, TOGETHER WITH THE EXISTING LETTERS OF CREDIT, COLLECTIVELY, THE
“LETTERS OF CREDIT”) FOR THE ACCOUNT OF THE BORROWER ON ANY BUSINESS DAY DURING
THE REVOLVING CREDIT COMMITMENT PERIOD IN SUCH FORM AS MAY BE

 

29

--------------------------------------------------------------------------------


 

approved from time to time by the Issuing Lender; provided that the Issuing
Lender shall not issue any Letter of Credit if, after giving effect to such
issuance, (i) the sum of the Letters of Credit (other than Foreign Backstop
Letters of Credit) and the Dollar Equivalent of the then outstanding L/C
Obligations in respect of any Foreign Backstop Letters of Credit would exceed
$60,000,000 (it being understood and agreed that the Administrative Agent shall
calculate the Dollar Equivalent of the then outstanding L/C Obligations in
respect of any Foreign Backstop Letters of Credit on the date on which the
Borrower has requested that the Issuing Lender issue a Letter of Credit for
purposes of determining compliance with this clause (i)) or (ii) the Aggregate
Outstanding Revolving Credit of all the Revolving Credit Lenders would exceed
the Revolving Credit Commitments of all the Revolving Credit Lenders then in
effect.  Each Letter of Credit shall (i) be denominated in Dollars or, in the
case of Foreign Backstop Letters of Credit, in Dollars or any Designated Foreign
Currency and shall be either (A) a standby letter of credit issued to support
obligations of the Borrower or any of its Subsidiaries, contingent or otherwise,
which finance the working capital and business needs of the Borrower and its
Subsidiaries incurred in the ordinary course of business (a “Standby Letter of
Credit”), or (B) a commercial letter of credit in respect of the purchase of
goods or services by the Borrower or any of its Subsidiaries in the ordinary
course of business (a “Commercial Letter of Credit”), (ii) expire no later than
five days prior to the Termination Date and (iii) unless otherwise agreed by the
Administrative Agent, expire no later than 365 days after its date of issuance
in the case of Standby Letters of Credit, and 180 days after its date of
issuance in the case of Commercial Letters of Credit.

 

(B)           EACH LETTER OF CREDIT SHALL BE SUBJECT TO THE UNIFORM CUSTOMS AND,
TO THE EXTENT NOT INCONSISTENT THEREWITH, THE LAWS OF THE STATE OF NEW YORK.

 

(C)           THE ISSUING LENDER SHALL NOT AT ANY TIME ISSUE ANY LETTER OF
CREDIT HEREUNDER IF SUCH ISSUANCE WOULD CONFLICT WITH, OR CAUSE THE ISSUING
LENDER OR ANY L/C PARTICIPANT TO EXCEED ANY LIMITS IMPOSED BY, ANY APPLICABLE
REQUIREMENT OF LAW.

 


3.2.          PROCEDURE FOR ISSUANCE OF LETTERS OF CREDIT.  THE BORROWER MAY
FROM TIME TO TIME REQUEST THAT THE ISSUING LENDER ISSUE A LETTER OF CREDIT BY
DELIVERING TO THE ISSUING LENDER, AT ITS ADDRESS FOR NOTICES SPECIFIED HEREIN,
AN APPLICATION THEREFOR, COMPLETED TO THE REASONABLE SATISFACTION OF THE ISSUING
LENDER, AND SUCH OTHER CERTIFICATES, DOCUMENTS AND OTHER PAPERS AND INFORMATION
AS THE ISSUING LENDER MAY REASONABLY REQUEST.  UPON RECEIPT OF ANY APPLICATION,
THE ISSUING LENDER WILL PROCESS SUCH APPLICATION AND THE CERTIFICATES, DOCUMENTS
AND OTHER PAPERS AND INFORMATION DELIVERED TO IT IN CONNECTION THEREWITH IN
ACCORDANCE WITH ITS CUSTOMARY PROCEDURES AND SHALL PROMPTLY ISSUE THE LETTER OF
CREDIT REQUESTED THEREBY (BUT IN NO EVENT SHALL THE ISSUING LENDER BE REQUIRED
TO ISSUE ANY LETTER OF CREDIT EARLIER THAN THREE BUSINESS DAYS AFTER ITS RECEIPT
OF THE APPLICATION THEREFOR AND ALL SUCH OTHER CERTIFICATES, DOCUMENTS AND OTHER
PAPERS AND INFORMATION RELATING THERETO) BY ISSUING THE ORIGINAL OF SUCH LETTER
OF CREDIT TO THE BENEFICIARY THEREOF OR AS OTHERWISE MAY BE AGREED BY THE
ISSUING LENDER AND THE BORROWER.  THE ISSUING LENDER SHALL FURNISH A COPY OF
SUCH LETTER OF CREDIT TO THE BORROWER PROMPTLY FOLLOWING THE ISSUANCE THEREOF. 
THE ISSUING LENDER SHALL PROMPTLY FURNISH TO THE ADMINISTRATIVE AGENT, WHICH
SHALL IN TURN PROMPTLY FURNISH TO THE LENDERS, NOTICE OF THE ISSUANCE OF EACH
LETTER OF CREDIT (INCLUDING THE AMOUNT THEREOF).

 

30

--------------------------------------------------------------------------------


 


3.3.          FEES, COMMISSIONS AND OTHER CHARGES.  (A)  THE BORROWER SHALL PAY
TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE ISSUING LENDER AND THE L/C
PARTICIPANTS, A LETTER OF CREDIT COMMISSION WITH RESPECT TO EACH LETTER OF
CREDIT ISSUED FOR THE ACCOUNT OF THE BORROWER, COMPUTED FOR THE PERIOD FROM AND
INCLUDING THE DATE OF ISSUANCE OF SUCH LETTER OF CREDIT TO THE EXPIRATION DATE
OF SUCH LETTER OF CREDIT (THE “L/C PERIOD”), COMPUTED AT A RATE PER ANNUM EQUAL
TO THE APPLICABLE MARGIN THEN IN EFFECT FOR EURODOLLAR LOANS THAT ARE REVOLVING
CREDIT LOANS, CALCULATED ON THE BASIS OF A 365- (OR 366-, AS THE CASE MAY BE)
DAY YEAR, OF THE AGGREGATE AMOUNT AVAILABLE TO BE DRAWN UNDER SUCH LETTER OF
CREDIT, PAYABLE FOR THE L/C PERIOD MONTHLY (WITHOUT DUPLICATION) IN ARREARS ON
EACH L/C FEE PAYMENT DATE WITH RESPECT TO SUCH LETTER OF CREDIT AND (IF
APPLICABLE) ON THE TERMINATION DATE OR SUCH EARLIER DATE AS THE REVOLVING CREDIT
COMMITMENTS SHALL TERMINATE AS PROVIDED HEREIN.  SUCH COMMISSION SHALL BE
PAYABLE TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE REVOLVING CREDIT
LENDERS TO BE SHARED RATABLY AMONG THEM IN ACCORDANCE WITH THEIR RESPECTIVE
REVOLVING CREDIT COMMITMENT PERCENTAGES.  THE BORROWER SHALL ALSO PAY TO THE
ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE ISSUING LENDER, A FEE EQUAL TO 1/4
OF 1% PER ANNUM OF THE AGGREGATE AMOUNT AVAILABLE TO BE DRAWN UNDER SUCH LETTER
OF CREDIT, PAYABLE FOR THE L/C PERIOD MONTHLY (WITHOUT DUPLICATION) IN ARREARS
ON EACH L/C FEE PAYMENT DATE WITH RESPECT TO SUCH LETTER OF CREDIT AND (IF
APPLICABLE) ON THE TERMINATION DATE OR SUCH OTHER DATE AS THE REVOLVING CREDIT
COMMITMENTS SHALL TERMINATE.  SUCH COMMISSIONS AND FEES SHALL BE NONREFUNDABLE. 
SUCH FEES AND COMMISSIONS SHALL BE PAYABLE IN DOLLARS, NOTWITHSTANDING THAT A
LETTER OF CREDIT MAY BE DENOMINATED IN ANY DESIGNATED FOREIGN CURRENCY.  IN
RESPECT OF A LETTER OF CREDIT DENOMINATED IN ANY DESIGNATED FOREIGN CURRENCY,
SUCH FEES AND COMMISSIONS SHALL BE CONVERTED INTO DOLLARS AT THE SPOT RATE OF
EXCHANGE ON THE DATE ON WHICH THEY ARE PAID (OR, IF SUCH DATE IS NOT A BUSINESS
DAY, AT THE SPOT RATE OF EXCHANGE ON THE BUSINESS DAY NEXT PRECEDING SUCH DATE).

 

(B)           IN ADDITION TO THE FOREGOING COMMISSIONS AND FEES, THE BORROWER
SHALL PAY OR REIMBURSE THE ISSUING LENDER FOR SUCH NORMAL AND CUSTOMARY COSTS
AND EXPENSES AS ARE INCURRED OR CHARGED BY THE ISSUING LENDER IN ISSUING,
EFFECTING PAYMENT UNDER, AMENDING OR OTHERWISE ADMINISTERING ANY LETTER OF
CREDIT ISSUED BY SUCH ISSUING LENDER.

 

(C)           THE ADMINISTRATIVE AGENT SHALL, PROMPTLY FOLLOWING ITS RECEIPT
THEREOF, DISTRIBUTE TO THE ISSUING LENDER AND THE L/C PARTICIPANTS ALL
COMMISSIONS AND FEES RECEIVED BY THE ADMINISTRATIVE AGENT FOR THEIR RESPECTIVE
ACCOUNTS PURSUANT TO THIS SUBSECTION.

 


3.4.          L/C PARTICIPATIONS.  (A)  THE ISSUING LENDER IRREVOCABLY AGREES TO
GRANT AND HEREBY GRANTS TO EACH L/C PARTICIPANT, AND, TO INDUCE THE ISSUING
LENDER TO ISSUE LETTERS OF CREDIT HEREUNDER, EACH L/C PARTICIPANT IRREVOCABLY
AGREES TO ACCEPT AND PURCHASE AND HEREBY ACCEPTS AND PURCHASES FROM THE ISSUING
LENDER, ON THE TERMS AND CONDITIONS HEREINAFTER STATED, FOR SUCH L/C
PARTICIPANT’S OWN ACCOUNT AND RISK AN UNDIVIDED INTEREST EQUAL TO SUCH L/C
PARTICIPANT’S REVOLVING CREDIT COMMITMENT PERCENTAGE (DETERMINED ON THE DATE OF
ISSUANCE OF THE RELEVANT LETTER OF CREDIT) IN THE ISSUING LENDER’S OBLIGATIONS
AND RIGHTS UNDER EACH LETTER OF CREDIT ISSUED OR CONTINUED HEREUNDER AND THE
AMOUNT OF EACH DRAFT PAID BY THE ISSUING LENDER THEREUNDER.  EACH L/C
PARTICIPANT UNCONDITIONALLY AND IRREVOCABLY AGREES WITH THE ISSUING LENDER THAT,
IF A DRAFT IS PAID UNDER ANY LETTER OF CREDIT FOR WHICH THE ISSUING LENDER IS
NOT REIMBURSED IN FULL BY THE BORROWER IN RESPECT OF SUCH LETTER OF CREDIT IN
ACCORDANCE WITH SUBSECTION 3.5(A), SUCH L/C PARTICIPANT SHALL PAY TO THE ISSUING
LENDER UPON DEMAND (WHICH DEMAND, IN THE CASE OF ANY DEMAND MADE IN RESPECT OF
ANY DRAFT UNDER A LETTER OF CREDIT DENOMINATED IN ANY DESIGNATED


 

31

--------------------------------------------------------------------------------


 


FOREIGN CURRENCY, SHALL NOT BE MADE PRIOR TO THE DATE THAT THE AMOUNT OF SUCH
DRAFT SHALL BE CONVERTED INTO DOLLARS IN ACCORDANCE WITH SUBSECTION 3.5(A)) AT
THE ISSUING LENDER’S ADDRESS FOR NOTICES SPECIFIED HEREIN AN AMOUNT EQUAL TO
SUCH L/C PARTICIPANT’S REVOLVING CREDIT COMMITMENT PERCENTAGE OF THE AMOUNT OF
SUCH DRAFT, OR ANY PART THEREOF, WHICH IS NOT SO REIMBURSED; PROVIDED THAT
NOTHING IN THIS PARAGRAPH SHALL RELIEVE THE ISSUING LENDER OF ANY LIABILITY
RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE ISSUING LENDER,
OR OTHERWISE AFFECT ANY DEFENSE OR OTHER RIGHT THAT ANY L/C PARTICIPANT MAY HAVE
AS A RESULT OF SUCH GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

(B)           IF ANY AMOUNT REQUIRED TO BE PAID BY ANY L/C PARTICIPANT TO THE
ISSUING LENDER ON DEMAND BY THE ISSUING LENDER PURSUANT TO SUBSECTION 3.4(A) IN
RESPECT OF ANY UNREIMBURSED PORTION OF ANY PAYMENT MADE BY THE ISSUING LENDER
UNDER ANY LETTER OF CREDIT IS PAID TO THE ISSUING LENDER WITHIN THREE BUSINESS
DAYS AFTER THE DATE SUCH DEMAND IS MADE, SUCH L/C PARTICIPANT SHALL PAY TO THE
ISSUING LENDER ON DEMAND AN AMOUNT EQUAL TO THE PRODUCT OF (I) SUCH AMOUNT,
TIMES (II) THE DAILY AVERAGE FEDERAL FUNDS EFFECTIVE RATE DURING THE PERIOD FROM
AND INCLUDING THE DATE SUCH PAYMENT IS REQUIRED TO THE DATE ON WHICH SUCH
PAYMENT IS IMMEDIATELY AVAILABLE TO THE ISSUING LENDER, TIMES (III) A FRACTION
THE NUMERATOR OF WHICH IS THE NUMBER OF DAYS THAT ELAPSE DURING SUCH PERIOD AND
THE DENOMINATOR OF WHICH IS 360.  IF ANY SUCH AMOUNT REQUIRED TO BE PAID BY ANY
L/C PARTICIPANT PURSUANT TO SUBSECTION 3.4(A) IS NOT IN FACT MADE AVAILABLE TO
THE ISSUING LENDER BY SUCH L/C PARTICIPANT WITHIN THREE BUSINESS DAYS AFTER THE
DATE SUCH PAYMENT IS DUE, THE ISSUING LENDER SHALL BE ENTITLED TO RECOVER FROM
SUCH L/C PARTICIPANT, ON DEMAND, SUCH AMOUNT WITH INTEREST THEREON CALCULATED
FROM SUCH DUE DATE AT THE RATE PER ANNUM APPLICABLE TO ABR LOANS THAT ARE
REVOLVING CREDIT LOANS.  A CERTIFICATE OF THE ISSUING LENDER SUBMITTED TO ANY
L/C PARTICIPANT WITH RESPECT TO ANY AMOUNTS OWING UNDER THIS SUBSECTION (WHICH
SHALL INCLUDE CALCULATIONS OF ANY SUCH AMOUNTS IN REASONABLE DETAIL) SHALL BE
CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.

 

(C)           WHENEVER, AT ANY TIME AFTER THE ISSUING LENDER HAS MADE PAYMENT
UNDER ANY LETTER OF CREDIT AND HAS RECEIVED FROM ANY L/C PARTICIPANT ITS PRO
RATA SHARE OF SUCH PAYMENT IN ACCORDANCE WITH SUBSECTION 3.4(A), THE ISSUING
LENDER RECEIVES ANY PAYMENT RELATED TO SUCH LETTER OF CREDIT (WHETHER DIRECTLY
FROM THE BORROWER IN RESPECT OF SUCH LETTER OF CREDIT OR OTHERWISE), OR ANY
PAYMENT OF INTEREST ON ACCOUNT THEREOF, THE ISSUING LENDER WILL, IF SUCH PAYMENT
IS RECEIVED PRIOR TO 1:00 P.M., NEW YORK CITY TIME, ON A BUSINESS DAY,
DISTRIBUTE TO SUCH L/C PARTICIPANT ITS PRO RATA SHARE THEREOF PRIOR TO THE END
OF SUCH BUSINESS DAY AND OTHERWISE THE ISSUING LENDER WILL DISTRIBUTE SUCH
PAYMENT ON THE NEXT SUCCEEDING BUSINESS DAY; PROVIDED, HOWEVER, THAT IN THE
EVENT THAT ANY SUCH PAYMENT RECEIVED BY THE ISSUING LENDER SHALL BE REQUIRED TO
BE RETURNED BY THE ISSUING LENDER, SUCH L/C PARTICIPANT SHALL RETURN TO THE
ISSUING LENDER THE PORTION THEREOF PREVIOUSLY DISTRIBUTED BY THE ISSUING LENDER
TO IT.

 


3.5.          REIMBURSEMENT OBLIGATION OF THE BORROWER.  (A)  THE BORROWER
AGREES TO REIMBURSE THE ISSUING LENDER, UPON RECEIPT BY THE BORROWER OF NOTICE
FROM THE ISSUING LENDER OF THE DATE AND AMOUNT OF A DRAFT PRESENTED UNDER ANY
LETTER OF CREDIT AND PAID BY THE ISSUING LENDER, FOR THE AMOUNT OF SUCH DRAFT SO
PAID AND ANY TAXES, FEES, CHARGES OR OTHER COSTS OR EXPENSES REASONABLY INCURRED
BY THE ISSUING LENDER IN CONNECTION WITH SUCH PAYMENT.  EACH SUCH PAYMENT SHALL
BE MADE TO THE ISSUING LENDER, AT ITS ADDRESS FOR NOTICES SPECIFIED HEREIN IN
THE CURRENCY IN WHICH SUCH LETTER OF CREDIT IS DENOMINATED (EXCEPT THAT, IN THE
CASE OF ANY LETTER OF CREDIT DENOMINATED IN ANY DESIGNATED FOREIGN CURRENCY, IN
THE EVENT THAT SUCH PAYMENT IS NOT


 

32

--------------------------------------------------------------------------------


 


MADE TO THE ISSUING LENDER WITHIN THREE BUSINESS DAYS OF THE DATE OF RECEIPT BY
THE BORROWER OF SUCH NOTICE, UPON NOTICE BY THE ISSUING LENDER TO THE BORROWER,
SUCH PAYMENT SHALL BE MADE IN DOLLARS, IN AN AMOUNT EQUAL TO THE DOLLAR
EQUIVALENT OF THE AMOUNT OF SUCH PAYMENT CONVERTED ON THE DATE OF SUCH NOTICE
INTO DOLLARS AT THE SPOT RATE OF EXCHANGE ON SUCH DATE) AND IN IMMEDIATELY
AVAILABLE FUNDS, ON THE DATE ON WHICH THE BORROWER RECEIVES SUCH NOTICE, IF
RECEIVED PRIOR TO 11:00 A.M., NEW YORK CITY TIME, ON A BUSINESS DAY AND
OTHERWISE ON THE NEXT SUCCEEDING BUSINESS DAY.  ANY CONVERSION BY THE ISSUING
LENDER OF ANY PAYMENT TO BE MADE IN RESPECT OF ANY LETTER OF CREDIT DENOMINATED
IN ANY DESIGNATED FOREIGN CURRENCY INTO DOLLARS IN ACCORDANCE WITH THIS
SUBSECTION 3.5(A) SHALL BE CONCLUSIVE AND BINDING UPON THE BORROWER AND THE
REVOLVING CREDIT LENDERS IN THE ABSENCE OF MANIFEST ERROR; PROVIDED THAT UPON
THE REQUEST OF THE BORROWER OR ANY REVOLVING CREDIT LENDER, THE ISSUING LENDER
SHALL PROVIDE TO THE BORROWER OR REVOLVING CREDIT LENDER A CERTIFICATE INCLUDING
REASONABLY DETAILED INFORMATION AS TO THE CALCULATION OF SUCH CONVERSION.

 

(B)           INTEREST SHALL BE PAYABLE ON ANY AND ALL AMOUNTS REMAINING UNPAID
BY THE BORROWER UNDER THIS SUBSECTION (I) FROM THE DATE THE DRAFT PRESENTED
UNDER THE AFFECTED LETTER OF CREDIT IS PAID TO THE DATE ON WHICH THE BORROWER IS
REQUIRED TO PAY SUCH AMOUNTS PURSUANT TO PARAGRAPH (A) ABOVE AT THE RATE WHICH
WOULD THEN BE PAYABLE ON ANY OUTSTANDING ABR LOANS THAT ARE REVOLVING CREDIT
LOANS AND (II) THEREAFTER UNTIL PAYMENT IN FULL AT THE RATE WHICH WOULD BE
PAYABLE ON ANY OUTSTANDING ABR LOANS THAT ARE REVOLVING CREDIT LOANS WHICH WERE
THEN OVERDUE.

 


3.6.          OBLIGATIONS ABSOLUTE.  (A)  EACH OF THE BORROWER’S OBLIGATIONS
UNDER THIS SECTION 3 SHALL BE ABSOLUTE AND UNCONDITIONAL UNDER ANY AND ALL
CIRCUMSTANCES AND IRRESPECTIVE OF ANY SET-OFF, COUNTERCLAIM OR DEFENSE TO
PAYMENT WHICH THE BORROWER MAY HAVE OR HAVE HAD AGAINST THE ISSUING LENDER, ANY
L/C PARTICIPANT OR ANY BENEFICIARY OF A LETTER OF CREDIT, PROVIDED THAT THIS
PARAGRAPH SHALL NOT RELIEVE THE ISSUING LENDER OR ANY L/C PARTICIPANT OF ANY
LIABILITY RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE
ISSUING LENDER OR SUCH L/C PARTICIPANT, OR OTHERWISE AFFECT ANY DEFENSE OR OTHER
RIGHT THAT THE BORROWER MAY HAVE AS A RESULT OF ANY SUCH GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT.

 

(B)           THE BORROWER ALSO AGREES WITH THE ISSUING LENDER THAT THE ISSUING
LENDER AND THE L/C PARTICIPANTS SHALL NOT BE RESPONSIBLE FOR, AND THE BORROWER’S
REIMBURSEMENT OBLIGATIONS UNDER SUBSECTION 3.5(A) SHALL NOT BE AFFECTED BY,
AMONG OTHER THINGS, THE VALIDITY OR GENUINENESS OF DOCUMENTS OR OF ANY
ENDORSEMENTS THEREON, EVEN THOUGH SUCH DOCUMENTS SHALL IN FACT PROVE TO BE
INVALID, FRAUDULENT OR FORGED, OR ANY DISPUTE BETWEEN OR AMONG THE BORROWER AND
ANY BENEFICIARY OF ANY LETTER OF CREDIT OR ANY OTHER PARTY TO WHICH SUCH LETTER
OF CREDIT MAY BE TRANSFERRED OR ANY CLAIMS WHATSOEVER OF THE BORROWER AGAINST
ANY BENEFICIARY OF SUCH LETTER OF CREDIT OR ANY SUCH TRANSFEREE, PROVIDED THAT
THIS PARAGRAPH SHALL NOT RELIEVE THE ISSUING LENDER OR ANY L/C PARTICIPANT OF
ANY LIABILITY RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE
ISSUING LENDER OR SUCH L/C PARTICIPANT, OR OTHERWISE AFFECT ANY DEFENSE OR OTHER
RIGHT THAT THE BORROWER MAY HAVE AS A RESULT OF ANY SUCH GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT.

 

(C)           NEITHER THE ISSUING LENDER NOR ANY L/C PARTICIPANT SHALL BE LIABLE
FOR ANY ERROR, OMISSION, INTERRUPTION OR DELAY IN TRANSMISSION, DISPATCH OR
DELIVERY OF ANY MESSAGE OR ADVICE, HOWEVER TRANSMITTED, IN CONNECTION WITH ANY
LETTER OF CREDIT, EXCEPT FOR ERRORS OR OMISSIONS CAUSED BY SUCH PERSON’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.

 

33

--------------------------------------------------------------------------------


 

(D)           THE BORROWER AGREES THAT ANY ACTION TAKEN OR OMITTED BY THE
ISSUING LENDER UNDER OR IN CONNECTION WITH ANY LETTER OF CREDIT OR THE RELATED
DRAFTS OR DOCUMENTS, IF DONE IN THE ABSENCE OF GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT AND IN ACCORDANCE WITH THE STANDARDS OF CARE SPECIFIED IN THE UNIFORM
COMMERCIAL CODE OF THE STATE OF NEW YORK, SHALL BE BINDING ON THE BORROWER AND
SHALL NOT RESULT IN ANY LIABILITY OF THE ISSUING LENDER OR ANY L/C PARTICIPANT
TO THE BORROWER.

 


3.7.          LETTER OF CREDIT PAYMENTS.  IF ANY DRAFT SHALL BE PRESENTED FOR
PAYMENT UNDER ANY LETTER OF CREDIT, THE ISSUING LENDER SHALL PROMPTLY NOTIFY THE
BORROWER OF THE DATE AND AMOUNT THEREOF.  THE RESPONSIBILITY OF THE ISSUING
LENDER TO THE BORROWER IN RESPECT OF ANY LETTER OF CREDIT IN CONNECTION WITH ANY
DRAFT PRESENTED FOR PAYMENT UNDER SUCH LETTER OF CREDIT SHALL, IN ADDITION TO
ANY PAYMENT OBLIGATION EXPRESSLY PROVIDED FOR IN SUCH LETTER OF CREDIT, BE
LIMITED TO DETERMINING THAT THE DOCUMENTS (INCLUDING EACH DRAFT) DELIVERED UNDER
SUCH LETTER OF CREDIT IN CONNECTION WITH SUCH PRESENTMENT ARE IN CONFORMITY WITH
SUCH LETTER OF CREDIT, PROVIDED THAT THIS PARAGRAPH SHALL NOT RELIEVE THE
ISSUING LENDER OF ANY LIABILITY RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF THE ISSUING LENDER, OR OTHERWISE AFFECT ANY DEFENSE OR OTHER RIGHT
THAT THE BORROWER MAY HAVE AS A RESULT OF ANY SUCH GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

 


3.8.          APPLICATION.  TO THE EXTENT THAT ANY PROVISION OF ANY APPLICATION
RELATED TO ANY LETTER OF CREDIT IS INCONSISTENT WITH THE PROVISIONS OF THIS
SECTION 3, THE PROVISIONS OF THIS SECTION 3 SHALL APPLY.

 


SECTION 4.   GENERAL PROVISIONS APPLICABLE TO
LOANS AND LETTERS OF CREDIT


 


4.1.          INTEREST RATES AND PAYMENT DATES.  (A)  EACH EURODOLLAR LOAN SHALL
BEAR INTEREST FOR EACH DAY DURING EACH INTEREST PERIOD WITH RESPECT THERETO AT A
RATE PER ANNUM EQUAL TO THE EURODOLLAR RATE DETERMINED FOR SUCH DAY PLUS THE
APPLICABLE MARGIN IN EFFECT FOR SUCH DAY.

 

(B)           EACH ABR LOAN SHALL BEAR INTEREST FOR EACH DAY THAT IT IS
OUTSTANDING AT A RATE PER ANNUM EQUAL TO THE ABR FOR SUCH DAY PLUS THE
APPLICABLE MARGIN IN EFFECT FOR SUCH DAY.

 

(C)           IF ANY EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, ALL
OUTSTANDING LOANS AND OTHER OBLIGATIONS UNDER THE LOAN DOCUMENTS SHALL BEAR
INTEREST AT A RATE PER ANNUM WHICH IS (I) IN THE CASE OF THE LOANS, THE RATE
THAT WOULD OTHERWISE BE APPLICABLE THERETO PURSUANT TO THE RELEVANT FOREGOING
PROVISIONS OF THIS SUBSECTION PLUS 2.00%, (II) IN THE CASE INTEREST, THE RATE
THAT WOULD BE OTHERWISE APPLICABLE TO PRINCIPAL OF THE RELATED LOAN PURSUANT TO
THE RELEVANT FOREGOING PROVISIONS OF THIS SUBSECTION (OTHER THAN CLAUSE
(I) ABOVE) PLUS 2.00% AND (III) IN THE CASE OF, FEES, COMMISSIONS OR OTHER
AMOUNTS, THE RATE DESCRIBED IN PARAGRAPH (B) OF THIS SUBSECTION FOR ABR LOANS
THAT ARE REVOLVING CREDIT LOANS PLUS 2.00%, IN EACH CASE FROM THE DATE OF SUCH
NON-PAYMENT UNTIL SUCH AMOUNT IS PAID IN FULL (AS WELL AFTER AS BEFORE
JUDGMENT).

 

(D)           INTEREST SHALL BE PAYABLE IN ARREARS ON EACH INTEREST PAYMENT
DATE, PROVIDED THAT INTEREST ACCRUING PURSUANT TO PARAGRAPH (C) OF THIS
SUBSECTION SHALL BE PAYABLE FROM TIME TO TIME ON DEMAND.

 

(E)           IT IS THE INTENTION OF THE PARTIES HERETO TO COMPLY STRICTLY WITH
APPLICABLE USURY LAWS; ACCORDINGLY, IT IS STIPULATED AND AGREED THAT THE
AGGREGATE OF ALL AMOUNTS WHICH

 

34

--------------------------------------------------------------------------------


 

CONSTITUTE INTEREST UNDER APPLICABLE USURY LAWS, WHETHER CONTRACTED FOR,
CHARGED, TAKEN, RESERVED, OR RECEIVED, IN CONNECTION WITH THE INDEBTEDNESS
EVIDENCED BY THIS AGREEMENT OR ANY NOTES, OR ANY OTHER DOCUMENT RELATING OR
REFERRING HERETO OR THERETO, NOW OR HEREAFTER EXISTING, SHALL NEVER EXCEED UNDER
ANY CIRCUMSTANCE WHATSOEVER THE MAXIMUM AMOUNT OF INTEREST ALLOWED BY APPLICABLE
USURY LAWS.

 


4.2.          CONVERSION AND CONTINUATION OPTIONS.  (A)  THE BORROWER MAY ELECT
FROM TIME TO TIME TO CONVERT OUTSTANDING TERM LOANS AND REVOLVING CREDIT LOANS
FROM EURODOLLAR LOANS TO ABR LOANS BY GIVING THE ADMINISTRATIVE AGENT AT LEAST
TWO BUSINESS DAYS’ PRIOR IRREVOCABLE NOTICE OF SUCH ELECTION, PROVIDED THAT ANY
SUCH CONVERSION OF EURODOLLAR LOANS MAY ONLY BE MADE ON THE LAST DAY OF AN
INTEREST PERIOD WITH RESPECT THERETO.  THE BORROWER MAY ELECT FROM TIME TO TIME
TO CONVERT OUTSTANDING TERM LOANS AND REVOLVING CREDIT LOANS FROM ABR LOANS TO
EURODOLLAR LOANS BY GIVING THE ADMINISTRATIVE AGENT AT LEAST THREE BUSINESS
DAYS’ PRIOR IRREVOCABLE NOTICE OF SUCH ELECTION.  ANY SUCH NOTICE OF CONVERSION
TO EURODOLLAR LOANS SHALL SPECIFY THE LENGTH OF THE INITIAL INTEREST PERIOD OR
INTEREST PERIODS THEREFOR.  UPON RECEIPT OF ANY SUCH NOTICE THE ADMINISTRATIVE
AGENT SHALL PROMPTLY NOTIFY EACH AFFECTED LENDER THEREOF.  ALL OR ANY PART OF
OUTSTANDING EURODOLLAR LOANS AND ABR LOANS MAY BE CONVERTED AS PROVIDED HEREIN,
PROVIDED THAT (I) (UNLESS THE REQUIRED LENDERS OTHERWISE CONSENT) NO LOAN MAY BE
CONVERTED INTO A EURODOLLAR LOAN WHEN ANY DEFAULT OR EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING AND, IN THE CASE OF ANY DEFAULT, THE ADMINISTRATIVE
AGENT HAS GIVEN NOTICE TO THE BORROWER THAT NO SUCH CONVERSIONS MAY BE MADE AND
(II) NO LOAN MAY BE CONVERTED INTO A EURODOLLAR LOAN AFTER THE DATE THAT IS ONE
MONTH PRIOR TO THE MATURITY DATE.

 


(B)           ANY EURODOLLAR LOAN MAY BE CONTINUED AS SUCH UPON THE EXPIRATION
OF THE THEN CURRENT INTEREST PERIOD WITH RESPECT THERETO BY THE BORROWER GIVING
NOTICE TO THE ADMINISTRATIVE AGENT OF THE LENGTH OF THE NEXT INTEREST PERIOD TO
BE APPLICABLE TO SUCH LOAN, DETERMINED IN ACCORDANCE WITH THE APPLICABLE
PROVISIONS OF THE TERM “INTEREST PERIOD” SET FORTH IN SUBSECTION 1.1, PROVIDED
THAT NO EURODOLLAR LOAN MAY BE CONTINUED AS SUCH (I) (UNLESS THE REQUIRED
LENDERS OTHERWISE CONSENT) WHEN ANY DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND
IS CONTINUING AND, IN THE CASE OF ANY DEFAULT, THE ADMINISTRATIVE AGENT HAS
GIVEN NOTICE TO THE BORROWER THAT NO SUCH CONTINUATIONS MAY BE MADE OR
(II) AFTER THE DATE THAT IS ONE MONTH PRIOR TO THE MATURITY DATE, AND PROVIDED,
FURTHER, THAT IN THE CASE OF EURODOLLAR LOANS MADE OR OUTSTANDING IN DOLLARS, IF
THE BORROWER SHALL FAIL TO GIVE ANY REQUIRED NOTICE AS DESCRIBED ABOVE IN THIS
PARAGRAPH OR IF SUCH CONTINUATION IS NOT PERMITTED PURSUANT TO THE PRECEDING
PROVISO SUCH EURODOLLAR LOANS SHALL BE AUTOMATICALLY CONVERTED TO ABR LOANS ON
THE LAST DAY OF SUCH THEN EXPIRING INTEREST PERIOD.  UPON RECEIPT OF ANY SUCH
NOTICE OF CONTINUATION PURSUANT TO THIS SUBSECTION 4.2(B), THE ADMINISTRATIVE
AGENT SHALL PROMPTLY NOTIFY EACH AFFECTED LENDER THEREOF.

 


4.3.          MINIMUM AMOUNTS OF SETS.  ALL BORROWINGS, CONVERSIONS AND
CONTINUATIONS OF LOANS HEREUNDER AND ALL SELECTIONS OF INTEREST PERIODS
HEREUNDER SHALL BE IN SUCH AMOUNTS AND BE MADE PURSUANT TO SUCH ELECTIONS SO
THAT, AFTER GIVING EFFECT THERETO, THE AGGREGATE PRINCIPAL AMOUNT OF THE
EURODOLLAR LOANS COMPRISING EACH SET SHALL BE EQUAL TO $5,000,000, OR A WHOLE
MULTIPLE OF $1,000,000 IN EXCESS THEREOF, AND SO THAT THERE SHALL NOT BE MORE
THAN 5 SETS AT ANY ONE TIME OUTSTANDING.

 


4.4.          OPTIONAL AND MANDATORY PREPAYMENTS AND COMMITMENT REDUCTIONS. 
(A)  THE BORROWER MAY AT ANY TIME AND FROM TIME TO TIME PREPAY THE LOANS IN
WHOLE OR IN PART,


 

35

--------------------------------------------------------------------------------


 


SUBJECT TO SUBSECTION 4.12, WITHOUT PREMIUM OR PENALTY, UPON AT LEAST THREE
BUSINESS DAYS’ IRREVOCABLE NOTICE BY THE BORROWER TO THE ADMINISTRATIVE AGENT
(IN THE CASE OF EURODOLLAR LOANS) OR AT LEAST ONE BUSINESS DAY’S IRREVOCABLE
NOTICE BY THE BORROWER TO THE ADMINISTRATIVE AGENT (IN THE CASE OF ABR LOANS),
SPECIFYING, IN THE CASE OF ANY PREPAYMENT OF LOANS, THE DATE AND AMOUNT OF
PREPAYMENT AND WHETHER THE PREPAYMENT IS (I) OF TERM LOANS OR REVOLVING CREDIT
LOANS, OR A COMBINATION THEREOF, AND (II) OF EURODOLLAR LOANS, ABR LOANS OR A
COMBINATION THEREOF, AND, IN EACH CASE IF A COMBINATION THEREOF, THE PRINCIPAL
AMOUNT ALLOCABLE TO EACH.  UPON THE RECEIPT OF ANY SUCH NOTICE THE
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH AFFECTED LENDER THEREOF.  IF ANY
SUCH NOTICE IS GIVEN, THE AMOUNT SPECIFIED IN SUCH NOTICE SHALL BE DUE AND
PAYABLE ON THE DATE SPECIFIED THEREIN, TOGETHER WITH (IF A EURODOLLAR LOAN IS
PREPAID OTHER THAN AT THE END OF THE INTEREST PERIOD APPLICABLE THERETO) ANY
AMOUNTS PAYABLE PURSUANT TO SUBSECTION 4.12 AND, IN THE CASE OF PREPAYMENTS OF
THE TERM LOANS ONLY, ACCRUED INTEREST TO SUCH DATE ON THE AMOUNT PREPAID. 
PARTIAL PREPAYMENTS OF THE REVOLVING CREDIT LOANS PURSUANT TO THIS
SUBSECTION SHALL (UNLESS THE BORROWER OTHERWISE DIRECTS) BE APPLIED, FIRST, TO
PAYMENT OF THE REVOLVING CREDIT LOANS THEN OUTSTANDING, SECOND, TO PAYMENT OF
ANY REIMBURSEMENT OBLIGATIONS THEN OUTSTANDING AND, LAST, TO CASH COLLATERALIZE
ANY OUTSTANDING L/C OBLIGATION ON TERMS REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT.  PARTIAL PREPAYMENTS PURSUANT TO THIS
SUBSECTION 4.4(A) SHALL BE IN AN AGGREGATE PRINCIPAL AMOUNT OF $5,000,000 OR A
WHOLE MULTIPLE OF $1,000,000 IN EXCESS THEREOF, PROVIDED THAT, NOTWITHSTANDING
THE FOREGOING, ANY LOAN MAY BE PREPAID IN ITS ENTIRETY.

 

(B)           EXCEPT AS OTHERWISE PROVIDED IN SUBSECTION 4.14, IF, AT ANY TIME
DURING THE REVOLVING CREDIT COMMITMENT PERIOD, THE AGGREGATE OUTSTANDING
REVOLVING CREDIT WITH RESPECT TO ALL OF THE REVOLVING CREDIT LENDERS EXCEEDS THE
AGGREGATE REVOLVING CREDIT COMMITMENTS THEN IN EFFECT, THE BORROWER SHALL,
WITHOUT NOTICE OR DEMAND, IMMEDIATELY REPAY THE REVOLVING CREDIT LOANS IN AN
AGGREGATE PRINCIPAL AMOUNT EQUAL TO SUCH EXCESS TOGETHER WITH INTEREST ACCRUED
TO THE DATE OF SUCH PAYMENT OR PREPAYMENT AND ANY AMOUNTS PAYABLE UNDER
SUBSECTION 4.12.  TO THE EXTENT THAT AFTER GIVING EFFECT TO ANY PREPAYMENT OF
THE LOANS REQUIRED BY THE PRECEDING SENTENCE, SUCH AGGREGATE OUTSTANDING
REVOLVING CREDIT EXCEEDS THE AGGREGATE REVOLVING CREDIT COMMITMENTS THEN IN
EFFECT, THE BORROWER SHALL, WITHOUT NOTICE OR DEMAND, IMMEDIATELY CASH
COLLATERALIZE THE THEN OUTSTANDING L/C OBLIGATIONS IN AN AMOUNT EQUAL TO SUCH
EXCESS UPON TERMS REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.

 

(C)           IF ON OR AFTER THE CLOSING DATE:

 

(I)          THE BORROWER OR ANY OF ITS SUBSIDIARIES SHALL MAKE AN ASSET SALE
(OTHER THAN PURSUANT TO CLAUSE (I), (II), (III), (IV), (V), (IX) OR (X) OF
SUBSECTION 8.6(A)), OR

 

(II)         A RECOVERY EVENT OCCURS,

 

then, in each case, the Borrower shall prepay, in accordance with
subsection 4.4(d), the Loans and cash collateralize the L/C Obligations in an
amount equal to 100% of the Net Cash Proceeds thereof minus any Reinvested
Amount, in each such case with such prepayment to be made on the Business Day
following the date of receipt of any such Net Cash Proceeds (except that, if any
such Net Cash Proceeds are eligible to be reinvested in accordance with the
definition of the term “Reinvested Amount” in subsection 1.1 and the Borrower
has not elected to reinvest such proceeds, such prepayment to be made on the
earlier of (1) the date on which the certificate of a

 

36

--------------------------------------------------------------------------------


 

Responsible Officer of the Borrower to such effect is delivered to the
Administrative Agent in accordance with such definition and (2) the last day of
the period within which a certificate setting forth such election is required to
be delivered in accordance with such definition).  Nothing in this paragraph
(c) shall limit the rights of the Administrative Agent and the Lenders set forth
in Section 9.

 

(D)           PREPAYMENTS PURSUANT TO SUBSECTION 4.4(C) SHALL BE APPLIED, FIRST,
TO PREPAY TERM LOANS THEN OUTSTANDING, SECOND, TO PREPAY REVOLVING CREDIT LOANS
THEN OUTSTANDING, THIRD, TO PAY ANY REIMBURSEMENT OBLIGATIONS THEN OUTSTANDING
AND, LAST, TO CASH COLLATERALIZE ANY OUTSTANDING L/C OBLIGATIONS ON TERMS
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.

 

(E)           AMOUNTS PREPAID ON ACCOUNT OF TERM LOANS PURSUANT TO
SUBSECTION 4.4(A) OR 4.4(C) MAY NOT BE REBORROWED.

 

(F)            THE REVOLVING CREDIT COMMITMENTS SHALL BE PERMANENTLY REDUCED BY
THE AMOUNT OF ALL PREPAYMENTS OF REVOLVING CREDIT LOANS, PAYMENTS OF
REIMBURSEMENT OBLIGATIONS AND CASH COLLATERALIZATIONS OF L/C OBLIGATIONS, IN
EACH CASE, MADE UNDER SUBSECTION 4.4(B) OR 4.4(C).

 


4.5.          COMMITMENT FEES; ADMINISTRATIVE AGENT’S FEE; OTHER FEES.  (A)  THE
BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF EACH
REVOLVING CREDIT LENDER, A COMMITMENT FEE FOR THE PERIOD FROM AND INCLUDING THE
FIRST DAY OF THE REVOLVING CREDIT COMMITMENT PERIOD TO THE TERMINATION DATE,
COMPUTED AT THE RATE OF 0.50% PER ANNUM ON THE AVERAGE DAILY AMOUNT OF THE
AVAILABLE REVOLVING CREDIT COMMITMENT OF SUCH REVOLVING CREDIT LENDER DURING THE
PERIOD FOR WHICH PAYMENT IS MADE, PAYABLE MONTHLY IN ARREARS ON THE LAST DAY OF
EACH MONTH AND ON THE TERMINATION DATE OR SUCH EARLIER DATE AS THE REVOLVING
CREDIT COMMITMENTS SHALL TERMINATE AS PROVIDED HEREIN, COMMENCING ON MARCH 1,
2008.

 

(B)           THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT ANY FEES IN
THE AMOUNTS AND ON THE DATES PREVIOUSLY AGREED TO IN WRITING BY THE BORROWER AND
THE ADMINISTRATIVE AGENT IN CONNECTION WITH THIS AGREEMENT.


 


4.6.          COMPUTATION OF INTEREST AND FEES.  (A)  INTEREST (OTHER THAN
INTEREST BASED ON THE PRIME RATE) SHALL BE CALCULATED ON THE BASIS OF A 360-DAY
YEAR FOR THE ACTUAL DAYS ELAPSED; AND COMMITMENT FEES AND INTEREST BASED ON THE
PRIME RATE SHALL BE CALCULATED ON THE BASIS OF A 365- (OR 366-, AS THE CASE MAY
BE) DAY YEAR FOR THE ACTUAL DAYS ELAPSED.  THE ADMINISTRATIVE AGENT SHALL AS
SOON AS PRACTICABLE NOTIFY THE BORROWER AND THE AFFECTED LENDERS OF EACH
DETERMINATION OF A EURODOLLAR RATE.  ANY CHANGE IN THE INTEREST RATE ON A LOAN
RESULTING FROM A CHANGE IN THE ABR OR THE EUROCURRENCY RESERVE REQUIREMENTS
SHALL BECOME EFFECTIVE AS OF THE OPENING OF BUSINESS ON THE DAY ON WHICH SUCH
CHANGE BECOMES EFFECTIVE.  THE ADMINISTRATIVE AGENT SHALL AS SOON AS PRACTICABLE
NOTIFY THE BORROWER AND THE AFFECTED LENDERS OF THE EFFECTIVE DATE AND THE
AMOUNT OF EACH SUCH CHANGE IN INTEREST RATE.

 

(B)           EACH DETERMINATION OF AN INTEREST RATE BY THE ADMINISTRATIVE AGENT
PURSUANT TO ANY PROVISION OF THIS AGREEMENT SHALL BE CONCLUSIVE AND BINDING ON
THE BORROWER AND THE LENDERS IN THE ABSENCE OF MANIFEST ERROR.  THE
ADMINISTRATIVE AGENT SHALL, AT THE REQUEST OF THE BORROWER OR ANY LENDER,
DELIVER TO THE BORROWER OR SUCH LENDER A STATEMENT SHOWING IN

 

37

--------------------------------------------------------------------------------


 

REASONABLE DETAIL THE CALCULATIONS USED BY THE ADMINISTRATIVE AGENT IN
DETERMINING ANY INTEREST RATE PURSUANT TO SUBSECTION 4.1, EXCLUDING ANY
EURODOLLAR BASE RATE WHICH IS BASED UPON THE TELERATE BRITISH BANKERS ASSOC.
INTEREST SETTLEMENT RATES PAGE AND ANY ABR WHICH IS BASED UPON THE PRIME RATE.

 


4.7.          INABILITY TO DETERMINE INTEREST RATE.  IF PRIOR TO THE FIRST DAY
OF ANY INTEREST PERIOD, THE ADMINISTRATIVE AGENT SHALL HAVE DETERMINED (WHICH
DETERMINATION SHALL BE CONCLUSIVE AND BINDING UPON THE BORROWER) THAT, BY REASON
OF CIRCUMSTANCES AFFECTING THE RELEVANT MARKET, ADEQUATE AND REASONABLE MEANS DO
NOT EXIST FOR ASCERTAINING THE EURODOLLAR RATE FOR SUCH INTEREST PERIOD, THE
ADMINISTRATIVE AGENT SHALL GIVE TELECOPY OR TELEPHONIC NOTICE THEREOF TO THE
BORROWER AND THE LENDERS AS SOON AS PRACTICABLE THEREAFTER.  IF SUCH NOTICE IS
GIVEN (A) ANY EURODOLLAR LOANS REQUESTED TO BE MADE ON THE FIRST DAY OF SUCH
INTEREST PERIOD SHALL BE MADE AS ABR LOANS AND (B) ANY LOANS THAT WERE TO HAVE
BEEN CONVERTED ON THE FIRST DAY OF SUCH INTEREST PERIOD TO OR CONTINUED AS
EURODOLLAR LOANS SHALL BE CONVERTED TO OR CONTINUED AS ABR LOANS.  IF ANY SUCH
REPAYMENT OCCURS ON A DAY WHICH IS NOT THE LAST DAY OF THE THEN CURRENT INTEREST
PERIOD WITH RESPECT TO SUCH EURODOLLAR LOAN, THE BORROWER SHALL PAY TO EACH OF
THE REVOLVING CREDIT LENDERS SUCH AMOUNTS, IF ANY, AS MAY BE REQUIRED PURSUANT
TO SUBSECTION 4.12.  UNTIL SUCH NOTICE HAS BEEN WITHDRAWN BY THE ADMINISTRATIVE
AGENT, NO FURTHER EURODOLLAR LOANS SHALL BE MADE OR CONTINUED AS SUCH, NOR SHALL
THE BORROWER HAVE THE RIGHT TO CONVERT ABR LOANS TO EURODOLLAR LOANS.

 


4.8.          PRO RATA TREATMENT AND PAYMENTS.   (A)  EACH BORROWING OF
REVOLVING CREDIT LOANS BY THE BORROWER FROM THE REVOLVING CREDIT LENDERS
HEREUNDER SHALL BE MADE, EACH PAYMENT BY THE BORROWER ON ACCOUNT OF ANY
COMMITMENT FEE IN RESPECT OF THE REVOLVING CREDIT COMMITMENTS HEREUNDER SHALL BE
ALLOCATED BY THE ADMINISTRATIVE AGENT, AND ANY REDUCTION OF THE REVOLVING CREDIT
COMMITMENTS OF THE REVOLVING CREDIT LENDERS SHALL BE ALLOCATED BY THE
ADMINISTRATIVE AGENT, IN EACH CASE, PRO RATA ACCORDING TO THE RELEVANT REVOLVING
CREDIT COMMITMENT PERCENTAGES OF THE REVOLVING CREDIT LENDERS.  EACH PAYMENT
(INCLUDING EACH PREPAYMENT) BY THE BORROWER ON ACCOUNT OF PRINCIPAL OF AND
INTEREST ON ANY REVOLVING CREDIT LOANS SHALL BE ALLOCATED BY THE ADMINISTRATIVE
AGENT PRO RATA ACCORDING TO THE RESPECTIVE OUTSTANDING PRINCIPAL AMOUNTS OF SUCH
REVOLVING CREDIT LOANS THEN HELD BY THE REVOLVING CREDIT LENDERS.  EACH PAYMENT
(INCLUDING EACH PREPAYMENT) BY THE BORROWER ON ACCOUNT OF PRINCIPAL OF AND
INTEREST ON ANY TERM LOANS SHALL BE ALLOCATED BY THE ADMINISTRATIVE AGENT PRO
RATA ACCORDING TO THE RESPECTIVE OUTSTANDING PRINCIPAL AMOUNTS OF THE TERM LOANS
THEN HELD BY THE TERM LOAN LENDERS.  ALL PAYMENTS (INCLUDING PREPAYMENTS) TO BE
MADE BY THE BORROWER HEREUNDER, WHETHER ON ACCOUNT OF PRINCIPAL, INTEREST, FEES,
REIMBURSEMENT OBLIGATIONS OR OTHERWISE, SHALL BE MADE WITHOUT SET-OFF OR
COUNTERCLAIM OR, EXCEPT AS PERMITTED UNDER SUBSECTION 4.11, OTHER DEDUCTION AND
SHALL BE MADE PRIOR TO 1:00 P.M., NEW YORK CITY TIME, ON THE DUE DATE THEREOF TO
THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE LENDERS HOLDING THE RELEVANT
LOANS OR THE L/C PARTICIPANTS, AS THE CASE MAY BE, AT THE ADMINISTRATIVE AGENT’S
OFFICE SPECIFIED IN SUBSECTION 13.2, IN DOLLARS OR, IN THE CASE OF L/C
OBLIGATIONS IN ANY DESIGNATED FOREIGN CURRENCY, SUCH DESIGNATED FOREIGN CURRENCY
AND, WHETHER IN DOLLARS OR ANY DESIGNATED FOREIGN CURRENCY, IN IMMEDIATELY
AVAILABLE FUNDS.  PAYMENTS RECEIVED BY THE ADMINISTRATIVE AGENT AFTER SUCH TIME
SHALL BE DEEMED TO HAVE BEEN RECEIVED ON THE NEXT BUSINESS DAY.  THE
ADMINISTRATIVE AGENT SHALL DISTRIBUTE SUCH PAYMENTS TO SUCH LENDERS, IF ANY SUCH
PAYMENT IS RECEIVED PRIOR TO 1:00 P.M., NEW YORK CITY TIME, ON A BUSINESS DAY,
IN LIKE FUNDS AS RECEIVED PRIOR TO THE END OF SUCH BUSINESS DAY AND OTHERWISE
THE ADMINISTRATIVE AGENT SHALL DISTRIBUTE SUCH PAYMENT TO SUCH LENDERS ON THE
NEXT SUCCEEDING BUSINESS DAY.  IF ANY PAYMENT HEREUNDER (OTHER THAN PAYMENTS


 

38

--------------------------------------------------------------------------------


 


ON THE EURODOLLAR LOANS) BECOMES DUE AND PAYABLE ON A DAY OTHER THAN A BUSINESS
DAY, THE MATURITY OF SUCH PAYMENT SHALL BE EXTENDED TO THE NEXT SUCCEEDING
BUSINESS DAY, AND, WITH RESPECT TO PAYMENTS OF PRINCIPAL, INTEREST THEREON SHALL
BE PAYABLE AT THE THEN APPLICABLE RATE DURING SUCH EXTENSION.  IF ANY PAYMENT ON
A EURODOLLAR LOAN BECOMES DUE AND PAYABLE ON A DAY OTHER THAN A BUSINESS DAY,
THE MATURITY OF SUCH PAYMENT SHALL BE EXTENDED TO THE NEXT SUCCEEDING BUSINESS
DAY (AND, WITH RESPECT TO PAYMENTS OF PRINCIPAL, INTEREST THEREON SHALL BE
PAYABLE AT THE THEN APPLICABLE RATE DURING SUCH EXTENSION) UNLESS THE RESULT OF
SUCH EXTENSION WOULD BE TO EXTEND SUCH PAYMENT INTO ANOTHER CALENDAR MONTH, IN
WHICH EVENT SUCH PAYMENT SHALL BE MADE ON THE IMMEDIATELY PRECEDING BUSINESS
DAY.

 

(B)           UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED IN
WRITING BY ANY REVOLVING CREDIT LENDER PRIOR TO A BORROWING THAT SUCH REVOLVING
CREDIT LENDER WILL NOT MAKE THE AMOUNT THAT WOULD CONSTITUTE ITS REVOLVING
CREDIT COMMITMENT PERCENTAGE OF SUCH BORROWING AVAILABLE TO THE ADMINISTRATIVE
AGENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH REVOLVING CREDIT LENDER IS
MAKING SUCH AMOUNT AVAILABLE TO THE ADMINISTRATIVE AGENT, AND THE ADMINISTRATIVE
AGENT MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE BORROWER IN
RESPECT OF SUCH BORROWING A CORRESPONDING AMOUNT.  IF SUCH AMOUNT IS NOT MADE
AVAILABLE TO THE ADMINISTRATIVE AGENT BY THE REQUIRED TIME ON THE BORROWING DATE
THEREFOR, SUCH REVOLVING CREDIT LENDER SHALL PAY TO THE ADMINISTRATIVE AGENT, ON
DEMAND, SUCH AMOUNT WITH INTEREST THEREON AT A RATE EQUAL TO THE DAILY AVERAGE
FEDERAL FUNDS EFFECTIVE RATE FOR THE PERIOD UNTIL SUCH REVOLVING CREDIT LENDER
MAKES SUCH AMOUNT IMMEDIATELY AVAILABLE TO THE ADMINISTRATIVE AGENT.  A
CERTIFICATE OF THE ADMINISTRATIVE AGENT SUBMITTED TO ANY REVOLVING CREDIT LENDER
WITH RESPECT TO ANY AMOUNTS OWING UNDER THIS SUBSECTION SHALL BE CONCLUSIVE IN
THE ABSENCE OF MANIFEST ERROR.  IF SUCH REVOLVING CREDIT LENDER’S REVOLVING
CREDIT COMMITMENT PERCENTAGE OF SUCH BORROWING IS NOT MADE AVAILABLE TO THE
ADMINISTRATIVE AGENT BY SUCH REVOLVING CREDIT LENDER WITHIN THREE BUSINESS DAYS
OF SUCH BORROWING DATE, THE ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWER OF
THE FAILURE OF SUCH REVOLVING CREDIT LENDER TO MAKE SUCH AMOUNT AVAILABLE TO THE
ADMINISTRATIVE AGENT AND THE ADMINISTRATIVE AGENT SHALL ALSO BE ENTITLED TO
RECOVER SUCH AMOUNT WITH INTEREST THEREON AT THE RATE PER ANNUM APPLICABLE TO
ABR LOANS HEREUNDER, ON DEMAND, FROM THE BORROWER.

 

(C)           NOTWITHSTANDING ANYTHING CONTAINED IN THIS AGREEMENT:

 

(I)          IF AT ANY TIME A REVOLVING CREDIT LENDER SHALL NOT MAKE A REVOLVING
CREDIT LOAN REQUIRED TO BE MADE BY IT HEREUNDER (ANY SUCH LENDER, A “DEFAULTING
LENDER”), THE BORROWER SHALL HAVE THE RIGHT TO SEEK ONE OR MORE PERSONS
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE BORROWER TO EACH
BECOME A SUBSTITUTE REVOLVING CREDIT LENDER AND ASSUME ALL OR PART OF THE
REVOLVING CREDIT COMMITMENT OF SUCH DEFAULTING LENDER.  IN SUCH EVENT, THE
BORROWER, THE ADMINISTRATIVE AGENT AND ANY SUCH SUBSTITUTE REVOLVING CREDIT
LENDER SHALL EXECUTE AND DELIVER, AND SUCH DEFAULTING LENDER SHALL THEREUPON BE
DEEMED TO HAVE EXECUTED AND DELIVERED, AN APPROPRIATELY COMPLETED ASSIGNMENT AND
ACCEPTANCE TO EFFECT SUCH SUBSTITUTION.

 

(II)         IN DETERMINING THE REQUIRED LENDERS, ANY LENDER THAT AT THE TIME IS
A DEFAULTING LENDER (AND THE LOANS AND REVOLVING CREDIT COMMITMENT OF SUCH
DEFAULTING LENDER) SHALL BE EXCLUDED AND DISREGARDED.  NO COMMITMENT FEE SHALL
ACCRUE

 

39

--------------------------------------------------------------------------------


 

for the account of a Defaulting Lender so long as such Lender shall be a
Defaulting Lender.

 

(III)        IF AT ANY TIME THE BORROWER SHALL BE REQUIRED TO MAKE ANY PAYMENT
UNDER ANY LOAN DOCUMENT TO OR FOR THE ACCOUNT OF A DEFAULTING LENDER, THEN THE
BORROWER, SO LONG AS IT IS THEN PERMITTED TO BORROW REVOLVING CREDIT LOANS
HEREUNDER, MAY SET OFF AND OTHERWISE APPLY ITS OBLIGATION TO MAKE SUCH PAYMENT
AGAINST THE OBLIGATION OF SUCH DEFAULTING LENDER TO MAKE SUCH LOAN WITH RESPECT
TO WHICH THERE HAS BEEN A DEFAULT. IN SUCH EVENT, THE AMOUNT SO SET OFF AND
OTHERWISE APPLIED SHALL BE DEEMED TO CONSTITUTE A REVOLVING CREDIT LOAN BY SUCH
DEFAULTING LENDER MADE ON THE DATE OF SUCH SET-OFF AND INCLUDED WITHIN ANY
BORROWING OF REVOLVING CREDIT LOANS AS THE ADMINISTRATIVE AGENT MAY REASONABLY
DETERMINE.

 

(IV)        IF, WITH RESPECT TO ANY DEFAULTING LENDER, WHICH FOR THE PURPOSES OF
THIS SUBSECTION 4.8(C)(IV), SHALL INCLUDE ANY REVOLVING CREDIT LENDER (I) THAT
HAS COMMENCED ANY CASE, PROCEEDING OR OTHER ACTION (A) UNDER ANY EXISTING OR
FUTURE LAW OF ANY JURISDICTION, DOMESTIC OR FOREIGN, RELATING TO BANKRUPTCY,
INSOLVENCY, REORGANIZATION OR RELIEF OF DEBTORS, SEEKING TO HAVE AN ORDER FOR
RELIEF ENTERED WITH RESPECT TO IT, OR SEEKING TO ADJUDICATE IT A BANKRUPT OR
INSOLVENT, OR SEEKING REORGANIZATION, ARRANGEMENT, ADJUSTMENT, WINDING-UP,
LIQUIDATION, DISSOLUTION, COMPOSITION OR OTHER RELIEF WITH RESPECT TO IT OR ITS
DEBTS, OR (B) HAS SOUGHT APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN,
CONSERVATOR OR OTHER SIMILAR OFFICIAL FOR IT OR FOR ALL OR ANY SUBSTANTIAL PART
OF ITS ASSETS, OR HAVING MADE A GENERAL ASSIGNMENT FOR THE BENEFIT OF ITS
CREDITORS; OR (II) WITH RESPECT TO WHICH THERE SHALL BE COMMENCED AGAINST SUCH
DEFAULTING LENDER ANY CASE, PROCEEDING OR OTHER ACTION OF A NATURE REFERRED TO
IN CLAUSE (I) ABOVE WHICH (A) RESULTS IN THE ENTRY OF AN ORDER FOR RELIEF OR ANY
SUCH ADJUDICATION OR APPOINTMENT OR (B) REMAINS UNDISMISSED, UNDISCHARGED,
UNSTAYED OR UNBONDED FOR A PERIOD OF 60 DAYS; OR (III) THERE SHALL BE COMMENCED
AGAINST SUCH DEFAULTING LENDER ANY CASE, PROCEEDING OR OTHER ACTION SEEKING
ISSUANCE OF A WARRANT OF ATTACHMENT, EXECUTION, DISTRAINT OR SIMILAR PROCESS
AGAINST ALL OR ANY SUBSTANTIAL PART OF ITS ASSETS WHICH RESULTS IN THE ENTRY OF
AN ORDER FOR ANY SUCH RELIEF WHICH SHALL NOT HAVE BEEN VACATED, DISCHARGED,
STAYED OR BONDED PENDING APPEAL WITHIN 60 DAYS FROM THE ENTRY THEREOF; OR
(IV) ANY DEFAULTING LENDER SHALL TAKE ANY CORPORATE ACTION IN FURTHERANCE OF, OR
INDICATING ITS CONSENT TO, APPROVAL OF, OR ACQUIESCENCE IN, ANY OF THE ACTS SET
FORTH IN CLAUSE (I), (II), OR (III) ABOVE; OR (V) ANY DEFAULTING LENDER SHALL BE
GENERALLY UNABLE TO, OR SHALL ADMIT IN WRITING ITS GENERAL INABILITY TO, PAY ITS
DEBTS AS THEY BECOME DUE; THE BORROWER SHALL BE REQUIRED TO PAY ANY AMOUNT UNDER
ANY LOAN DOCUMENT TO OR FOR THE ACCOUNT OF SUCH DEFAULTING LENDER, THEN THE
BORROWER, SO LONG AS IT IS THEN PERMITTED TO BORROW REVOLVING CREDIT LOANS
HEREUNDER, MAY SATISFY SUCH PAYMENT OBLIGATION BY PAYING SUCH AMOUNT TO THE
ADMINISTRATIVE AGENT, TO BE (TO THE EXTENT PERMITTED BY APPLICABLE LAW AND TO
THE EXTENT NOT UTILIZED BY THE ADMINISTRATIVE AGENT TO SATISFY OBLIGATIONS OF
THE DEFAULTING LENDER OWING TO IT) HELD BY THE ADMINISTRATIVE AGENT IN ESCROW
PURSUANT TO ITS STANDARD TERMS (INCLUDING AS TO THE EARNING OF INTEREST), AND
APPLIED (TOGETHER WITH ANY ACCRUED INTEREST) BY IT FROM TIME TO TIME TO MAKE ANY
REVOLVING CREDIT LOANS OR OTHER PAYMENTS AS AND WHEN REQUIRED TO BE MADE BY SUCH
DEFAULTING LENDER HEREUNDER.

 

40

--------------------------------------------------------------------------------


 


4.9.          ILLEGALITY.  NOTWITHSTANDING ANY OTHER PROVISION HEREIN, IF THE
ADOPTION OF OR ANY CHANGE IN ANY REQUIREMENT OF LAW OR IN THE INTERPRETATION OR
APPLICATION THEREOF OCCURRING AFTER THE CLOSING DATE SHALL MAKE IT UNLAWFUL FOR
ANY LENDER TO MAKE OR MAINTAIN ANY EURODOLLAR LOANS (A) SUCH LENDER SHALL
PROMPTLY GIVE WRITTEN NOTICE OF SUCH CIRCUMSTANCES TO THE BORROWER AND THE
ADMINISTRATIVE AGENT (WHICH NOTICE SHALL BE WITHDRAWN WHENEVER SUCH
CIRCUMSTANCES NO LONGER EXIST), (B) THE COMMITMENT OF SUCH LENDER HEREUNDER TO
MAKE EURODOLLAR LOANS, CONTINUE EURODOLLAR LOANS AS SUCH AND CONVERT AN ABR LOAN
TO A EURODOLLAR LOAN SHALL FORTHWITH BE CANCELLED AND, UNTIL SUCH TIME AS IT
SHALL NO LONGER BE UNLAWFUL FOR SUCH LENDER TO MAKE OR MAINTAIN EURODOLLAR
LOANS, SUCH LENDER SHALL THEN HAVE A COMMITMENT ONLY TO MAKE AN ABR LOAN WHEN A
IS REQUESTED AND (C) SUCH LENDER’S LOANS THEN OUTSTANDING AS EURODOLLAR LOANS,
IF ANY, SHALL BE CONVERTED AUTOMATICALLY TO ABR LOANS ON THE RESPECTIVE LAST
DAYS OF THE THEN CURRENT INTEREST PERIODS WITH RESPECT TO SUCH LOANS OR WITHIN
SUCH EARLIER PERIOD AS REQUIRED BY LAW. IF ANY SUCH CONVERSION OR PREPAYMENT OF
A EURODOLLAR LOAN OCCURS ON A DAY WHICH IS NOT THE  LAST DAY OF THE THEN CURRENT
INTEREST PERIOD WITH RESPECT THERETO, THE BORROWER SHALL PAY TO SUCH LENDER SUCH
AMOUNTS, IF ANY, AS MAY BE REQUIRED PURSUANT TO SUBSECTION 4.12.

 


4.10.        REQUIREMENTS OF LAW.  (A)  IF THE ADOPTION OF OR ANY CHANGE IN ANY
REQUIREMENT OF LAW OR IN THE INTERPRETATION OR APPLICATION THEREOF APPLICABLE TO
ANY LENDER, OR COMPLIANCE BY ANY LENDER WITH ANY REQUEST OR DIRECTIVE (WHETHER
OR NOT HAVING THE FORCE OF LAW) FROM ANY CENTRAL BANK OR OTHER GOVERNMENTAL
AUTHORITY, IN EACH CASE MADE SUBSEQUENT TO THE CLOSING DATE (OR, IF LATER, THE
DATE ON WHICH SUCH LENDER BECOMES A LENDER):

 

(I)          SHALL SUBJECT SUCH LENDER TO ANY TAX OF ANY KIND WHATSOEVER WITH
RESPECT TO ANY LETTER OF CREDIT, ANY APPLICATION OR ANY EURODOLLAR LOANS MADE OR
MAINTAINED BY IT OR ITS OBLIGATION TO MAKE OR MAINTAIN EURODOLLAR LOANS, OR
CHANGE THE BASIS OF TAXATION OF PAYMENTS TO SUCH LENDER IN RESPECT THEREOF
(EXCEPT FOR NON-EXCLUDED TAXES COVERED BY SUBSECTION 4.11 (INCLUDING
NON-EXCLUDED TAXES IMPOSED SOLELY BY REASON OF ANY FAILURE OF SUCH LENDER TO
COMPLY WITH ITS OBLIGATIONS (IF ANY) UNDER SUBSECTION 4.11(B) OR 4.11(C) OR WITH
RESPECT TO FEES PAID UNDER THIS AGREEMENT) AND CHANGES IN TAXES MEASURED BY OR
IMPOSED UPON THE OVERALL NET INCOME, OR FRANCHISE TAXES, OR TAXES MEASURED BY OR
IMPOSED UPON OVERALL CAPITAL OR NET WORTH, OR BRANCH TAXES (IN THE CASE OF SUCH
CAPITAL, NET WORTH OR BRANCH TAXES, IMPOSED IN LIEU OF SUCH NET INCOME TAX), OF
SUCH LENDER OR ITS APPLICABLE LENDING OFFICE, BRANCH, OR ANY AFFILIATE THEREOF);

 

(II)         SHALL IMPOSE, MODIFY OR HOLD APPLICABLE ANY RESERVE, SPECIAL
DEPOSIT, COMPULSORY LOAN OR SIMILAR REQUIREMENT AGAINST ASSETS HELD BY, DEPOSITS
OR OTHER LIABILITIES IN OR FOR THE ACCOUNT OF, ADVANCES, LOANS OR OTHER
EXTENSIONS OF CREDIT BY, OR ANY OTHER ACQUISITION OF FUNDS BY, ANY OFFICE OF
SUCH LENDER WHICH IS NOT OTHERWISE INCLUDED IN THE DETERMINATION OF THE
EURODOLLAR RATE HEREUNDER; OR

 

(III)        SHALL IMPOSE ON SUCH LENDER ANY OTHER CONDITION (EXCLUDING ANY TAX
OF ANY KIND WHATSOEVER);

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, upon notice to the Borrower from

 

41

--------------------------------------------------------------------------------


 

such Lender, through the Administrative Agent, in accordance herewith, the
Borrower shall promptly pay such Lender, upon its demand, any additional amounts
necessary to compensate such Lender for such increased cost or reduced amount
receivable with respect to such Eurodollar Loans or Letters of Credit, provided
that, in any such case, the Borrower may elect to convert the Eurodollar Loans
made by such Lender hereunder to ABR Loans by giving the Administrative Agent at
least one Business Day’s notice of such election, in which case the Borrower
shall promptly pay to such Lender, upon demand, without duplication, amounts
theretofor required to be paid to such Lender pursuant to this
subsection 4.10(a) and such amounts, if any, as may be  required pursuant to
subsection 4.12. If any Lender becomes entitled to claim any additional amounts
pursuant to this subsection, it shall provide prompt notice thereof to the
Borrower, through the Administrative Agent, certifying (x) that one of the
events described in this paragraph (a) has occurred and describing in reasonable
detail the nature of such event, (y) as to the increased cost or reduced amount
resulting from such event and (z) as to the additional amount demanded by such
Lender and a reasonably detailed explanation of the calculation thereof. Such a
certificate as to any additional amounts payable pursuant to this
subsection submitted by such Lender, through the Administrative Agent, to the
Borrower shall be conclusive in the absence of manifest error. This covenant
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.

 

(B)           IF ANY LENDER SHALL HAVE DETERMINED THAT THE ADOPTION OF OR ANY
CHANGE IN ANY REQUIREMENT OF LAW REGARDING CAPITAL ADEQUACY OR IN THE
INTERPRETATION OR APPLICATION THEREOF OR COMPLIANCE BY SUCH LENDER OR ANY
CORPORATION CONTROLLING SUCH LENDER WITH ANY REQUEST OR DIRECTIVE REGARDING
CAPITAL ADEQUACY (WHETHER OR NOT HAVING THE FORCE OF LAW) FROM ANY GOVERNMENTAL
AUTHORITY, IN EACH CASE, MADE SUBSEQUENT TO THE CLOSING DATE (OR, IF LATER, THE
DATE ON WHICH SUCH LENDER BECOMES A LENDER), DOES OR SHALL HAVE THE EFFECT OF
REDUCING THE RATE OF RETURN ON SUCH LENDER’S OR SUCH CORPORATION’S CAPITAL AS A
CONSEQUENCE OF SUCH LENDER’S OBLIGATIONS HEREUNDER OR UNDER OR IN RESPECT OF ANY
LETTER OF CREDIT TO A LEVEL BELOW THAT WHICH SUCH LENDER OR SUCH CORPORATION
COULD HAVE ACHIEVED BUT FOR SUCH CHANGE OR COMPLIANCE (TAKING INTO CONSIDERATION
SUCH LENDER’S OR SUCH CORPORATION’S POLICIES WITH RESPECT TO CAPITAL ADEQUACY)
BY AN AMOUNT DEEMED BY SUCH LENDER TO BE MATERIAL, THEN FROM TIME TO TIME,
WITHIN TEN BUSINESS DAYS AFTER SUBMISSION BY SUCH LENDER TO THE BORROWER (WITH A
COPY TO THE ADMINISTRATIVE AGENT) OF A WRITTEN REQUEST THEREFOR CERTIFYING
(X) THAT ONE OF THE EVENTS DESCRIBED IN THIS PARAGRAPH (B) HAS OCCURRED AND
DESCRIBING IN REASONABLE DETAIL THE NATURE OF SUCH EVENT, (Y) AS TO THE
REDUCTION OF THE RATE OF RETURN ON CAPITAL RESULTING FROM SUCH EVENT AND (Z) AS
TO THE ADDITIONAL AMOUNT OR AMOUNTS DEMANDED BY SUCH LENDER OR CORPORATION AND A
REASONABLY DETAILED EXPLANATION OF THE CALCULATION THEREOF, THE BORROWER SHALL
PAY TO SUCH LENDER SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH
LENDER OR CORPORATION FOR SUCH REDUCTION. SUCH A CERTIFICATE AS TO ANY
ADDITIONAL AMOUNTS PAYABLE PURSUANT TO THIS SUBSECTION SUBMITTED BY SUCH LENDER,
THROUGH THE ADMINISTRATIVE AGENT, TO THE BORROWER SHALL BE CONCLUSIVE IN THE
ABSENCE OF MANIFEST ERROR. THIS COVENANT SHALL SURVIVE THE TERMINATION OF THIS
AGREEMENT AND THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER.

 


4.11.        TAXES.  (A)  EXCEPT AS PROVIDED BELOW IN THIS SUBSECTION, ALL
PAYMENTS MADE BY THE BORROWER UNDER THIS AGREEMENT AND ANY NOTES SHALL BE MADE
FREE AND CLEAR OF, AND WITHOUT DEDUCTION OR WITHHOLDING FOR OR ON ACCOUNT OF,
ANY PRESENT OR FUTURE INCOME, STAMP OR OTHER TAXES, LEVIES, IMPOSTS, DUTIES,
CHARGES, FEES, DEDUCTIONS OR WITHHOLDINGS, NOW OR HEREAFTER IMPOSED, LEVIED,
COLLECTED, WITHHELD OR ASSESSED BY ANY GOVERNMENTAL AUTHORITY, EXCLUDING TAXES

 

42

--------------------------------------------------------------------------------


 


MEASURED BY OR IMPOSED UPON THE OVERALL NET INCOME (INCLUDING NET INCOME TAXES
IMPOSED BY MEANS OF A BACKUP WITHHOLDING TAX) OF ANY LENDER OR ITS APPLICABLE
LENDING OFFICE, OR ANY BRANCH OR AFFILIATE THEREOF, AND ALL FRANCHISE  TAXES,
BRANCH TAXES, TAXES ON DOING BUSINESS OR TAXES MEASURED BY OR IMPOSED UPON THE
OVERALL CAPITAL OR NET WORTH OF ANY LENDER OR ITS APPLICABLE LENDING OFFICE, OR
ANY BRANCH OR AFFILIATE THEREOF, IN EACH CASE IMPOSED:  (I) BY THE JURISDICTION
UNDER THE LAWS OF WHICH SUCH LENDER, APPLICABLE LENDING OFFICE, BRANCH OR
AFFILIATE IS ORGANIZED OR IS LOCATED, OR IN WHICH ITS PRINCIPAL EXECUTIVE OFFICE
IS LOCATED, OR ANY NATION WITHIN WHICH SUCH JURISDICTION IS LOCATED OR ANY
POLITICAL SUBDIVISION THEREOF; OR (II) BY REASON OF ANY CONNECTION BETWEEN THE
JURISDICTION IMPOSING SUCH TAX AND SUCH LENDER, APPLICABLE LENDING OFFICE,
BRANCH OR AFFILIATE OTHER THAN A CONNECTION ARISING SOLELY FROM SUCH LENDER
HAVING EXECUTED, DELIVERED OR PERFORMED ITS OBLIGATIONS UNDER, OR RECEIVED
PAYMENT UNDER OR ENFORCED, THIS AGREEMENT OR ANY NOTES. IF ANY SUCH NON-EXCLUDED
TAXES, LEVIES, IMPOSTS, DUTIES, CHARGES, FEES, DEDUCTIONS OR WITHHOLDINGS
(“NON-EXCLUDED TAXES”) ARE REQUIRED TO BE WITHHELD FROM ANY AMOUNTS PAYABLE TO
THE ADMINISTRATIVE AGENT OR ANY LENDER HEREUNDER OR UNDER ANY NOTES, THE AMOUNTS
SO PAYABLE TO THE ADMINISTRATIVE AGENT OR SUCH LENDER SHALL BE INCREASED TO THE
EXTENT NECESSARY TO YIELD TO THE ADMINISTRATIVE AGENT OR SUCH LENDER (AFTER
PAYMENT OF ALL NON-EXCLUDED TAXES) INTEREST OR ANY SUCH OTHER AMOUNTS PAYABLE
HEREUNDER AT THE RATES OR IN THE AMOUNTS SPECIFIED IN THIS AGREEMENT, PROVIDED,
HOWEVER, THAT THE BORROWER SHALL BE ENTITLED TO DEDUCT AND WITHHOLD ANY
NON-EXCLUDED TAXES AND SHALL NOT BE REQUIRED TO INCREASE ANY SUCH AMOUNTS
PAYABLE TO ANY LENDER, (X) IF SUCH LENDER FAILS TO COMPLY WITH THE REQUIREMENTS
OF PARAGRAPH (B) OR (C) OF THIS SUBSECTION OR (Y) WITH RESPECT TO ANY
NON-EXCLUDED TAXES IMPOSED IN CONNECTION WITH THE PAYMENT OF ANY FEES PAID UNDER
THIS AGREEMENT UNLESS SUCH NON-EXCLUDED TAXES ARE IMPOSED AS A RESULT OF A
CHANGE IN TREATY, LAW OR REGULATION THAT OCCURRED AFTER SUCH LENDER BECOMES A
LENDER HEREUNDER (OR, IF SUCH LENDER IS A FOREIGN INTERMEDIARY OR FLOW-THROUGH
ENTITY FOR U.S. FEDERAL INCOME TAX PURPOSES, AFTER THE RELEVANT BENEFICIARY OR
MEMBER OF SUCH LENDER BECAME SUCH A BENEFICIARY OR MEMBER, IF LATER). WHENEVER
ANY NON-EXCLUDED TAXES ARE PAYABLE BY THE BORROWER, AS PROMPTLY AS POSSIBLE
THEREAFTER THE BORROWER SHALL SEND TO THE ADMINISTRATIVE AGENT FOR ITS OWN
ACCOUNT OR FOR THE ACCOUNT OF SUCH LENDER, AS THE CASE MAY BE, A CERTIFIED COPY
OF AN ORIGINAL OFFICIAL RECEIPT RECEIVED BY THE BORROWER SHOWING PAYMENT
THEREOF. IF THE BORROWER FAILS TO PAY ANY NON-EXCLUDED TAXES WHEN DUE TO THE
APPROPRIATE TAXING AUTHORITY OR FAILS TO REMIT TO THE ADMINISTRATIVE AGENT THE
REQUIRED RECEIPTS OR OTHER REQUIRED DOCUMENTARY EVIDENCE, THE BORROWER SHALL
INDEMNIFY THE ADMINISTRATIVE AGENT AND THE LENDERS FOR ANY INCREMENTAL TAXES,
INTEREST OR PENALTIES THAT MAY BECOME PAYABLE BY THE ADMINISTRATIVE AGENT OR ANY
LENDER AS A RESULT OF ANY SUCH FAILURE. THE AGREEMENTS IN THIS SUBSECTION 4.11
SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT AND THE PAYMENT OF THE LOANS AND
ALL OTHER AMOUNTS PAYABLE HEREUNDER.

 

(B)                                 EACH LENDER THAT IS NOT INCORPORATED UNDER
THE LAWS OF THE UNITED STATES OF AMERICA OR A STATE THEREOF SHALL:

 

(X)          ON OR BEFORE THE DATE OF ANY PAYMENT BY THE BORROWER UNDER THIS
AGREEMENT OR ANY NOTES TO SUCH LENDER, DELIVER TO THE BORROWER AND THE
ADMINISTRATIVE AGENT (A) TWO DULY COMPLETED COPIES OF UNITED STATES INTERNAL
REVENUE SERVICE FORM W-8BEN (CERTIFYING THAT IT IS A RESIDENT OF THE APPLICABLE
COUNTRY WITHIN THE MEANING OF THE INCOME TAX TREATY BETWEEN THE UNITED STATES
AND THAT COUNTRY) OR FORM W-8ECI, OR SUCCESSOR APPLICABLE FORM, AS THE CASE MAY
BE, CERTIFYING THAT IT IS ENTITLED  TO RECEIVE ALL PAYMENTS UNDER THIS AGREEMENT
AND

 

43

--------------------------------------------------------------------------------


 

ANY NOTES WITHOUT DEDUCTION OR WITHHOLDING OF ANY UNITED STATES FEDERAL INCOME
TAXES AND (B) SUCH OTHER FORMS, DOCUMENTATION OR CERTIFICATIONS, AS THE CASE MAY
BE, CERTIFYING THAT IT IS ENTITLED TO AN EXEMPTION FROM UNITED STATES BACKUP
WITHHOLDING TAX WITH RESPECT TO PAYMENTS UNDER THIS AGREEMENT AND ANY NOTES;

 

(i)            deliver to the Borrower and the Administrative Agent two further
copies of any such form or certification on or before the date that any such
form or certification expires or becomes obsolete and after the occurrence of
any event requiring a change in the most recent form or certificate previously
delivered by it to the Borrower; and

 

(ii)           obtain such extensions of time for filing and completing such
forms or certifications as may reasonably be requested by the Borrower or the
Administrative Agent; or

 

(Y)           IN THE CASE OF ANY SUCH LENDER THAT IS NOT A “BANK” WITHIN THE
MEANING OF SECTION 881(C)(3)(A) OF THE CODE,

 

(i)            represent to the Borrower (for the benefit of the Borrower and
the Administrative Agent) that it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code;

 

(ii)           agree to furnish to the Borrower on or before the date of any
payment by the Borrower, with a copy to the Administrative Agent, (A) two
certificates substantially in the form of Exhibit E (any such certificate a
“U.S. Tax Compliance Certificate”) and (B) two accurate and complete original
signed copies of Internal Revenue Service Form W-8BEN, or successor applicable
form certifying to such Lender’s legal entitlement at the date of such
certificate to an exemption from U.S. withholding tax under the provisions of
Section 871(h) or Section 881(c) of the Code with respect to payments to be made
under this Agreement and any Notes (and to deliver to the Borrower and the
Administrative Agent two further copies of such form or certificate on or before
the date it expires or becomes obsolete and after the occurrence of any event
requiring a change in the most recently provided form or certificate and, if
necessary, obtain any extensions of time reasonably requested by the Borrower or
the Administrative Agent for filing and completing such forms or certificates);
and

 

(iii)          agree, to the extent legally entitled to do so, upon reasonable
request by the Borrower, to provide to the Borrower (for the benefit of the
Borrower and the Administrative Agent) such other forms as may be reasonably
required in order to establish the legal entitlement of such Lender to an
exemption from withholding with respect to payments under this Agreement and any
Notes, provided that in determining the  reasonableness of a request under this
clause (iii) such Lender shall be entitled to consider the cost (to the extent
unreimbursed by the Borrower) which would be imposed on such Lender of complying
with such request; or

 

44

--------------------------------------------------------------------------------


 

(Z)           IN THE CASE OF ANY SUCH LENDER THAT IS A FOREIGN INTERMEDIARY OR
FLOW-THROUGH ENTITY FOR U.S. FEDERAL INCOME TAX PURPOSES,

 

(I)            ON OR BEFORE THE DATE OF ANY PAYMENT BY THE BORROWER UNDER THIS
AGREEMENT OR ANY NOTES TO SUCH LENDER, DELIVER TO THE BORROWER AND THE
ADMINISTRATIVE AGENT TWO ACCURATE AND COMPLETE ORIGINAL SIGNED COPIES OF UNITED
STATES INTERNAL REVENUE SERVICE FORM W-8IMY; AND

 

(A)                              with respect to each beneficiary or member of
such Lender that is a bank within the meaning of Section 881(c)(3)(A) of the
Code, on or before the date of any payment by the Borrower under this Agreement
or any Notes to such Lender, also deliver to the Borrower and the Administrative
Agent  (I) two duly completed copies of United States Internal Revenue Service
Form W-8BEN (certifying that such beneficiary or member is a resident of the
applicable country within the meaning of the income tax treaty between the
United States and that country), Form W-8ECI or Form W-9, or successor
applicable form, as the case may be, in each case certifying that each such
beneficiary or member is entitled to receive all payments under this Agreement
and any Notes without deduction or withholding of any United States federal
income taxes and (II) such other forms, documentation or certifications, as the
case may be, certifying that each such beneficiary or member is entitled to an
exemption from United States backup withholding tax with respect to all payments
under this Agreement and any Notes; and

 

(B)                                with respect to each beneficiary or member of
such Lender that is not a bank within the meaning of Section 881(c)(3)(A) of the
Code, (I) represent to the Borrower (for the benefit of the Borrower and the
Administrative Agent) that such beneficiary or member is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, and (II) also deliver to the
Borrower and the Administrative Agent on or before the date of any payment by
the Borrower under this Agreement or any Notes to such Lender, (x) two accurate
and complete original signed copies of Internal Revenue Service Form W-9, or
successor applicable form, certifying that each such beneficiary or  member is
entitled to receive all payments under this Agreement and any Notes without
deduction or withholding of any United States federal income taxes, or (y) two
U.S. Tax Compliance Certificates from each beneficiary or member and two
accurate and complete original signed copies of Internal Revenue Service
Form W-8BEN, or successor applicable form, certifying to such beneficiary’s or
member’s legal entitlement at the date of such certificate to an exemption from
U.S. withholding tax under the provisions of Section 871(h) or Section 881(c) of
the Code

 

45

--------------------------------------------------------------------------------


 

with respect to payments to be made under this Agreement and any Notes;

 

(II)           DELIVER TO THE BORROWER AND THE ADMINISTRATIVE AGENT TWO FURTHER
COPIES OF ANY SUCH FORMS, CERTIFICATES OR CERTIFICATIONS REFERRED TO ABOVE ON OR
BEFORE THE DATE ANY SUCH FORM, CERTIFICATE OR CERTIFICATION EXPIRES OR BECOMES
OBSOLETE, OR ANY BENEFICIARY OR MEMBER CHANGES, AND AFTER THE OCCURRENCE OF ANY
EVENT REQUIRING A CHANGE IN THE MOST RECENTLY PROVIDED FORM, CERTIFICATE OR
CERTIFICATION AND, OBTAIN SUCH EXTENSIONS OF TIME REASONABLY REQUESTED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT FOR FILING AND COMPLETING SUCH FORMS,
CERTIFICATES OR CERTIFICATIONS; AND

 

(III)          AGREE, TO THE EXTENT LEGALLY ENTITLED TO DO SO, UPON REASONABLE
REQUEST BY THE BORROWER, TO PROVIDE TO THE BORROWER (FOR THE BENEFIT OF THE
BORROWER AND THE ADMINISTRATIVE AGENT) SUCH OTHER FORMS AS MAY BE REASONABLY
REQUIRED IN ORDER TO ESTABLISH THE LEGAL ENTITLEMENT OF SUCH LENDER (OR
BENEFICIARY OR MEMBER) TO AN EXEMPTION FROM WITHHOLDING WITH RESPECT TO PAYMENTS
UNDER THIS AGREEMENT AND ANY NOTES, PROVIDED THAT IN DETERMINING THE
REASONABLENESS OF A REQUEST UNDER THIS CLAUSE (III) SUCH LENDER SHALL BE
ENTITLED TO CONSIDER THE COST (TO THE EXTENT UNREIMBURSED BY THE BORROWER) WHICH
WOULD BE IMPOSED ON SUCH LENDER (OR BENEFICIARY OR MEMBER) OF COMPLYING WITH
SUCH REQUEST;

 

unless in any such case any change in treaty, law or regulation has occurred
after the date such Person becomes a Lender hereunder (or a beneficiary or
member in the circumstances described in clause (Z) above, if later) which
renders all such forms inapplicable or which would prevent such Lender (or such
beneficiary or member) from duly completing and delivering any such form with
respect to it and such Lender so advises the Borrower and the Administrative
Agent.

 

(C)           EACH LENDER SHALL, UPON REQUEST BY THE BORROWER, DELIVER TO THE
BORROWER OR THE APPLICABLE GOVERNMENTAL OR TAXING AUTHORITY, AS THE CASE MAY BE,
ANY FORM OR CERTIFICATE REQUIRED IN ORDER THAT ANY PAYMENT BY THE BORROWER UNDER
THIS AGREEMENT OR ANY NOTES TO SUCH LENDER MAY BE MADE FREE AND CLEAR OF, AND
WITHOUT DEDUCTION OR WITHHOLDING FOR OR ON ACCOUNT OF ANY NON-EXCLUDED TAXES (OR
TO ALLOW ANY SUCH DEDUCTION OR WITHHOLDING TO BE AT A REDUCED RATE) IMPOSED ON
SUCH PAYMENT UNDER  THE LAWS OF ANY JURISDICTION LOCATED OUTSIDE THE UNITED
STATES, PROVIDED THAT SUCH LENDER IS LEGALLY ENTITLED TO COMPLETE, EXECUTE AND
DELIVER SUCH FORM OR CERTIFICATE AND SUCH COMPLETION, EXECUTION OR SUBMISSION
WOULD NOT MATERIALLY PREJUDICE THE LEGAL POSITION OF SUCH LENDER.

 

(D)           EACH PERSON THAT SHALL BECOME A LENDER OR A PARTICIPANT PURSUANT
TO SUBSECTION 13.6 SHALL, UPON THE EFFECTIVENESS OF THE RELATED TRANSFER, BE
REQUIRED TO PROVIDE ALL OF THE FORMS, CERTIFICATIONS AND STATEMENTS REQUIRED
PURSUANT TO THIS SUBSECTION, PROVIDED THAT, IN THE CASE OF A PARTICIPANT, THE
OBLIGATIONS OF SUCH PARTICIPANT PURSUANT TO PARAGRAPH (B) OR (C) OF THIS
SUBSECTION SHALL BE DETERMINED AS IF SUCH PARTICIPANT WERE A LENDER EXCEPT THAT
SUCH PARTICIPANT SHALL FURNISH ALL SUCH REQUIRED FORMS, CERTIFICATIONS AND
STATEMENTS TO THE LENDER FROM WHICH THE RELATED PARTICIPATION SHALL HAVE BEEN
PURCHASED.

 

46

--------------------------------------------------------------------------------


 


4.12.        INDEMNITY.  THE BORROWER AGREES TO INDEMNIFY EACH LENDER AND TO
HOLD EACH LENDER HARMLESS FROM ANY LOSS OR EXPENSE WHICH SUCH LENDER MAY SUSTAIN
OR INCUR (OTHER THAN THROUGH SUCH LENDER’S BAD FAITH, GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT) AS A CONSEQUENCE OF (A) DEFAULT BY THE BORROWER IN MAKING A
BORROWING OF, CONVERSION INTO OR CONTINUATION OF EURODOLLAR LOANS AFTER THE
BORROWER HAS GIVEN A NOTICE REQUESTING THE SAME IN ACCORDANCE WITH THE
PROVISIONS OF THIS AGREEMENT, (B) DEFAULT BY THE BORROWER IN MAKING ANY
PREPAYMENT OR CONVERSION OF EURODOLLAR LOANS AFTER THE BORROWER HAS GIVEN A
NOTICE THEREOF IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT OR (C) THE
MAKING OF A PAYMENT OF EURODOLLAR LOANS OR THE CONVERSION OF EURODOLLAR LOANS ON
A DAY WHICH IS NOT THE LAST DAY OF AN INTEREST PERIOD WITH RESPECT THERETO. SUCH
INDEMNIFICATION MAY INCLUDE AN AMOUNT EQUAL TO THE EXCESS, IF ANY, OF (I) THE
AMOUNT OF INTEREST WHICH WOULD HAVE ACCRUED ON THE AMOUNT SO PREPAID, OR
CONVERTED, OR NOT SO BORROWED, CONVERTED OR CONTINUED, FOR THE PERIOD FROM THE
DATE OF SUCH PREPAYMENT OR CONVERSION OR OF SUCH FAILURE TO BORROW, CONVERT OR
CONTINUE TO THE LAST DAY OF THE APPLICABLE INTEREST PERIOD (OR, IN THE CASE OF A
FAILURE TO BORROW, CONVERT OR CONTINUE, THE INTEREST PERIOD THAT WOULD HAVE
COMMENCED ON THE DATE OF SUCH FAILURE) IN EACH CASE AT THE APPLICABLE RATE OF
INTEREST FOR SUCH EURODOLLAR LOANS PROVIDED FOR HEREIN (EXCLUDING, HOWEVER, THE
APPLICABLE MARGIN INCLUDED THEREIN, IF ANY) OVER (II) THE AMOUNT OF INTEREST (AS
REASONABLY DETERMINED BY SUCH LENDER) WHICH WOULD HAVE ACCRUED TO SUCH LENDER ON
SUCH AMOUNT BY PLACING SUCH AMOUNT ON DEPOSIT FOR A COMPARABLE PERIOD WITH
LEADING BANKS IN THE INTERBANK EURODOLLAR MARKET. IF ANY LENDER BECOMES ENTITLED
TO CLAIM ANY AMOUNTS UNDER THE INDEMNITY CONTAINED IN THIS SUBSECTION 4.12, IT
SHALL PROVIDE PROMPT NOTICE THEREOF TO THE BORROWER, THROUGH THE ADMINISTRATIVE
AGENT, CERTIFYING (X) THAT ONE OF THE EVENTS DESCRIBED IN CLAUSE (A), (B) OR
(C) HAS OCCURRED AND DESCRIBING IN REASONABLE DETAIL THE NATURE OF SUCH EVENT,
(Y) AS TO THE LOSS OR EXPENSE SUSTAINED OR INCURRED BY SUCH LENDER AS A
CONSEQUENCE THEREOF AND (Z) AS TO THE AMOUNT FOR WHICH SUCH LENDER SEEKS
INDEMNIFICATION HEREUNDER AND A REASONABLY DETAILED EXPLANATION OF THE
CALCULATION THEREOF. SUCH A CERTIFICATE AS TO ANY INDEMNIFICATION PURSUANT TO
THIS SUBSECTION SUBMITTED BY SUCH LENDER, THROUGH THE ADMINISTRATIVE AGENT, TO
THE BORROWER SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR. THIS COVENANT
SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT AND THE PAYMENT OF THE LOANS AND
ALL OTHER AMOUNTS PAYABLE HEREUNDER.


 


4.13.        CERTAIN RULES RELATING TO THE PAYMENT OF ADDITIONAL AMOUNTS . 
 (A)    UPON THE REQUEST, AND AT THE EXPENSE, OF THE BORROWER, EACH LENDER TO
WHICH THE BORROWER IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT PURSUANT TO
SUBSECTION 4.10 OR 4.11, AND ANY PARTICIPANT IN RESPECT OF WHOSE PARTICIPATION
SUCH PAYMENT IS REQUIRED, SHALL REASONABLY AFFORD THE BORROWER THE OPPORTUNITY
TO CONTEST, AND REASONABLY COOPERATE WITH THE BORROWER IN CONTESTING, THE
IMPOSITION OF ANY NON-EXCLUDED TAX GIVING RISE TO SUCH PAYMENT; PROVIDED THAT
(I) SUCH LENDER SHALL NOT BE REQUIRED TO AFFORD THE BORROWER THE OPPORTUNITY TO
SO CONTEST UNLESS THE BORROWER SHALL HAVE CONFIRMED IN WRITING TO SUCH LENDER
ITS OBLIGATION TO PAY SUCH AMOUNTS PURSUANT TO THIS AGREEMENT AND (II) THE
BORROWER SHALL REIMBURSE SUCH LENDER FOR ITS REASONABLE ATTORNEYS’ AND
ACCOUNTANTS’ FEES AND DISBURSEMENTS INCURRED IN SO COOPERATING WITH THE BORROWER
IN CONTESTING THE IMPOSITION OF SUCH NON-EXCLUDED TAX; PROVIDED, HOWEVER, THAT
NOTWITHSTANDING THE FOREGOING NO LENDER SHALL BE REQUIRED TO AFFORD THE BORROWER
THE OPPORTUNITY TO CONTEST, OR COOPERATE WITH THE BORROWER IN CONTESTING, THE
IMPOSITION OF ANY NON-EXCLUDED TAXES, IF SUCH LENDER IN ITS SOLE DISCRETION IN
GOOD FAITH DETERMINES THAT TO DO SO WOULD HAVE AN ADVERSE EFFECT ON IT.

 

47

--------------------------------------------------------------------------------


 

(B)           IF A LENDER CHANGES ITS APPLICABLE LENDING OFFICE (OTHER THAN
PURSUANT TO PARAGRAPH (C) BELOW) AND THE EFFECT OF SUCH CHANGE, AS OF THE DATE
OF SUCH CHANGE, WOULD BE TO CAUSE THE BORROWER TO BECOME OBLIGATED TO PAY ANY
ADDITIONAL AMOUNT UNDER SUBSECTION 4.10 OR 4.11, THE BORROWER SHALL NOT BE
OBLIGATED TO PAY SUCH ADDITIONAL AMOUNT.

 

(C)           IF A CONDITION OR AN EVENT OCCURS WHICH WOULD, OR WOULD UPON THE
PASSAGE OF TIME OR GIVING OF NOTICE, RESULT IN THE PAYMENT OF ANY ADDITIONAL
AMOUNT TO ANY LENDER BY THE BORROWER PURSUANT TO SUBSECTION 4.10 OR 4.11, SUCH
LENDER SHALL PROMPTLY NOTIFY THE BORROWER AND THE ADMINISTRATIVE AGENT AND SHALL
TAKE SUCH STEPS AS MAY REASONABLY BE AVAILABLE TO IT TO MITIGATE THE EFFECTS OF
SUCH CONDITION OR EVENT (WHICH SHALL INCLUDE EFFORTS TO REBOOK THE LOANS HELD BY
SUCH LENDER AT ANOTHER LENDING OFFICE, OR THROUGH ANOTHER BRANCH OR AN
AFFILIATE, OF SUCH LENDER); PROVIDED THAT SUCH LENDER SHALL NOT BE REQUIRED TO
TAKE ANY STEP THAT, IN ITS REASONABLE JUDGMENT, WOULD BE MATERIALLY
DISADVANTAGEOUS TO ITS BUSINESS OR OPERATIONS OR WOULD REQUIRE IT TO INCUR
ADDITIONAL COSTS (UNLESS THE BORROWER AGREES TO REIMBURSE SUCH LENDER FOR THE
REASONABLE INCREMENTAL OUT-OF-POCKET COSTS THEREOF).

 

(D)           IF THE BORROWER SHALL BECOME OBLIGATED TO PAY ADDITIONAL AMOUNTS
PURSUANT TO SUBSECTION 4.10 OR 4.11 AND ANY AFFECTED LENDER SHALL NOT HAVE
PROMPTLY TAKEN STEPS NECESSARY TO AVOID THE NEED FOR PAYMENTS UNDER
SUBSECTION 4.10 OR 4.11, THE BORROWER SHALL HAVE THE RIGHT, FOR SO LONG AS SUCH
OBLIGATION REMAINS, (I) WITH THE ASSISTANCE OF THE ADMINISTRATIVE AGENT, TO SEEK
ONE OR MORE SUBSTITUTE LENDERS REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT AND THE BORROWER TO PURCHASE THE AFFECTED LOAN, IN WHOLE OR IN PART, AT AN
AGGREGATE PRICE NO LESS THAN SUCH LOAN’S PRINCIPAL AMOUNT PLUS ACCRUED INTEREST,
AND ASSUME THE AFFECTED OBLIGATIONS UNDER THIS AGREEMENT, OR (II) UPON AT LEAST
FOUR BUSINESS DAYS’ IRREVOCABLE NOTICE TO THE ADMINISTRATIVE AGENT, TO PREPAY
THE AFFECTED LOAN, IN WHOLE OR IN PART, SUBJECT TO SUBSECTION 4.12, WITHOUT
PREMIUM OR PENALTY. IN THE CASE OF THE SUBSTITUTION OF A LENDER,  THE BORROWER,
THE ADMINISTRATIVE AGENT, THE AFFECTED LENDER, AND ANY SUBSTITUTE LENDER SHALL
EXECUTE AND DELIVER AN APPROPRIATELY COMPLETED ASSIGNMENT AND ACCEPTANCE
PURSUANT TO SUBSECTION 13.6(B) TO EFFECT THE ASSIGNMENT OF RIGHTS TO, AND THE
ASSUMPTION OF OBLIGATIONS BY, THE SUBSTITUTE LENDER; PROVIDED THAT ANY FEES
REQUIRED TO BE PAID BY SUBSECTION 13.6(B) IN CONNECTION WITH SUCH ASSIGNMENT
SHALL BE PAID BY THE BORROWER OR THE SUBSTITUTE LENDER. IN THE CASE OF A
PREPAYMENT OF AN AFFECTED LOAN, THE AMOUNT SPECIFIED IN THE NOTICE SHALL BE DUE
AND PAYABLE ON THE DATE SPECIFIED THEREIN, TOGETHER WITH ANY ACCRUED INTEREST TO
SUCH DATE ON THE AMOUNT PREPAID. IN THE CASE OF EACH OF THE SUBSTITUTION OF A
LENDER AND OF THE PREPAYMENT OF AN AFFECTED LOAN, THE BORROWER SHALL FIRST PAY
THE AFFECTED LENDER ANY ADDITIONAL AMOUNTS OWING UNDER SUBSECTIONS 4.10 AND 4.11
(AS WELL AS ANY COMMITMENT FEES AND OTHER AMOUNTS THEN DUE AND OWING TO SUCH
LENDER, INCLUDING, WITHOUT LIMITATION, ANY AMOUNTS UNDER SUBSECTION 4.13) PRIOR
TO SUCH SUBSTITUTION OR PREPAYMENT.

 

(E)           FOR PURPOSES OF SUBSECTIONS 4.10 AND 4.11, A CHANGE IN TREATY,
LAW, RULE OR REGULATION SHALL NOT INCLUDE THE RATIFICATION OR ENTRY INTO FORCE
OF (I) THE PROTOCOL AMENDING THE INCOME TAX TREATY BETWEEN THE NETHERLANDS AND
THE UNITED STATES, SIGNED OCTOBER 15, 1995, AND (II) THE INCOME TAX TREATY
BETWEEN ITALY AND THE UNITED STATES, SIGNED AUGUST 25, 1999.

 

(F)            IF THE ADMINISTRATIVE AGENT OR ANY LENDER RECEIVES A REFUND
DIRECTLY ATTRIBUTABLE TO TAXES FOR WHICH THE BORROWER HAS MADE ADDITIONAL
PAYMENTS PURSUANT TO SUBSECTION 4.10(A) OR 4.11(A), THE ADMINISTRATIVE AGENT OR
SUCH LENDER, AS THE CASE MAY BE, SHALL PROMPTLY PAY SUCH REFUND (TOGETHER WITH
ANY INTEREST WITH RESPECT THERETO RECEIVED FROM THE

 

48

--------------------------------------------------------------------------------


 

 RELEVANT TAXING AUTHORITY) TO THE BORROWER, PROVIDED, HOWEVER, THAT THE
BORROWER AGREES PROMPTLY TO RETURN SUCH REFUND (TOGETHER WITH ANY INTEREST WITH
RESPECT THERETO DUE TO THE RELEVANT TAXING AUTHORITY) (FREE OF ALL NON-EXCLUDED
TAXES) TO THE ADMINISTRATIVE AGENT OR THE APPLICABLE LENDER, AS THE CASE MAY BE,
UPON RECEIPT OF A NOTICE THAT SUCH REFUND IS REQUIRED TO BE REPAID TO THE
RELEVANT TAXING AUTHORITY.

 

(G)           THE OBLIGATIONS OF A LENDER OR PARTICIPANT UNDER THIS
SUBSECTION 4.13 SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT AND THE PAYMENT
OF THE LOANS AND ALL AMOUNTS PAYABLE HEREUNDER.

 


4.14.        CONTROLS ON PREPAYMENT IF AGGREGATE OUTSTANDING REVOLVING CREDIT
EXCEEDS AGGREGATE REVOLVING CREDIT COMMITMENTS.    (A)   THE BORROWER WILL
IMPLEMENT AND MAINTAIN INTERNAL CONTROLS TO MONITOR THE BORROWINGS AND
REPAYMENTS OF LOANS BY THE BORROWER AND THE ISSUANCE OF AND DRAWINGS UNDER
LETTERS OF CREDIT, WITH THE OBJECT OF PREVENTING ANY REQUEST FOR AN EXTENSION OF
CREDIT THAT WOULD RESULT IN THE AGGREGATE OUTSTANDING REVOLVING CREDIT WITH
RESPECT TO ALL OF THE REVOLVING CREDIT LENDERS BEING IN EXCESS OF THE AGGREGATE
REVOLVING CREDIT COMMITMENTS THEN IN EFFECT AND OF PROMPTLY IDENTIFYING ANY
CIRCUMSTANCE WHERE, BY REASON OF CHANGES IN EXCHANGE RATES, THE AGGREGATE
OUTSTANDING REVOLVING CREDIT WITH RESPECT TO ALL OF THE REVOLVING CREDIT LENDERS
EXCEEDS THE AGGREGATE REVOLVING CREDIT COMMITMENTS THEN IN EFFECT. IN THE EVENT
THAT AT ANY TIME THE BORROWER DETERMINES THAT THE AGGREGATE OUTSTANDING
REVOLVING CREDIT WITH RESPECT TO ALL OF THE REVOLVING CREDIT  LENDERS EXCEEDS
THE AGGREGATE REVOLVING CREDIT COMMITMENTS THEN IN EFFECT BY MORE THAN 3%, THE
BORROWER WILL, AS SOON AS PRACTICABLE BUT IN ANY EVENT WITHIN THREE BUSINESS
DAYS OF MAKING SUCH DETERMINATION, FIRST, MAKE SUCH REPAYMENTS OR PREPAYMENTS OF
LOANS (TOGETHER WITH INTEREST ACCRUED TO THE DATE OF SUCH REPAYMENT OR
PREPAYMENT), SECOND, PAY ANY REIMBURSEMENT OBLIGATIONS THEN OUTSTANDING AND,
THIRD, CASH COLLATERALIZE ANY OUTSTANDING L/C OBLIGATIONS ON TERMS REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT, AS SHALL BE NECESSARY TO CAUSE THE
AGGREGATE OUTSTANDING REVOLVING CREDIT WITH RESPECT TO ALL OF THE REVOLVING
CREDIT LENDERS TO NO LONGER EXCEED THE AGGREGATE REVOLVING CREDIT COMMITMENTS
THEN IN EFFECT. IF ANY SUCH REPAYMENT OR PREPAYMENT OF A EURODOLLAR LOAN
PURSUANT TO THIS SUBSECTION OCCURS ON A DAY WHICH IS NOT THE LAST DAY OF THE
THEN CURRENT INTEREST PERIOD WITH RESPECT THERETO, THE BORROWER SHALL PAY TO THE
REVOLVING CREDIT LENDERS SUCH AMOUNTS, IF ANY, AS MAY BE REQUIRED PURSUANT TO
SUBSECTION 4.12.

 

(B)           IN THE EVENT THAT ON ANY DATE THE ADMINISTRATIVE AGENT CALCULATES
THAT THE AGGREGATE OUTSTANDING REVOLVING CREDIT WITH RESPECT TO ALL OF THE
REVOLVING CREDIT LENDERS EXCEEDS THE AGGREGATE REVOLVING CREDIT COMMITMENTS THEN
IN EFFECT BY MORE THAN 3%, THE ADMINISTRATIVE AGENT WILL GIVE NOTICE TO SUCH
EFFECT TO THE BORROWER AND THE LENDERS. FOLLOWING RECEIPT OF ANY SUCH NOTICE,
THE BORROWER WILL, AS SOON AS PRACTICABLE BUT IN ANY EVENT WITHIN THREE BUSINESS
DAYS OF RECEIPT OF SUCH NOTICE, FIRST, MAKE SUCH REPAYMENTS OR PREPAYMENTS OF
LOANS (TOGETHER WITH INTEREST ACCRUED TO THE DATE OF SUCH REPAYMENT OR
PREPAYMENT), SECOND, PAY ANY REIMBURSEMENT OBLIGATIONS THEN OUTSTANDING AND,
THIRD, CASH COLLATERALIZE ANY OUTSTANDING L/C OBLIGATIONS ON TERMS REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT AS SHALL BE NECESSARY TO CAUSE THE
AGGREGATE OUTSTANDING REVOLVING CREDIT WITH RESPECT TO ALL OF THE REVOLVING
CREDIT LENDERS TO NO LONGER EXCEED THE AGGREGATE REVOLVING CREDIT COMMITMENTS
THEN IN EFFECT. IF ANY SUCH REPAYMENT OR PREPAYMENT OF A EURODOLLAR LOAN
PURSUANT TO THIS SUBSECTION OCCURS ON A DAY WHICH IS NOT THE LAST DAY OF THE
THEN CURRENT INTEREST PERIOD WITH RESPECT THERETO, THE BORROWER

 

49

--------------------------------------------------------------------------------


 

SHALL PAY TO THE REVOLVING CREDIT LENDERS SUCH AMOUNTS, IF ANY, AS MAY BE
REQUIRED PURSUANT TO SUBSECTION 4.12.

 


SECTION 5.   REPRESENTATIONS AND WARRANTIES


 

To induce the Administrative Agent and each Lender to make the Extensions of
Credit requested to be made by it on the Closing Date and on each Borrowing Date
thereafter, each Loan Party hereby represents and warrants, on the Closing Date,
and on every Borrowing Date thereafter, to the Administrative Agent and each
Lender that:

 


5.1.          FINANCIAL CONDITION.   (A)  THE AUDITED CONSOLIDATED BALANCE
SHEETS OF EACH OF HOLDING AND THE BORROWER AS OF DECEMBER 31, 2004, DECEMBER 31,
2005 AND DECEMBER 31, 2006 AND THE AUDITED CONSOLIDATED STATEMENTS OF INCOME AND
CASH FLOWS OF EACH OF HOLDING AND THE BORROWER FOR THE FISCAL YEARS ENDED ON
SUCH DATES, REPORTED ON BY AND ACCOMPANIED BY UNQUALIFIED REPORTS FROM, IN THE
YEARS ENDING DECEMBER 31, 2004 AND DECEMBER 31, 2005, PRICEWATERHOUSECOOPERS
LLP, AND IN THE YEAR ENDING DECEMBER 31, 2006, ERNST &  YOUNG LLP, PRESENT
FAIRLY, IN ALL MATERIAL RESPECTS, THE CONSOLIDATED FINANCIAL CONDITION AS AT
SUCH DATE, AND THE CONSOLIDATED RESULTS OF OPERATIONS AND CONSOLIDATED CASH
FLOWS FOR THE RESPECTIVE FISCAL YEARS THEN ENDED, OF HOLDING AND ITS
CONSOLIDATED SUBSIDIARIES AND OF THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES,
AS APPLICABLE. THE UNAUDITED CONSOLIDATED BALANCE SHEET OF EACH OF HOLDING THE
BORROWER AS AT SEPTEMBER 30, 2007, AND THE RELATED UNAUDITED CONSOLIDATED
STATEMENTS OF INCOME AND CASH FLOWS FOR THE NINE-MONTH PERIOD ENDED ON SUCH
DATE, PRESENT FAIRLY, IN ALL MATERIAL RESPECTS, THE CONSOLIDATED FINANCIAL
CONDITION AS AT SUCH DATE, AND THE CONSOLIDATED RESULTS OF OPERATIONS AND
CONSOLIDATED CASH FLOWS FOR THE NINE-MONTH PERIOD THEN ENDED, OF HOLDING AND ITS
CONSOLIDATED SUBSIDIARIES AND OF THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES,
AS APPLICABLE (SUBJECT TO THE OMISSION OF NOTES AND TO NORMAL YEAR-END AUDIT AND
OTHER ADJUSTMENTS). ALL SUCH FINANCIAL STATEMENTS, INCLUDING THE RELATED
SCHEDULES AND NOTES THERETO, HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP
CONSISTENTLY APPLIED THROUGHOUT THE PERIODS COVERED THEREBY (EXCEPT AS APPROVED
BY A RESPONSIBLE OFFICER OF THE BORROWER OR HOLDING, AS APPLICABLE, AND
DISCLOSED IN ANY SUCH SCHEDULES AND NOTES, AND SUBJECT TO THE OMISSION OF NOTES
FROM SUCH UNAUDITED FINANCIAL STATEMENTS). EXCEPT AS HAS BEEN DISCLOSED IN
WRITING TO THE LENDERS ON OR PRIOR TO THE CLOSING DATE, DURING THE PERIOD FROM
DECEMBER 31, 2006 TO AND INCLUDING THE CLOSING DATE, THERE HAS BEEN NO SALE,
TRANSFER OR OTHER DISPOSITION BY HOLDING OR ITS SUBSIDIARIES OF ANY MATERIAL
PART OF THE BUSINESS OR PROPERTY OF HOLDING AND ITS CONSOLIDATED SUBSIDIARIES,
TAKEN AS A WHOLE, OR OF THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES, TAKEN AS
A WHOLE, AND NO PURCHASE OR OTHER ACQUISITION BY ANY OF THEM OF ANY BUSINESS OR
PROPERTY (INCLUDING ANY CAPITAL STOCK OF ANY OTHER PERSON) MATERIAL IN RELATION
TO THE CONSOLIDATED FINANCIAL CONDITION OF HOLDING AND ITS CONSOLIDATED
SUBSIDIARIES, TAKEN AS A WHOLE, OR OF THE BORROWER AND ITS CONSOLIDATED
SUBSIDIARIES, TAKEN AS A WHOLE, IN EACH CASE, WHICH IS NOT REFLECTED IN THE
FOREGOING FINANCIAL STATEMENTS OR IN THE NOTES THERETO.

 

(B)           THE PRO FORMA BALANCE SHEET OF THE BORROWER AND ITS CONSOLIDATED
SUBSIDIARIES (THE “PRO FORMA BALANCE SHEET”), A COPY OF WHICH HAS HERETOFORE
BEEN FURNISHED TO EACH LENDER, IS THE BALANCE SHEET OF THE BORROWER AND ITS
CONSOLIDATED SUBSIDIARIES AS OF SEPTEMBER 30, 2007, ADJUSTED TO GIVE EFFECT (AS
IF SUCH EVENTS HAD OCCURRED ON SUCH DATE) TO (I) THE MAKING OF THE EXTENSIONS OF
CREDIT TO BE MADE ON THE CLOSING DATE AND THE APPLICATION OF THE PROCEEDS
THEREOF AS CONTEMPLATED HEREBY, AND (II) THE PAYMENT/CREDIT OF ACTUAL OR
ESTIMATED FEES,

 

50

--------------------------------------------------------------------------------


 

EXPENSES, FINANCING COSTS AND TAX PAYMENTS/CREDITS RELATED TO THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY. THE PRO FORMA BALANCE SHEET WAS PREPARED IN
ACCORDANCE WITH ARTICLE 11 (PRO FORMA FINANCIAL INFORMATION) OF REGULATION S-X
UNDER THE SECURITIES ACT.

 


5.2.          NO CHANGE.   SINCE DECEMBER 31, 2006, EXCEPT AS AND TO THE EXTENT
DISCLOSED ON SCHEDULE 5.2, (A) THERE HAS BEEN NO DEVELOPMENT OR EVENT RELATING
TO OR AFFECTING ANY LOAN PARTY WHICH HAS HAD OR WOULD BE REASONABLY EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT (AFTER GIVING EFFECT TO THE TRANSACTIONS
DESCRIBED IN CLAUSES (I) AND (II) OF SUBSECTION 5.1(B)), OTHER THAN (I) CHANGES
EFFECTED BY THE REORGANIZATION PLAN, (II) ANY EVENTS LEADING UP TO THE FILING OF
THE CASES DISCLOSED IN THE BORROWER’S PUBLIC FILINGS MADE PRIOR TO THE DATE
HEREOF, AND (III) THOSE EVENTS WHICH CUSTOMARILY OCCUR FOLLOWING THE
COMMENCEMENT OF A  PROCEEDING UNDER CHAPTER 11 OF THE BANKRUPTCY CODE AND OTHER
EVENTS ANCILLARY THERETO, AND (B) NO DIVIDENDS OR OTHER DISTRIBUTIONS HAVE BEEN
DECLARED, PAID OR MADE UPON THE CAPITAL STOCK OF THE BORROWER, NOR HAS ANY OF
THE CAPITAL STOCK OF THE BORROWER BEEN REDEEMED, RETIRED, PURCHASED OR OTHERWISE
ACQUIRED FOR VALUE BY HOLDING OR THE BORROWER OR ANY OF THEIR RESPECTIVE
SUBSIDIARIES.

 


5.3.          CORPORATE EXISTENCE; COMPLIANCE WITH LAW.  EACH LOAN PARTY (A) IS
DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION OF ITS INCORPORATION OR FORMATION, (B) SUBJECT TO THE ENTRY BY THE
BANKRUPTCY COURT OF THE INTERIM ORDER (OR THE FINAL ORDER, AS APPLICABLE), HAS
THE CORPORATE POWER AND AUTHORITY, AND THE LEGAL RIGHT, TO OWN AND OPERATE ITS
PROPERTY, TO LEASE THE PROPERTY IT OPERATES AS LESSEE AND TO CONDUCT THE
BUSINESS IN WHICH IT IS CURRENTLY ENGAGED, EXCEPT TO THE EXTENT THAT THE FAILURE
TO HAVE SUCH LEGAL RIGHT WOULD NOT BE REASONABLY EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT, (C) SUBJECT TO THE ENTRY BY THE BANKRUPTCY COURT OF THE INTERIM
ORDER (OR THE FINAL ORDER, AS APPLICABLE), IS DULY QUALIFIED AS A FOREIGN
CORPORATION OR LIMITED LIABILITY COMPANY AND IN GOOD STANDING UNDER THE LAWS OF
EACH JURISDICTION WHERE ITS OWNERSHIP, LEASE OR OPERATION OF PROPERTY OR THE
CONDUCT OF ITS BUSINESS REQUIRES SUCH QUALIFICATION, OTHER THAN IN SUCH
JURISDICTIONS WHERE THE FAILURE TO BE SO QUALIFIED AND IN GOOD STANDING WOULD
NOT BE REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, AND (D) IS IN
COMPLIANCE WITH ALL REQUIREMENTS OF LAW, EXCEPT TO THE EXTENT THAT THE FAILURE
TO COMPLY THEREWITH WOULD NOT, IN THE AGGREGATE, BE REASONABLY EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT.

 


5.4.          CORPORATE POWER; AUTHORIZATION; ENFORCEABLE OBLIGATIONS.   UPON
ENTRY BY THE BANKRUPTCY COURT OF THE INTERIM ORDER (OR FINAL ORDER, AS
APPLICABLE), EACH LOAN PARTY HAS THE CORPORATE POWER AND AUTHORITY, AND THE
LEGAL RIGHT, TO MAKE, DELIVER AND PERFORM THE LOAN DOCUMENTS TO WHICH IT IS A
PARTY AND, IN THE CASE OF THE BORROWER, TO OBTAIN EXTENSIONS OF CREDIT
HEREUNDER, AND EACH SUCH PERSON HAS TAKEN ALL NECESSARY CORPORATE ACTION TO
AUTHORIZE THE EXECUTION, DELIVERY AND PERFORMANCE OF THE LOAN DOCUMENTS TO WHICH
IT IS A PARTY AND, IN THE CASE OF THE BORROWER, TO AUTHORIZE THE EXTENSIONS OF
CREDIT TO IT, IF ANY, ON THE TERMS AND CONDITIONS OF THIS AGREEMENT, ANY NOTES
AND THE APPLICATIONS. NO CONSENT OR AUTHORIZATION OF, FILING WITH, NOTICE TO OR
OTHER SIMILAR ACT BY OR IN RESPECT OF, ANY GOVERNMENTAL AUTHORITY OR ANY OTHER
PERSON IS REQUIRED TO BE OBTAINED OR MADE BY OR ON BEHALF OF ANY LOAN PARTY IN
CONNECTION WITH THE EXECUTION, DELIVERY, PERFORMANCE, VALIDITY OR ENFORCEABILITY
OF THE LOAN DOCUMENTS TO WHICH IT IS A PARTY OR, IN THE CASE OF EACH THE
BORROWER, WITH THE EXTENSIONS OF CREDIT TO IT, IF ANY, HEREUNDER, EXCEPT FOR
(A) CONSENTS, AUTHORIZATIONS, NOTICES AND FILINGS DESCRIBED IN SCHEDULE 5.4, ALL
OF WHICH HAVE BEEN OBTAINED OR MADE PRIOR TO THE CLOSING DATE, (B) FILINGS
PURSUANT TO THE

 

51

--------------------------------------------------------------------------------


 


ASSIGNMENT OF CLAIMS ACT OF 1940, AS AMENDED (31 U.S.C. § 3727 ET SEQ.), IN
RESPECT OF ACCOUNTS AND CONTRACTS OF THE BORROWER AND ITS SUBSIDIARIES, THE
OBLIGOR IN RESPECT OF WHICH IS THE UNITED STATES OF AMERICA OR ANY DEPARTMENT,
AGENCY OR INSTRUMENTALITY THEREOF AND (C) CONSENTS, AUTHORIZATIONS, NOTICES AND
FILINGS WHICH THE FAILURE TO OBTAIN OR MAKE WOULD NOT REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT. UPON ENTRY BY THE BANKRUPTCY COURT OF THE
INTERIM ORDER (OR FINAL ORDER, AS APPLICABLE), THIS AGREEMENT HAS BEEN DULY
EXECUTED AND DELIVERED BY THE BORROWER, AND  EACH OTHER LOAN DOCUMENT TO WHICH
ANY LOAN PARTY IS A PARTY HAS BEEN OR WILL BE DULY EXECUTED AND DELIVERED ON
BEHALF OF SUCH PERSON. UPON ENTRY BY THE BANKRUPTCY COURT OF THE INTERIM ORDER
(OR FINAL ORDER, AS APPLICABLE), THIS AGREEMENT CONSTITUTES A LEGAL, VALID AND
BINDING OBLIGATION OF THE BORROWER IN ACCORDANCE WITH ITS TERMS AND THE INTERIM
ORDER (OR THE FINAL ORDER, AS APPLICABLE), AND UPON ENTRY BY THE BANKRUPTCY
COURT OF THE INTERIM ORDER (OR FINAL ORDER, AS APPLICABLE), EACH OTHER LOAN
DOCUMENT TO WHICH ANY LOAN PARTY IS A PARTY AS EXECUTED AND DELIVERED DOES
CONSTITUTE, OR WHEN EXECUTED AND DELIVERED WILL CONSTITUTE, A LEGAL, VALID AND
BINDING OBLIGATION OF SUCH LOAN PARTY, ENFORCEABLE AGAINST SUCH PERSON IN
ACCORDANCE WITH ITS TERMS AND THE INTERIM ORDER (OR THE FINAL ORDER, AS
APPLICABLE).

 


5.5.          NO LEGAL BAR.   THE EXECUTION, DELIVERY AND PERFORMANCE OF THE
LOAN DOCUMENTS BY ANY LOAN PARTY, THE EXTENSIONS OF CREDIT HEREUNDER AND THE USE
OF THE PROCEEDS THEREOF (A) WILL NOT VIOLATE ANY REQUIREMENT OF LAW OR
CONTRACTUAL OBLIGATION OF ANY LOAN PARTY ENTERED INTO ON OR AFTER THE PETITION
DATE IN ANY RESPECT THAT WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT AND (B) WILL NOT RESULT IN, OR REQUIRE, THE CREATION OR IMPOSITION OF ANY
LIEN (OTHER THAN THE LIENS PERMITTED BY SUBSECTION 8.3) ON ANY OF ITS PROPERTIES
OR REVENUES PURSUANT TO ANY SUCH REQUIREMENT OF LAW OR CONTRACTUAL OBLIGATION.

 


5.6.          NO MATERIAL LITIGATION.   OTHER THAN DISCLOSED ON SCHEDULE 5.6
HERETO, NO LITIGATION, INVESTIGATION OR PROCEEDING OF OR BEFORE ANY ARBITRATOR
OR GOVERNMENTAL AUTHORITY IS PENDING OR, TO THE KNOWLEDGE OF THE BORROWER OR
HOLDING, THREATENED BY OR AGAINST ANY LOAN PARTY OR AGAINST ANY OF THEIR
RESPECTIVE PROPERTIES OR REVENUES, (A) WHICH IS SO PENDING OR THREATENED AT ANY
TIME ON OR PRIOR TO THE CLOSING DATE AND RELATES TO ANY OF THE LOAN DOCUMENTS OR
ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY OR (B) WHICH WOULD BE
REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 


5.7.          NO DEFAULT.    NEITHER HOLDING NOR ANY OF ITS SUBSIDIARIES IS IN
VIOLATION OF ANY REQUIREMENT OF LAW OR IS IN DEFAULT UNDER OR WITH RESPECT TO
ANY OF ITS CONTRACTUAL OBLIGATIONS IN ANY RESPECT WHICH WOULD BE REASONABLY
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, OTHER THAN CONTRACTUAL DEFAULTS THAT
AROSE AS A RESULT OF THE COMMENCEMENT OF THE CASES. NO DEFAULT OR EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING.

 


5.8.          OWNERSHIP OF PROPERTY; LIENS.    (A)  EACH OF THE BORROWER AND ITS
SUBSIDIARIES HAS GOOD RECORD AND MARKETABLE TITLE IN FEE SIMPLE TO, OR A VALID
LEASEHOLD INTEREST IN, ALL ITS MATERIAL REAL PROPERTY (EXCLUDING ANY RESIDENTIAL
REAL ESTATE ACQUIRED BY CRS HOLDING, SIRVA GLOBAL RELOCATION, INC. AND ERC AS
PART OF ANY OF THEIR EMPLOYEE RELOCATION BUSINESS (“RESIDENTIAL PROPERTIES”)),
AND GOOD TITLE TO, OR A VALID LEASEHOLD INTEREST IN, ALL ITS OTHER MATERIAL
PROPERTY (EXCLUDING RESIDENTIAL PROPERTIES), AND NONE OF SUCH PROPERTY IS
SUBJECT TO ANY LIEN, EXCEPT FOR PERMITTED LIENS. OTHER THAN RESIDENTIAL
PROPERTIES, THE PROPERTIES LISTED ON PART I OF  SCHEDULE 5.8 CONSTITUTE ALL THE
MATERIAL UNITED STATES REAL PROPERTIES OWNED IN FEE BY THE BORROWER AND ITS
SUBSIDIARIES AS OF THE CLOSING DATE AND THE PROPERTIES LISTED ON PART II OF

 

52

--------------------------------------------------------------------------------


 


SCHEDULE 5.8 CONSTITUTE ALL OF THE MATERIAL UNITED STATES REAL PROPERTIES LEASED
BY THE BORROWER AND ITS SUBSIDIARIES AS OF THE CLOSING DATE.

 

(b)           There are no Liens of any nature whatsoever on any assets of any
Loan Party other than: (i) Liens (A) in favor of the Prepetition Secured Parties
pursuant to, or in connection with, the Prepetition Credit Facility and
(B) granted pursuant to the Orders and this Agreement; (ii) other Liens in
existence on the Petition Date as reflected on Schedule 8.3(j); and (iii) other
Permitted Liens. Schedule 8.3(j) hereto is a complete and correct list of all
Liens in existence as of the Closing Date; no other Liens, to the knowledge of
the Borrower or Holding, have been granted by any Loan Party securing
Indebtedness or other obligations of any Person (other than the Liens securing
the Prepetition Credit Facility Obligations) and covering any property of any
Loan Party such that the principal amount of all Indebtedness and other
obligations secured by such Liens exceeds $500,000. The aggregate Indebtedness
or other obligations secured (or that may be secured) by each such Lien is
correctly described in Schedule 8.2(d). No Loan Party is party to any contract,
agreement, lease or instrument entered into after the Petition Date the
performance of which, either unconditionally or upon the happening of an event,
will result in or require the creation of a Lien on any assets of such Loan
Party in violation of this Agreement.

 


5.9.          INTELLECTUAL PROPERTY.  EACH OF THE BORROWER AND EACH OF ITS
SUBSIDIARIES OWNS, OR HAS THE LEGAL RIGHT TO USE, ALL UNITED STATES PATENTS,
PATENT APPLICATIONS, TRADEMARKS, TRADEMARK APPLICATIONS, TRADE NAMES,
COPYRIGHTS, TECHNOLOGY, KNOW-HOW, AND PROCESSES NECESSARY FOR EACH OF THEM TO
CONDUCT ITS BUSINESS AS CURRENTLY CONDUCTED (THE “INTELLECTUAL PROPERTY”) EXCEPT
FOR THOSE THE FAILURE TO OWN OR HAVE SUCH LEGAL RIGHT TO USE WOULD NOT BE
REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT. EXCEPT AS PROVIDED ON
SCHEDULE 5.9, NO CLAIM HAS BEEN ASSERTED AND IS PENDING BY ANY PERSON
CHALLENGING OR QUESTIONING THE USE OF ANY SUCH INTELLECTUAL PROPERTY OR THE
VALIDITY OR EFFECTIVENESS OF ANY SUCH INTELLECTUAL PROPERTY, NOR DOES THE
BORROWER KNOW OF ANY SUCH CLAIM, AND, TO THE KNOWLEDGE OF THE BORROWER, THE USE
OF SUCH INTELLECTUAL PROPERTY BY THE BORROWER AND ITS SUBSIDIARIES DOES NOT
INFRINGE ON THE RIGHTS OF ANY PERSON, EXCEPT FOR SUCH CLAIMS AND INFRINGEMENTS
WHICH, IN THE AGGREGATE, WOULD NOT BE REASONABLY EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.

 


5.10.        TAXES.  TO THE KNOWLEDGE OF THE BORROWER OR HOLDING, EACH OF THE
BORROWER, EACH OF ITS SUBSIDIARIES AND EACH OTHER LOAN PARTY HAS FILED OR CAUSED
TO BE FILED ALL UNITED STATES FEDERAL INCOME TAX RETURNS AND ALL OTHER MATERIAL
TAX RETURNS WHICH ARE REQUIRED TO BE FILED AND HAS PAID (A) ALL TAXES SHOWN TO
BE DUE AND PAYABLE ON SUCH RETURNS AND (B) ALL TAXES SHOWN TO BE DUE AND PAYABLE
ON ANY ASSESSMENTS OF WHICH IT HAS RECEIVED NOTICE MADE AGAINST IT OR ANY OF ITS
PROPERTY AND ALL OTHER TAXES, FEES OR OTHER CHARGES IMPOSED ON IT OR ANY OF ITS
PROPERTY BY ANY GOVERNMENTAL AUTHORITY (OTHER THAN ANY (I) TAXES, FEES OR OTHER
CHARGES WITH RESPECT TO WHICH THE FAILURE TO PAY, IN THE AGGREGATE, WOULD NOT
HAVE A  MATERIAL ADVERSE EFFECT OR (II) TAXES, FEES OR OTHER CHARGES THE AMOUNT
OR VALIDITY OF WHICH ARE CURRENTLY BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS DILIGENTLY CONDUCTED AND WITH RESPECT TO WHICH RESERVES IN
CONFORMITY WITH GAAP HAVE BEEN PROVIDED ON THE BOOKS OF THE BORROWER, ITS
SUBSIDIARIES OR SUCH OTHER LOAN PARTY, AS THE CASE MAY BE); AND NO TAX LIEN HAS
BEEN FILED, AND NO CLAIM IS BEING ASSERTED, WITH RESPECT TO ANY SUCH TAX, FEE OR
OTHER CHARGE.

 


5.11.        FEDERAL REGULATIONS.  NO PART OF THE PROCEEDS OF ANY EXTENSIONS OF
CREDIT WILL BE USED FOR ANY PURPOSE WHICH VIOLATES THE PROVISIONS OF THE
REGULATIONS OF THE BOARD,

 

53

--------------------------------------------------------------------------------


 


INCLUDING WITHOUT LIMITATION, REGULATION T, REGULATION U OR REGULATION X OF THE
BOARD. IF REQUESTED BY ANY LENDER OR THE ADMINISTRATIVE AGENT, THE BORROWER WILL
FURNISH TO THE ADMINISTRATIVE AGENT AND EACH LENDER A STATEMENT TO THE FOREGOING
EFFECT IN CONFORMITY WITH THE REQUIREMENTS OF FR FORM G-3 OR FR FORM U-1,
REFERRED TO IN SAID REGULATION U.

 


5.12.        ERISA.  NONE OF THE FOLLOWING EVENTS OR CONDITIONS HAVE OCCURRED,
EXCEPT AS, EITHER INDIVIDUALLY OR IN THE AGGREGATE, WOULD NOT HAVE AND ARE NOT
REASONABLY LIKELY TO RESULT IN A MATERIAL ADVERSE EFFECT:  (A) A REPORTABLE
EVENT; (B) AN “ACCUMULATED FUNDING DEFICIENCY” (WITHIN THE MEANING OF
SECTION 412 OF THE CODE OR SECTION 302 OF ERISA); (C) ANY NONCOMPLIANCE WITH THE
APPLICABLE PROVISIONS OF ERISA OR THE CODE; (D) A TERMINATION OF A SINGLE
EMPLOYER PLAN (OTHER THAN A STANDARD TERMINATION PURSUANT TO SECTION 4041(B) OF
ERISA); (E) A LIEN ON THE PROPERTY OF THE BORROWER, ITS SUBSIDIARIES OR ANY
OTHER LOAN PARTY IN FAVOR OF THE PBGC OR A PLAN; (F) ANY UNDERFUNDING WITH
RESPECT TO ANY SINGLE EMPLOYER PLAN; (G) A COMPLETE OR PARTIAL WITHDRAWAL FROM
ANY MULTIEMPLOYER PLAN BY HOLDING, THE BORROWER OR ANY COMMONLY CONTROLLED
ENTITY; (H) ANY LIABILITY OF THE BORROWER OR ANY COMMONLY CONTROLLED ENTITY
UNDER ERISA IF HOLDING, THE BORROWER OR ANY SUCH COMMONLY CONTROLLED ENTITY WERE
TO WITHDRAW COMPLETELY FROM ALL MULTIEMPLOYER PLANS AS OF THE ANNUAL VALUATION
DATE MOST CLOSELY PRECEDING THE DATE ON WHICH THIS REPRESENTATION IS MADE OR
DEEMED MADE; (I) THE REORGANIZATION OR INSOLVENCY OF ANY MULTIEMPLOYER PLAN; AND
(J) ANY TRANSACTION THAT RESULTED OR COULD REASONABLY BE EXPECTED TO RESULT IN
ANY LIABILITY TO THE BORROWER OR ANY COMMONLY CONTROLLED ENTITY UNDER
SECTION 4069 OF ERISA OR SECTION 4212(C) OF ERISA.

 


5.13.        INVESTMENT COMPANY ACT; OTHER REGULATIONS.  NEITHER THE BORROWER
NOR HOLDING IS AN “INVESTMENT COMPANY”, OR A COMPANY “CONTROLLED” BY AN
“INVESTMENT COMPANY”, WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT. THE
BORROWER IS NOT SUBJECT TO REGULATION UNDER ANY FEDERAL OR STATE STATUTE OR
REGULATION (OTHER THAN REGULATION X OF THE BOARD) WHICH LIMITS ITS ABILITY TO
INCUR INDEBTEDNESS AS CONTEMPLATED HEREBY.

 


5.14.        SUBSIDIARIES.   SCHEDULE 5.15 SETS FORTH ALL THE SUBSIDIARIES OF
HOLDING AT THE CLOSING DATE, THE JURISDICTION OF THEIR INCORPORATION AND THE
DIRECT OR INDIRECT OWNERSHIP INTEREST OF HOLDING THEREIN.

 


5.15.        ENVIRONMENTAL MATTERS.   OTHER THAN EXCEPTIONS TO ANY OF THE
FOLLOWING THAT WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT:

 


(A)           THE BORROWER AND ITS SUBSIDIARIES:  (I) ARE, AND WITHIN THE PERIOD
OF ALL APPLICABLE STATUTES OF LIMITATION HAVE BEEN, IN COMPLIANCE WITH ALL
APPLICABLE ENVIRONMENTAL LAWS; (II) HOLD ALL ENVIRONMENTAL PERMITS (EACH OF
WHICH IS IN FULL FORCE AND EFFECT) REQUIRED FOR ANY OF THEIR CURRENT OPERATIONS
OR FOR ANY PROPERTY OWNED, LEASED, OR OTHERWISE OPERATED BY ANY OF THEM AND
REASONABLY EXPECT TO TIMELY OBTAIN WITHOUT MATERIAL EXPENSE ALL SUCH
ENVIRONMENTAL PERMITS REQUIRED FOR PLANNED OPERATIONS; (III) ARE, AND WITHIN THE
PERIOD OF ALL APPLICABLE STATUTES OF LIMITATION HAVE BEEN, IN COMPLIANCE WITH
ALL OF THEIR ENVIRONMENTAL PERMITS; AND (IV) HAVE NO REASONABLE BASIS TO BELIEVE
THAT:  (X) ANY OF THEIR ENVIRONMENTAL PERMITS WILL NOT BE, OR WILL ENTAIL
MATERIAL EXPENSE TO BE, TIMELY RENEWED OR COMPLIED WITH; (Y) ANY ADDITIONAL
ENVIRONMENTAL PERMITS THAT MAY BE REQUIRED OF ANY OF THEM WILL NOT BE, OR WILL
ENTAIL MATERIAL EXPENSE TO BE, TIMELY GRANTED

 

54

--------------------------------------------------------------------------------


 


OR COMPLIED WITH; OR (Z) THAT COMPLIANCE WITH ANY ENVIRONMENTAL LAW THAT IS
APPLICABLE TO ANY OF THEM WILL NOT BE, OR WILL ENTAIL MATERIAL EXPENSE TO BE,
TIMELY ATTAINED AND MAINTAINED.


 


(B)   MATERIALS OF ENVIRONMENTAL CONCERN HAVE NOT BEEN TRANSPORTED, DISPOSED OF,
EMITTED, DISCHARGED, OR OTHERWISE RELEASED OR THREATENED TO BE RELEASED, TO OR
AT ANY REAL PROPERTY PRESENTLY OR FORMERLY OWNED, LEASED OR OPERATED BY THE
BORROWER OR ANY OF ITS SUBSIDIARIES OR AT ANY OTHER LOCATION, WHICH WOULD
REASONABLY BE EXPECTED TO (I) GIVE RISE TO LIABILITY OF THE BORROWER OR ANY OF
ITS SUBSIDIARIES UNDER ANY APPLICABLE ENVIRONMENTAL LAW, OR (II) INTERFERE WITH
THE PLANNED OR CONTINUED OPERATIONS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES,
OR (III) IMPAIR THE FAIR SALEABLE VALUE OF ANY REAL PROPERTY OWNED OR LEASED BY
THE BORROWER OR ANY OF ITS SUBSIDIARIES.


 


(C)   THERE IS NO JUDICIAL, ADMINISTRATIVE, OR ARBITRAL PROCEEDING (INCLUDING
ANY NOTICE OF VIOLATION OR ALLEGED VIOLATION) UNDER ANY ENVIRONMENTAL LAW TO
WHICH THE BORROWER OR ANY OF ITS SUBSIDIARIES IS, OR TO THE KNOWLEDGE OF THE
BORROWER OR ANY OF ITS SUBSIDIARIES WILL BE, NAMED AS A PARTY THAT IS PENDING
OR, TO THE KNOWLEDGE OF THE BORROWER OR ANY OF ITS SUBSIDIARIES, THREATENED.


 


(D)   NEITHER THE BORROWER NOR ANY OF ITS SUBSIDIARIES HAS RECEIVED ANY WRITTEN
REQUEST FOR INFORMATION, OR BEEN NOTIFIED THAT IT IS A POTENTIALLY RESPONSIBLE
PARTY, UNDER THE FEDERAL COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION, AND
LIABILITY ACT OR ANY SIMILAR ENVIRONMENTAL LAW, OR RECEIVED ANY OTHER WRITTEN
REQUEST FOR INFORMATION WITH RESPECT TO RELEASES OR THREATENED RELEASES OR ANY
MATERIALS OF ENVIRONMENTAL CONCERN.


 


(E)   NEITHER THE BORROWER NOR ANY OF ITS SUBSIDIARIES HAS ENTERED INTO OR
AGREED TO ANY CONSENT DECREE, ORDER, OR SETTLEMENT OR OTHER AGREEMENT, NOR IS
SUBJECT TO ANY JUDGMENT, DECREE, OR ORDER OR OTHER AGREEMENT, IN ANY JUDICIAL,
ADMINISTRATIVE, ARBITRAL, OR OTHER FORUM, RELATING TO COMPLIANCE WITH OR
LIABILITY UNDER ANY ENVIRONMENTAL LAW.


 


(F)    NEITHER THE BORROWER NOR ANY OF ITS SUBSIDIARIES HAS ASSUMED OR RETAINED,
BY CONTRACT OR, TO ITS KNOWLEDGE, OPERATION OF LAW, ANY KNOWN OR SUSPECTED
LIABILITIES OF ANY KIND, FIXED OR CONTINGENT, AS A RESULT OF ANY VIOLATION OR
BREACH OF APPLICABLE ENVIRONMENTAL LAW OR WITH RESPECT TO ANY CONTAMINATION BY
ANY MATERIALS OF ENVIRONMENTAL CONCERN.


 


5.16.        NO MATERIAL MISSTATEMENTS.  THE WRITTEN INFORMATION, REPORTS,
FINANCIAL STATEMENTS, EXHIBITS AND SCHEDULES FURNISHED BY OR ON BEHALF OF
HOLDING, THE BORROWER, OR ANY OTHER LOAN PARTY TO THE ADMINISTRATIVE AGENT, THE
LENDERS OR THE BANKRUPTCY COURT IN CONNECTION WITH THE NEGOTIATION OF ANY LOAN
DOCUMENT OR INCLUDED THEREIN OR DELIVERED PURSUANT THERETO, TAKEN AS A WHOLE,
DID NOT CONTAIN AS OF THE CLOSING DATE ANY MATERIAL MISSTATEMENT OF FACT AND DID
NOT OMIT TO STATE AS OF THE CLOSING DATE ANY MATERIAL FACT NECESSARY TO MAKE THE
STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MATERIALLY MISLEADING IN THEIR PRESENTATION OF THE BORROWER AND ITS
SUBSIDIARIES TAKEN AS A WHOLE, OR OF HOLDING AND ITS SUBSIDIARIES TAKEN AS A
WHOLE.  IT IS UNDERSTOOD THAT (A) NO REPRESENTATION OR WARRANTY IS MADE
CONCERNING THE FORECASTS, ESTIMATES, PRO FORMA INFORMATION, PROJECTIONS AND

 

55

--------------------------------------------------------------------------------



 

statements as to anticipated future performance or conditions, and the
assumptions on which they were based, contained in any such information,
reports, financial statements, exhibits or schedules, except that as of the date
such forecasts, estimates, pro forma information, projections and statements
were generated, (i) such forecasts, estimates, pro forma information,
projections and  statements were based on the good faith assumptions of the
management of the Borrower and (ii) such assumptions were believed by such
management to be reasonable and (b) such forecasts, estimates, pro forma
information and statements, and the assumptions on which they were based, may or
may not prove to be correct.

 


5.17.        LABOR MATTERS.  THERE ARE NO STRIKES PENDING OR, TO THE KNOWLEDGE
OF THE BORROWER, REASONABLY EXPECTED TO BE COMMENCED AGAINST THE BORROWER OR ANY
OF ITS SUBSIDIARIES WHICH, INDIVIDUALLY OR IN THE AGGREGATE, WOULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  THE HOURS WORKED AND PAYMENTS MADE
TO EMPLOYEES OF THE BORROWER AND EACH OF ITS SUBSIDIARIES HAVE NOT BEEN IN
VIOLATION OF ANY APPLICABLE LAWS, RULES OR REGULATIONS, EXCEPT WHERE SUCH
VIOLATIONS WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 


5.18.        THE ORDERS.  AS OF THE DATE OF THE MAKING OF ANY EXTENSION OF
CREDIT HEREUNDER, THE INTERIM ORDER OR THE FINAL ORDER, AS APPLICABLE, HAS BEEN
ENTERED AND HAS NOT BEEN STAYED, AMENDED, VACATED, REVERSED, RESCINDED OR
OTHERWISE MODIFIED IN ANY RESPECT (EXCEPT IN ACCORDANCE WITH THE TERMS HEREOF).

 


5.19.        USE OF PROCEEDS.   THE PROCEEDS OF THE LOANS AND THE LETTERS OF
CREDIT SHALL BE USED (A) FOR WORKING CAPITAL AND OTHER GENERAL CORPORATE
PURPOSES OF THE LOAN PARTIES (INCLUDING WITHOUT LIMITATION, “CHAPTER 11
EXPENSES” (OR “ADMINISTRATIVE COSTS REFLECTING CHAPTER 11 EXPENSES”)), (B) TO
MAKE THE ADEQUATE PROTECTION PAYMENTS TO, OR FOR THE BENEFIT OF, THE PREPETITION
SECURED PARTIES, IN ACCORDANCE WITH SUBSECTION 2.8 AND THE INTERIM ORDER (OR THE
FINAL ORDER, AS APPLICABLE) AND (C) ON THE CLOSING DATE, OR AS SOON AS POSSIBLE
THEREAFTER, TO REPAY IN FULL THE 2008 REVOLVING LOANS, THE 2008 SWINGLINE LOANS,
THE 2008 REIMBURSEMENT OBLIGATIONS AND THE NEW TERM LOANS UNDER (AND AS DEFINED
IN) THE PREPETITION CREDIT FACILITY (INCLUDING WITHOUT LIMITATION, ALL ACCRUED
INTEREST, FEES, PREPAYMENT FEES, AND EXPENSES WITH RESPECT THERETO).

 


SECTION 6.   CONDITIONS PRECEDENT


 


6.1.          CONDITIONS TO INITIAL EXTENSION OF CREDIT.  THIS AGREEMENT,
INCLUDING, WITHOUT LIMITATION, THE AGREEMENT OF EACH LENDER TO MAKE THE INITIAL
EXTENSION OF CREDIT REQUESTED TO BE MADE BY IT, SHALL BECOME EFFECTIVE ON THE
DATE ON WHICH THE FOLLOWING CONDITIONS PRECEDENT SHALL HAVE BEEN SATISFIED OR
WAIVED:

 

(A)           LOAN DOCUMENTS.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THIS
AGREEMENT, EXECUTED AND DELIVERED BY A DULY AUTHORIZED OFFICER OF THE BORROWER
AND EACH OF THE GUARANTORS, WITH A COPY FOR EACH LENDER.

 

(B)           CAPITALIZATION AND STRUCTURE OF HOLDING AND ITS SUBSIDIARIES.  THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A TRUE, COMPLETE AND ACCURATE
ORGANIZATIONAL CHART OF HOLDING AND ITS SUBSIDIARIES.

 

(C)           CONSENTS, LICENSES AND APPROVALS.  THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED A CERTIFICATE OF A RESPONSIBLE OFFICER OF THE BORROWER STATING
THAT ALL CONSENTS,

 

56

--------------------------------------------------------------------------------


 

AUTHORIZATIONS, NOTICES AND FILINGS REFERRED TO IN SCHEDULE 5.4 ARE IN FULL
FORCE AND EFFECT OR HAVE THE STATUS DESCRIBED THEREIN, AND THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED EVIDENCE THEREOF REASONABLY SATISFACTORY TO IT.

 

(D)           LIEN SEARCHES.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE
RESULTS OF A RECENT SEARCH BY A PERSON REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT, OF THE UNIFORM COMMERCIAL CODE, JUDGMENT AND TAX LIEN
FILINGS WHICH HAVE BEEN FILED WITH RESPECT TO PERSONAL PROPERTY OF THE LOAN
PARTIES IN ANY OF THE JURISDICTIONS SET FORTH IN SCHEDULE 6.1(D), AND THE
RESULTS OF SUCH SEARCH SHALL NOT REVEAL ANY LIENS OTHER THAN PERMITTED LIENS.

 

(E)           LEGAL OPINIONS.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE
FOLLOWING EXECUTED LEGAL OPINIONS:

 

(I)          THE EXECUTED LEGAL OPINION OF KIRKLAND & ELLIS LLP, SPECIAL COUNSEL
TO EACH OF THE BORROWER AND THE OTHER LOAN PARTIES, SUBSTANTIALLY IN THE FORM OF
EXHIBIT D-1; AND

 

(II)         THE EXECUTED LEGAL OPINION OF ERYK J. SPYTEK, COUNSEL TO EACH OF
THE BORROWER AND THE OTHER LOAN PARTIES, SUBSTANTIALLY IN THE FORM OF
EXHIBIT D-2.

 

(F)            CLOSING CERTIFICATE.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A CERTIFICATE FROM EACH LOAN PARTY, DATED THE CLOSING DATE,
SUBSTANTIALLY IN THE FORM OF EXHIBIT I, WITH APPROPRIATE INSERTIONS AND
ATTACHMENTS.

 

(G)           FEES.  THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL HAVE
RECEIVED ALL FEES AND EXPENSES REQUIRED TO BE PAID OR DELIVERED BY THE BORROWER
TO THEM ON OR PRIOR TO THE CLOSING DATE, INCLUDING, WITHOUT LIMITATION, THE FEES
REFERRED TO IN SUBSECTION 4.5.

 

(H)           BORROWING CERTIFICATE.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A CERTIFICATE OF THE BORROWER, DATED THE CLOSING DATE, SUBSTANTIALLY IN
THE FORM OF EXHIBIT H, WITH APPROPRIATE INSERTIONS AND ATTACHMENTS, REASONABLY
SATISFACTORY IN FORM AND SUBSTANCE TO THE ADMINISTRATIVE AGENT, EXECUTED BY A
RESPONSIBLE OFFICER AND THE SECRETARY OR ANY ASSISTANT SECRETARY OF THE
BORROWER.

 

(I)            CORPORATE PROCEEDINGS.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A COPY OF THE RESOLUTIONS, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT, OF THE BOARD OF DIRECTORS OF EACH LOAN
PARTY AUTHORIZING, AS APPLICABLE, (I) THE COMMENCEMENT OF THE CASES, THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT, ANY NOTES AND THE OTHER
LOAN DOCUMENTS TO WHICH IT IS OR WILL BE A PARTY AS OF THE CLOSING DATE
AND(II) THE EXTENSIONS OF CREDIT TO SUCH LOAN PARTY (IF ANY) CONTEMPLATED
HEREUNDER, CERTIFIED BY THE SECRETARY OR AN ASSISTANT SECRETARY OF SUCH LOAN
PARTY AS OF THE CLOSING DATE, WHICH CERTIFICATE SHALL BE IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND SHALL STATE THAT THE
RESOLUTIONS THEREBY CERTIFIED HAVE NOT BEEN AMENDED, MODIFIED (EXCEPT AS ANY
LATER SUCH RESOLUTION MAY MODIFY ANY EARLIER SUCH RESOLUTION), REVOKED OR
RESCINDED AND ARE IN FULL FORCE AND EFFECT.

 

(J)            INCUMBENCY CERTIFICATES.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A CERTIFICATE OF EACH LOAN PARTY, DATED THE CLOSING DATE, AS TO THE
INCUMBENCY AND SIGNATURE OF THE

 

57

--------------------------------------------------------------------------------


 

OFFICERS OF SUCH LOAN PARTY EXECUTING ANY LOAN DOCUMENT, REASONABLY SATISFACTORY
IN FORM AND SUBSTANCE TO THE ADMINISTRATIVE AGENT, EXECUTED BY A RESPONSIBLE
OFFICER AND THE SECRETARY OR ANY ASSISTANT SECRETARY OF SUCH LOAN PARTY.

 

(K)           GOVERNING DOCUMENTS.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
COPIES OF THE CERTIFICATE OR ARTICLES OF INCORPORATION AND BY-LAWS (OR OTHER
SIMILAR GOVERNING DOCUMENTS SERVING THE SAME PURPOSE) OF EACH LOAN PARTY,
CERTIFIED AS OF THE CLOSING DATE AS COMPLETE AND CORRECT COPIES THEREOF BY THE
SECRETARY OR AN ASSISTANT SECRETARY OF SUCH LOAN PARTY, AS APPLICABLE.

 

(L)            NO MATERIAL ADVERSE EFFECT.  SINCE DECEMBER 31, 2006, THERE SHALL
NOT HAVE OCCURRED A MATERIAL ADVERSE EFFECT (OTHER THAN EVENTS LEADING UP TO AND
RESULTING FROM THE FILING OF THE CASES).

 

(M)          NO MATERIAL LITIGATION.  OTHER THAN AS LISTED ON SCHEDULE 5.6, NO
LITIGATION, PROCEEDING, INVESTIGATION, INJUNCTION OR RESTRAINING ORDER SHALL BE
PENDING, ENTERED OR THREATENED THAT WOULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT OR A MATERIAL ADVERSE EFFECT ON THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

(N)           INTERIM ORDER.  AT THE TIME OF THE MAKING OF THE INITIAL EXTENSION
OF CREDIT, AND IN ANY EVENT NO LATER THAN FIVE DAYS AFTER THE PETITION DATE, THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A COPY OF THE INTERIM ORDER APPROVING
THE LOAN DOCUMENTS AND GRANTING THE SUPERPRIORITY CLAIM STATUS AND LIENS
DESCRIBED IN SUBSECTIONS 2.8 AND 2.9 AND FINDING THAT THE LENDERS ARE EXTENDING
CREDIT TO THE BORROWER IN GOOD FAITH WITHIN THE MEANING OF SECTION 364(E) OF THE
BANKRUPTCY CODE, WHICH INTERIM ORDER SHALL (I) HAVE BEEN ENTERED WITH THE
CONSENT OR NON-OBJECTION OF A MAJORITY (AS DETERMINED BY THE ADMINISTRATIVE
AGENT) OF THE LENDING INSTITUTIONS PARTY TO THE PREPETITION CREDIT FACILITY AND
ON SUCH PRIOR NOTICE TO SUCH PARTIES (INCLUDING WITHOUT LIMITATION, THE
PREPETITION SECURED PARTIES) AS MAY BE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT, (II) BE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
THE ADMINISTRATIVE AGENT, (III) AUTHORIZE EXTENSIONS OF CREDIT IN AMOUNTS NOT IN
EXCESS OF $100,000,000 (IV) AUTHORIZE THE USE OF CASH COLLATERAL UNDER THE
PREPETITION CREDIT FACILITY AND PROVIDE FOR ADEQUATE PROTECTION IN FAVOR OF THE
PREPETITION SECURED PARTIES AS SET FORTH IN SUBSECTION 2.8(C), (V) CONTAIN
CUSTOMARY PROVISIONS REGARDING CHALLENGES TO THE PREPETITION CLAIMS AND LIENS OF
THE PREPETITION SECURED PARTIES, SECTION 506(C) OF THE BANKRUPTCY CODE AND OTHER
MATTERS, (VI) APPROVE THE PAYMENT BY THE BORROWER OF ALL FEES, (VII) APPROVE
REPAYMENT IN FULL OF THE 2008 REVOLVING LOANS, THE 2008 SWINGLINE LOANS, THE
2008 REIMBURSEMENT OBLIGATIONS AND THE NEW TERM LOANS UNDER THE PREPETITION
CREDIT FACILITY, (VIII) BE IN FULL FORCE AND EFFECT AND (IX) NOT HAVE BEEN
STAYED, REVERSED, VACATED, RESCINDED, MODIFIED OR AMENDED IN ANY RESPECT AND, IF
THE INTERIM ORDER IS THE SUBJECT OF A PENDING APPEAL IN ANY RESPECT, NONE OF THE
MAKING OF SUCH EXTENSION OF CREDIT, THE GRANT OF LIENS AND SUPERPRIORITY CLAIMS
PURSUANT TO SUBSECTION 2.8 OR 2.9 OR THE PERFORMANCE BY THE LOAN PARTIES OF ANY
OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS OR
UNDER ANY OTHER INSTRUMENT OR AGREEMENT REFERRED TO HEREIN SHALL BE THE SUBJECT
OF A PRESENTLY EFFECTIVE STAY PENDING APPEAL.

 

(O)           FIRST DAY MOTION/ORDERS.  ALL MOTIONS AND ORDERS SUBMITTED TO THE
BANKRUPTCY COURT ON OR ABOUT THE PETITION DATE SHALL BE IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, AND THE ADMINISTRATIVE
AGENT SHALL BE REASONABLY

 

58

--------------------------------------------------------------------------------


 

SATISFIED WITH ANY CASH COLLATERAL ARRANGEMENTS APPLICABLE TO ANY MATERIAL
PRE-PETITION DATE SECURED OBLIGATIONS OF THE LOAN PARTIES.

 

(P)           PROJECTIONS/BUDGET.  THE BORROWER SHALL HAVE DELIVERED TO THE
ADMINISTRATIVE AGENT AND THE LENDERS (I) A DETAILED CONSOLIDATED BUDGET FOR THE
NINE-MONTH PERIOD ENDING SEPTEMBER 30, 2008 (INCLUDING A PROJECTED CONSOLIDATED
BALANCE SHEET OF THE BORROWER AND ITS SUBSIDIARIES AS OF THE END OF SUCH
NINE-MONTH PERIOD, THE RELATED CONSOLIDATED STATEMENTS OF PROJECTED CASH FLOW,
PROJECTED CHANGES IN FINANCIAL POSITION AND PROJECTED INCOME AND A DESCRIPTION
OF THE UNDERLYING ASSUMPTIONS APPLICABLE THERETO) (COLLECTIVELY, THE
“PROJECTIONS”), AND (II) THE BUDGET IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT WHICH, IN EACH CASE, SHALL BE
ACCOMPANIED BY A CERTIFICATE OF A RESPONSIBLE OFFICER STATING THAT SUCH
PROJECTIONS OR BUDGET, AS APPLICABLE, ARE BASED UPON GOOD FAITH ESTIMATES AND
ASSUMPTIONS BELIEVED BY MANAGEMENT OF THE BORROWER TO BE REASONABLE AT THE TIME
MADE AND THAT SUCH RESPONSIBLE OFFICER HAS NOT HAD REASON TO BELIEVE THAT SUCH
PROJECTIONS OR BUDGET, AS APPLICABLE, IN LIGHT OF SUCH ASSUMPTIONS ARE INCORRECT
OR MISLEADING IN ANY MATERIAL RESPECT.

 

(Q)           CHIEF RESTRUCTURING OFFICER.  THE BORROWER SHALL HAVE DESIGNATED A
CHIEF RESTRUCTURING OFFICER ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND THE
LENDERS TO IMPLEMENT THE RESTRUCTURING PURSUANT TO THE REORGANIZATION PLAN.

 

(R)            FILING OF REORGANIZATION PLAN AND DISCLOSURE STATEMENT.  (I) THE
REORGANIZATION PLAN AND THE DISCLOSURE STATEMENT SHALL HAVE BEEN FILED WITH THE
BANKRUPTCY COURT AT THE TIME OF THE COMMENCEMENT OF THE CASES, (II) THE
ADMINISTRATIVE AGENT SHALL BE SATISFIED THAT ALL HOLDERS OF CLAIMS OR INTERESTS
AGAINST THE BORROWER AND HOLDING ENTITLED TO VOTE ON THE REORGANIZATION PLAN
SHALL HAVE RECEIVED A COPY OF THE REORGANIZATION PLAN AND DISCLOSURE STATEMENT
AND (III) THE BORROWER AND HOLDING SHALL HAVE RECEIVED SUFFICIENT VOTES FROM
SUCH HOLDERS OF CLAIMS AND INTERESTS TO ENABLE THE REORGANIZATION PLAN TO BE
CONFIRMED PURSUANT TO SECTION 1129 OF THE BANKRUPTCY CODE.  THE REORGANIZATION
PLAN SHALL HAVE BEEN ACCEPTED BY THE CLASS CONSISTING OF LENDERS UNDER THE
PREPETITION CREDIT FACILITY.

 

(S)           CONTINUATION OF RELOCATION SPV FINANCINGS AND CASH MANAGEMENT.
HOLDING AND ITS SUBSIDIARIES, AS APPLICABLE, SHALL HAVE MADE ARRANGEMENTS
SATISFACTORY TO THE ADMINISTRATIVE AGENT (I) THAT THE SECURITIZATION (AS THE
SAME MAY HAVE BEEN MODIFIED PRIOR TO THE PETITION DATE) OR THE ALTERNATIVE
FINANCING SHALL BE IN EFFECT AND (II) FOR THE OPERATION OF THE LOAN PARTIES CASH
MANAGEMENT SYSTEM WITH THE CASH MANAGEMENT BANKS (OR REPLACEMENT INSTITUTIONS)
THROUGH THE CASES AND FOLLOWING THE EFFECTIVE DATE.

 

The making of the initial Extensions of Credit by the Lenders hereunder shall
conclusively be deemed to constitute an acknowledgement by the Administrative
Agent and each Lender that each of the conditions precedent set forth in this
subsection 6.1 shall have been satisfied in accordance with its respective terms
or shall have been irrevocably waived by such Person.

 


6.2.          CONDITIONS TO EACH OTHER EXTENSION OF CREDIT.  THE AGREEMENT OF
EACH LENDER TO MAKE ANY EXTENSION OF CREDIT REQUESTED TO BE MADE BY IT ON ANY
DATE (INCLUDING,

 

59

--------------------------------------------------------------------------------


 

without limitation, the initial Extension of Credit) is subject to the
satisfaction or waiver of the following conditions precedent:

 

(A)           REPRESENTATIONS AND WARRANTIES.  EACH OF THE REPRESENTATIONS AND
WARRANTIES MADE BY ANY LOAN PARTY PURSUANT TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT (OR IN ANY AMENDMENT, MODIFICATION OR SUPPLEMENT HERETO OR THERETO) TO
WHICH IT IS A PARTY, AND EACH OF THE REPRESENTATIONS AND WARRANTIES CONTAINED IN
ANY CERTIFICATE FURNISHED AT ANY TIME BY OR ON BEHALF OF ANY LOAN PARTY PURSUANT
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, SHALL, EXCEPT TO THE EXTENT THAT
THEY RELATE TO A PARTICULAR DATE, BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS
ON AND AS OF SUCH DATE AS IF MADE ON AND AS OF SUCH DATE.

 

(B)           NO DEFAULT.  NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING ON SUCH DATE OR AFTER GIVING EFFECT TO THE EXTENSIONS OF
CREDIT REQUESTED TO BE MADE ON SUCH DATE.

 

(C)           LETTER OF CREDIT APPLICATION.  WITH RESPECT TO THE ISSUANCE OF ANY
LETTER OF CREDIT, THE ISSUING LENDER SHALL HAVE RECEIVED AN APPLICATION,
COMPLETED TO ITS SATISFACTION, AND SUCH OTHER CERTIFICATES, DOCUMENTS AND OTHER
PAPERS AND INFORMATION AS THE ISSUING LENDER MAY REASONABLY REQUEST.

 

(D)           BANKRUPTCY COURT APPROVAL.  THE INTERIM ORDER SHALL BE IN FULL
FORCE AND EFFECT AND SHALL NOT HAVE BEEN STAYED, REVERSED, VACATED, RESCINDED,
MODIFIED OR AMENDED IN ANY RESPECT; PROVIDED THAT AT THE TIME OF THE MAKING OF
ANY LOAN OR THE ISSUANCE OF ANY LETTER OF CREDIT THE AGGREGATE AMOUNT OF EITHER
OF WHICH, WHEN ADDED TO THE SUM OF THE PRINCIPAL AMOUNT OF ALL LOANS THEN
OUTSTANDING AND THE LETTERS OF CREDIT OUTSTANDING, WOULD EXCEED THE AMOUNT
AUTHORIZED BY THE INTERIM ORDER (COLLECTIVELY, THE “ADDITIONAL CREDIT”), THE
ADMINISTRATIVE AGENT AND EACH OF THE LENDERS SHALL HAVE RECEIVED A CERTIFIED
COPY OF THE FINAL ORDER WHICH, IN ANY EVENT, SHALL HAVE BEEN ENTERED BY THE
BANKRUPTCY COURT NO LATER THAN 30 DAYS AFTER THE ENTRY OF THE INTERIM ORDER AND
AT THE TIME OF THE EXTENSION OF ANY ADDITIONAL CREDIT THE FINAL ORDER SHALL BE
IN FULL FORCE AND EFFECT, AND SHALL NOT HAVE BEEN VACATED, STAYED, REVERSED,
MODIFIED OR AMENDED IN ANY RESPECT WITHOUT THE PRIOR WRITTEN CONSENT OF THE
ADMINISTRATIVE AGENT, THE REQUIRED LENDERS AND THE PREPETITION CREDIT FACILITY
AGENT; AND IF EITHER THE INTERIM ORDER OR THE FINAL ORDER IS THE SUBJECT OF A
PENDING APPEAL IN ANY RESPECT, NONE OF THE MAKING OF SUCH EXTENSIONS OF CREDIT,
THE GRANT OF LIENS AND SUPERPRIORITY CLAIMS PURSUANT TO SUBSECTION 2.8 OR 2.9 OR
THE PERFORMANCE BY THE BORROWER OR ANY GUARANTOR OF ANY OF THEIR RESPECTIVE
OBLIGATIONS UNDER ANY OF THE LOAN DOCUMENTS SHALL BE THE SUBJECT OF A PRESENTLY
EFFECTIVE STAY PENDING APPEAL.

 

Each borrowing by and Letter of Credit issued on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such borrowing or such issuance that the conditions contained in
this subsection 6.2 have been satisfied.

 

60

--------------------------------------------------------------------------------


 


SECTION 7.   
AFFIRMATIVE COVENANTS


 

Each Loan Party hereby agrees that, from and after the Closing Date and so long
as the Revolving Credit Commitments remain in effect, and thereafter until
payment in full of the Loans, all Reimbursement Obligations and any other amount
then due and owing to any Lender or the Administrative Agent hereunder and under
any Note and termination or expiration of all Letters of Credit, such Loan Party
shall and (except in the case of delivery of financial information, reports and
notices) the Borrower shall cause each of its Subsidiaries to:

 


7.1.          FINANCIAL STATEMENTS.  FURNISH TO THE ADMINISTRATIVE AGENT FOR
DELIVERY TO EACH LENDER (AND THE ADMINISTRATIVE AGENT AGREES TO MAKE AND SO
DELIVER SUCH COPIES):

 


(A)           AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT LATER THAN THE 90TH DAY
FOLLOWING THE END OF EACH FISCAL YEAR OF HOLDING ENDING ON OR AFTER DECEMBER 31,
2007, A COPY OF THE AUDITED CONSOLIDATED BALANCE SHEET OF HOLDING AND ITS
CONSOLIDATED SUBSIDIARIES AS AT THE END OF SUCH YEAR AND THE RELATED AUDITED
CONSOLIDATED STATEMENTS OF INCOME AND OF CASH FLOWS FOR SUCH YEAR, SETTING FORTH
IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR AND AS OF THE END OF THE
PREVIOUS YEAR, REPORTED ON BY ERNST & YOUNG LLP OR OTHER INDEPENDENT CERTIFIED
PUBLIC ACCOUNTANTS OF NATIONALLY RECOGNIZED STANDING REASONABLY SATISFACTORY TO
THE ADMINISTRATIVE AGENT (IT BEING AGREED THAT THE FURNISHING OF HOLDING’S
ANNUAL REPORT ON FORM 10-K FOR SUCH YEAR, AS FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION, WILL SATISFY THE BORROWER’S OBLIGATION UNDER THIS
SUBSECTION 7.1(A) WITH RESPECT TO SUCH YEAR);


 


(B)           AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT LATER THAN THE 45TH DAY
FOLLOWING THE END OF EACH OF THE FIRST THREE QUARTERLY PERIODS OF EACH FISCAL
YEAR OF HOLDING, THE UNAUDITED CONSOLIDATED BALANCE SHEET OF HOLDING AND ITS
CONSOLIDATED SUBSIDIARIES AS AT THE END OF SUCH QUARTER AND THE RELATED
UNAUDITED CONSOLIDATED STATEMENTS OF INCOME AND OF CASH FLOWS OF HOLDING AND ITS
CONSOLIDATED SUBSIDIARIES FOR SUCH QUARTER AND THE PORTION OF THE FISCAL YEAR
THROUGH THE END OF SUCH QUARTER, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM
THE FIGURES FOR THE CORRESPONDING PERIOD OF THE PREVIOUS FISCAL YEAR, CERTIFIED
BY A RESPONSIBLE OFFICER OF HOLDING AS BEING FAIRLY STATED IN ALL MATERIAL
RESPECTS (SUBJECT TO NORMAL YEAR END AUDIT, THE ABSENCE OF FOOTNOTES, AND OTHER
ADJUSTMENTS) (IT BEING AGREED THAT THE FURNISHING OF HOLDING’S QUARTERLY REPORT
ON FORM 10-Q FOR SUCH QUARTER, AS FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION, WILL SATISFY THE BORROWER’S OBLIGATIONS UNDER THIS
SUBSECTION 7.1(B) WITH RESPECT TO SUCH QUARTER);


 


(C)           AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT LATER THAN THE 90TH DAY
FOLLOWING THE END OF EACH FISCAL YEAR OF THE BORROWER ENDING ON OR AFTER
DECEMBER 31, 2007, A COPY OF THE AUDITED CONSOLIDATED BALANCE SHEET OF THE
BORROWER AND ITS CONSOLIDATED SUBSIDIARIES AS AT THE END OF SUCH YEAR AND THE
RELATED AUDITED CONSOLIDATED STATEMENTS OF INCOME AND OF CASH FLOWS FOR SUCH
YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR AND AS OF
THE END OF THE PREVIOUS YEAR, REPORTED ON BY ERNST & YOUNG LLP OR OTHER
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF NATIONALLY RECOGNIZED STANDING
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT; AND


 

61

--------------------------------------------------------------------------------


 


(D)           AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT LATER THAN THE 45TH DAY
FOLLOWING THE END OF EACH OF THE FIRST THREE QUARTERLY PERIODS OF EACH FISCAL
YEAR OF THE BORROWER, THE UNAUDITED CONSOLIDATED BALANCE SHEET OF THE BORROWER
AND ITS CONSOLIDATED SUBSIDIARIES AS AT THE END OF SUCH QUARTER AND THE RELATED
UNAUDITED CONSOLIDATED STATEMENTS OF INCOME AND OF CASH FLOWS OF THE BORROWER
AND ITS CONSOLIDATED SUBSIDIARIES FOR SUCH QUARTER AND THE PORTION OF THE FISCAL
YEAR THROUGH THE END OF SUCH QUARTER, SETTING FORTH IN EACH CASE IN COMPARATIVE
FORM THE FIGURES FOR THE CORRESPONDING PERIOD OF THE PREVIOUS FISCAL YEAR,
CERTIFIED BY A RESPONSIBLE OFFICER OF THE BORROWER AS BEING FAIRLY STATED IN ALL
MATERIAL RESPECTS (SUBJECT TO NORMAL YEAR END AUDIT, THE ABSENCE OF FOOTNOTES,
AND OTHER ADJUSTMENTS);


 

all such financial statements delivered pursuant to subsection 7.1(a), (b),
(c) or (d) to be (and, in the case of financial statements delivered pursuant to
subsection 7.1(d) shall be certified by a Responsible Officer of the Borrower as
being) complete and correct in all material respects in conformity with GAAP and
to be (and, in the case of financial statements delivered pursuant to
subsection 7.1(d) shall be certified by a Responsible Officer of the Borrower as
being) prepared in reasonable detail in accordance with GAAP applied
consistently throughout the periods reflected therein and with prior periods
that began on or after the Closing Date (except as approved by such accountants
or officer, as the case may be, and disclosed therein, and except, in the case
of the financial statements delivered pursuant to subsection 7.1(b) or (d), for
the absence of certain notes).

 


7.2.          CERTIFICATES; OTHER INFORMATION.  FURNISH TO THE ADMINISTRATIVE
AGENT FOR DELIVERY TO EACH LENDER (AND THE ADMINISTRATIVE AGENT AGREES TO MAKE
AND SO DELIVER SUCH COPIES):

 


(A)   CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS REFERRED TO IN
SUBSECTION 7.1(C), A CERTIFICATE OF THE INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS
REPORTING ON SUCH FINANCIAL STATEMENTS STATING THAT IN MAKING THE AUDIT
NECESSARY THEREFOR NO KNOWLEDGE WAS OBTAINED OF ANY DEFAULT OR EVENT OF DEFAULT
INSOFAR AS THE SAME RELATES TO ANY FINANCIAL ACCOUNTING MATTERS COVERED BY THEIR
AUDIT, EXCEPT AS SPECIFIED IN SUCH CERTIFICATE;


 


(B)   CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS REFERRED TO IN
SUBSECTIONS 7.1(C), 7.1(D) AND 7.2(D), A CERTIFICATE SIGNED BY A RESPONSIBLE
OFFICER OF THE BORROWER, (I) STATING THAT, TO THE BEST OF EACH SUCH RESPONSIBLE
OFFICER’S KNOWLEDGE, EACH OF THE BORROWER AND ITS SUBSIDIARIES DURING SUCH
PERIOD HAS OBSERVED OR PERFORMED ALL OF ITS COVENANTS AND OTHER AGREEMENTS, AND
SATISFIED EVERY CONDITION, CONTAINED IN THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS TO WHICH IT IS A PARTY TO BE OBSERVED, PERFORMED OR SATISFIED BY IT,
AND THAT SUCH RESPONSIBLE OFFICER HAS OBTAINED NO KNOWLEDGE OF ANY DEFAULT OR
EVENT OF DEFAULT, EXCEPT, IN EACH CASE, AS SPECIFIED IN SUCH CERTIFICATE, AND
(II) WHEN TESTED SETTING FORTH THE CALCULATIONS REQUIRED TO DETERMINE
(A) COMPLIANCE WITH THE COVENANT SET FORTH IN SUBSECTION 8.1 (IN THE CASE OF A
CERTIFICATE FURNISHED WITH THE FINANCIAL STATEMENTS REFERRED TO IN SUBSECTIONS
7.1(C) AND (D)) AND (B) COMPLIANCE WITH THE COVENANT SET FORTH IN SUBSECTION 8.8
(IN THE CASE OF A CERTIFICATE FURNISHED WITH THE FINANCIAL STATEMENTS REFERRED
TO IN SUBSECTION 7.1(C));


 

62

--------------------------------------------------------------------------------


 


(C)   PROMPTLY, SUCH ADDITIONAL FINANCIAL AND OTHER INFORMATION AS ANY LENDER
MAY FROM TIME TO TIME REASONABLY REQUEST;


 


(D)   NOT LATER THAN 30 DAYS AFTER THE END OF EACH FISCAL MONTH WHICH IS NOT
ALSO AT THE END OF A FISCAL QUARTER, THE UNAUDITED CONSOLIDATED BALANCE SHEET
AND THE UNAUDITED CONSOLIDATED STATEMENT OF INCOME AND OF CASH FLOWS OF EACH OF
THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES AND HOLDING AND ITS CONSOLIDATED
SUBSIDIARIES FOR SUCH FISCAL MONTH, TOGETHER WITH A COMPARISON TO THE BUDGET FOR
THE PERIOD THROUGH THE END OF SUCH MONTH, CERTIFIED BY A RESPONSIBLE OFFICER AS
BEING FAIRLY STATED IN ALL MATERIAL RESPECTS (SUBJECT TO NORMAL MONTH-END,
QUARTER-END AND YEAR-END AUDIT ADJUSTMENTS AND THE ABSENCE OF FOOTNOTES); AND


 


(E)   AS SOON AS AVAILABLE, BUT IN ANY EVENT BY THE WEDNESDAY OF EACH WEEK, A
FORECAST FOR THE SUCCEEDING 13-WEEK PERIOD OF THE PROJECTED CONSOLIDATED CASH
FLOWS OF THE LOAN PARTIES, TAKEN AS A WHOLE; AND


 


(F)    TO THE ADMINISTRATIVE AGENT AND COUNSEL TO THE ADMINISTRATIVE AGENT, AT
LEAST ONE DAY PRIOR TO SUCH FILING OR DISTRIBUTION, COPIES OF ALL PLEADINGS,
MOTIONS, APPLICATIONS, JUDICIAL INFORMATION, FINANCIAL INFORMATION AND OTHER
DOCUMENTS TO BE FILED BY OR ON BEHALF OF THE BORROWER OR ANY OF THE GUARANTORS
WITH THE BANKRUPTCY COURT OR THE UNITED STATES TRUSTEE IN THE CASES, OR TO BE
DISTRIBUTED BY OR ON BEHALF OF THE BORROWER OR ANY OF THE GUARANTORS TO ANY
OFFICIAL COMMITTEE APPOINTED IN THE CASES (OTHER THAN (A) PLEADINGS, MOTIONS
APPLICATIONS OR OTHER FILINGS WHICH WOULD REASONABLY EXPECTED TO BE IMMATERIAL
TO THE ADMINISTRATIVE AGENT AND THE LENDERS OR (B) EMERGENCY PLEADINGS, MOTIONS
OR OTHER FILINGS WHERE, DESPITE SUCH DEBTOR’S BEST EFFORTS, SUCH ONE-DAY NOTICE
IS IMPRACTICABLE).


 


7.3.          PAYMENT OF OBLIGATIONS.  EXCEPT IN ACCORDANCE WITH THE BANKRUPTCY
CODE OR BY AN APPLICABLE ORDER OF THE BANKRUPTCY COURT, PAY, DISCHARGE OR
OTHERWISE SATISFY AT OR BEFORE MATURITY OR BEFORE THEY BECOME DELINQUENT, AS THE
CASE MAY BE, (A) ALL ITS MATERIAL OBLIGATIONS OF WHATEVER NATURE THAT CONSTITUTE
ADMINISTRATIVE EXPENSES UNDER SECTION 503(B) OF THE BANKRUPTCY CODE IN THE
CASES, EXCEPT, SO LONG AS NO MATERIAL PROPERTY (OTHER THAN MONEY FOR SUCH
OBLIGATION AND THE INTEREST OR PENALTY ACCRUING THEREON) OF ANY LOAN PARTY IS IN
DANGER OF BEING LOST OR FORFEITED AS A RESULT THEREOF, NO SUCH OBLIGATION NEED
BE PAID IF THE AMOUNT OR VALIDITY THEREOF IS CURRENTLY BEING CONTESTED IN GOOD
FAITH BY APPROPRIATE PROCEEDINGS AND RESERVES IN CONFORMITY WITH GAAP WITH
RESPECT THERETO HAVE BEEN PROVIDED ON THE BOOKS OF THE LOAN PARTIES AND (B) ALL
OBLIGATIONS ARISING PREPETITION REQUIRED TO BE PAID POSTPETITION BUT PRIOR TO
CONFIRMATION OF THE REORGANIZATION PLAN BY ORDER OF THE BANKRUPTCY COURT THAT
HAS BEEN ENTERED WITH THE CONSENT OF (OR NON-OBJECTION BY) THE ADMINISTRATIVE
AGENT.

 


7.4.          CONDUCT OF BUSINESS AND MAINTENANCE OF EXISTENCE.  CONTINUE TO
ENGAGE IN BUSINESS OF THE SAME GENERAL TYPE AS CONDUCTED BY THE BORROWER, ITS
SUBSIDIARIES AND THE OTHER LOAN PARTIES, AS APPLICABLE, ON THE CLOSING DATE,
TAKEN AS A WHOLE, AND PRESERVE, RENEW AND KEEP IN FULL FORCE AND EFFECT ITS
CORPORATE EXISTENCE AND TAKE ALL REASONABLE ACTION TO MAINTAIN ALL RIGHTS,
PRIVILEGES AND FRANCHISES NECESSARY OR DESIRABLE IN THE NORMAL CONDUCT OF THE
BUSINESS OF THE BORROWER, ITS SUBSIDIARIES AND THE OTHER LOAN PARTIES, TAKEN AS
A WHOLE, EXCEPT AS OTHERWISE EXPRESSLY PERMITTED PURSUANT TO SUBSECTION 8.5,
PROVIDED THAT THE BORROWER, ITS SUBSIDIARIES AND


 

63

--------------------------------------------------------------------------------


 


THE OTHER LOAN PARTIES SHALL NOT BE REQUIRED TO MAINTAIN ANY SUCH RIGHTS,
PRIVILEGES OR FRANCHISES, IF THE FAILURE TO DO SO WOULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; AND, SUBJECT TO THE EFFECT OF THE
CASES, COMPLY WITH ALL CONTRACTUAL OBLIGATIONS AND REQUIREMENTS OF LAW EXCEPT TO
THE EXTENT THAT FAILURE TO COMPLY THEREWITH, IN THE AGGREGATE, WOULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 


7.5.          MAINTENANCE OF PROPERTY; INSURANCE.  KEEP ALL PROPERTY USEFUL AND
NECESSARY IN THE BUSINESS OF THE BORROWER, ITS SUBSIDIARIES AND THE OTHER LOAN
PARTIES, TAKEN AS A WHOLE, IN GOOD WORKING ORDER AND CONDITION; MAINTAIN WITH
FINANCIALLY SOUND AND REPUTABLE INSURANCE COMPANIES INSURANCE ON ALL PROPERTY
MATERIAL TO THE BUSINESS OF THE BORROWER, ITS SUBSIDIARIES AND THE OTHER LOAN
PARTIES, TAKEN AS A WHOLE, IN AT LEAST SUCH AMOUNTS AND AGAINST AT LEAST SUCH
RISKS (BUT INCLUDING IN ANY EVENT PUBLIC LIABILITY, PRODUCT LIABILITY AND
BUSINESS INTERRUPTION) AS ARE USUALLY INSURED AGAINST IN THE SAME GENERAL AREA
BY COMPANIES ENGAGED IN THE SAME OR A SIMILAR BUSINESS; AND FURNISH TO THE
ADMINISTRATIVE AGENT, UPON WRITTEN REQUEST, INFORMATION IN REASONABLE DETAIL AS
TO THE INSURANCE CARRIED, TOGETHER WITH CERTIFICATES OF INSURANCE AND OTHER
EVIDENCE OF SUCH INSURANCE, IF ANY, NAMING THE ADMINISTRATIVE AGENT AS AN
ADDITIONAL INSURED AND/OR LOSS PAYEE.

 


7.6.          INSPECTION OF PROPERTY; BOOKS AND RECORDS; DISCUSSIONS.  (A)  KEEP
PROPER BOOKS OF RECORDS AND ACCOUNT IN WHICH FULL, COMPLETE AND CORRECT ENTRIES
IN CONFORMITY WITH GAAP AND ALL MATERIAL REQUIREMENTS OF LAW SHALL BE MADE OF
ALL DEALINGS AND TRANSACTIONS IN RELATION TO ITS BUSINESS AND ACTIVITIES; AND
PERMIT REPRESENTATIVES OF ANY LENDER TO VISIT AND INSPECT ANY OF ITS PROPERTIES
AND EXAMINE AND, TO THE EXTENT REASONABLE, MAKE ABSTRACTS FROM ANY OF ITS BOOKS
AND RECORDS AND TO DISCUSS THE BUSINESS, OPERATIONS, PROPERTIES AND FINANCIAL
AND OTHER CONDITION OF THE BORROWER, ITS SUBSIDIARIES AND THE OTHER LOAN PARTIES
WITH OFFICERS AND EMPLOYEES OF THE BORROWER, ITS SUBSIDIARIES AND THE OTHER LOAN
PARTIES AND WITH ITS INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS, IN EACH CASE AT
ANY REASONABLE TIME, UPON REASONABLE NOTICE, AND AS OFTEN AS MAY REASONABLY BE
DESIRED.

 

(B)           IF A DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, THE BORROWER SHALL REIMBURSE THE ADMINISTRATIVE AGENT FOR ANY
REASONABLE FEES AND EXPENSES OF THIRD PARTIES INCURRED IN CONNECTION WITH ANY
APPRAISAL OF THE BORROWER’S OR ANY OF ITS SUBSIDIARIES’ REAL PROPERTY REASONABLY
REQUESTED IN WRITING BY THE REQUIRED LENDERS.

 


7.7.          NOTICES.  PROMPTLY GIVE NOTICE TO THE ADMINISTRATIVE AGENT AND
EACH LENDER OF:

 


(A)   AS SOON AS POSSIBLE AFTER A RESPONSIBLE OFFICER OF THE BORROWER OR HOLDING
KNOWS OR REASONABLY SHOULD KNOW THEREOF, THE OCCURRENCE OF ANY DEFAULT OR EVENT
OF DEFAULT;


 


(B)   AS SOON AS POSSIBLE AFTER A RESPONSIBLE OFFICER OF THE BORROWER OR HOLDING
KNOWS OR REASONABLY SHOULD KNOW THEREOF, ANY (I) DEFAULT OR EVENT OF DEFAULT
UNDER ANY POST-PETITION DATE CONTRACTUAL OBLIGATION OF THE BORROWER, ANY OF ITS
SUBSIDIARIES OR ANY OTHER LOAN PARTY, OTHER THAN AS PREVIOUSLY DISCLOSED IN
WRITING TO THE LENDERS, OR (II) POST-PETITION DATE LITIGATION, INVESTIGATION OR
PROCEEDING WHICH MAY EXIST AT ANY TIME BETWEEN THE BORROWER, ANY OF ITS
SUBSIDIARIES OR ANY OTHER LOAN PARTY AND ANY GOVERNMENTAL


 

64

--------------------------------------------------------------------------------



 


AUTHORITY, WHICH IN EITHER CASE, IF NOT CURED OR IF ADVERSELY DETERMINED, AS THE
CASE MAY BE, WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;


 


(C)   AS SOON AS POSSIBLE AFTER A RESPONSIBLE OFFICER OF THE BORROWER OR HOLDING
KNOWS OR REASONABLY SHOULD KNOW THEREOF, ANY LITIGATION OR PROCEEDING AFFECTING
THE BORROWER, ANY OF ITS SUBSIDIARIES OR ANY OTHER LOAN PARTY IN WHICH THE
AMOUNT INVOLVED (NOT COVERED BY INSURANCE) IS $500,000 OR MORE OR IN WHICH
INJUNCTIVE OR SIMILAR RELIEF IS SOUGHT THAT WOULD REASONABLY BE EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT;


 


(D)   THE FOLLOWING EVENTS, AS SOON AS POSSIBLE AND IN ANY EVENT WITHIN 30 DAYS
AFTER A RESPONSIBLE OFFICER OF THE BORROWER KNOWS OR REASONABLY SHOULD KNOW
THEREOF:  (I) THE OCCURRENCE OR EXPECTED OCCURRENCE OF ANY REPORTABLE EVENT WITH
RESPECT TO ANY SINGLE EMPLOYER PLAN (OTHER THAN A REPORTABLE EVENT DESCRIBED IN
SECTION 4043(C)(9) OF ERISA), A FAILURE TO MAKE ANY REQUIRED CONTRIBUTION TO A
SINGLE EMPLOYER PLAN OR MULTIEMPLOYER PLAN, THE CREATION OF ANY LIEN ON THE
PROPERTY OF THE BORROWER, ANY OF ITS SUBSIDIARIES OR ANY OTHER LOAN PARTY IN
FAVOR OF THE PBGC OR A PLAN OR ANY WITHDRAWAL FROM, OR THE TERMINATION,
REORGANIZATION OR INSOLVENCY OF, ANY MULTIEMPLOYER PLAN; (II) THE EXISTENCE OF
AN UNDERFUNDING UNDER A SINGLE EMPLOYER PLAN THAT EXCEEDS 10% OF THE VALUE OF
THE ASSETS OF SUCH SINGLE EMPLOYER PLAN, DETERMINED AS OF THE MOST RECENT ANNUAL
VALUATION DATE OF SUCH SINGLE EMPLOYER PLAN ON THE BASIS OF THE ACTUARIAL
ASSUMPTIONS USED TO DETERMINE THE FUNDING REQUIREMENTS OF SUCH SINGLE EMPLOYER
PLAN AS OF SUCH DATE; (III) THE INSTITUTION OF PROCEEDINGS OR THE TAKING OF ANY
OTHER FORMAL ACTION BY THE PBGC, THE BORROWER OR ANY COMMONLY CONTROLLED ENTITY
OR ANY MULTIEMPLOYER PLAN WITH RESPECT TO THE WITHDRAWAL FROM, OR THE
TERMINATION, REORGANIZATION OR INSOLVENCY OF, ANY SINGLE EMPLOYER PLAN OR
MULTIEMPLOYER PLAN; OR (IV) THE OCCURRENCE OR EXPECTED OCCURRENCE OF ANY EVENT
OR CONDITION UNDER WHICH THE BORROWER OR ANY COMMONLY CONTROLLED ENTITY HAS
INCURRED OR COULD INCUR ANY LIABILITY UNDER SECTION 4069 OR 4212(C) OF ERISA,
PROVIDED THAT NO SUCH NOTICE WILL BE REQUIRED UNDER CLAUSE (I) THROUGH
(IV) ABOVE UNLESS THE EVENT GIVING RISE TO SUCH NOTICE, WHEN AGGREGATED WITH ALL
OTHER SUCH EVENTS UNDER CLAUSE (I) THROUGH (IV) ABOVE, COULD REASONABLY BE
EXPECTED TO RESULT IN LIABILITY TO THE BORROWER OR ITS SUBSIDIARIES IN AMOUNT
THAT WOULD EXCEED $5,000,000;


 


(E)   PROMPTLY FOLLOWING RECEIPT THEREOF, COPIES OF ANY DOCUMENTS DESCRIBED IN
SECTIONS 101(K) OR 101(L) OF ERISA THAT ANY LOAN PARTY OR ANY COMMONLY
CONTROLLED ENTITY MAY REQUEST WITH RESPECT TO ANY MULTIEMPLOYER PLAN; PROVIDED,
THAT IF THE LOAN PARTIES OR ANY OF THEIR COMMONLY CONTROLLED ENTITIES HAVE NOT
REQUESTED SUCH DOCUMENTS OR NOTICES FROM THE ADMINISTRATOR OR SPONSOR OF THE
APPLICABLE MULTIEMPLOYER PLAN, THEN, UPON REASONABLE REQUEST OF THE
ADMINISTRATIVE AGENT, THE LOAN PARTIES AND/OR THEIR COMMONLY CONTROLLED ENTITIES
SHALL PROMPTLY MAKE A REQUEST FOR SUCH DOCUMENTS OR NOTICES FROM SUCH
ADMINISTRATOR OR SPONSOR AND THE BORROWER SHALL PROVIDE COPIES OF SUCH DOCUMENTS
AND NOTICES PROMPTLY AFTER RECEIPT THEREOF;


 


(F)    AS SOON AS POSSIBLE AFTER A RESPONSIBLE OFFICER OF THE BORROWER OR
HOLDING KNOWS OR REASONABLY SHOULD KNOW THEREOF, ANY MATERIAL ADVERSE CHANGE IN
THE BUSINESS, OPERATIONS, PROPERTY, CONDITION (FINANCIAL OR OTHERWISE) OR
PROSPECTS OF THE BORROWER AND ITS SUBSIDIARIES TAKEN AS A WHOLE, OR HOLDING AND
ITS SUBSIDIARIES TAKEN AS A WHOLE; AND


 

65

--------------------------------------------------------------------------------


 


(G)   AS SOON AS POSSIBLE AFTER A RESPONSIBLE OFFICER OF THE BORROWER KNOWS OR
REASONABLY SHOULD KNOW THEREOF, AND EXCEPT IN EACH CASE AS WOULD NOT REASONABLY
BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, (I) ANY RELEASE OR DISCHARGE
BY THE BORROWER OR ANY OF ITS SUBSIDIARIES OF ANY MATERIALS OF ENVIRONMENTAL
CONCERN REQUIRED TO BE REPORTED UNDER APPLICABLE ENVIRONMENTAL LAWS TO ANY
GOVERNMENTAL AUTHORITY; (II) ANY CONDITION, CIRCUMSTANCE, OCCURRENCE OR EVENT
THAT WOULD RESULT IN LIABILITY PURSUANT TO APPLICABLE ENVIRONMENTAL LAWS OR
WOULD RESULT IN THE IMPOSITION OF ANY LIEN OR OTHER RESTRICTION ON THE TITLE,
OWNERSHIP OR TRANSFERABILITY OF ANY PROPERTIES OWNED, LEASED OR OPERATED BY THE
BORROWER OR ANY OF ITS SUBSIDIARIES; (III) ANY PROPOSED ACTION TO BE TAKEN BY
THE BORROWER OR ANY OF ITS SUBSIDIARIES THAT WOULD REASONABLY BE EXPECTED TO
SUBJECT THE BORROWER OR ANY OF ITS SUBSIDIARIES TO ANY MATERIAL ADDITIONAL OR
DIFFERENT REQUIREMENTS OR LIABILITIES UNDER ANY APPLICABLE ENVIRONMENTAL LAW;
(IV) ANY GOVERNMENTAL AUTHORITY HAS NOTIFIED THE BORROWER OR ANY OF ITS
SUBSIDIARIES THAT ANY SUCH PERSON IS A POTENTIALLY RESPONSIBLE PARTY UNDER THE
COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT OR ANY
COMPARABLE LAW FOR THE CLEANUP OF MATERIALS OF ENVIRONMENTAL CONCERN AT ANY
LOCATION, WHETHER OR NOT OWNED, LEASED OR OPERATED BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES; (V) ANY GOVERNMENTAL AUTHORITY HAS NOTIFIED THE BORROWER OR ANY OF
ITS SUBSIDIARIES THAT IT WILL REVOKE ANY PERMIT PURSUANT TO ANY ENVIRONMENTAL
LAW HELD BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR DENY OR REFUSE TO RENEW
ANY SUCH PERMIT SOUGHT BY THE BORROWER OR ANY OF ITS SUBSIDIARIES; OR (VI) ANY
GOVERNMENTAL AUTHORITY HAS NOTIFIED THE BORROWER OR ANY OF ITS SUBSIDIARIES THAT
ANY PROPERTY OWNED, LEASED, OR OPERATED BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES IS BEING LISTED ON, OR PROPOSED FOR LISTING ON, THE NATIONAL
PRIORITIES LIST (NPL) OR THE COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION
AND LIABILITY INFORMATION SYSTEM (CERCLIS) MAINTAINED BY THE U.S. ENVIRONMENTAL
PROTECTION AGENCY, OR ON ANY SIMILAR LIST MAINTAINED BY ANY GOVERNMENTAL
AUTHORITY.


 

Each notice pursuant to this subsection shall be accompanied by a statement of a
Responsible Officer of the Borrower (and, if applicable, the relevant Loan
Party, the relevant Commonly Controlled Entity or Subsidiary) setting forth
details of the occurrence referred to therein and stating what action the
Borrower (or, if applicable, the relevant Loan Party, the relevant Commonly
Controlled Entity or Subsidiary) proposes to take with respect thereto.

 


7.8.          ENVIRONMENTAL LAWS.  (A)  (I) COMPLY SUBSTANTIALLY WITH, AND
REQUIRE SUBSTANTIAL COMPLIANCE BY ALL TENANTS, SUBTENANTS, CONTRACTORS, AND
INVITEES WITH, ALL APPLICABLE ENVIRONMENTAL LAWS; (II) OBTAIN, COMPLY
SUBSTANTIALLY WITH AND MAINTAIN ANY AND ALL ENVIRONMENTAL PERMITS NECESSARY FOR
ITS OPERATIONS AS CONDUCTED AND AS PLANNED; AND (III) REQUIRE THAT ALL TENANTS,
SUBTENANTS, CONTRACTORS, AND INVITEES OBTAIN, COMPLY SUBSTANTIALLY WITH AND
MAINTAIN ANY AND ALL ENVIRONMENTAL PERMITS NECESSARY FOR THEIR OPERATIONS AS
CONDUCTED AND AS PLANNED, WITH RESPECT TO ANY PROPERTY LEASED OR SUBLEASED FROM,
OR OPERATED BY THE BORROWER OR ITS SUBSIDIARIES.  FOR PURPOSES OF THIS
SUBSECTION 7.8(A), NONCOMPLIANCE SHALL BE DEEMED NOT TO CONSTITUTE A BREACH OF
THIS COVENANT, PROVIDED THAT, UPON LEARNING OF ANY ACTUAL OR SUSPECTED
NONCOMPLIANCE, THE BORROWER AND ANY SUCH AFFECTED SUBSIDIARY SHALL IN A TIMELY
FASHION UNDERTAKE REASONABLE EFFORTS, IF ANY, TO ACHIEVE SUBSTANTIAL COMPLIANCE,
AND PROVIDED, FURTHER, THAT IN ANY CASE SUCH NONCOMPLIANCE WOULD NOT REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 

66

--------------------------------------------------------------------------------


 

(B)           PROMPTLY COMPLY, IN ALL MATERIAL RESPECTS, WITH ALL ORDERS AND
DIRECTIVES OF ALL GOVERNMENTAL AUTHORITIES REGARDING ENVIRONMENTAL LAWS, OTHER
THAN SUCH ORDERS OR DIRECTIVES AS TO WHICH AN APPEAL OR OTHER APPROPRIATE
CONTEST IS OR HAS BEEN TIMELY AND PROPERLY TAKEN, IS BEING DILIGENTLY PURSUED IN
GOOD FAITH, AND AS TO WHICH APPROPRIATE RESERVES HAVE BEEN ESTABLISHED IN
ACCORDANCE WITH GAAP, AND, IF THE EFFECTIVENESS OF SUCH ORDER OR DIRECTIVE HAS
NOT BEEN STAYED, THE PENDENCY OF SUCH APPEAL OR OTHER APPROPRIATE CONTEST DOES
NOT GIVE RISE TO A MATERIAL ADVERSE EFFECT.

 


7.9.          TAX SHELTER REGULATIONS.  NONE OF THE BORROWER OR THE LENDERS
INTENDS TO TREAT THE TRANSACTIONS COMPLETED HEREBY AS BEING A “REPORTABLE
TRANSACTION” (WITHIN THE MEANING OF TREASURY REGULATION SECTION 1.6011-4),
UNLESS OTHERWISE REQUIRED BY LAW, AND IF ANY LENDER DETERMINES TO TAKE ANY
ACTION INCONSISTENT WITH SUCH INTENTION, IT WILL PROMPTLY NOTIFY THE BORROWER
THEREOF, AND IF THE BORROWER DETERMINES TO TAKE ANY ACTION INCONSISTENT WITH
SUCH INTENTION, IT WILL PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT THEREOF.  EACH
LENDER ACKNOWLEDGES THAT THE BORROWER MAY, AND THE BORROWER ACKNOWLEDGES THAT
THE ADMINISTRATIVE AGENT OR ONE OR MORE OF THE LENDERS MAY, TREAT THE
TRANSACTIONS COMPLETED HEREBY AS BEING SUBJECT TO TREASURY REGULATION SECTION
1.6011-4 OR SECTION 301.6112-1, AND THE ADMINISTRATIVE AGENT, SUCH LENDER OR
LENDERS AND THE BORROWER MAY FILE SUCH IRS FORMS OR MAINTAIN SUCH LISTS AND
OTHER RECORDS AS THEY MAY DETERMINE ARE REQUIRED BY SUCH TREASURY REGULATIONS.

 


SECTION 8.   NEGATIVE COVENANTS


 

Each Loan Party hereby agrees that, from and after the Closing Date and so long
as the Revolving Credit Commitments remain in effect, and thereafter until
payment in full of the Loans, all Reimbursement Obligations and any other amount
then due and owing to any Lender or the Administrative Agent hereunder and under
any Note and termination or expiration of all Letters of Credit, the Borrower
shall not, and shall not permit any of its Subsidiaries to, and, with respect to
subsection 8.9(f)(i) and subsections 8.18 through 8.22, such Loan Party shall
not, directly or indirectly:

 


8.1.          MINIMUM EBITDA.  PERMIT, FOR ANY CALENDAR MONTH, COMMENCING WITH
THE MONTH ENDING MAY 31, 2008, EBITDA FOR SUCH MONTH TO BE LESS THAN $5,500,000.


 


8.2.          LIMITATION ON INDEBTEDNESS.  CREATE, INCUR, ASSUME OR SUFFER TO
EXIST ANY INDEBTEDNESS (INCLUDING ANY INDEBTEDNESS OF ANY OF ITS SUBSIDIARIES),
EXCEPT:

 


(A)   INDEBTEDNESS OF THE BORROWER UNDER THIS AGREEMENT AND UNDER ANY NOTES;


 


(B)   INDEBTEDNESS OF THE BORROWER TO ANY OF ITS SUBSIDIARIES AND OF ANY
SUBSIDIARY OF THE BORROWER TO THE BORROWER OR ANY OTHER SUBSIDIARY OF THE
BORROWER, PROVIDED THAT INDEBTEDNESS OF ANY SUBSIDIARY THAT IS NOT A LOAN PARTY
TO ANY LOAN PARTY SHALL BE SUBJECT TO THE LIMITATIONS SET FORTH IN SUBSECTION
8.9(F)(I);


 


(C)   INDEBTEDNESS OF THE BORROWER AND ITS SUBSIDIARIES UNDER PERMITTED HEDGING
ARRANGEMENTS, INCLUDING BUT NOT LIMITED TO INDEBTEDNESS OF THE BORROWER UNDER
INTEREST RATE PROTECTION AGREEMENTS RELATING TO INDEBTEDNESS OF THE BORROWER
UNDER THIS AGREEMENT;


 

67

--------------------------------------------------------------------------------


 


(D)   OTHER INDEBTEDNESS OUTSTANDING OR INCURRED UNDER FACILITIES IN EXISTENCE
ON THE PETITION DATE AND LISTED ON SCHEDULE 8.2(D);


 


(E)   TO THE EXTENT THAT ANY GUARANTEE OBLIGATION PERMITTED UNDER SUBSECTION 8.4
CONSTITUTES INDEBTEDNESS, SUCH INDEBTEDNESS;


 


(F)    INDEBTEDNESS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES INCURRED TO
FINANCE INSURANCE PREMIUMS IN THE ORDINARY COURSE OF BUSINESS;


 


(G)   INDEBTEDNESS ARISING FROM THE HONORING OF A CHECK, DRAFT OR SIMILAR
INSTRUMENT AGAINST INSUFFICIENT FUNDS, PROVIDED THAT SUCH INDEBTEDNESS IS
EXTINGUISHED WITHIN TWO BUSINESS DAYS OF ITS INCURRENCE;


 


(H)   INDEBTEDNESS OF ANY FOREIGN SUBSIDIARY OF THE BORROWER FULLY SUPPORTED ON
THE DATE OF THE INCURRENCE THEREOF BY A FOREIGN BACKSTOP LETTER OF CREDIT,
PROVIDED THAT SUCH FOREIGN BACKSTOP LETTER OF CREDIT SHALL BE SUBJECT TO THE
LIMITATIONS SET FORTH IN SUBSECTION 8.9(F)(I); AND


 


(I)    INDEBTEDNESS OF CRS HOLDING, SRHL, ANY OF THEIR RESPECTIVE SUBSIDIARIES
OR ANY OTHER SUBSIDIARY OF THE BORROWER PRIMARILY ENGAGED IN THE EMPLOYEE
RELOCATION BUSINESS INCURRED IN CONNECTION WITH FINANCING THE ACQUISITION OF
RESIDENTIAL REAL PROPERTY, FIXTURES OR RELATED ASSETS BY CRS HOLDINGS, SRHL, ANY
OF THEIR RESPECTIVE SUBSIDIARIES OR ANY OTHER SUBSIDIARY OF THE BORROWER
PRIMARILY ENGAGED IN THE EMPLOYEE RELOCATION BUSINESS IN THE ORDINARY COURSE OF
BUSINESS IN CONNECTION WITH THE PROVISION OF RELOCATION SERVICES, NOT EXCEEDING
$3,500,000 IN AGGREGATE PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING, PROVIDED THAT
SUCH INDEBTEDNESS FINANCES EXPENSES OF THE EMPLOYEE RELOCATION BUSINESS THAT
ARE, DIRECTLY OR INDIRECTLY, SUBJECT TO REIMBURSEMENT, INDEMNIFICATION,
GUARANTEE OR OTHER SUPPORT (INCLUDING BY THE CHARGING OF FEES OR OTHER
COMPENSATION AT REASONABLE RATES DETERMINED BY THE APPLICABLE SUBSIDIARY IN GOOD
FAITH) BY OR FROM THE CUSTOMERS RECEIVING SUCH RELOCATION SERVICES;


 


(J)            INDEBTEDNESS OF THE BORROWER AND ANY OF ITS SUBSIDIARIES INCURRED
TO FINANCE OR REFINANCE THE ACQUISITION OF FIXED OR CAPITAL ASSETS (WHETHER
PURSUANT TO A LOAN, A FINANCING LEASE OR OTHERWISE) OTHERWISE PERMITTED PURSUANT
TO THIS AGREEMENT, AND ANY OTHER FINANCING LEASES, IN AN AGGREGATE PRINCIPAL
AMOUNT NOT EXCEEDING IN THE AGGREGATE (I) AS TO THE BORROWER AND ITS DOMESTIC
SUBSIDIARIES $1,000,000 AT ANY TIME OUTSTANDING, (II) AS TO THE FOREIGN
SUBSIDIARIES OF THE BORROWER LOCATED IN THE UNITED KINGDOM, $4,000,000 AT ANY
TIME OUTSTANDING AND (III) AS TO THE FOREIGN SUBSIDIARIES OF THE BORROWER IN
ASIA, $1,000,000 AT ANY TIME OUTSTANDING; PROVIDED THAT SUCH INDEBTEDNESS IS
INCURRED SUBSTANTIALLY SIMULTANEOUSLY WITH SUCH ACQUISITION OR WITHIN SIX MONTHS
AFTER SUCH ACQUISITION OR IN CONNECTION WITH A REFINANCING THEREOF; AND ANY
REFINANCING, REFUNDING, RENEWAL OR EXTENSION OF ANY SUCH INDEBTEDNESS, PROVIDED
THAT THE AMOUNT OF SUCH INDEBTEDNESS IS NOT INCREASED AT THE TIME OF SUCH
REFINANCING, REFUNDING, RENEWAL OR EXTENSION EXCEPT BY AN AMOUNT EQUAL TO THE
PREMIUM OR OTHER AMOUNTS PAID, AND FEES AND EXPENSES INCURRED, IN CONNECTION
WITH SUCH REFINANCING, REFUNDING, RENEWAL OR EXTENSION AND PROVIDED THAT ANY
SUCH INDEBTEDNESS DESCRIBED IN CLAUSES (II) AND (III) OF THIS SUBSECTION
8.2(J) SHALL BE NON-RECOURSE TO OR GUARANTEED BY A LOAN PARTY;


 

68

--------------------------------------------------------------------------------


 


(K)           ADDITIONAL INDEBTEDNESS OF THE BORROWER OR ANY SUBSIDIARY OF THE
BORROWER NOT EXCEEDING $500,000 AS TO THE BORROWER AND ITS SUBSIDIARIES IN
AGGREGATE PRINCIPAL AMOUNT AT ANY ONE TIME OUTSTANDING; AND


 


(L)            UNSECURED INDEBTEDNESS OF THE BORROWER OR ANY SUBSIDIARY OF THE
BORROWER OWING TO HOLDING.


 

For purposes of determining compliance with clauses (d), (h), (i), and (j) of
this subsection 8.2, the amount of any Indebtedness denominated in any currency
other than Dollars shall be calculated based on customary currency exchange
rates in effect, in the case of such Indebtedness incurred (in respect of term
debt) or committed (in respect of revolving debt) on or prior to the Closing
Date, on the Closing Date and, in the case of such Indebtedness incurred (in
respect of term debt) or committed (in respect of revolving debt) after the
Closing Date, on the date that such Indebtedness was incurred (in respect of
term debt) or committed (in respect of revolving debt).

 


8.3.          LIMITATION ON LIENS.  CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY
LIEN UPON ANY OF ITS PROPERTY, ASSETS OR REVENUES, WHETHER NOW OWNED OR
HEREAFTER ACQUIRED, EXCEPT FOR:

 


(A)   LIENS FOR TAXES, ASSESSMENTS AND SIMILAR CHARGES (INCLUDING LIENS WHICH
ARISE UNDER ERISA) NOT YET DELINQUENT OR THE NONPAYMENT OF WHICH IN THE
AGGREGATE WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, OR
WHICH ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS DILIGENTLY
CONDUCTED AND ADEQUATE RESERVES WITH RESPECT THERETO ARE MAINTAINED ON THE BOOKS
OF THE BORROWER OR ITS SUBSIDIARIES, AS THE CASE MAY BE, IN CONFORMITY WITH
GAAP;


 


(B)   CARRIERS’, WAREHOUSEMEN’S, MECHANICS’, MATERIALMEN’S, REPAIRMEN’S OR OTHER
LIKE LIENS ARISING IN THE ORDINARY COURSE OF BUSINESS WHICH ARE NOT OVERDUE FOR
A PERIOD OF MORE THAN 60 DAYS OR WHICH ARE BEING CONTESTED IN GOOD FAITH BY
APPROPRIATE PROCEEDINGS DILIGENTLY CONDUCTED;


 


(C)   LIENS OF LANDLORDS OR OF MORTGAGEES OF LANDLORDS ARISING BY OPERATION OF
LAW OR PURSUANT TO THE TERMS OF REAL PROPERTY LEASES, PROVIDED THAT THE RENTAL
PAYMENTS SECURED THEREBY ARE NOT YET DUE AND PAYABLE;


 


(D)   PLEDGES, DEPOSITS OR OTHER LIENS IN CONNECTION WITH WORKERS’ COMPENSATION,
UNEMPLOYMENT INSURANCE, OTHER SOCIAL SECURITY BENEFITS OR OTHER INSURANCE
RELATED OBLIGATIONS (INCLUDING, WITHOUT LIMITATION, PLEDGES OR DEPOSITS SECURING
LIABILITY TO INSURANCE CARRIERS UNDER INSURANCE OR SELF-INSURANCE ARRANGEMENTS);


 


(E)   LIENS ARISING BY REASON OF ANY JUDGMENT, DECREE OR ORDER OF ANY COURT OR
OTHER GOVERNMENTAL AUTHORITY, IF APPROPRIATE LEGAL PROCEEDINGS WHICH MAY HAVE
BEEN DULY INITIATED FOR THE REVIEW OF SUCH JUDGMENT, DECREE OR ORDER, ARE BEING
DILIGENTLY PROSECUTED AND SHALL NOT HAVE BEEN FINALLY TERMINATED OR THE PERIOD
WITHIN WHICH SUCH PROCEEDINGS MAY BE INITIATED SHALL NOT HAVE EXPIRED;


 

69

--------------------------------------------------------------------------------


 


(F)    LIENS TO SECURE THE PERFORMANCE OF BIDS, TRADE CONTRACTS (OTHER THAN FOR
BORROWED MONEY), LEASES, STATUTORY OBLIGATIONS, SURETY AND APPEAL BONDS,
PERFORMANCE BONDS, JUDGMENT AND LIKE BONDS, REPLEVIN AND SIMILAR BONDS AND OTHER
OBLIGATIONS OF A LIKE NATURE INCURRED IN THE ORDINARY COURSE OF BUSINESS;


 


(G)   ZONING RESTRICTIONS, EASEMENTS, RIGHTS-OF-WAY, RESTRICTIONS ON THE USE OF
PROPERTY, OTHER SIMILAR ENCUMBRANCES INCURRED IN THE ORDINARY COURSE OF BUSINESS
AND MINOR IRREGULARITIES OF TITLE, WHICH DO NOT MATERIALLY INTERFERE WITH THE
ORDINARY CONDUCT OF THE BUSINESS OF THE BORROWER AND ITS SUBSIDIARIES TAKEN AS A
WHOLE;


 


(H)   LIENS SECURING OR CONSISTING OF ANY EXTENSION, RENEWAL, REFUNDING OR
REFINANCING OF ANY SUCH INDEBTEDNESS PROVIDED THAT (X) SUCH LIENS SHALL BE
CREATED NO LATER THAN THE DATE OF SUCH ACQUISITION OR THE DATE OF THE INCURRENCE
OR ASSUMPTION OF SUCH INDEBTEDNESS OR THE DATE OF SUCH EXTENSION, RENEWAL,
REFUNDING OR REFINANCING AND (Y) SUCH LIENS SECURING SUCH INDEBTEDNESS IS
LIMITED TO THE PROPERTY FINANCED THEREBY AND, IN THE CASE OF ANY SUCH EXTENSION,
RENEWAL, REFUNDING OR REFINANCING, IS LIMITED TO ALL OR PART OF THE SAME
PROPERTY OR ASSETS (PLUS IMPROVEMENTS, ACCESSIONS, PROCEEDS OR DIVIDENDS OR
DISTRIBUTIONS IN RESPECT THEREOF) THAT SECURED THE INDEBTEDNESS THAT IS
EXTENDED, RENEWED, REFUNDED OR REFINANCED (INCLUDING ANY AFTER-ARISING PROPERTY
THAT WOULD HAVE BEEN SECURED PURSUANT TO THE TERMS OF SUCH INDEBTEDNESS);


 


(I)    LIENS ON CASH HELD WITH A CASH MANAGEMENT BANK TO SECURE CASH MANAGEMENT
OBLIGATIONS OWING TO SUCH CASH MANAGEMENT BANK, SO LONG AS SUCH LIENS ARE
LIMITED TO SUCH CASH;


 


(J)    LIENS SECURING INDEBTEDNESS OR OTHER OBLIGATIONS OF ANY PERSON (OTHER
THAN THE LIENS SECURING THE PREPETITION CREDIT FACILITY OBLIGATIONS) AND
COVERING ANY PROPERTY OF ANY LOAN PARTY, NOT TO EXCEED IN THE AGGREGATE
$500,000;


 


(K)   LIENS IN EXISTENCE ON THE PETITION DATE AND LISTED IN SCHEDULE 8.3(J) AND
OTHER LIENS SECURING INDEBTEDNESS OF THE BORROWER AND ITS SUBSIDIARIES PERMITTED
BY SUBSECTION 8.2(D), PROVIDED THAT (I) SUCH LIEN IS LIMITED TO ALL OR PART OF
THE PROPERTIES OR ASSETS (PLUS IMPROVEMENTS, ACCESSIONS, PROCEEDS OR DIVIDENDS
OR DISTRIBUTIONS IN RESPECT THEREOF) SECURED THEREBY ON THE CLOSING DATE
(INCLUDING ANY AFTER-ARISING PROPERTY THAT WOULD HAVE BEEN SECURED UNDER THE
WRITTEN AGREEMENT UNDER WHICH THE ORIGINAL LIEN AROSE), AND IN THE CASE OF ANY
EXTENSION, RENEWAL, REFUNDING OR REFINANCING OF THE INDEBTEDNESS SECURED
THEREBY, SUCH LIEN IS LIMITED TO ALL OR PART OF THE SAME PROPERTY OR ASSETS
(PLUS IMPROVEMENTS, ACCESSIONS, PROCEEDS OR DIVIDENDS OR DISTRIBUTIONS IN
RESPECT THEREOF) THAT SECURED THE INDEBTEDNESS THAT IS EXTENDED, RENEWED,
REFUNDED OR REFINANCED (INCLUDING ANY AFTER-ARISING PROPERTY THAT WOULD HAVE
BEEN SECURED PURSUANT TO THE TERMS OF SUCH INDEBTEDNESS) AND (II) THE AMOUNT OF
INDEBTEDNESS SECURED THEREBY IS NOT INCREASED EXCEPT AS PERMITTED BY
SUBSECTION 8.2(D);


 


(L)    LIENS SECURING GUARANTEE OBLIGATIONS PERMITTED UNDER
SUBSECTION 8.4(D) NOT EXCEEDING (AS TO THE BORROWER AND ALL ITS SUBSIDIARIES)
$1,000,000 IN AGGREGATE AMOUNT AT ANY TIME OUTSTANDING;


 

70

--------------------------------------------------------------------------------


 


(M)  LIENS ON INTELLECTUAL PROPERTY AND FOREIGN PATENTS, PATENT APPLICATIONS,
TRADEMARKS, TRADEMARK APPLICATIONS, TRADE NAMES, SERVICE MARKS, COPYRIGHTS,
TECHNOLOGY, KNOW-HOW AND PROCESSES TO THE EXTENT SUCH LIENS ARISE FROM THE
GRANTING OF LICENSES TO USE SUCH INTELLECTUAL PROPERTY AND FOREIGN PATENTS,
PATENT APPLICATIONS, TRADEMARKS, TRADEMARK APPLICATIONS, TRADE NAMES, SERVICE
MARKS, COPYRIGHTS, TECHNOLOGY, KNOW-HOW AND PROCESSES TO ANY PERSON IN THE
ORDINARY COURSE OF BUSINESS OF THE BORROWER AND ITS SUBSIDIARIES;


 


(N)   LIENS ON EQUIPMENT IN FAVOR OF LESSEES OR CONDITIONAL PURCHASERS OF SUCH
EQUIPMENT LEASED ON A FINANCING LEASE BASIS OR SOLD ON A CONDITIONAL BASIS BY
THE BORROWER OR ANY OF ITS SUBSIDIARIES TO LOCAL AGENTS OR OWNER/OPERATORS IN
THE ORDINARY COURSE OF BUSINESS OF THE BORROWER AND ITS SUBSIDIARIES;


 


(O)   ANY ENCUMBRANCE OR RESTRICTION (INCLUDING, WITHOUT LIMITATION, PUT AND
CALL AGREEMENTS) WITH RESPECT TO THE CAPITAL STOCK OF ANY JOINT VENTURE OR
SIMILAR ARRANGEMENT PURSUANT TO THE JOINT VENTURE OR SIMILAR AGREEMENT WITH
RESPECT TO SUCH JOINT VENTURE OR SIMILAR ARRANGEMENT, PROVIDED THAT NO SUCH
ENCUMBRANCE OR RESTRICTION AFFECTS IN ANY WAY THE ABILITY OF THE BORROWER OR ANY
OF ITS SUBSIDIARIES TO COMPLY WITH SUBSECTION 8.14(B);


 


(P)   LIENS ON PROPERTY OF ANY FOREIGN SUBSIDIARY OF THE BORROWER SECURING
INDEBTEDNESS OF ANY FOREIGN SUBSIDIARY OF THE BORROWER PERMITTED BY
SUBSECTION 8.2;


 


(Q)   LIENS ON ASSETS OR PROPERTIES OF ANY INSURANCE SUBSIDIARY ARISING BY
OPERATION OF APPLICABLE INSURANCE LAW OR REQUIRED TO BE IMPOSED THEREUNDER IN
THE ORDINARY COURSE OF SUCH SUBSIDIARY’S INSURANCE BUSINESS;


 


(R)    LIENS ON RESIDENTIAL REAL PROPERTY, FIXTURES AND RELATED ASSETS ACQUIRED
AS CONTEMPLATED BY SUBSECTION 8.2(I), SECURING INDEBTEDNESS PERMITTED BY
SUBSECTION 8.2(I);


 


(S)   LIENS IN FAVOR OF THE PREPETITION SECURED PARTIES AS ADEQUATE PROTECTION
GRANTED PURSUANT TO THE INTERIM ORDER (OR THE FINAL ORDER, AS APPLICABLE), WHICH
LIENS ARE JUNIOR TO THE LIENS CONTEMPLATED HEREBY IN FAVOR OF THE ADMINISTRATIVE
AGENT AND THE LENDERS, IT BEING UNDERSTOOD THAT THE INTERIM ORDER (OR THE FINAL
ORDER, AS APPLICABLE) WILL PROVIDE THAT THE HOLDER OF SUCH JUNIOR LIENS SHALL
NOT BE PERMITTED TO TAKE ANY ACTION TO ENFORCE THEIR RIGHTS WITH RESPECT TO SUCH
JUNIOR LIENS SO LONG AS ANY AMOUNTS SHALL REMAIN OUTSTANDING HEREUNDER OR ANY
COMMITMENT SHALL BE IN EFFECT; AND


 


(T)    LIENS IN CONNECTION WITH THE INDEBTEDNESS PURSUANT TO SECTION 8.2(J), IN
EACH CASE RELATED TO THE ASSETS FINANCED THEREBY;


 


8.4.          LIMITATION ON GUARANTEE OBLIGATIONS. CREATE, INCUR, ASSUME OR
SUFFER TO EXIST ANY GUARANTEE OBLIGATION EXCEPT:

 


(A)   GUARANTEE OBLIGATIONS IN EXISTENCE ON THE CLOSING DATE AND LISTED IN
SCHEDULE 8.4(A), AND ANY REFINANCINGS, REFUNDINGS, EXTENSIONS OR RENEWALS
THEREOF, PROVIDED THAT THE AMOUNT OF SUCH GUARANTEE OBLIGATION SHALL NOT BE
INCREASED AT THE TIME OF SUCH REFINANCING, REFUNDING, EXTENSION OR RENEWAL
EXCEPT TO THE EXTENT THAT THE AMOUNT OF


 

71

--------------------------------------------------------------------------------


 


INDEBTEDNESS IN RESPECT OF SUCH GUARANTEE OBLIGATIONS IS PERMITTED TO BE
INCREASED BY SUBSECTION 8.2(D);


 


(B)   GUARANTEE OBLIGATIONS FOR PERFORMANCE, APPEAL, JUDGMENT, REPLEVIN AND
SIMILAR BONDS, OR SURETYSHIP ARRANGEMENTS, ALL IN THE ORDINARY COURSE OF
BUSINESS;


 


(C)   GUARANTEE OBLIGATIONS IN RESPECT OF INDEMNIFICATION AND CONTRIBUTION
AGREEMENTS EXPRESSLY PERMITTED BY SUBSECTION 8.11(IV) OR SIMILAR AGREEMENTS BY
THE BORROWER;


 


(D)   GUARANTEE OBLIGATIONS IN RESPECT OF THIRD-PARTY LOANS AND ADVANCES TO
OFFICERS OR EMPLOYEES OF HOLDING, THE BORROWER OR ANY OF THEIR RESPECTIVE
SUBSIDIARIES (I) FOR TRAVEL AND ENTERTAINMENT EXPENSES INCURRED IN THE ORDINARY
COURSE OF BUSINESS, (II) FOR RELOCATION EXPENSES INCURRED IN THE ORDINARY COURSE
OF BUSINESS OR (III) FOR ANY OTHER PURPOSE AND, IN THE CASE OF THIS CLAUSE
(III), IN AN AGGREGATE PRINCIPAL AMOUNT (AS TO HOLDING AND ALL ITS SUBSIDIARIES)
OF UP TO $1,000,000 OUTSTANDING AT ANY TIME;


 


(E)   OBLIGATIONS TO INSURERS REQUIRED IN CONNECTION WITH WORKER’S COMPENSATION
AND OTHER INSURANCE COVERAGE INCURRED IN THE ORDINARY COURSE OF BUSINESS;


 


(F)    OBLIGATIONS OF THE BORROWER AND ITS SUBSIDIARIES UNDER PERMITTED HEDGING
ARRANGEMENTS, INCLUDING OBLIGATIONS OF THE BORROWER UNDER ANY INTEREST RATE
PROTECTION AGREEMENTS RELATING TO INDEBTEDNESS OF THE BORROWER UNDER THIS
AGREEMENT,


 


(G)   GUARANTEES MADE BY THE BORROWER OR ANY OF ITS SUBSIDIARIES OF OBLIGATIONS
OF THE BORROWER OR ANY OF ITS SUBSIDIARIES, WHICH OBLIGATIONS ARE OTHERWISE
PERMITTED UNDER THIS AGREEMENT, PROVIDED THAT GUARANTEES BY ANY LOAN PARTY OF
OBLIGATIONS OF ANY SUBSIDIARY THAT IS NOT A LOAN PARTY SHALL BE SUBJECT TO THE
LIMITATIONS SET FORTH IN SUBSECTION 8.9(F)(I);


 


(H)   GUARANTEE OBLIGATIONS IN CONNECTION WITH SALES OR OTHER DISPOSITIONS
PERMITTED UNDER SUBSECTION 8.6, INCLUDING INDEMNIFICATION OBLIGATIONS WITH
RESPECT TO LEASES, AND GUARANTEES OF COLLECTABILITY IN RESPECT OF ACCOUNTS
RECEIVABLE OR NOTES RECEIVABLE FOR UP TO FACE VALUE;


 


(I)    ACCOMMODATION GUARANTEES FOR THE BENEFIT OF TRADE CREDITORS OF THE
BORROWER OR ANY OF ITS SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS OF
OBLIGATIONS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES, WHICH OBLIGATIONS ARE
OTHERWISE PERMITTED BY THIS AGREEMENT;


 


(J)    GUARANTEE OBLIGATIONS WITH RESPECT TO AN AGGREGATE PRINCIPAL AMOUNT OF UP
TO $3,500,000 OF THIRD-PARTY LOANS AND ADVANCES TO LOCAL AGENTS AND
OWNER/OPERATORS, PROVIDED THAT SUCH AMOUNT SHALL BE REDUCED BY THE AGGREGATE
THEN OUTSTANDING PRINCIPAL AMOUNT OF LOANS AND INVESTMENTS PERMITTED BY
SUBSECTION 8.9(K);


 


(K)    GUARANTEE OBLIGATIONS OF THE BORROWER AND ITS SUBSIDIARIES IN RESPECT OF
RECOURSE EVENTS IN CONNECTION WITH ANY RELOCATION SPV FINANCING;


 

72

--------------------------------------------------------------------------------


 


(L)    GUARANTEE OBLIGATIONS INCURRED PURSUANT TO THE GUARANTEES OR OTHERWISE IN
RESPECT OF INDEBTEDNESS PERMITTED BY SUBSECTION 8.2(A); AND


 


(M)  GUARANTEES MADE BY ANY FOREIGN SUBSIDIARY OF THIRD PARTY OBLIGATIONS UNDER
LEASES, PROVIDED THAT (I) THE AGGREGATE AMOUNT OF SUCH GUARANTEES SHALL NOT
EXCEED $300,000 AT ANY ONE TIME OUTSTANDING AND (II) SUCH GUARANTEES SHALL
TERMINATE, AND BE OF NO FURTHER FORCE OR EFFECT, ON OR BEFORE NOVEMBER 30, 2009.

 

8.5.          Limitation on Fundamental Changes.  Enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or convey, sell, lease, assign, transfer
or otherwise dispose of, all or substantially all of its property, business or
assets, except:

 

(a)   any Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower (provided that the Borrower shall be the continuing or surviving
corporation) or with or into any one or more Wholly Owned Subsidiaries of the
Borrower (provided that the Wholly Owned Subsidiary or Subsidiaries of the
Borrower shall be the continuing or surviving entity and provided further that
no Domestic Subsidiary may be merged or consolidated with or into a Foreign
Subsidiary unless the continuing or surviving entity is a Domestic Subsidiary);

 

(b)   any Subsidiary of the Borrower may sell, lease, transfer or otherwise
dispose of any or all of its assets (upon voluntary liquidation or otherwise) to
the Borrower or to any Wholly Owned Subsidiary of the Borrower; and

 

(c)   as expressly permitted by subsection 8.6.

 

8.6.          Limitation on Sale of Assets.  (a)  Convey, sell, lease, assign,
transfer or otherwise dispose of any of its property, business or assets
(including, without limitation, receivables and leasehold interests), whether
now owned or hereafter acquired, or, in the case of any Subsidiary, issue or
sell any shares of such Subsidiary’s Capital Stock, to any Person other than the
Borrower or any Wholly Owned Subsidiary of the Borrower, except:

 

(I)          THE SALE OR OTHER DISPOSITION OF OBSOLETE OR WORN OUT PROPERTY,
WHETHER NOW OWNED OR HEREAFTER ACQUIRED, IN THE ORDINARY COURSE OF BUSINESS;

 

(II)         THE SALE OR OTHER DISPOSITION OF ANY PROPERTY (INCLUDING INVENTORY
AND THE GRANTING OF INTELLECTUAL PROPERTY LICENSES) IN THE ORDINARY COURSE OF
BUSINESS;

 

(III)        THE SALE OR DISCOUNT WITHOUT RECOURSE OF ACCOUNTS RECEIVABLE OR
NOTES RECEIVABLE ARISING IN THE ORDINARY COURSE OF BUSINESS, OR THE CONVERSION
OR EXCHANGE OF ACCOUNTS RECEIVABLE INTO OR FOR NOTES RECEIVABLE, IN CONNECTION
WITH THE COMPROMISE OR COLLECTION THEREOF, PROVIDED THAT, IN THE CASE OF ANY
FOREIGN SUBSIDIARY OF THE BORROWER, ANY SUCH SALE OR DISCOUNT MAY BE WITH
RECOURSE IF SUCH SALE OR DISCOUNT IS CONSISTENT WITH CUSTOMARY PRACTICE IN SUCH
FOREIGN SUBSIDIARY’S COUNTRY OF BUSINESS AND THE AGGREGATE AMOUNT OF ANY SUCH
RECOURSE SHALL (TO THE EXTENT SUCH RECOURSE IS REQUIRED BY GAAP TO BE INCLUDED
AS INDEBTEDNESS ON THE CONSOLIDATED BALANCE SHEET OF HOLDING AND ITS

 

73

--------------------------------------------------------------------------------


 

CONSOLIDATED SUBSIDIARIES) BE INCLUDED IN THE DETERMINATION OF SUCH FOREIGN
SUBSIDIARY’S INDEBTEDNESS FOR PURPOSES OF SUBSECTION 8.2;

 

(IV)        DISPOSITIONS OF ANY ASSETS OR PROPERTY BY THE BORROWER OR ANY
SUBSIDIARY OF THE BORROWER TO THE BORROWER OR ANY WHOLLY OWNED SUBSIDIARY OF THE
BORROWER, PROVIDED THAT DISPOSITIONS OF ASSETS OR PROPERTY BY ANY LOAN PARTY TO
ANY FOREIGN SUBSIDIARY SHALL BE SUBJECT TO THE LIMITATIONS SET FORTH IN
SUBSECTION 8.9(F)(I);

 

(V)         THE ABANDONMENT OR OTHER DISPOSITION OF PATENTS, TRADEMARKS OR OTHER
INTELLECTUAL PROPERTY THAT ARE, IN THE REASONABLE JUDGMENT OF THE BORROWER, NO
LONGER ECONOMICALLY PRACTICABLE TO MAINTAIN OR USEFUL IN THE CONDUCT OF THE
BUSINESS OF THE BORROWER AND ITS SUBSIDIARIES TAKEN AS A WHOLE;

 

(VI)        DISPOSITIONS PERMITTED BY SUBSECTION 8.9(J), PROVIDED THAT AN AMOUNT
EQUAL TO 100% OF THE NET CASH PROCEEDS OF ANY SUCH ASSET SALE IS APPLIED IN
ACCORDANCE WITH SUBSECTION 4.4(C);

 

(VII)       DISPOSITIONS OF EQUIPMENT, AND (IN THE CASE OF ANY DISPOSITION BY
ANY FOREIGN SUBSIDIARY) OTHER PROPERTY, TO LOCAL AGENTS AND OWNER/OPERATORS,
INCLUDING SALES PURSUANT TO LEASE OR CONDITIONAL SALES AGREEMENTS, PROVIDED THAT
AN AMOUNT EQUAL TO 100% OF THE NET CASH PROCEEDS OF ANY SUCH ASSET SALE IS
APPLIED IN ACCORDANCE WITH SUBSECTION 4.4(C);

 

(VIII)      THE DISPOSITION OF ANY SUBSIDIARY THAT IS NOT A MATERIAL SUBSIDIARY;

 

(IX)        LICENSES, SUBLEASES AND OTHER SIMILAR DISPOSITIONS IN CONNECTION
WITH ANY DISPOSITION PERMITTED BY CLAUSES (VII) AND (VIII) OF THIS SUBSECTION
8.6(A); AND

 

(X)         DISPOSITIONS BY CRS HOLDING, SRHL, ANY OF THEIR RESPECTIVE
SUBSIDIARIES OR ANY OTHER SUBSIDIARY OF THE BORROWER ENGAGED IN THE EMPLOYEE
RELOCATION BUSINESS TO A RELOCATION SPV OR SIRVA MORTGAGE, INC., IN EACH CASE IN
CONNECTION WITH THE EMPLOYEE RELOCATION BUSINESS, OF THE FOLLOWING, FOR VALUE
THAT IS REASONABLE (AS DETERMINED BY THE BORROWER IN GOOD FAITH):  (A) ANY
RESIDENTIAL PROPERTY, FIXTURES OR RELATED ASSETS PURCHASED IN CONNECTION  WITH
THE EMPLOYEE RELOCATION BUSINESS, (B) ANY NOTES OR RECEIVABLES (X) FROM
RELOCATING EMPLOYEES OR CUSTOMERS OF THE EMPLOYEE RELOCATION BUSINESS
REPRESENTING AN ADVANCE OF ANY PORTION OF THE PURCHASE PRICE FOR RESIDENTIAL
PROPERTIES, FIXTURES OR RELATED ASSETS OR (Y) OTHERWISE CREATED IN THE ORDINARY
COURSE OF THE EMPLOYEE RELOCATION BUSINESS, (C) ANY CONTRACTUAL RIGHTS IN
RESPECT OF REIMBURSEMENT OR INDEMNIFICATION FOR LOSSES UPON RESALE OF ANY
RESIDENTIAL PROPERTIES, FIXTURES OR RELATED ASSETS DISPOSED PURSUANT TO CLAUSE
(A) ABOVE, OR (D) A PORTION OF THE FEES DUE FROM CUSTOMERS OF THE EMPLOYEE
RELOCATION BUSINESS, THE TRANSFER OF WHICH SHALL, IN THE GOOD FAITH
DETERMINATION OF THE BORROWER, BE LIMITED IN AMOUNT TO THE AMOUNT NECESSARY TO
COMPENSATE SUCH RELOCATION SPV OR SIRVA MORTGAGE, INC., AS THE CASE MAY BE, FOR
EXPECTED LOSSES UPON RESALES OF RESIDENTIAL PROPERTIES, FIXTURES OR RELATED
ASSETS FOR WHICH THE CUSTOMER HAS NOT AGREED TO MAKE INDEMNIFICATION OR
REIMBURSEMENT.

 

(B)           CONVEY, SELL OR OTHERWISE TRANSFER SHARES OF CAPITAL STOCK OF A
FOREIGN SUBSIDIARY TO THE BORROWER OR ANY DOMESTIC SUBSIDIARY OF THE BORROWER
THAT IS NOT A LOAN PARTY.

 

74

--------------------------------------------------------------------------------


 

8.7.          Limitation on Loans and Dividends to Holding.  Make any advance,
loan or extension or credit to Holding or declare or pay any dividend (other
than dividends payable solely in common stock of the Borrower or options,
warrants or other rights to purchase common stock of the Borrower) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any shares of any class of Capital Stock of the Borrower or any warrants or
options to purchase any such Capital Stock, whether now or hereafter
outstanding, or make any other distribution (other than distributions payable
solely in common stock of the Borrower or options, warrants or other rights to
purchase common stock of the Borrower) in respect thereof, either directly or
indirectly, whether in cash or property or in obligations of the Borrower or any
Subsidiary, except that:

 

(a)           the Borrower and any of its Subsidiaries may make loans and
advances, and the Borrower may pay cash dividends, to Holding in an aggregate
amount sufficient to allow Holding to pay:

 

(I)          COSTS (INCLUDING ALL PROFESSIONAL FEES AND EXPENSES) INCURRED BY
HOLDING IN CONNECTION WITH REPORTING OBLIGATIONS UNDER OR OTHERWISE INCURRED IN
CONNECTION WITH COMPLIANCE WITH APPLICABLE LAWS, APPLICABLE RULES OR REGULATIONS
OF ANY GOVERNMENTAL, REGULATORY OR SELF-REGULATORY BODY OR STOCK EXCHANGE, THE
LOAN DOCUMENTS OR ANY OTHER AGREEMENT OR INSTRUMENT RELATING TO INDEBTEDNESS OF
THE BORROWER OR ANY SUBSIDIARY OF THE BORROWER, INCLUDING IN RESPECT OF ANY
REPORTS FILED WITH RESPECT TO THE SECURITIES ACT, THE EXCHANGE ACT OR THE
RESPECTIVE RULES AND REGULATIONS PROMULGATED THEREUNDER;

 

(II)         INDEMNIFICATION AND REIMBURSEMENT OBLIGATIONS OF HOLDING OWING TO
DIRECTORS, OFFICERS, EMPLOYEES OR OTHER PERSONS UNDER ITS CHARTER OR BY-LAWS OR
PURSUANT TO WRITTEN AGREEMENTS WITH ANY SUCH PERSON RELATING TO THEIR SERVING IN
ANY SUCH CAPACITY;

 

(III)        OBLIGATIONS OF HOLDING IN RESPECT OF DIRECTOR AND OFFICER INSURANCE
(INCLUDING PREMIUMS THEREFOR); AND

 

(IV)        PROFESSIONAL FEES AND EXPENSES AND OTHER OPERATIONAL EXPENSES OF
HOLDING RELATING TO ITS STATUS, EXISTENCE OR OPERATION AS A PUBLIC COMPANY, OR
TO THE OWNERSHIP, MANAGEMENT OR OPERATION OF THE BUSINESS OF THE BORROWER, ANY
SUBSIDIARY OF THE BORROWER, OR ANY SUBSIDIARY OF HOLDING THE PRINCIPAL BUSINESS
OF WHICH RELATES TO SUPPORTING OR FINANCING THE BUSINESS OF THE BORROWER OR ANY
OF ITS SUBSIDIARIES.

 

(b)           the Borrower and any of its Subsidiaries may make loans and
advances, and the Borrower may pay cash dividends, to Holding (i) in an
aggregate amount sufficient to allow Holding to pay any taxes, charges or
assessments required to be paid by Holding, other than those resulting from its
owning stock or other equity interests of any corporation or other Person other
than the Borrower or any of its Subsidiaries, and (ii) in respect of the tax
liabilities and other obligations of the Borrower and its Subsidiaries due in
accordance with the Tax Sharing Agreement;

 

75

--------------------------------------------------------------------------------


 

(c)           the Borrower and any of its Subsidiaries may make loans and
advances, and the Borrower may pay cash dividends, to Holding in an aggregate
amount sufficient to allow Holding to pay all fees and expenses incurred in
connection with this Agreement, the other Loan Documents and the transactions
expressly contemplated hereby and thereby; and

 

(d)           the Borrower and any of its Subsidiaries may make loans and
advances, and the Borrower may pay cash dividends, to Holding to allow Holding
to capitalize any Relocation SPV; provided that the aggregate amount of such
Investments and dividends is permitted by subsection 8.9(o).

 

8.8.          Limitation on Capital Expenditures.  With respect to any calendar
month ending on or after May 31, 2008, make or commit to make any Capital
Expenditures (excluding any expenses incurred in connection with normal
replacement and maintenance programs properly charged to current operations);
provided that (a) the Borrower and its consolidated Subsidiaries may make
Capital Expenditures in an amount not to exceed $2,500,000 for any calendar
month, and (b) the unused amount of any Capital Expenditures permitted to be
made pursuant to the foregoing clause (a) during any calendar month and not made
during such month may be carried over and expended during the next succeeding
calendar month (it being understood and agreed that Capital Expenditures made
pursuant to this subsection during any calendar month shall be deemed made,
first, in respect of amounts permitted for such month as provided above and,
second, in respect of amounts carried over from the prior month pursuant to
clause (b) above).

 

8.9.          Limitation on Investments, Loans and Advances.  Make any advance,
loan, extension of credit or capital contribution to, or purchase any stock,
bonds, notes, debentures or other securities of or any assets constituting a
business unit of, or make any other investment, in cash or by transfer of assets
or property, in (each an “Investment”), any Person, except:

 

(a)           extensions of trade credit in the ordinary course of business;

 

(b)           Investments in Cash Equivalents;

 

(c)           Investments existing on the Closing Date and described in Schedule
8.9(c), setting forth the respective amounts of such Investments as of a recent
date;

 

(d)           Investments in notes receivable and other instruments and
securities obtained in connection with transactions permitted by
subsection 8.6(a)(iii);

 

(e)           loans and advances to officers, directors or employees of Holding,
the Borrower or any of their respective Subsidiaries (i) in the ordinary course
of business for travel and entertainment or relocation expenses, (ii) existing
on the Closing Date and described in Schedule 8.9(c), or (iii) relating to
indemnification or reimbursement of any officers, directors or employees in
respect of liabilities relating to their serving in any such capacity or as
otherwise specified in subsection 8.11;

 

76

--------------------------------------------------------------------------------


 

(f)            (i) Investments by the Borrower in its Wholly Owned Subsidiaries
and by such Subsidiaries in the Borrower and in Wholly Owned Subsidiaries of the
Borrower, provided that the aggregate amount of Investments made by any Loan
Party after the date hereof in any Subsidiary that is not a Loan Party shall not
exceed $3,000,000 at any one time outstanding, (ii) Investments in Holding in
amounts and for purposes for which dividends are permitted under subsection 8.7,
provided that at no time does the aggregate amount of such Investments and
relevant dividends exceed the permitted amount of such dividends and
(iii) Investments by Borrower or one of its Subsidiaries in A.L. Movers Private
Ltd., an Indian joint venture, in an amount not to exceed $400,000 in aggregate
principal amount;

 

(g)           Investments by the Borrower and its Subsidiaries under Permitted
Hedging Arrangements, including Investments of the Borrower under Interest Rate
Protection Agreements relating to Indebtedness of the Borrower under this
Agreement;

 

(h)           Investments in the nature of pledges or deposits with respect to
leases or utilities provided to third parties in the ordinary course of business
or otherwise described in subsection 8.3(c), (d) or (f);

 

(i)            Investments representing non-cash consideration received by the
Borrower or any of its Subsidiaries in connection with any Asset Sale;

 

(j)           Investments representing evidences of Indebtedness, securities or
other property received from another Person by the Borrower or any of its
Subsidiaries in connection with any bankruptcy proceeding or other
reorganization of such other Person or as a result of foreclosure, perfection or
enforcement of any Lien or exchange for evidences of Indebtedness, securities or
other property of such other Person held by the Borrower or any of its
Subsidiaries, provided that in the event that the aggregate expected value of
such securities or other property received with respect to a Person is less than
$250,000, the Borrower or such Subsidiary may dispose of such securities and
other property within 180 days of the receipt thereof;

 

(k)           loans to Local Agents and Owner/Operators in the ordinary course
of business for working capital purposes, and Investments by the Borrower and
its Subsidiaries represented by any Financing Lease or conditional sale of
equipment by the Borrower or any of its Subsidiaries to Local Agents or
Owner/Operators, in an aggregate amount not to exceed $3,500,000 outstanding at
any one time, provided that such amount shall be reduced by the aggregate
principal amount of loans and advances in respect of Guarantee Obligations
permitted by subsection 8.4(i);

 

(l)            Investments constituting, or acquired with amounts constituting,
reserves or surplus maintained by any Insurance Subsidiary in accordance with
any Requirement of Law in respect of obligations pursuant to insurance policies
issued by such Insurance Subsidiary in the ordinary course of its insurance
business;

 

(m)          loans and advances by the Borrower or any of its Subsidiaries to
Holding expressly permitted by subsection 8.7;

 

77

--------------------------------------------------------------------------------


 

(n)           loans and advances made by CRS Holding, SRHL, any of their
respective Subsidiaries or any other Subsidiary of the Borrower primarily
engaged in the Employee Relocation Business for the purpose of financing a
portion of the purchase price for the acquisition of residential real estate,
fixtures or related assets, provided that such loans and advances are made by
CRS Holding, SRHL or any such Subsidiaries in the ordinary course of business in
connection with the provision of relocation services; and

 

(o)           Investments comprised of loans, advances or dividends to Holding
to allow Holding to capitalize a Relocation SPV; provided that (i) the aggregate
amount of all such Investments outstanding at any time shall not exceed an
amount that is equal to $30,000,000, and (ii) within five Business Days after
the making of such Investment, the Relocation SPV shall have acquired from the
Borrower or any of its Subsidiaries assets pursuant to subsection 8.6(a)(x) or
repaid all amounts owed by the Relocation SPV to the Borrower or any of its
Subsidiaries, in an amount substantially equal (after giving effect to any
ordinary course discounts in connection with such transactions) to the amount of
such Investment.

 

8.10.        Limitations on Certain Acquisitions.  Acquire by purchase or
otherwise all the business or assets of, or stock or other evidences of
beneficial ownership of, any Person.

 

8.11.        Limitation on Transactions with Affiliates.  Enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of property or the rendering of any service, with any Affiliate of the
Borrower unless such transaction is (a) otherwise permitted under this
Agreement, and (b) upon terms no less favorable to the Borrower or such
Subsidiary, as the case may be, than it would obtain in a comparable arm’s
length transaction with a Person which is not an Affiliate; provided that
nothing contained in this subsection 8.11 shall be deemed to prohibit:

 

(I)          THE BORROWER OR ANY OF ITS SUBSIDIARIES FROM ENTERING INTO OR
PERFORMING ANY CONSULTING, MANAGEMENT OR EMPLOYMENT AGREEMENTS OR OTHER
COMPENSATION ARRANGEMENTS WITH A DIRECTOR, OFFICER OR EMPLOYEE OF HOLDING OR ANY
OF ITS SUBSIDIARIES, PROVIDED THAT THE ANNUAL AGGREGATE BASE COMPENSATION WITH
RESPECT TO ANY SUCH DIRECTOR, IN ITS CAPACITY AS SUCH, IS NOT IN EXCESS OF
$500,000;

 

(II)         THE PAYMENT OF TRANSACTION EXPENSES IN CONNECTION WITH THIS
AGREEMENT AND THE OTHER TRANSACTIONS RELATED HERETO AND THERETO;

 

(III)        THE BORROWER OR ANY OF ITS SUBSIDIARIES FROM ENTERING INTO, MAKING
PAYMENTS PURSUANT TO AND OTHERWISE PERFORMING AN INDEMNIFICATION AND
CONTRIBUTION AGREEMENT IN FAVOR OF EACH PERSON WHO BECOMES A DIRECTOR, OFFICER,
AGENT OR EMPLOYEE OF HOLDING, THE BORROWER OR ANY OF THEIR RESPECTIVE
SUBSIDIARIES, IN RESPECT OF LIABILITIES (A) ARISING UNDER THE SECURITIES ACT,
THE EXCHANGE ACT AND ANY OTHER APPLICABLE SECURITIES LAWS OR OTHERWISE, IN
CONNECTION WITH ANY OFFERING OF SECURITIES BY HOLDING, THE BORROWER OR ANY OF
THEIR SUBSIDIARIES, (B) INCURRED TO THIRD PARTIES FOR ANY ACTION OR FAILURE TO
ACT OF HOLDING, THE BORROWER OR ANY OF THEIR SUBSIDIARIES, PREDECESSORS OR
SUCCESSORS, (C) ARISING OUT OF THE FACT THAT ANY INDEMNITEE WAS OR IS A
DIRECTOR, OFFICER, AGENT OR EMPLOYEE OF HOLDING, THE BORROWER OR ANY OF THEIR
SUBSIDIARIES, OR IS OR WAS

 

78

--------------------------------------------------------------------------------


 

SERVING AT THE REQUEST OF ANY SUCH CORPORATION AS A DIRECTOR, OFFICER, EMPLOYEE
OR AGENT OF ANOTHER CORPORATION, PARTNERSHIP, JOINT VENTURE, TRUST OR ENTERPRISE
OR (D) TO THE FULLEST EXTENT PERMITTED BY DELAWARE OR OTHER APPLICABLE STATE
LAW, ARISING OUT OF ANY BREACH OR ALLEGED BREACH BY SUCH INDEMNITEE OF HIS OR
HER FIDUCIARY DUTY AS A DIRECTOR OR OFFICER OF HOLDING, THE BORROWER OR ANY OF
THEIR SUBSIDIARIES;

 

(IV)        THE BORROWER OR ANY OF ITS SUBSIDIARIES FROM PERFORMING ANY
AGREEMENTS OR COMMITMENTS WITH OR TO ANY AFFILIATE EXISTING ON THE CLOSING DATE
AND DESCRIBED ON SCHEDULE 8.11(V);

 

(V)         ANY TRANSACTION PERMITTED UNDER SUBSECTION 8.3(K), 8.4(C), 8.4(D),
8.4(K), 8.5, 8.7, 8.9(E), OR 8.9(K), OR ANY TRANSACTION WITH A WHOLLY OWNED
SUBSIDIARY OF THE BORROWER; OR

 

(VI)        THE BORROWER OR ANY OF ITS SUBSIDIARIES FROM PERFORMING ITS
OBLIGATIONS UNDER THE TAX SHARING AGREEMENT.

 

For purposes of this subsection 8.11, (A) any transaction with any Affiliate
shall be deemed to have satisfied the standard set forth in subparagraph (b) of
the first sentence hereof if (i) such transaction is approved by a majority of
the Disinterested Directors of the Board of Directors of the Borrower or the
applicable Subsidiary, or (ii) in the event that at the time of any such
transaction, there are no Disinterested Directors serving on the Board of
Directors of the Borrower or such Subsidiary, such transaction shall be approved
by a nationally recognized expert with expertise in appraising the terms and
conditions of the type of transaction for which approval is required, and
(B) “Disinterested Director” shall mean, with respect to any Person and
transaction, a member of the Board of Directors of such Person who does not have
any material direct or indirect financial interest in or with respect to such
transaction.

 

8.12.        Limitation on Sales and Leasebacks.  Enter into any arrangement
with any Person providing for the leasing by the Borrower or any Subsidiary of
real or personal property which has been or is to be sold or transferred by the
Borrower or such Subsidiary to such Person or to any other Person to whom funds
have been or are to be advanced by such Person on the security of such property
or rental obligations of the Borrower or such Subsidiary, other than those
existing on the Petition Date.

 

8.13.        Limitation on Changes in Fiscal Year.  Permit the fiscal year of
the Borrower to end on a day other than the last day of December.

 

8.14.        Limitation on Lines of Business; Creation of Subsidiaries.  (a) 
Enter into any business, either directly or through any Subsidiary or joint
venture, except for those businesses of the same general type as those in which
the Borrower and its Subsidiaries are engaged on the Closing Date, or which are
related thereto, or permit any Insurance Subsidiary to engage in any business
other than the operation of a multiple-line property and liability insurance
program to insure Local Agents and Owner/Operators, and other Persons engaged in
similar businesses, against loss from certain risks.

 

(B)           CREATE ANY NEW SUBSIDIARIES OF THE BORROWER.

 

79

--------------------------------------------------------------------------------


 

(C)           IN THE CASE OF ANY FOREIGN SUBSIDIARY HOLDCO, OWN ANY MATERIAL
ASSETS OTHER THAN SECURITIES OF ONE OR MORE FOREIGN SUBSIDIARIES AND OTHER
ASSETS RELATING TO AN OWNERSHIP INTEREST IN ANY SUCH SECURITIES OR SUBSIDIARIES.

 

8.15.        Limitation on Synthetic Purchase Agreements.  Enter into any
Synthetic Purchase Agreement if under such Synthetic Purchase Agreement it may
be required to make any payment relating to the Capital Stock of Holding that
has the same economic effect on the Borrower and its Subsidiaries as any
Investment by the Borrower in Capital Stock of Holding prohibited by
subsection 8.9 above.

 

8.16.        Limitation on Modifications of Tax Sharing Agreement.  (a) Amend,
supplement or otherwise modify (pursuant to a waiver or otherwise) the terms and
conditions of the Tax Sharing Agreement in any manner that would increase the
amounts payable by the Borrower or any of its Subsidiaries thereunder in any
manner that could reasonably be expected to be materially adverse to the
Lenders, other than amendments reasonably reflecting changes in law or
regulations after the date hereof, or (b) otherwise amend, supplement or
otherwise modify the terms and conditions of the Tax Sharing Agreement except to
the extent that any such amendment, supplement or modification could not
reasonably be expected to have a Material Adverse Effect.

 

8.17.        Limitations on Currency and Commodity Hedging Transactions.  Enter
into, purchase or otherwise acquire any agreement or arrangement relating to
interest rates, currency, commodity or other hedging except (a) Interest Rate
Protection Agreements and (b) other such agreements or arrangements to the
extent and only to the extent that, such agreement or arrangement is entered
into, purchased or otherwise acquired in the ordinary course of business of the
Borrower or any of its Subsidiaries with reputable financial institutions or
vendors and not for purposes of speculation (any such agreement or arrangement
permitted by this subsection, a “Permitted Hedging Arrangement”).

 

8.18.        Chapter 11 Claims.  Incur, create, assume, suffer to exist or
permit any other Superpriority Claim or Lien which is pari passu with or senior
to the claims of (a) the Administrative Agent and the Lenders granted pursuant
to this Agreement and the Interim Order (or the Final Order, as applicable) or
(b) other than for claims referenced in clause (a), the Prepetition Secured
Parties pursuant to subsections 2.8 and 2.9 and the Interim Order (or the Final
Order, as applicable), except in each case for the Carve Out and Permitted Liens
which, in accordance with the Interim Order (or the Final Order, as applicable),
are senior to such Liens.

 

8.19.        Use of Proceeds.  (a) Use the proceeds of the Loans or the Letters
of Credit for purposes other than those described in subsection 5.19 or (b) use
any portion of the Loans, the Letters of Credit, the Collateral, the Carve Out
or the Cash Collateral of the Prepetition Secured Parties to commence or
prosecute any Prohibited Claim (provided that the restriction in the foregoing
clause (b) does not apply to investigations of Prohibited Claims).

 

8.20.        Reorganization Plan.  Modify or alter in any material manner the
Reorganization Plan, except with the prior written consent of the Administrative
Agent.

 

80

--------------------------------------------------------------------------------


 

8.21.        Covenants of Holding Companies.  With respect to each Holding
Company (a) conduct, transact or otherwise engage in, or commit to conduct,
transact or otherwise engage in, any business or operations other than:

 

(I)          THOSE INCIDENTAL TO ITS OWNERSHIP OF ITS SUBSIDIARIES, INCLUDING
THE PROVISION OF ADMINISTRATIVE, LEGAL, ACCOUNTING AND MANAGEMENT SERVICES TO OR
ON BEHALF OF ANY OF ITS SUBSIDIARIES,

 

(II)         THE ENTRY INTO, AND THE EXERCISE OF RIGHTS AND PERFORMANCE OF
OBLIGATIONS IN RESPECT OF, (A) THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT TO
WHICH SUCH HOLDING COMPANY IS A PARTY, (B) CONTRACTS AND AGREEMENTS WITH
OFFICERS, DIRECTORS AND EMPLOYEES OF SUCH HOLDING COMPANY OR ITS SUBSIDIARIES
RELATING TO THEIR EMPLOYMENT OR DIRECTORSHIPS, (C) INSURANCE POLICIES AND
RELATED CONTRACTS AND AGREEMENTS, (D) EQUITY SUBSCRIPTION AGREEMENTS,
REGISTRATION RIGHTS AGREEMENTS, VOTING AND OTHER STOCKHOLDER AGREEMENTS,
ENGAGEMENT LETTERS AND OTHER AGREEMENTS IN RESPECT OF ITS EQUITY SECURITIES, AND
(E) MATTERS RELATING TO OR CONTEMPLATED BY THE REORGANIZATION PLAN,

 

(III)        COMPLIANCE WITH APPLICABLE REPORTING AND OTHER OBLIGATIONS, UNDER
FEDERAL, STATE OR OTHER SECURITIES LAWS,

 

(IV)        THE PERFORMANCE OF OBLIGATIONS UNDER AND COMPLIANCE WITH ITS
CERTIFICATE OF INCORPORATION AND BY-LAWS, OR ANY APPLICABLE LAW, ORDINANCE,
REGULATION, RULE, ORDER, JUDGMENT, DECREE OR PERMIT, INCLUDING, WITHOUT
LIMITATION, AS A RESULT OF OR IN CONNECTION WITH THE ACTIVITIES OF ITS
SUBSIDIARIES,

 

(V)         THE INCURRENCE AND PAYMENT OF ITS OPERATING AND BUSINESS EXPENSES
AND ANY TAXES FOR WHICH IT MAY BE LIABLE,

 

(VI)        THE MAKING OF LOANS TO OR OTHER INVESTMENTS IN, OR INCURRENCE OF
INDEBTEDNESS TO, ITS SUBSIDIARIES (TO THE EXTENT NOT PROHIBITED BY THIS
AGREEMENT),

 

(VII)       THE OWNERSHIP OF, AND THE EXERCISE OF RIGHTS AND PERFORMANCE OF
OBLIGATIONS IN RESPECT OF, INTELLECTUAL PROPERTY AND FOREIGN PATENTS,
TRADEMARKS, TRADE NAMES, COPYRIGHTS, TECHNOLOGY, KNOW-HOW AND PROCESSES AND
LICENSING SUCH INTELLECTUAL PROPERTY AND FOREIGN PATENTS, TRADEMARKS, TRADE
NAMES, COPYRIGHTS, TECHNOLOGY, KNOW-HOW AND PROCESSES (OTHER THAN INTELLECTUAL
PROPERTY WHICH IS MATERIAL TO THE BUSINESS OF THE BORROWER AND ITS SUBSIDIARIES,
WHICH INTELLECTUAL PROPERTY SHALL BE OWNED BY THE BORROWER AND ITS
SUBSIDIARIES), AND

 

(VIII)      OTHER ACTIVITIES INCIDENTAL OR RELATED TO THE FOREGOING;

 

(B)           GUARANTEE ANY INDEBTEDNESS OR OTHER OBLIGATIONS OF ANY OF ITS
SUBSIDIARIES, OTHER THAN THE GUARANTEE OF THE OBLIGATIONS PROVIDED FOR HEREIN
(IT BEING UNDERSTOOD THAT THIS PROVISION SHALL NOT RESTRICT SUCH HOLDING COMPANY
FROM INCURRING OR SUFFERING TO EXIST ANY LIEN ON ANY CAPITAL STOCK OR
INDEBTEDNESS OF, OR OTHER OWNERSHIP INTERESTS IN, ANY OF ITS SUBSIDIARIES, TO
SECURE ITS GUARANTEE OF THE OBLIGATIONS); OR

 

81

--------------------------------------------------------------------------------


 

(C)           OWN, LEASE, MANAGE OR OTHERWISE OPERATE ANY MATERIAL TANGIBLE
PROPERTIES OR ASSETS (IT BEING UNDERSTOOD THAT CASH AND CASH EQUIVALENTS DO NOT
CONSTITUTE TANGIBLE PROPERTIES OR ASSETS) OTHER THAN THE OWNERSHIP OF SHARES OF
CAPITAL STOCK OF ITS SUBSIDIARIES, OR OTHERWISE AS CONTEMPLATED BY OR IN
CONNECTION WITH ANY ACTIVITY PERMITTED UNDER THE PRECEDING CLAUSE (A) OF THIS
SUBSECTION 8.21.

 

8.22.        Limitation on Negative Pledge Clauses.  Enter into with any Person
any agreement which prohibits or limits the ability of the Borrower or any of
its Subsidiaries (other than any Foreign Subsidiaries or Subsidiaries of any
thereof) to create, incur, assume or suffer to exist any Lien in favor of the
Lenders with respect to the Obligations upon any of its property, assets or
revenues, whether now owned or hereafter acquired, other than (a) this Agreement
and the other Loan Documents and any related documents, (b) any Financing Leases
or agreements permitted by this Agreement (in which cases, any prohibition or
limitation shall only be effective against the assets financed or acquired
thereby) or operating leases of real property entered into in the ordinary
course of business, and (c) any agreements in connection with any Relocation SPV
Financing (in which cases, any prohibition or limitation shall only be effective
against the residential properties, fixtures, notes, receivables, fees and
related assets subject thereto).

 


SECTION 9.   EVENTS OF DEFAULT


 

If any of the following events shall occur and be continuing:

 

(A)           THE BORROWER SHALL FAIL TO PAY ANY PRINCIPAL OF ANY LOAN OR ANY
REIMBURSEMENT OBLIGATION WHEN DUE IN ACCORDANCE WITH THE TERMS HEREOF (WHETHER
AT STATED MATURITY, BY MANDATORY PREPAYMENT OR OTHERWISE); OR THE BORROWER SHALL
FAIL TO PAY ANY INTEREST ON ANY LOAN, OR ANY OTHER AMOUNT PAYABLE HEREUNDER,
WITHIN TWO DAYS AFTER ANY SUCH INTEREST OR OTHER AMOUNT BECOMES DUE IN
ACCORDANCE WITH THE TERMS HEREOF; OR

 

(B)           ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY HOLDING OR
ANY LOAN PARTY HEREIN OR IN ANY OTHER LOAN DOCUMENT (OR IN ANY AMENDMENT,
MODIFICATION OR SUPPLEMENT HERETO OR THERETO) OR WHICH IS CONTAINED IN ANY
CERTIFICATE FURNISHED AT ANY TIME BY OR ON BEHALF OF HOLDING OR ANY LOAN PARTY
PURSUANT TO THIS AGREEMENT OR ANY SUCH OTHER LOAN DOCUMENT SHALL PROVE TO HAVE
BEEN INCORRECT IN ANY MATERIAL RESPECT ON OR AS OF THE DATE MADE OR DEEMED MADE;
OR

 

(C)           HOLDING OR ANY LOAN PARTY SHALL DEFAULT IN THE OBSERVANCE OR
PERFORMANCE OF ANY AGREEMENT OF SUCH PERSON CONTAINED IN (I) SUBSECTION 7.7(A),
SUBSECTION 7.3 OR SECTION 8 OF THIS AGREEMENT AND, IN THE CASE OF A DEFAULT IN
THE OBSERVANCE OR PERFORMANCE OF ITS OBLIGATIONS UNDER SUBSECTION 7.7(A) HEREOF,
SUCH DEFAULT SHALL HAVE CONTINUED UNREMEDIED FOR A PERIOD OF TWO DAYS AFTER A
RESPONSIBLE OFFICER OF THE BORROWER SHALL HAVE DISCOVERED OR SHOULD HAVE
DISCOVERED SUCH DEFAULT; OR

 

(D)           HOLDING OR ANY LOAN PARTY SHALL DEFAULT IN THE OBSERVANCE OR
PERFORMANCE OF ANY OTHER AGREEMENT OF SUCH PERSON CONTAINED IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT (OTHER THAN AS PROVIDED IN PARAGRAPHS (A) THROUGH (C) OF
THIS SECTION 9), AND SUCH DEFAULT SHALL CONTINUE UNREMEDIED FOR A PERIOD ENDING
ON THE EARLIER OF (I) THE DATE 32 DAYS AFTER A RESPONSIBLE

 

82

--------------------------------------------------------------------------------


 

OFFICER OF THE BORROWER SHALL HAVE DISCOVERED OR SHOULD HAVE DISCOVERED SUCH
DEFAULT AND (II) THE DATE 15 DAYS AFTER WRITTEN NOTICE HAS BEEN GIVEN TO THE
BORROWER BY THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS; OR

 

(E)           HOLDING, THE BORROWER, ANY OF ITS SUBSIDIARIES OR ANY OTHER LOAN
PARTY SHALL (I) DEFAULT IN ANY PAYMENT OF PRINCIPAL OF OR INTEREST ON ANY
POST-PETITION INDEBTEDNESS (OTHER THAN THE LOANS AND THE REIMBURSEMENT
OBLIGATIONS) IN EXCESS OF $1,000,000 OR IN THE PAYMENT OF ANY POST-PETITION
GUARANTEE OBLIGATION IN EXCESS OF $1,000,000; OR (II) DEFAULT IN THE OBSERVANCE
OR PERFORMANCE OF ANY OTHER AGREEMENT OR CONDITION RELATING TO ANY POST-PETITION
INDEBTEDNESS OR POST-PETITION GUARANTEE OBLIGATION REFERRED TO IN CLAUSE
(I) ABOVE OR CONTAINED IN ANY INSTRUMENT OR AGREEMENT EVIDENCING, SECURING OR
RELATING THERETO, OR ANY OTHER EVENT SHALL OCCUR OR CONDITION EXIST, THE EFFECT
OF WHICH DEFAULT OR OTHER EVENT OR CONDITION IS TO CAUSE, OR TO PERMIT THE
HOLDER OR HOLDERS OF SUCH INDEBTEDNESS OR BENEFICIARY OR BENEFICIARIES OF SUCH
GUARANTEE OBLIGATION (OR A TRUSTEE OR AGENT ON BEHALF OF SUCH HOLDER OR HOLDERS
OR BENEFICIARY OR BENEFICIARIES) TO CAUSE, WITH THE GIVING OF NOTICE OR LAPSE OF
TIME IF REQUIRED, SUCH INDEBTEDNESS TO BECOME DUE PRIOR TO ITS STATED MATURITY
OR SUCH GUARANTEE OBLIGATION TO BECOME PAYABLE (AN “ACCELERATION”), AND SUCH
TIME SHALL HAVE LAPSED AND, IF ANY NOTICE (A “DEFAULT NOTICE”) SHALL BE REQUIRED
TO COMMENCE A GRACE PERIOD OR DECLARE THE OCCURRENCE OF AN EVENT OF DEFAULT
BEFORE NOTICE OF ACCELERATION MAY BE DELIVERED, SUCH DEFAULT NOTICE SHALL HAVE
BEEN GIVEN; OR

 

(F)            ANY OF THE CASES SHALL BE DISMISSED OR CONVERTED TO A CASE UNDER
CHAPTER 7 OF THE BANKRUPTCY CODE OR A TRUSTEE UNDER CHAPTER 11 OF THE BANKRUPTCY
CODE SHALL BE APPOINTED IN ANY OF THE CASES; OR

 

(G)           (I) AN ORDER OF THE BANKRUPTCY COURT SHALL BE ENTERED GRANTING
ANOTHER SUPERPRIORITY CLAIM OR LIEN (EXCLUDING THE
SECTION 364(C)(1) SUPERPRIORITY CLAIM GRANTED PURSUANT TO THE ORDER
(I) AUTHORIZING THE DEBTORS TO CONTINUE PERFORMING UNDER THE RECEIVABLES
PURCHASE PROGRAM AND (II) GRANTING RELATED RELIEF) PARI PASSU WITH OR SENIOR TO
THAT GRANTED (X) TO THE LENDERS AND THE ADMINISTRATIVE AGENT PURSUANT TO THIS
AGREEMENT AND THE INTERIM ORDER (OR THE FINAL ORDER, AS APPLICABLE), OR (Y) TO
THE PREPETITION SECURED PARTIES PURSUANT TO THE INTERIM ORDER (OR THE FINAL
ORDER, AS APPLICABLE) (OTHER THAN PURSUANT TO CLAUSE (X) ABOVE AND SUPERPRIORITY
CLAIMS GRANTED TO THE CASH MANAGEMENT BANKS), (II) AN ORDER OF THE BANKRUPTCY
COURT SHALL BE ENTERED REVERSING, STAYING FOR A PERIOD IN EXCESS OF 10 DAYS,
VACATING OR OTHERWISE AMENDING, SUPPLEMENTING OR MODIFYING THE INTERIM ORDER (OR
THE FINAL ORDER, AS APPLICABLE) WITHOUT THE WRITTEN CONSENT OF THE
ADMINISTRATIVE AGENT; (III) THE PREPETITION SECURED PARTIES’ CASH COLLATERAL
SHALL BE USED IN A MANNER INCONSISTENT WITH THE INTERIM ORDER (OR THE FINAL
ORDER, AS APPLICABLE), (IV) AN ORDER OF A COURT OF COMPETENT JURISDICTION SHALL
BE ENTERED TERMINATING THE USE OF THE PREPETITION SECURED PARTIES’ CASH
COLLATERAL; OR (V) AN ORDER OF THE BANKRUPTCY COURT SHALL BE ENTERED UNDER
SECTION 1106(B) OF THE BANKRUPTCY CODE IN ANY OF THE CASES APPOINTING AN
EXAMINER HAVING ENLARGED POWERS RELATING TO THE OPERATION OF THE BUSINESS OF THE
LOAN PARTIES (I.E., POWERS BEYOND THOSE SET FORTH UNDER SECTIONS 1106(A)(3) AND
(4) OF THE BANKRUPTCY CODE) AND SUCH ORDER SHALL NOT BE REVERSED OR VACATED
WITHIN 30 DAYS AFTER THE ENTRY THEREOF;

 

(H)           ANY LOAN PARTY SHALL MAKE ANY PAYMENTS RELATING TO PRE-PETITION
DATE OBLIGATIONS OTHER THAN (I) AS PERMITTED UNDER THE INTERIM ORDER (OR THE
FINAL ORDER, AS APPLICABLE), (II) IN RESPECT OF ACCRUED PAYROLL AND RELATED
EXPENSES AND EMPLOYEE BENEFITS AS OF THE PETITION DATE, (III) IN ACCORDANCE
WITH, AND TO THE EXTENT AUTHORIZED BY, “FIRST DAY” ORDERS REASONABLY

 

83

--------------------------------------------------------------------------------


 

SATISFACTORY TO THE ADMINISTRATIVE AGENT (INCLUDING IN RESPECT OF CERTAIN
CRITICAL VENDORS AND OTHER CREDITORS) AND (IV) AS OTHERWISE PERMITTED UNDER THIS
AGREEMENT, INCLUDING PURSUANT TO THE ORDERS DESCRIBED IN SUBSECTION 4.1(D) AND
IN CONNECTION WITH ADEQUATE PROTECTION PAYMENTS DESCRIBED IN SUBSECTION 2.8(C);
OR

 

(I)            THE ENTRY OF AN ORDER GRANTING RELIEF FROM THE AUTOMATIC STAY SO
AS TO ALLOW A THIRD PARTY TO PROCEED AGAINST ANY PROPERTY OF ANY LOAN PARTY
WHICH HAS A VALUE IN EXCESS OF $500,000 IN THE AGGREGATE; OR

 

(J)            THE FILING OF ANY PLEADING BY ANY LOAN PARTY SEEKING, OR
OTHERWISE CONSENTING TO, ANY OF THE MATTERS SET FORTH IN PARAGRAPHS (F), (G) OR
(I) ABOVE IN THIS SECTION; OR

 

(K)           (I)  ANY PERSON SHALL ENGAGE IN ANY “PROHIBITED TRANSACTION” (AS
DEFINED IN SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE) INVOLVING ANY PLAN,
(II) ANY “ACCUMULATED FUNDING DEFICIENCY” (AS DEFINED IN SECTION 302 OF ERISA),
WHETHER OR NOT WAIVED, SHALL EXIST WITH RESPECT TO ANY PLAN OR ANY LIEN IN FAVOR
OF THE PBGC OR A PLAN SHALL ARISE ON THE ASSETS OF THE BORROWER OR ANY COMMONLY
CONTROLLED ENTITY, (III) A REPORTABLE EVENT SHALL OCCUR WITH RESPECT TO, OR
PROCEEDINGS SHALL COMMENCE TO HAVE A TRUSTEE APPOINTED, OR A TRUSTEE SHALL BE
APPOINTED, TO ADMINISTER OR TO TERMINATE, ANY SINGLE EMPLOYER PLAN, WHICH
REPORTABLE EVENT OR COMMENCEMENT OF PROCEEDINGS OR APPOINTMENT OF A TRUSTEE IS
REASONABLY LIKELY TO RESULT IN THE TERMINATION OF SUCH PLAN FOR PURPOSES OF
TITLE IV OF ERISA (OTHER THAN A STANDARD TERMINATION PURSUANT TO
SECTION 4041(B) OF ERISA), (IV) ANY SINGLE EMPLOYER PLAN SHALL TERMINATE FOR
PURPOSES OF TITLE IV OF ERISA (OTHER THAN A STANDARD TERMINATION PURSUANT TO
SECTION 4041(B) OF ERISA), (V) THE BORROWER OR ANY COMMONLY CONTROLLED ENTITY
SHALL, OR IS REASONABLY LIKELY TO, INCUR ANY LIABILITY IN CONNECTION WITH A
WITHDRAWAL FROM, OR THE INSOLVENCY OR REORGANIZATION OF, A MULTIEMPLOYER PLAN,
(VI) THE OCCURRENCE OR EXPECTED OCCURRENCE OF ANY EVENT OR CONDITION WHICH
RESULTS OR IS REASONABLY LIKELY TO RESULT IN THE BORROWER’S OR ANY COMMONLY
CONTROLLED ENTITY’S BECOMING RESPONSIBLE FOR ANY LIABILITY IN RESPECT OF A
FORMER PLAN (OTHER THAN A STANDARD TERMINATION PURSUANT TO SECTION 4041(B) OF
ERISA), OR (VII) ANY OTHER EVENT OR CONDITION SHALL OCCUR OR EXIST WITH RESPECT
TO A PLAN; AND IN EACH CASE IN CLAUSES (I) THROUGH (VII) ABOVE, SUCH EVENT OR
CONDITION, TOGETHER WITH ALL OTHER SUCH EVENTS OR CONDITIONS, IF ANY, WOULD BE
REASONABLY EXPECTED TO RESULT IN LIABILITY WHICH WOULD HAVE A MATERIAL ADVERSE
EFFECT; OR

 

(L)            ONE OR MORE JUDGMENTS OR DECREES REQUIRED TO BE SATISFIED AS AN
ADMINISTRATIVE EXPENSE CLAIM SHALL BE ENTERED AFTER THE PETITION DATE AGAINST
ANY LOAN PARTY INVOLVING IN THE AGGREGATE A LIABILITY (NET OF ANY INSURANCE OR
INDEMNITY PAYMENTS ACTUALLY RECEIVED IN RESPECT THEREOF PRIOR TO OR WITHIN 60
DAYS FROM THE ENTRY THEREOF, OR TO BE RECEIVED IN RESPECT THEREOF IN THE EVENT
ANY APPEAL THEREOF SHALL BE UNSUCCESSFUL) OF $500,000 OR MORE, AND ALL SUCH
JUDGMENTS OR DECREES SHALL NOT HAVE BEEN VACATED, DISCHARGED, STAYED OR BONDED
PENDING APPEAL WITHIN 60 DAYS FROM THE ENTRY THEREOF; OR

 

(M)          EXCEPT AS PERMITTED UNDER THE INTERIM ORDER (OR THE FINAL ORDER, AS
APPLICABLE), ANY PROCEEDING SHALL BE COMMENCED BY ANY LOAN PARTY SEEKING, OR
OTHERWISE CONSENTING TO, (I) THE INVALIDATION, SUBORDINATION OR OTHER
CHALLENGING OF THE SUPERPRIORITY CLAIMS AND LIENS GRANTED TO SECURE THE
OBLIGATIONS OR (II) ANY RELIEF UNDER SECTION 506(C) OF THE BANKRUPTCY CODE WITH
RESPECT TO ANY COLLATERAL; OR

 

84

--------------------------------------------------------------------------------


 

(N)           ANY LOAN PARTY FILES A PLAN OF REORGANIZATION THAT IS MATERIALLY
INCONSISTENT WITH THE REORGANIZATION PLAN IS FILED BY HOLDING OR THE BORROWER;
OR

 

(O)           ANY GUARANTEE SHALL CEASE FOR ANY REASON TO BE IN FULL FORCE AND
EFFECT (OTHER THAN PURSUANT TO THE TERMS HEREOF OR THEREOF) OR ANY GUARANTOR
SHALL SO ASSERT IN WRITING; OR

 

(P)           A CHANGE OF CONTROL (OTHER THAN AS PROVIDED FOR IN REORGANIZATION
PLAN) SHALL HAVE OCCURRED; OR

 

(Q)           ANY LOAN DOCUMENT (OTHER THAN THIS AGREEMENT) SHALL CEASE FOR ANY
REASON TO BE IN FULL FORCE AND EFFECT (OTHER THAN PURSUANT TO THE TERMS HEREOF
OR THEREOF) OR ANY LOAN PARTY SHALL SO ASSERT IN WRITING; OR

 

(R)            AN EARLY REDEMPTION EVENT, EARLY AMORTIZATION EVENT OR EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING UNDER THE SECURITIZATION OR ANY
ALTERNATIVE FINANCING THE EFFECT OF WHICH IS TO CAUSE SUCH FINANCING TO AMORTIZE
PRIOR TO ITS SCHEDULED AMORTIZATION DATE,

 

(S)           HOLDING, THE BORROWER, OR ANY OF THE BORROWER’S SUBSIDIARIES SHALL
MAKE ANY PAYMENT IN RESPECT OF ANY AMOUNTS OUTSTANDING UNDER ANY RELOCATION SPV
FINANCINGS WITH SIRVA MORTGAGE INC., OR SHALL MAKE ANY ADVANCE TO SIRVA MORTGAGE
INC. FOR SUCH PURPOSE,

 

then, and in any such event, the Administrative Agent may, and, at the request
of the Required Lenders, the Administrative Agent shall, by notice to the
Borrower (with a copy to the Prepetition Credit Facility Agent, counsel for any
statutory committee appointed in the Cases and to the United States Trustee),
take one or more of the following actions, at the same or different times
(provided that with respect to clause (iv) below and the enforcement of Liens or
other remedies with respect to the Collateral under clause (v) below, the
Administrative Agent shall provide the Borrower (with a copy to the Prepetition
Credit Facility Agent, counsel for any statutory committee appointed in the
Cases and to the United States Trustee) with five Business Days’ written notice
prior to taking the action contemplated thereby):  (i) terminate forthwith the
Commitments; (ii) declare the Loans then outstanding to be forthwith due and
payable, whereupon the principal of the Loans, any L/C Obligations constituting
then drawn and unreimbursed Letters of Credit, together with accrued interest
thereon and any unpaid accrued fees and all other Obligations of the Borrower
accrued hereunder and under any other Loan Document, shall become forthwith due
and payable, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived by the Loan Parties, anything
contained herein or in any other Loan Document to the contrary notwithstanding;
(iii) require the Loan Parties upon demand to forthwith deposit in the a Cash
Collateral account cash in an amount such that the aggregate amount on deposit
in such Cash Collateral account is equal to 103% of the face amount of each
outstanding and undrawn Letter of Credit and, to the extent the Borrower shall
fail to furnish such funds as demanded by the Administrative Agent, the
Administrative Agent shall be authorized to debit the accounts of the Loan
Parties maintained with the Administrative Agent in such amount for the deposit
of such amounts in the Cash Collateral account; (iv) subject to the Interim
Order (or the Final Order, as applicable), set-off amounts in the Cash
Collateral account, or any other accounts of the Loan Parties and apply such
amounts to the Obligations of the Loan Parties hereunder and under the other
Loan Documents

 

85

--------------------------------------------------------------------------------


 

in accordance with subsection 12.3; and (v) exercise any and all remedies under
this Agreement, the Orders, and applicable law available to the Administrative
Agent and the Lenders.

 

With respect to any Letter of Credit with respect to which presentment for honor
shall not have occurred at the time of an acceleration pursuant to the preceding
paragraph, the Borrower shall at such time deposit in a Cash Collateral account
opened by the Administrative Agent an amount equal to the aggregate then undrawn
and unexpired amount of such Letter of Credit.  The Borrower hereby grants to
the Administrative Agent, for the benefit of the Issuing Lender and the L/C
Participants, a security interest in such Cash Collateral to secure all
obligations of the Borrower in respect of such Letter of Credit under this
Agreement and the other Loan Documents.  The Borrower shall execute and deliver
to the Administrative Agent, for the account of the Issuing Lender and the L/C
Participants, such further documents and instruments as the Administrative Agent
may request to evidence the creation and perfection of such security interest in
such Cash Collateral account.  Amounts held in such Cash Collateral account
shall be applied by the Administrative Agent to the payment of drafts drawn
under such Letter of Credit, and the unused portion thereof after all such
Letters of Credit shall have expired or been fully drawn upon, if any, shall be
applied to repay other obligations of the Borrower hereunder and under any
Notes.  After all such Letters of Credit shall have expired or been fully drawn
upon, all Reimbursement Obligations shall have been satisfied and all other
obligations of the Borrower hereunder and under any Notes shall have been paid
in full, the balance, if any, in such Cash Collateral account shall be returned
to the Borrower.

 

Except as expressly provided above in this Section 9, presentment, demand,
protest and all other notices of any kind are hereby expressly waived.

 


SECTION 10.   THE ADMINISTRATIVE AGENT


 

10.1.        Appointment.  Each Lender hereby irrevocably designates and
appoints JPMCB as the Administrative Agent of such Lender under this Agreement
and the other Loan Documents, and each such Lender irrevocably authorizes JPMCB,
as the Administrative Agent for such Lender, to take such action on its behalf
under the provisions of this Agreement and the other Loan Documents and to
exercise such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental
thereto.  Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

 

10.2.        Delegation of Duties.  The Administrative Agent may execute any of
its duties under this Agreement and the other Loan Documents by or through
agents or attorneys-in-fact, and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  The Administrative Agent
shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact or counsel selected by it with reasonable care.

 

86

--------------------------------------------------------------------------------


 

10.3.        Exculpatory Provisions.  Neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or affiliates
shall be (i) liable for any action lawfully taken or omitted to be taken by such
Person under or in connection with this Agreement or any other Loan Document
(except for the gross negligence or willful misconduct of such Person or any of
its officers, directors, employees, agents, attorneys-in-fact or affiliates) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by Holding, the Borrower or any
other Loan Party or any officer thereof contained in this Agreement or any other
Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Agreement or any other Loan Document or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any Notes or any other Loan Document or for any failure of Holding,
the Borrower or any other Loan Party to perform its obligations hereunder or
thereunder.  The Administrative Agent shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of Holding, the
Borrower or any other Loan Party.  Each Lender agrees that, except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder or given to the Administrative Agent for the
account of or with copies for the Lenders, the Administrative Agent shall not
have any duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of Holding, the Borrower or any
other Loan Party which may come into the possession of the Administrative Agent
or any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

 

10.4.        Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any Note,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent.  The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent.  The
Administrative Agent shall be fully justified as between itself and the Lenders
in failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders and/or such other requisite percentage of the Lenders as is
required pursuant to subsection 13.1 as it deems appropriate or it shall first
be indemnified to its satisfaction by the Lenders against any and all liability
and expense which may be incurred by it by reason of taking or continuing to
take any such action.  The Administrative Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement and any
Notes and the other Loan Documents in accordance with a request of the Required
Lenders and/or such other requisite percentage of the Lenders as is required
pursuant to subsection 13.1, and such request and any action taken or failure to
act pursuant thereto shall be binding upon all the Lenders and all future
holders of the Loans.

 

87

--------------------------------------------------------------------------------


 

10.5.        Notice of Default.  The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give notice thereof to the Lenders.  The Administrative Agent shall take
such action reasonably promptly with respect to such Default or Event of Default
as shall be directed by the Required Lenders and/or such other requisite
percentage of the Lenders as is required pursuant to subsection 13.1; provided
that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

 

10.6.        Acknowledgements and Representations by Lenders.  Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates has made
any representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of Holding, the Borrower or any other
Loan Party, shall be deemed to constitute any representation or warranty by such
Agent to any Lender.  Each Lender represents to the Administrative Agent,
Holding and each of the Loan Parties that, independently and without reliance
upon the Administrative Agent or any other Lender, and based on such documents
and information as it has deemed appropriate, it has made and will make its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of each of Holding, the
Borrower and the other Loan Parties, it has made its own decision to make its
Loans hereunder and enter into this Agreement and it will make its own decisions
in taking or not taking action under this Agreement and the other Loan
Documents.  Each Lender represents to each other party hereto that it is a bank,
savings and loan association or other similar savings institution, insurance
company, investment fund or company or other financial institution which makes
or acquires commercial loans in the ordinary course of its business, that it is
participating hereunder as a Lender for its account and for such commercial
purposes, and that it has the knowledge and experience to be and is capable of
evaluating the merits and risks of being a Lender hereunder.  Each Lender
acknowledges and agrees to comply with the provisions of subsection 13.6
applicable to the Lenders.  Except for notices, reports and other documents
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder or given to the Administrative Agent for the account of or with copies
for the Lenders, the Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of Holding, the Borrower or any other
Loan Party which may come into the possession of the Administrative Agent or any
of its officers, directors, employees, agents, attorneys-in-fact or affiliates.

 

10.7.        Indemnification.  The Lenders agree to indemnify the Administrative
Agent (provided that the Term Loan Lenders shall have no obligation to indemnify
the Issuing Lender) in their capacities as such (to the extent not reimbursed by
the Borrower and without limiting the obligation of the Borrower or any of the
other Loan Parties to do so), ratably according to their respective Total Credit
Percentages in effect on the date on which indemnification is sought under this
subsection (or, if indemnification is sought after the date

 

88

--------------------------------------------------------------------------------


 

upon which the Revolving Credit Commitments shall have terminated and the Loans
shall have been paid in full, ratably in accordance with their Total Credit
Percentages immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever which may at any time
(including, without limitation, at any time following the payment of the Loans)
be imposed on, incurred by or asserted against the Administrative Agent or any
other Agent in any way relating to or arising out of this Agreement, any of the
other Loan Documents or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by the Administrative Agent or any other Agent under or in connection
with any of the foregoing; provided that no Lender shall be liable for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements to the
extent resulting from the Administrative Agent’s or any other Agent’s gross
negligence or willful misconduct.  The obligations to indemnify the Issuing
Lender shall be ratable among the Revolving Credit Lenders in accordance with
their respective Revolving Credit Commitments (or, if the Revolving Credit
Commitments have been terminated, the outstanding principal amount of their
respective Revolving Credit Loans and L/C Obligations and their respective
participating interests in the outstanding Letters of Credit).  The agreements
in this subsection shall survive the payment of the Loans and all other amounts
payable hereunder.

 

10.8.        Administrative Agent in its Individual Capacity.  The
Administrative Agent and its affiliates may make loans to, accept deposits from
and generally engage in any kind of business with Holding, the Borrower or any
other Loan Party as though the Administrative Agent was not the Administrative
Agent hereunder and under the other Loan Documents.  With respect to Loans made
or renewed by them and any Note issued to them and with respect to any Letter of
Credit issued or participated in by them, the Administrative Agent shall have
the same rights and powers under this Agreement and the other Loan Documents as
any Lender and may exercise the same as though they were not an Agent, and the
terms “Lender” and “Lenders” shall include the Administrative Agent in its
individual capacity.

 

10.9.        Successor Administrative Agent.  The Administrative Agent may
resign as Administrative Agent upon 10 days’ notice to the Lenders.  If the
Administrative Agent shall resign as Administrative Agent under this Agreement
and the other Loan Documents, then the Required Lenders shall appoint from among
the Lenders a successor agent for the Lenders, which successor agent shall be
approved by the Borrower (such approval not to be unreasonably withheld),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans.  After any retiring Administrative Agent’s resignation as
Administrative Agent, the provisions of this subsection shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement and the other Loan Documents.

 

89

--------------------------------------------------------------------------------


 


SECTION 11.   GUARANTEE


 

11.1.        Guarantee.

 

(A)           EACH OF THE GUARANTORS HEREBY, JOINTLY AND SEVERALLY,
UNCONDITIONALLY AND IRREVOCABLY, GUARANTEES TO THE ADMINISTRATIVE AGENT, FOR THE
RATABLE BENEFIT OF THE LENDERS AND THEIR RESPECTIVE SUCCESSORS, INDORSEES,
TRANSFEREES AND ASSIGNS PERMITTED HEREUNDER, THE PROMPT AND COMPLETE PAYMENT AND
PERFORMANCE BY THE BORROWER WHEN DUE (WHETHER AT THE STATED MATURITY, BY
ACCELERATION OR OTHERWISE) OF THE OBLIGATIONS;

 

(B)           ANYTHING HEREIN OR IN ANY OTHER LOAN DOCUMENT TO THE CONTRARY
NOTWITHSTANDING, THE MAXIMUM LIABILITY OF EACH GUARANTOR UNDER THIS SUBSECTION
11.1 AND UNDER THE OTHER LOAN DOCUMENTS SHALL IN NO EVENT EXCEED THE AMOUNT
WHICH IS PERMITTED UNDER APPLICABLE FEDERAL AND STATE LAWS RELATING TO THE
INSOLVENCY OF DEBTORS.

 

(C)           EACH GUARANTOR AGREES THAT THE OBLIGATIONS MAY AT ANY TIME AND
FROM TIME TO TIME EXCEED THE AMOUNT OF THE LIABILITY OF SUCH GUARANTOR HEREUNDER
WITHOUT IMPAIRING THE GUARANTEE CONTAINED IN THIS SECTION 11 OR AFFECTING THE
RIGHTS AND REMEDIES OF THE ADMINISTRATIVE AGENT OR ANY LENDER HEREUNDER.

 

(D)           THE GUARANTEE CONTAINED IN THIS SECTION 11 SHALL REMAIN IN FULL
FORCE AND EFFECT UNTIL ALL THE OBLIGATIONS AND THE OBLIGATIONS OF EACH GUARANTOR
UNDER THE GUARANTEE CONTAINED IN THIS SECTION 11 SHALL HAVE BEEN SATISFIED BY
PAYMENT IN FULL, NO LETTER OF CREDIT SHALL BE OUTSTANDING AND THE COMMITMENTS
SHALL BE TERMINATED, NOTWITHSTANDING THAT FROM TIME TO TIME DURING THE TERM OF
THIS AGREEMENT THE BORROWER MAY BE FREE FROM ANY OBLIGATIONS.

 

(E)           NO PAYMENT MADE BY THE BORROWER, ANY OF THE GUARANTORS, ANY OTHER
GUARANTOR OR ANY OTHER PERSON OR RECEIVED OR COLLECTED BY THE ADMINISTRATIVE
AGENT OR ANY LENDER FROM THE BORROWER, ANY OF THE GUARANTORS, ANY OTHER
GUARANTOR OR ANY OTHER PERSON BY VIRTUE OF ANY ACTION OR PROCEEDING OR ANY
SET-OFF OR APPROPRIATION OR APPLICATION AT ANY TIME OR FROM TIME TO TIME IN
REDUCTION OF OR IN PAYMENT OF THE OBLIGATIONS SHALL BE DEEMED TO MODIFY, REDUCE,
RELEASE OR OTHERWISE AFFECT THE LIABILITY OF ANY GUARANTOR HEREUNDER WHICH
SHALL, NOTWITHSTANDING ANY SUCH PAYMENT (OTHER THAN ANY PAYMENT MADE BY SUCH
GUARANTOR IN RESPECT OF THE OBLIGATIONS OR ANY PAYMENT RECEIVED OR COLLECTED
FROM SUCH GUARANTOR IN RESPECT OF THE OBLIGATIONS), REMAIN LIABLE FOR THE
OBLIGATIONS UP TO THE MAXIMUM LIABILITY OF SUCH GUARANTOR HEREUNDER UNTIL THE
OBLIGATIONS ARE PAID IN FULL, NO LETTER OF CREDIT SHALL BE OUTSTANDING AND THE
COMMITMENTS ARE TERMINATED.

 

11.2.        Right of Contribution. Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment.  Each Guarantor’s right of contribution
shall be subject to the terms and conditions of subsection 11.3.  The provisions
of this subsection 11.2 shall in no respect limit the obligations and
liabilities of any Guarantor to the Administrative Agent and the Lenders, and
each Guarantor shall remain liable to the Administrative Agent and the Lenders
for the full amount guaranteed by such Guarantor hereunder.

 

90

--------------------------------------------------------------------------------


 

11.3.        No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Administrative Agent or any Lender, no Guarantor shall be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against the Borrower or any other Guarantor or any collateral security or
guarantee or right of offset held by the Administrative Agent or any Lender for
the payment of the Obligations, nor shall any Guarantor seek or be entitled to
seek any contribution or reimbursement from the Borrower or any other Guarantor
in respect of payments made by such Guarantor hereunder, until all amounts owing
to the Administrative Agent and the Lenders by the Borrower on account of the
Obligations are paid in full, no Letter of Credit shall be outstanding and the
Commitments are terminated.  If any amount shall be paid to any Guarantor on
account of such subrogation rights at any time when all of the Obligations shall
not have been paid in full, such amount shall be held by such Guarantor in trust
for the Administrative Agent and the Lenders, segregated from other funds of
such Guarantor, and shall, forthwith upon receipt by such Guarantor, be turned
over to the Administrative Agent in the exact form received by such Guarantor
(duly indorsed by such Guarantor to the Administrative Agent, if required), to
be applied against the Obligations, whether matured or unmatured, in accordance
with the terms of this Agreement.

 

11.4.        Amendments, etc. with respect to the Obligations.  Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Obligations made by the
Administrative Agent or any Lender may be rescinded by the Administrative Agent
or such Lender and any of the Obligations continued, and the Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Administrative
Agent or any Lender, and this Agreement and the other Loan Documents and any
other documents executed and delivered in connection herewith or therewith may
be amended, modified, supplemented or terminated, in whole or in part, as the
Administrative Agent (or the Required Lenders or all Lenders, as the case may
be) may deem advisable from time to time, and any collateral security, guarantee
or right of offset at any time held by the Administrative Agent or any Lender
for the payment of the Obligations may be sold, exchanged, waived, surrendered
or released.  Neither the Administrative Agent nor any Lender shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Obligations or for the guarantee contained in this
Section 11 or any property subject thereto.

 

11.5.        Guarantee Absolute and Unconditional.  Each Guarantor waives any
and all notice of the creation, renewal, extension or accrual of any of the
Obligations and notice of or proof of reliance by the Administrative Agent or
any Lender upon the guarantee contained in this Section 11 or acceptance of the
guarantee contained in this Section 11; the Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the guarantee contained in this
Section 11; and all dealings between the Borrower and any of the Guarantors, on
the one hand, and the Administrative Agent and the Lenders, on the other hand,
likewise shall be conclusively presumed to have been had or consummated in
reliance upon the guarantee contained in this Section 11.  Each Guarantor waives
diligence, presentment, protest, demand for payment and

 

91

--------------------------------------------------------------------------------


 

notice of default or nonpayment to or upon the Borrower or any of the Guarantors
with respect to the Obligations.  Each Guarantor understands and agrees that the
guarantee contained in this Section 11 shall be construed as a continuing,
absolute and unconditional guarantee of payment without regard to (a) the
validity or enforceability of this Agreement or any other Loan Document, any of
the Obligations or any other collateral security therefor or guarantee or right
of offset with respect thereto at any time or from time to time held by the
Administrative Agent or any Lender, (b) any defense, set-off or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by the Borrower or any other Person against the
Administrative Agent or any Lender, or (c) any other circumstance whatsoever
(with or without notice to or knowledge of the Borrower or such Guarantor) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Borrower for the Obligations, or of such Guarantor under the
guarantee contained in this Section 11, in bankruptcy or in any other instance. 
When making any demand hereunder or otherwise pursuing its rights and remedies
hereunder against any Guarantor, the Administrative Agent or any Lender may, but
shall be under no obligation to, make a similar demand on or otherwise pursue
such rights and remedies as it may have against the Borrower, any other
Guarantor, or any other Person or against any collateral security or guarantee
for the Obligations or any right of offset with respect thereto, and any failure
by the Administrative Agent or any Lender to make any such demand, to pursue
such other rights or remedies or to collect any payments from the Borrower, any
other Guarantor, or any other Person or to realize upon any such collateral
security or guarantee or to exercise any such right of offset, or any release of
the Borrower, any other Guarantor, or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the
Administrative Agent or any Lender against any Guarantor.  For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.

 

11.6.        Reinstatement.  The guarantee contained in this Section 11 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any Lender upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of any
Loan Party, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, any Loan Party or any
substantial part of its property, or otherwise, all as though such payments had
not been made.

 

11.7.        Payments.  Each Guarantor hereby guarantees that payments hereunder
will be paid to the Administrative Agent without set-off or counterclaim in
Dollars at the Funding Office.

 


SECTION 12.   REMEDIES; APPLICATION OF PROCEEDS


 

12.1.        Remedies; Obtaining the Collateral Upon Default.  Upon the
occurrence and during the continuance of an Event of Default (and after notice
of such Event of Default, if required), to the extent any such action is not
inconsistent with the Interim Order (or the Final Order, as applicable) or
Section 9, the Administrative Agent, in addition to any rights now or hereafter
existing under applicable law, and without application to or order of the
Bankruptcy

 

92

--------------------------------------------------------------------------------


 

Court, shall have all rights as a secured creditor under the Uniform Commercial
Code in all relevant jurisdictions and may:

 

(A)           PERSONALLY, OR BY AGENTS OR ATTORNEYS, IMMEDIATELY RETAKE
POSSESSION OF THE COLLATERAL OR ANY PART THEREOF, FROM THE BORROWER, ANY
GUARANTOR, OR ANY OTHER PERSON WHO THEN HAS POSSESSION OF ANY PART THEREOF WITH
OR WITHOUT NOTICE OR PROCESS OF LAW (BUT SUBJECT TO ANY REQUIREMENTS OF LAW),
AND FOR THAT PURPOSE MAY ENTER UPON THE BORROWER’S, OR ANY GUARANTOR’S PREMISES
WHERE ANY OF THE COLLATERAL IS LOCATED AND REMOVE THE SAME AND USE IN CONNECTION
WITH SUCH REMOVAL ANY AND ALL SERVICES, SUPPLIES, AIDS AND OTHER FACILITIES OF
THE BORROWER, OR SUCH GUARANTOR;

 

(B)           INSTRUCT THE OBLIGOR OR OBLIGORS ON ANY AGREEMENTS, INSTRUMENT OR
OTHER OBLIGATION CONSTITUTING THE COLLATERAL TO MAKE ANY PAYMENT REQUIRED BY THE
TERMS OF SUCH INSTRUMENT OR AGREEMENT DIRECTLY TO ANY CASH COLLATERAL ACCOUNT;

 

(C)           SELL, ASSIGN OR OTHERWISE LIQUIDATE, OR DIRECT ANY LOAN PARTY TO
SELL, ASSIGN OR OTHERWISE LIQUIDATE, ANY OR ALL OF THE COLLATERAL OR ANY PART
THEREOF IN ACCORDANCE WITH SUBSECTION 12.2, AND TAKE POSSESSION OF THE PROCEEDS
OF ANY SUCH SALE, ASSIGNMENT OR LIQUIDATION; AND

 

(D)           TAKE POSSESSION OF THE COLLATERAL OR ANY PART THEREOF, BY
DIRECTING THE BORROWER AND ANY GUARANTOR IN WRITING TO DELIVER THE SAME TO THE
ADMINISTRATIVE AGENT AT ANY PLACE OR PLACES DESIGNATED BY THE ADMINISTRATIVE
AGENT, IN WHICH EVENT THE BORROWER AND SUCH GUARANTOR SHALL AT ITS OWN EXPENSE:

 

(I)          FORTHWITH CAUSE THE SAME TO BE MOVED TO THE PLACE OR PLACES SO
DESIGNATED BY THE ADMINISTRATIVE AGENT AND THERE DELIVERED TO THE ADMINISTRATIVE
AGENT,

 

(II)         STORE AND KEEP ANY COLLATERAL SO DELIVERED TO THE ADMINISTRATIVE
AGENT AT SUCH PLACE OR PLACES PENDING FURTHER ACTION BY THE ADMINISTRATIVE AGENT
AS PROVIDED IN SUBSECTION 12.2, AND

 

(III)        WHILE THE COLLATERAL SHALL BE SO STORED AND KEPT, PROVIDE SUCH
GUARDS AND MAINTENANCE SERVICES AS SHALL BE NECESSARY TO PROTECT THE SAME AND TO
PRESERVE AND MAINTAIN THEM IN GOOD CONDITION;

 

it being understood that the Borrower’s and each Guarantor’s obligation so to
deliver the Collateral is of the essence of this Agreement and that,
accordingly, upon application to the Bankruptcy Court, the Administrative Agent
shall be entitled to a decree requiring specific performance by the Borrower or
such Guarantor of such obligation.

 

12.2.        Remedies; Disposition of the Collateral.  Upon the occurrence and
during the continuance of an Event of Default, and to the extent not
inconsistent with the Interim Order (or the Final Order, as applicable) or
Section 9, without application to or order of the Bankruptcy Court, any
Collateral repossessed by the Administrative Agent under or pursuant to
subsection 12.1 or the Interim Order (or the Final Order, as applicable) or
otherwise, and any other Collateral whether or not so repossessed by the
Administrative Agent, may be sold, assigned, leased or otherwise disposed of
under one or more contracts or as an entirety, and without the

 

93

--------------------------------------------------------------------------------


 

necessity of gathering at the place of sale the property to be sold, and in
general in such manner, at such time or times, at such place or places and on
commercially reasonable terms, in compliance with any Requirements of Law.  Any
of the Collateral may be sold, leased or otherwise disposed of, in the condition
in which the same existed when taken by the Administrative Agent or after any
overhaul or repair which the Administrative Agent shall determine to be
commercially reasonable.  Any such disposition which shall be a private sale or
other private proceeding permitted by applicable Requirements of Law shall be
made upon not less than 10 days’ written notice to the Borrower specifying the
time at which such disposition is to be made and the intended sale price or
other consideration therefor, and shall be subject, for the 10 days after the
giving of such notice, to the right of the Borrower or any nominee of the
Borrower to acquire the Collateral involved at a price or for such other
consideration at least equal to the intended sale price or other consideration
so specified.  Any such disposition which shall be a public sale permitted by
applicable Requirements of Law shall be made upon not less than 10 days’ written
notice to the Borrower specifying the time and place of such sale and, in the
absence of applicable Requirement of Law, shall be by public auction (which may,
at the Administrative Agent’s option, be subject to reserve), after publication
of notice of such auction not less than 10 days prior thereto in USA Today and
The Wall Street Journal, National Edition.  Subject to subsection 12.4, to the
extent permitted by any such Requirement of Law, the Administrative Agent on
behalf of the Lenders or any Lender may bid for and become the purchaser of the
Collateral or any item thereof, offered for sale in accordance with this
subsection 12.2 without accountability to the Borrower, any Guarantor or the
Prepetition Secured Parties (except to the extent of surplus money received). 
If, under mandatory Requirements of Law, the Administrative Agent shall be
required to make disposition of the Collateral within a period of time which
does not permit the giving of notice to the Borrower as hereinabove specified,
the Administrative Agent need give the Borrower only such notice of disposition
as shall be reasonably practicable.

 

12.3.        Application of Proceeds.  (a)  Notwithstanding anything to the
contrary contained in this Agreement or any other Loan Document, (i) if the
Administrative Agent takes action under Section 9 upon the occurrence and during
the continuance of an Event of Default, any payment by any Loan Party on account
of principal of and interest on the Loans and any proceeds arising out of any
realization (including after foreclosure) upon the Collateral shall be applied
as follows:  first, to the payment of professional fees pursuant to the Carve
Out, second, to the payment in full of all costs and out-of-pocket expenses
(including without limitation, reasonable attorneys’ fees and disbursements)
paid or incurred by the Administrative Agent or any of the Lenders in connection
with any such realization upon the Collateral, third, as a permanent reduction
of the Commitments, pro rata in accordance with each Lender’s Total Credit
Percentage, to the payment in full of the Loans (including any accrued and
unpaid interest thereon, and any fees and other Obligations in respect thereof),
fourth, to the payment of Reimbursement Obligations then outstanding and
interest thereon, fifth, to the cash collateralization of outstanding Letters of
Credit by depositing cash into a cash collateral account such that the aggregate
amount on deposit in such cash collateral account is equal to 103% of the face
amount of all such Letters of Credit in the manner set forth in Section 9, and
sixth, to the payment in full of the Prepetition Credit Facility Obligations,
and (ii) any payments or distributions of any kind or character, whether in
cash, property or securities, made by any Loan Party or otherwise in a manner
inconsistent with clause (i) of this subsection 12.3(a) shall be held

 

94

--------------------------------------------------------------------------------


 

in trust and paid over or delivered to the Administrative Agent so that the
priorities and requirements set forth in such clause (i) are satisfied.

 

(B)           IT IS UNDERSTOOD THAT THE LOAN PARTIES SHALL REMAIN LIABLE TO THE
EXTENT OF ANY DEFICIENCY BETWEEN THE AMOUNT OF THE PROCEEDS OF THE COLLATERAL
AND THE AMOUNT OF THE OBLIGATIONS.

 

12.4.        WAIVER OF CLAIMS.  EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT,
THE BORROWER, HOLDING AND THE GUARANTORS HEREBY WAIVE, TO THE EXTENT PERMITTED
BY APPLICABLE LAW:

 

(A)           NOTICE AND JUDICIAL HEARING IN CONNECTION WITH THE ADMINISTRATIVE
AGENT’S TAKING POSSESSION OR THE ADMINISTRATIVE AGENT’S DISPOSITION OF ANY OF
THE COLLATERAL, INCLUDING WITHOUT LIMITATION, ANY AND ALL PRIOR NOTICE AND
HEARING FOR ANY PREJUDGMENT REMEDY OR REMEDIES AND ANY SUCH RIGHT WHICH THE
BORROWER, HOLDING OR ANY GUARANTOR WOULD OTHERWISE HAVE UNDER ANY REQUIREMENT OF
LAW;

 

(B)           ALL DAMAGES OCCASIONED BY SUCH TAKING OF POSSESSION EXCEPT ANY
DAMAGES WHICH ARE THE DIRECT RESULT OF THE ADMINISTRATIVE AGENT’S OR ANY
LENDER’S BAD FAITH, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT;

 

(C)           ALL OTHER REQUIREMENTS TO THE TIME, PLACE AND TERMS OF SALE OR
OTHER REQUIREMENTS WITH RESPECT TO THE ENFORCEMENT OF THE ADMINISTRATIVE AGENT’S
RIGHTS HEREUNDER; AND

 

(D)           ALL RIGHTS OF REDEMPTION, APPRAISEMENT, STAY, EXTENSION OR
MORATORIUM NOW OR HEREAFTER IN FORCE UNDER ANY APPLICABLE LAW IN ORDER TO
PREVENT OR DELAY THE ENFORCEMENT OF THIS AGREEMENT OR THE ABSOLUTE SALE OF THE
COLLATERAL OR ANY PORTION THEREOF, AND EACH LOAN PARTY, FOR ITSELF AND ALL WHO
MAY CLAIM UNDER IT, INSOFAR AS IT OR THEY NOW OR HEREAFTER LAWFULLY MAY, HEREBY
WAIVES THE BENEFIT OF ALL SUCH LAWS.

 

12.5.        Remedies Cumulative.  Each and every right, power and remedy hereby
specifically given to the Administrative Agent and the Lenders shall be in
addition to every other right, power and remedy specifically given under this
Agreement, the Final Order or the other Loan Documents or now or hereafter
existing at law or in equity, or by statute and each and every right, power and
remedy whether specifically herein given or otherwise existing may be exercised
from time to time or simultaneously and as often and in such order as may be
deemed expedient by the Administrative Agent or any Lender.  All such rights,
powers and remedies shall be cumulative and the exercise or the beginning of
exercise of one shall not be deemed a waiver of the right to exercise of any
other or others.  No delay or omission of the Administrative Agent or any Lender
in the exercise of any such right, power or remedy and no renewal or extension
of any of the Obligations shall impair any such right, power or remedy or shall
be

 

95

--------------------------------------------------------------------------------


 

construed to be a waiver of any Default or Event of Default or an acquiescence
therein.  In the event that the Administrative Agent shall bring any suit to
enforce any of its rights hereunder and shall be entitled to judgment, then in
such suit the Administrative Agent may recover reasonable expenses, including
reasonable attorneys’ fees, and the amounts thereof shall be included in such
judgment.

 

12.6.        Discontinuance of Proceedings.  In case the Administrative Agent
shall have instituted any proceeding to enforce any right, power or remedy under
this Agreement by foreclosure, sale, entry or otherwise, and such proceeding
shall have been discontinued or abandoned for any reason or shall have been
determined adversely to the Administrative Agent, then and in every such case
the Borrower, the Administrative Agent and each holder of any of the Obligations
shall be restored to their former positions and rights hereunder with respect to
the Collateral subject to the Liens granted under this Agreement and the Final
Order, and all rights, remedies and powers of the Administrative Agent and the
Lenders shall continue as if no such proceeding had been instituted.

 


SECTION 13.   MISCELLANEOUS


 

13.1.        Amendments and Waivers.  (a)  Neither this Agreement nor any other
Loan Document, nor any terms hereof or thereof, may be amended, supplemented or
modified except in accordance with the provisions of this subsection.  The
Required Lenders may, or, with the written consent of the Required Lenders, the
Administrative Agent may, from time to time, (1) enter into with Holding, the
Borrower and the other Loan Parties, as the case may be, written amendments,
supplements or modifications hereto and to the other Loan Documents for the
purpose of adding, changing or deleting any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights or obligations of the
Lenders or of Holding, the Borrower and the other Loan Parties, as the case may
be, hereunder or thereunder or (2) waive at the request of Holding, the Borrower
or any other Loan Party, on such terms and conditions as the Required Lenders or
the Administrative Agent, as the case may be, may specify in such instrument,
any of the requirements of this Agreement or the other Loan Documents or any
Default or Event of Default and its consequences; provided, however, that no
such waiver and no such amendment, supplement or modification shall:

 

(I)          REDUCE THE AMOUNT OR EXTEND THE SCHEDULED DATE OF MATURITY OF ANY
LOAN OR ANY REIMBURSEMENT OBLIGATION OR OF ANY SCHEDULED INSTALLMENT THEREOF, OR
REDUCE THE STATED RATE OF ANY INTEREST OR FEE PAYABLE HEREUNDER OR EXTEND THE
SCHEDULED DATE OF ANY PAYMENT THEREOF OR INCREASE THE AMOUNT OR EXTEND THE
EXPIRATION DATE OF ANY LENDER’S REVOLVING CREDIT COMMITMENT OR CHANGE THE
CURRENCY IN WHICH ANY LOAN OR REIMBURSEMENT OBLIGATION IS PAYABLE, IN EACH CASE
WITHOUT THE CONSENT OF EACH LENDER DIRECTLY AFFECTED THEREBY,

 

(II)         AMEND, MODIFY OR WAIVE ANY PROVISION OF THIS SUBSECTION 13.1(A) OR
REDUCE THE PERCENTAGE SPECIFIED IN THE DEFINITION OF REQUIRED LENDERS, OR
CONSENT TO THE ASSIGNMENT OR TRANSFER BY HOLDING OR ANY LOAN PARTY OF ANY OF ITS
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN PURSUANT TO SUBSECTION 8.5 OR 13.1(B)), IN EACH CASE WITHOUT THE WRITTEN
CONSENT OF ALL THE LENDERS,

 

96

--------------------------------------------------------------------------------


 

(III)        SUBJECT TO CLAUSE (I) OF THIS SUBSECTION 13.1(A), AMEND, MODIFY OR
WAIVE ANY PROVISION OF SUBSECTION 2.4 OR 2.5 WITHOUT THE WRITTEN CONSENT OF TERM
LOAN LENDERS, THE TERM LOAN PERCENTAGES OF WHICH AGGREGATE GREATER THAN 50%,

 

(IV)        SUBJECT TO CLAUSE (I) OF THIS SUBSECTION 13.1(A), AMEND, MODIFY OR
WAIVE ANY PROVISION OF SUBSECTION 2.1, 2.2, OR 2.3 OR SECTION 3 WITHOUT THE
WRITTEN CONSENT OF THE REVOLVING CREDIT LENDERS, THE REVOLVING CREDIT COMMITMENT
PERCENTAGES OF WHICH AGGREGATE GREATER THAN 50%,

 

(V)         AMEND, MODIFY OR WAIVE ANY PROVISION OF SECTION 10 WITHOUT THE
WRITTEN CONSENT OF THE THEN ADMINISTRATIVE AGENT AND OF ANY OTHER AGENT AFFECTED
THEREBY,

 

(VI)        AMEND, MODIFY OR WAIVE THE FIRST TWO SENTENCES OF SUBSECTION
4.8(A) WITHOUT THE CONSENT OF REVOLVING CREDIT LENDERS, THE REVOLVING CREDIT
COMMITMENT PERCENTAGES OF WHICH AGGREGATE GREATER THAN 50%,

 

(VII)       AMEND, MODIFY OR WAIVE THE THIRD SENTENCE OF SUBSECTION
4.8(A) WITHOUT THE CONSENT OF TERM LOAN LENDERS, THE TERM LOAN PERCENTAGES OF
WHICH AGGREGATE GREATER THAN 50%,

 

(VIII)      AMEND, MODIFY OR WAIVE THE PROVISIONS OF SECTION 3 WITHOUT THE
WRITTEN CONSENT OF THE ISSUING LENDER, OR

 

(IX)        REQUIRE ANY LENDER TO MAKE LOANS HAVING AN INTEREST PERIOD OF LONGER
THAN THREE MONTHS WITHOUT THE CONSENT OF SUCH LENDER.

 

Any waiver and any amendment, supplement or modification pursuant to this
subsection 13.1 shall apply to each of the Lenders and shall be binding upon
Holding, the Borrower, the other Loan Parties, the Lenders, the Administrative
Agent and all future holders of the Loans.  In the case of any waiver, Holding,
the Borrower, the other Loan Parties, the Lenders and the Administrative Agent
shall be restored to their former position and rights hereunder and under the
other Loan Documents, and any Default or Event of Default waived shall be deemed
to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.

 

(B)           SCHEDULE D MAY BE AMENDED, SO LONG AS NO DEFAULT OR EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, TO ADD ADDITIONAL DESIGNATED
FOREIGN CURRENCIES UPON EXECUTION AND DELIVERY BY THE BORROWER, ALL OF THE
REVOLVING CREDIT LENDERS AND THE ADMINISTRATIVE AGENT OF A WRITTEN INSTRUMENT
PROVIDING FOR SUCH AMENDMENT.

 

(C)           NOTWITHSTANDING ANY PROVISION HEREIN TO THE CONTRARY, THIS
AGREEMENT MAY BE AMENDED (OR AMENDED AND RESTATED) WITH THE WRITTEN CONSENT OF
THE REQUIRED LENDERS, THE ADMINISTRATIVE AGENT AND THE BORROWER (I) TO ADD ONE
OR MORE ADDITIONAL CREDIT FACILITIES TO THIS AGREEMENT AND TO PERMIT THE
EXTENSIONS OF CREDIT FROM TIME TO TIME OUTSTANDING THEREUNDER AND THE ACCRUED
INTEREST AND FEES IN RESPECT THEREOF TO SHARE RATABLY IN THE BENEFITS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS WITH THE EXISTING FACILITIES AND THE
ACCRUED INTEREST AND FEES IN RESPECT THEREOF AND (II) TO INCLUDE, AS
APPROPRIATE, THE LENDERS HOLDING SUCH CREDIT FACILITIES IN ANY REQUIRED VOTE OR
ACTION OF THE REQUIRED LENDERS OR OF THE LENDERS OF EACH FACILITY HEREUNDER.

 

97

--------------------------------------------------------------------------------


 

(D)           ANY AMENDMENT, SUPPLEMENT OR MODIFICATION OF THIS AGREEMENT SHALL
AMEND, SUPPLEMENT OR MODIFY THE EXIT FACILITY AGREEMENT AS MAY BE MUTUALLY
AGREED BY THE ADMINISTRATIVE AGENT AND THE BORROWER WITHOUT FURTHER ACTION BY
ANY OTHER PARTY HERETO.

 

13.2.        Notices.  All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered by hand, or three days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, or, in the case of delivery by a nationally recognized overnight
courier, when received, addressed as follows in the case of the Borrower and the
Administrative Agent, and as set forth in Schedule A in the case of the other
parties hereto, or to such other address as may be hereafter notified by the
respective parties hereto and any future holders of the Loans:

 

The Borrower:

 

SIRVA Worldwide, Inc.
700 Oakmont Lane
Westmont, Illinois 60559
Attention: Treasurer
Telecopy: (630) 570-3390
Telephone: (630) 570-3000

 

 

 

with a copy to:

 

Kirkland & Ellis LLP
200 East Randolph Drive
Chicago, Illinois 60601
Attention: Marc Kieselstein, P.C.

 

 

Linda K. Myers, P.C.

 

 

Telecopy: (312) 861-2200
Telephone: (312) 861-2000

 

 

 

The Administrative Agent, and the Issuing Lender

 

JPMorgan Chase Bank, N.A.
277 Park Avenue, 8th Floor
New York, New York 10172
Attention: Charles Freedgood
Telecopy: (212) 622-4513
Telephone: (212) 622-4557

 

 

 

with a copy to:

 

JPMorgan Chase Bank, N.A.
Agent Bank Services Group
1111 Fannin, Tenth Floor
Houston, Texas 77002
Attention: Shaji Easo
Telecopy: (713) 750-2932
Telephone: (713) 750-2599

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to subsection 2.2, 2.6, 3.2, 4.2, 4.4 or 4.8 shall not
be effective until received.

 

98

--------------------------------------------------------------------------------


 

13.3.        No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of the Administrative Agent, any Lender, any
Loan Party, any right, remedy, power or privilege hereunder or under the other
Loan Documents shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

13.4.        Survival of Representations and Warranties.  All representations
and warranties made hereunder and in the other Loan Documents (or in any
amendment, modification or supplement hereto or thereto) and in any certificate
delivered pursuant hereto or such other Loan Documents shall survive the
execution and delivery of this Agreement and the making of the Extensions of
Credit hereunder.

 

13.5.        Payment of Expenses and Taxes.  The Borrower agrees upon written
demand (together with backup documentation supporting such reimbursement
request), (a) to pay or reimburse the Administrative Agent for all its
reasonable out-of-pocket costs and expenses incurred in connection with the
preparation, execution and delivery of, and any amendment, supplement, waiver or
modification to, this Agreement, the other Loan Documents, the Orders and any
other documents prepared in connection herewith or therewith, and the
consummation and administration of the transactions (including the syndication
of the Revolving Credit Commitments, Term Loan Commitments and Term Loans
(including the reasonable expenses of the Administrative Agent’s due diligence
investigation)) contemplated hereby and thereby, including, without limitation,
the reasonable fees and disbursements of one firm of counsel to the
Administrative Agent, (b) to pay or reimburse each Lender and the Administrative
Agent for all its reasonable costs and expenses incurred in connection with the
enforcement or preservation of any rights under this Agreement, the other Loan
Documents, the Orders, and any such other documents related thereto, including,
without limitation, the reasonable fees and disbursements of one counsel to the
Administrative Agent and the several Lenders, and any reasonable Environmental
Costs incurred by any of them arising out of or in any way relating to any Loan
Party or any property in which any Loan Party has had any interest at any time,
(c) to pay, and indemnify and hold harmless each Lender and the Administrative
Agent from and against, any and all recording and filing fees and any and all
liabilities with respect to, or resulting from any delay in paying, stamp,
excise and other similar taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents, the Orders, and any such other
documents related thereto, and (d) to pay, and indemnify and hold harmless each
Lender and the Administrative Agent (and their respective directors, trustees,
officers, employees, affiliates, controlling persons, agents, successors and
assigns) from and against, any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever (whether or not caused by any such Person’s own
negligence (other than gross negligence) and including, without limitation, the
reasonable fees and disbursements of counsel) with respect to the execution,
delivery, enforcement, performance and administration of this Agreement, the
other Loan Documents, the Orders, and any such other documents related thereto
(regardless of whether the Administrative Agent or any Lender is a party to the
litigation or other

 

99

--------------------------------------------------------------------------------


 

proceeding giving rise thereto), including, without limitation, any of the
foregoing relating to the violation of, noncompliance with, or liability under,
any Environmental Laws or any orders, requirements or demands of Governmental
Authorities related thereto applicable to the operations of the Borrower, any of
its Subsidiaries or any of the facilities and properties owned, leased or
operated by the Borrower or any of its Subsidiaries (all the foregoing in this
clause (d), collectively, the “indemnified liabilities”), provided that the
Borrower shall not have any obligation hereunder to the Administrative Agent or
any Lender with respect to Environmental Costs or indemnified liabilities
arising from (i) the gross negligence or willful misconduct of any such Person
(or any of its directors, trustees, officers, employees, affiliates, controlling
persons, agents, successors and assigns) or (ii) claims made or legal
proceedings commenced against the Administrative Agent or any such Lender by any
securityholder or creditor thereof arising out of and based upon rights afforded
any such securityholder or creditor solely in its capacity as such. 
Notwithstanding the foregoing, except as provided in clauses (b) and (c) above,
the Borrower shall have no obligation under this subsection 13.5 to the
Administrative Agent or any Lender with respect to any tax, levy, impost, duty,
charge, fee, deduction or withholding imposed, levied, collected, withheld or
assessed by any Governmental Authority, it being understood that the provisions
of this sentence shall not apply to fines and assessments with respect to
charges that are not taxes or in the nature of taxes.  The agreements in this
subsection shall survive repayment of the Loans and all other amounts payable
hereunder.

 

13.6.        Successors and Assigns; Participations and Assignments.  (a)  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any affiliate of the Issuing Lender that issues any Letter of
Credit), except that (i) other than in accordance with subsection 8.5, none of
the Loan Parties may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by any Loan Party without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.

 

(B)           SUBJECT TO THE CONDITIONS SET FORTH IN PARAGRAPH (B)(II) BELOW,
ANY LENDER OTHER THAN A CONDUIT LENDER MAY, IN THE ORDINARY COURSE OF BUSINESS
AND IN ACCORDANCE WITH APPLICABLE LAW, ASSIGN TO ONE OR MORE ASSIGNEES (EACH, AN
“ASSIGNEE”) ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT
(INCLUDING, WITHOUT LIMITATION, ITS REVOLVING CREDIT COMMITMENT, TERM LOAN
COMMITMENT AND/OR LOANS, PURSUANT TO AN ASSIGNMENT AND ACCEPTANCE, SUBSTANTIALLY
IN THE FORM OF EXHIBIT F) WITH THE PRIOR WRITTEN CONSENT (SUCH CONSENT NOT TO BE
UNREASONABLY WITHHELD OR DELAYED) OF:

 

(A)                              THE ADMINISTRATIVE AGENT, PROVIDED THAT NO
CONSENT OF THE ADMINISTRATIVE AGENT SHALL BE REQUIRED FOR AN ASSIGNMENT OF
(X) ANY REVOLVING CREDIT COMMITMENT TO AN ASSIGNEE THAT IS A LENDER WITH A
REVOLVING CREDIT COMMITMENT IMMEDIATELY PRIOR TO GIVING EFFECT TO SUCH
ASSIGNMENT OR (Y) ALL OR ANY PORTION OF A TERM LOAN TO A LENDER, AN AFFILIATE OF
A LENDER OR AN APPROVED FUND; AND

 

(B)                                FOR AN ASSIGNMENT OF ANY REVOLVING CREDIT
COMMITMENT, THE ISSUING LENDER.

 

100

--------------------------------------------------------------------------------


 

(II)         ASSIGNMENTS SHALL BE SUBJECT TO THE FOLLOWING ADDITIONAL
CONDITIONS:

 

(A)                              EXCEPT IN THE CASE OF AN ASSIGNMENT TO A
LENDER, AN AFFILIATE OF A LENDER OR AN APPROVED FUND OR AN ASSIGNMENT OF THE
ENTIRE REMAINING AMOUNT OF THE ASSIGNING LENDER’S COMMITMENTS OR LOANS UNDER ANY
FACILITY, THE AMOUNT OF THE COMMITMENTS OR LOANS OF THE ASSIGNING LENDER SUBJECT
TO EACH SUCH ASSIGNMENT (DETERMINED AS OF THE DATE THE ASSIGNMENT AND ASSUMPTION
WITH RESPECT TO SUCH ASSIGNMENT IS DELIVERED TO THE ADMINISTRATIVE AGENT) SHALL
NOT BE LESS THAN $5,000,000 (OR, IN THE CASE OF THE TERM   FACILITY, $1,000,000)
UNLESS THE ADMINISTRATIVE AGENT OTHERWISE CONSENTS;

 

(B)                                THE PARTIES TO EACH ASSIGNMENT SHALL EXECUTE
AND DELIVER TO THE ADMINISTRATIVE AGENT AN ASSIGNMENT AND ASSUMPTION, TOGETHER
WITH A PROCESSING AND RECORDATION FEE OF $3,500; AND

 

(C)                                THE ASSIGNEE, IF IT SHALL NOT BE A LENDER,
SHALL DELIVER TO THE ADMINISTRATIVE AGENT AN ADMINISTRATIVE QUESTIONNAIRE.

 

For the purposes of this subsection 13.6, the term “Approved Fund” has the
following meaning:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an affiliate of a Lender or (c) an entity or an
affiliate of an entity that administers or manages a Lender.

 

(III)        SUBJECT TO ACCEPTANCE AND RECORDING THEREOF PURSUANT TO
PARAGRAPH (B)(IV) BELOW, FROM AND AFTER THE EFFECTIVE DATE SPECIFIED IN EACH
ASSIGNMENT AND ASSUMPTION THE ASSIGNEE THEREUNDER SHALL BE A PARTY HERETO AND,
TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND ASSUMPTION, HAVE
THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THIS AGREEMENT, AND THE ASSIGNING
LENDER THEREUNDER SHALL, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH
ASSIGNMENT AND ASSUMPTION, BE RELEASED FROM ITS OBLIGATIONS UNDER THIS AGREEMENT
(AND, IN THE CASE OF AN ASSIGNMENT AND ASSUMPTION COVERING ALL OF THE ASSIGNING
LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH LENDER SHALL CEASE TO
BE A PARTY HERETO BUT SHALL CONTINUE TO BE ENTITLED TO THE BENEFITS OF (AND
BOUND BY ANY RELATED OBLIGATIONS UNDER) SUBSECTIONS 4.10, 4.11, 4.12, 4.13 AND
13.5).  ANY ASSIGNMENT OR TRANSFER BY A LENDER OF RIGHTS OR OBLIGATIONS UNDER
THIS AGREEMENT THAT DOES NOT COMPLY WITH THIS SUBSECTION 13.6 SHALL BE TREATED
FOR PURPOSES OF THIS AGREEMENT AS A SALE BY SUCH LENDER OF A PARTICIPATION IN
SUCH RIGHTS AND OBLIGATIONS IN ACCORDANCE WITH PARAGRAPH (C) OF THIS SUBSECTION.

 

(IV)        THE ADMINISTRATIVE AGENT, ACTING FOR THIS PURPOSE AS AN AGENT OF THE
BORROWER, SHALL MAINTAIN AT ONE OF ITS OFFICES A COPY OF EACH ASSIGNMENT AND
ASSUMPTION DELIVERED TO IT AND A REGISTER FOR THE RECORDATION OF THE NAMES AND
ADDRESSES

 

101

--------------------------------------------------------------------------------


 

OF THE LENDERS, AND THE COMMITMENTS OF, AND INTEREST AND PRINCIPAL AMOUNT OF THE
LOANS AND L/C OBLIGATIONS OWING TO, EACH LENDER PURSUANT TO THE TERMS HEREOF
FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR, AND THE BORROWER, THE ADMINISTRATIVE AGENT,
THE ISSUING LENDER AND THE LENDERS SHALL TREAT EACH PERSON WHOSE NAME IS
RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR
ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE
REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE BORROWER, THE ISSUING LENDER
AND ANY LENDER, AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE
PRIOR NOTICE.

 

(V)         UPON ITS RECEIPT OF A DULY COMPLETED ASSIGNMENT AND ASSUMPTION
EXECUTED BY AN ASSIGNING LENDER AND AN ASSIGNEE, THE ASSIGNEE’S COMPLETED
ADMINISTRATIVE QUESTIONNAIRE (UNLESS THE ASSIGNEE SHALL ALREADY BE A LENDER
HEREUNDER), THE PROCESSING AND RECORDATION FEE REFERRED TO IN PARAGRAPH (B) OF
THIS SUBSECTION AND ANY WRITTEN CONSENT TO SUCH ASSIGNMENT REQUIRED BY PARAGRAPH
(B) OF THIS SUBSECTION, THE ADMINISTRATIVE AGENT SHALL ACCEPT SUCH ASSIGNMENT
AND ASSUMPTION, RECORD THE INFORMATION CONTAINED THEREIN IN THE REGISTER AND
GIVE PROMPT NOTICE OF SUCH ASSIGNMENT AND RECORDATION TO THE BORROWER.  NO
ASSIGNMENT SHALL BE EFFECTIVE FOR PURPOSES OF THIS AGREEMENT UNLESS IT HAS BEEN
RECORDED IN THE REGISTER AS PROVIDED IN THIS PARAGRAPH.

 

(VI)        ON OR PRIOR TO THE EFFECTIVE DATE OF ANY ASSIGNMENT PURSUANT TO THIS
SUBSECTION 13.6(B), THE ASSIGNING LENDER SHALL SURRENDER ANY OUTSTANDING NOTES
HELD BY IT ALL OR A PORTION OF WHICH ARE BEING ASSIGNED.  ANY NOTES SURRENDERED
BY THE ASSIGNING LENDER SHALL BE RETURNED BY THE ADMINISTRATIVE AGENT TO THE
BORROWER MARKED “CANCELLED”.

 

Notwithstanding the foregoing, no Assignee, which as of the date of any
assignment to it pursuant to this subsection 13.6(b) would be entitled to
receive any greater payment under subsection 4.10 or 4.11 than the assigning
Lender would have been entitled to receive as of such date under such
subsections with respect to the rights assigned, shall be entitled to receive
such payments unless the Borrower has expressly consented in writing to waive
the benefit of this provision at the time of such assignment.

 

(C)           (I)  ANY LENDER OTHER THAN A CONDUIT LENDER MAY, IN THE ORDINARY
COURSE OF ITS BUSINESS AND IN ACCORDANCE WITH APPLICABLE LAW, WITHOUT THE
CONSENT OF THE BORROWER OR THE ADMINISTRATIVE AGENT, SELL PARTICIPATIONS TO ONE
OR MORE BANKS OR OTHER ENTITIES (A “PARTICIPANT”) IN ALL OR A PORTION OF SUCH
LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION
OF ITS COMMITMENTS AND THE LOANS OWING TO IT); PROVIDED THAT (A) SUCH LENDER’S
OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED, (B) SUCH LENDER SHALL
REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF
SUCH OBLIGATIONS, (C) SUCH LENDER SHALL REMAIN THE HOLDER OF ANY SUCH LOAN FOR
ALL PURPOSES UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND (D) THE
BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING LENDER AND THE OTHER LENDERS
SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH
SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.  ANY AGREEMENT
PURSUANT TO WHICH A LENDER SELLS SUCH A PARTICIPATION SHALL PROVIDE THAT SUCH
LENDER SHALL RETAIN THE SOLE RIGHT TO ENFORCE THIS AGREEMENT AND TO APPROVE ANY
AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION OF THIS AGREEMENT; PROVIDED
THAT SUCH AGREEMENT MAY PROVIDE THAT SUCH LENDER WILL NOT, WITHOUT

 

102

--------------------------------------------------------------------------------


 

THE CONSENT OF THE PARTICIPANT, AGREE TO ANY AMENDMENT, MODIFICATION OR WAIVER
THAT (1) REQUIRES THE CONSENT OF EACH LENDER DIRECTLY AFFECTED THEREBY PURSUANT
TO THE PROVISO TO THE SECOND SENTENCE OF SUBSECTION 13.1(A) AND (2) DIRECTLY
AFFECTS SUCH PARTICIPANT.  SUBJECT TO PARAGRAPH (C)(II) OF THIS SUBSECTION, THE
BORROWER AGREES THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF (AND
SHALL HAVE THE RELATED OBLIGATIONS UNDER) SUBSECTIONS 4.10, 4.11, 4.12, 4.13 
AND 13.5 TO THE SAME EXTENT AS IF IT WERE A LENDER AND HAD ACQUIRED ITS INTEREST
BY ASSIGNMENT PURSUANT TO PARAGRAPH (B) OF THIS SUBSECTION.  TO THE EXTENT
PERMITTED BY LAW, EACH PARTICIPANT ALSO SHALL BE ENTITLED TO THE BENEFITS OF
SUBSECTION 13.7(B) AS THOUGH IT WERE A LENDER, PROVIDED SUCH PARTICIPANT SHALL
BE SUBJECT TO SUBSECTION 13.7(A) AS THOUGH IT WERE A LENDER.

 

(II)         NO LOAN PARTY SHALL BE OBLIGATED TO MAKE ANY GREATER PAYMENT UNDER
SUBSECTION 4.10 OR 4.11 THAN IT WOULD HAVE BEEN OBLIGATED TO MAKE IN THE ABSENCE
OF ANY PARTICIPATION, UNLESS THE SALE OF SUCH PARTICIPATION IS MADE WITH THE
PRIOR WRITTEN CONSENT OF THE BORROWER AND THE BORROWER EXPRESSLY WAIVES THE
BENEFIT OF THIS PROVISION AT THE TIME OF SUCH PARTICIPATION.  ANY PARTICIPANT
THAT IS A NOT INCORPORATED UNDER THE LAWS OF THE UNITED STATES OF AMERICA OR A
STATE THEREOF SHALL NOT BE ENTITLED TO THE BENEFITS OF SUBSECTION 4.11 UNLESS
SUCH PARTICIPANT COMPLIES WITH SUBSECTION 4.11(B) AND PROVIDES THE FORMS AND
CERTIFICATES REFERENCED THEREIN TO THE LENDER THAT GRANTED SUCH PARTICIPATION.

 

(D)           ANY LENDER, WITHOUT THE CONSENT OF THE BORROWER OR THE
ADMINISTRATIVE AGENT, MAY AT ANY TIME PLEDGE OR ASSIGN A SECURITY INTEREST IN
ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO SECURE OBLIGATIONS OF
SUCH LENDER, INCLUDING, WITHOUT LIMITATION, ANY PLEDGE OR ASSIGNMENT TO SECURE
OBLIGATIONS TO A FEDERAL RESERVE BANK, AND THIS SUBSECTION SHALL NOT APPLY TO
ANY SUCH PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST; PROVIDED THAT NO SUCH
PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST SHALL RELEASE A LENDER FROM ANY OF
ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE (BY FORECLOSURE OR OTHERWISE) ANY SUCH
PLEDGEE OR ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO.

 

(E)           NO ASSIGNMENT OR PARTICIPATION MADE OR PURPORTED TO BE MADE TO ANY
ASSIGNEE OR PARTICIPANT SHALL BE EFFECTIVE WITHOUT THE PRIOR WRITTEN CONSENT OF
THE BORROWER IF IT WOULD REQUIRE THE BORROWER TO MAKE ANY FILING WITH ANY
GOVERNMENTAL AUTHORITY OR QUALIFY ANY LOAN OR NOTE UNDER THE LAWS OF ANY
JURISDICTION, AND THE BORROWER SHALL BE ENTITLED TO REQUEST AND RECEIVE SUCH
INFORMATION AND ASSURANCES AS IT MAY REASONABLY REQUEST FROM ANY LENDER OR ANY
ASSIGNEE OR PARTICIPANT TO DETERMINE WHETHER ANY SUCH FILING OR QUALIFICATION IS
REQUIRED OR WHETHER ANY ASSIGNMENT OR PARTICIPATION IS OTHERWISE IN ACCORDANCE
WITH APPLICABLE LAW.

 

(F)            NOTWITHSTANDING THE FOREGOING, ANY CONDUIT LENDER MAY ASSIGN ANY
OR ALL OF THE LOANS IT MAY HAVE FUNDED HEREUNDER TO ITS DESIGNATING LENDER
WITHOUT THE CONSENT OF THE BORROWER OR THE ADMINISTRATIVE AGENT AND WITHOUT
REGARD TO THE LIMITATIONS SET FORTH IN SUBSECTION 13.6(B).  EACH OF THE
BORROWER, EACH LENDER AND THE ADMINISTRATIVE AGENT HEREBY CONFIRMS THAT IT WILL
NOT INSTITUTE AGAINST A CONDUIT LENDER OR JOIN ANY OTHER PERSON IN INSTITUTING
AGAINST A CONDUIT LENDER ANY BANKRUPTCY, REORGANIZATION, ARRANGEMENT, INSOLVENCY
OR LIQUIDATION PROCEEDING UNDER ANY STATE BANKRUPTCY OR SIMILAR LAW, FOR ONE
YEAR AND ONE DAY AFTER THE PAYMENT IN FULL OF THE LATEST MATURING COMMERCIAL
PAPER NOTE ISSUED BY SUCH CONDUIT LENDER; PROVIDED, HOWEVER, THAT EACH LENDER
DESIGNATING ANY CONDUIT LENDER HEREBY AGREES TO INDEMNIFY, SAVE AND HOLD
HARMLESS EACH OTHER PARTY HERETO FOR ANY LOSS, COST, DAMAGE OR EXPENSE ARISING
OUT OF ITS

 

103

--------------------------------------------------------------------------------


 

inability to institute such a proceeding against such Conduit Lender during such
period of forbearance.  Each such indemnifying Lender shall pay in full any
claim received from the Borrower pursuant to this subsection 13.6(f) within 30
Business Days of receipt of a certificate from a Responsible Officer of the
Borrower specifying in reasonable detail the cause and amount of the loss, cost,
damage or expense in respect of which the claim is being asserted, which
certificate shall be conclusive absent manifest error.  Without limiting the
indemnification obligations of any indemnifying Lender pursuant to this
subsection 13.6(f), in the event that the indemnifying Lender fails timely to
compensate the Borrower for such claim, any Loans held by the relevant Conduit
Lender shall, if requested by the Borrower, be assigned promptly to the Lender
that administers the Conduit Lender and the designation of such Conduit Lender
shall be void.

 

(G)           IF THE BORROWER WISHES TO REPLACE THE LOANS OR COMMITMENTS UNDER
ANY FACILITY WITH ONES HAVING DIFFERENT TERMS, IT SHALL HAVE THE OPTION, WITH
THE CONSENT OF THE ADMINISTRATIVE AGENT AND SUBJECT TO AT LEAST THREE BUSINESS
DAYS’ ADVANCE NOTICE TO THE LENDERS UNDER SUCH FACILITY, INSTEAD OF PREPAYING
THE LOANS OR REDUCING OR TERMINATING THE COMMITMENTS TO BE REPLACED, TO
(I) REQUIRE THE LENDERS UNDER SUCH FACILITY TO ASSIGN SUCH LOANS OR COMMITMENTS
TO THE ADMINISTRATIVE AGENT OR ITS DESIGNEES AND (II) AMEND THE TERMS THEREOF IN
ACCORDANCE WITH SUBSECTION 13.1 (WITH SUCH REPLACEMENT, IF APPLICABLE, BEING
DEEMED TO HAVE BEEN MADE PURSUANT TO SUBSECTION 13.1(C)).  PURSUANT TO ANY SUCH
ASSIGNMENT, ALL LOANS AND COMMITMENTS TO BE REPLACED SHALL BE PURCHASED AT PAR
(ALLOCATED AMONG THE LENDERS UNDER SUCH FACILITY IN THE SAME MANNER AS WOULD BE
REQUIRED IF SUCH LOANS WERE BEING OPTIONALLY PREPAID OR SUCH COMMITMENTS WERE
BEING OPTIONALLY REDUCED OR TERMINATED BY THE BORROWER), ACCOMPANIED BY PAYMENT
OF ANY ACCRUED INTEREST AND FEES THEREON AND ANY AMOUNTS OWING PURSUANT TO
SUBSECTION 4.12.  BY RECEIVING SUCH PURCHASE PRICE, THE LENDERS UNDER SUCH
FACILITY SHALL AUTOMATICALLY BE DEEMED TO HAVE ASSIGNED THE LOANS OR COMMITMENTS
UNDER SUCH FACILITY PURSUANT TO THE TERMS OF THE FORM OF ASSIGNMENT AND
ACCEPTANCE ATTACHED HERETO AS EXHIBIT F, AND ACCORDINGLY NO OTHER ACTION BY SUCH
LENDERS SHALL BE REQUIRED IN CONNECTION THEREWITH.

 


13.7.        ADJUSTMENTS; SET-OFF.  (A)  EXCEPT TO THE EXTENT THAT THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS PROVIDES FOR PAYMENTS TO BE
ALLOCATED TO A PARTICULAR LENDER UNDER ANY FACILITY, IF ANY LENDER (FOR PURPOSES
OF THIS SENTENCE, A “BENEFITTED LENDER”) SHALL AT ANY TIME PRIOR TO ANY DATE IN
WHICH THE COMMITMENTS ARE TERMINATED AND THE LOANS OR REIMBURSEMENT OBLIGATIONS
BECOME DUE AND PAYABLE PURSUANT TO SECTION 9 (A “FACILITY ACCELERATION”) RECEIVE
ANY PAYMENT OF ALL OR PART OF THE OBLIGATIONS OWING TO IT UNDER ANY FACILITY, OR
RECEIVE ANY COLLATERAL IN RESPECT THEREOF (WHETHER VOLUNTARILY OR INVOLUNTARILY,
BY SET-OFF, PURSUANT TO EVENTS OR PROCEEDINGS OF THE NATURE REFERRED TO IN
SUBSECTION 9(F), OR OTHERWISE), IN A GREATER PROPORTION THAN ANY SUCH PAYMENT TO
OR COLLATERAL RECEIVED BY ANY OTHER LENDER, IF ANY, IN RESPECT OF THE
OBLIGATIONS OWING TO SUCH OTHER LENDER UNDER SUCH FACILITY, SUCH BENEFITTED
LENDER SHALL PURCHASE FOR CASH FROM THE OTHER LENDERS AN INTEREST (BY
PARTICIPATION, ASSIGNMENT OR OTHERWISE) IN SUCH PORTION OF THE OBLIGATIONS OWING
TO EACH SUCH OTHER LENDER UNDER SUCH FACILITY OR SHALL PROVIDE SUCH OTHER
LENDERS WITH THE BENEFITS OF ANY SUCH COLLATERAL, OR THE PROCEEDS THEREOF, AS
SHALL BE NECESSARY TO CAUSE SUCH BENEFITTED LENDER TO SHARE THE EXCESS PAYMENT
OR BENEFITS OF SUCH COLLATERAL OR PROCEEDS RATABLY WITH EACH OF THE LENDERS
UNDER SUCH FACILITY; PROVIDED, HOWEVER, THAT IF ALL OR ANY PORTION OF SUCH
EXCESS PAYMENT OR BENEFITS IS THEREAFTER RECOVERED FROM SUCH BENEFITTED LENDER,
SUCH PURCHASE SHALL BE RESCINDED, AND THE PURCHASE PRICE AND BENEFITS RETURNED,
TO THE EXTENT OF SUCH RECOVERY, BUT WITHOUT INTEREST.  IF ANY LENDER (FOR

 

104

--------------------------------------------------------------------------------



 


PURPOSES OF THIS SENTENCE, A “BENEFITTED LENDER”) SHALL AT ANY TIME AFTER A
FACILITY ACCELERATION RECEIVE ANY PAYMENT OF ALL OR PART OF THE OBLIGATIONS
OWING TO IT, OR RECEIVE ANY COLLATERAL IN RESPECT THEREOF (WHETHER VOLUNTARILY
OR INVOLUNTARILY, BY SETOFF, PURSUANT TO EVENTS OR PROCEEDINGS OF THE NATURE
REFERRED TO IN SUBSECTION 9(F), OR OTHERWISE (EXCEPT PURSUANT TO SUBSECTION 4.4,
4.13(D) OR 13.6)), IN A GREATER PROPORTION THAN ANY SUCH PAYMENT TO OR
COLLATERAL RECEIVED BY ANY OTHER LENDER, IF ANY, IN RESPECT OF SUCH OTHER
LENDER’S OBLIGATIONS OWING TO IT, SUCH BENEFITTED SHALL PURCHASE FOR CASH FROM
THE OTHER LENDERS AN INTEREST (BY PARTICIPATION, ASSIGNMENT OR OTHERWISE) IN
SUCH PORTION OF EACH SUCH OTHER LENDER’S OBLIGATIONS, OR SHALL PROVIDE SUCH
OTHER LENDERS WITH THE BENEFITS OF ANY SUCH COLLATERAL OR THE PROCEEDS THEREOF,
AS SHALL BE NECESSARY TO CAUSE SUCH BENEFITTED LENDER TO SHARE THE EXCESS
PAYMENT OF BENEFITS OF SUCH COLLATERAL OR PROCEEDS RATABLY WITH EACH OF THE
LENDERS; PROVIDED, HOWEVER, THAT IF ALL OR ANY PORTION OF SUCH EXCESS PAYMENT OF
BENEFITS IS THEREAFTER RECOVERED FROM SUCH BENEFITTED LENDER, SUCH PURCHASE
SHALL BE RESCINDED, AND THE PURCHASE PRICE AND BENEFITS RETURNED, TO THE EXTENT
OF SUCH RECOVERY, BUT WITHOUT INTEREST.

 

(B)           SUBJECT TO (I) THE CARVE OUT, (II) THE INTERIM ORDER (OR THE FINAL
ORDER, AS APPLICABLE) AND (III) AFTER GIVING OF THE NOTICE DESCRIBED IN
SECTION 9, NOTWITHSTANDING THE PROVISIONS OF SECTION 362 OF THE BANKRUPTCY CODE,
IN ADDITION TO ANY RIGHTS AND REMEDIES OF THE LENDERS PROVIDED BY LAW, EACH
LENDER SHALL HAVE THE RIGHT, WITHOUT PRIOR NOTICE TO THE BORROWER, ANY SUCH
NOTICE BEING EXPRESSLY WAIVED BY THE BORROWER TO THE EXTENT PERMITTED BY
APPLICABLE LAW, UPON THE OCCURRENCE OF AN EVENT OF DEFAULT UNDER
SUBSECTION 9(A) TO SET-OFF AND APPROPRIATE AND APPLY AGAINST ANY AMOUNT THEN DUE
AND PAYABLE UNDER SUBSECTION 9(A) BY THE BORROWER ANY AND ALL DEPOSITS (GENERAL
OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL), IN ANY CURRENCY, AND ANY
OTHER CREDITS, INDEBTEDNESS OR CLAIMS, IN ANY CURRENCY, IN EACH CASE WHETHER
DIRECT OR INDIRECT, ABSOLUTE OR CONTINGENT, MATURED OR UNMATURED, AT ANY TIME
HELD OR OWING BY SUCH LENDER OR ANY AFFILIATE, BRANCH OR AGENCY THEREOF TO OR
FOR THE CREDIT OR THE ACCOUNT OF THE BORROWER.  EACH LENDER AGREES PROMPTLY TO
NOTIFY THE BORROWER AND THE ADMINISTRATIVE AGENT AFTER ANY SUCH SET-OFF AND
APPLICATION MADE BY SUCH LENDER, PROVIDED THAT THE FAILURE TO GIVE SUCH NOTICE
SHALL NOT AFFECT THE VALIDITY OF SUCH SET-OFF AND APPLICATION.

 


13.8.        COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED BY ONE OR MORE OF THE
PARTIES TO THIS AGREEMENT ON ANY NUMBER OF SEPARATE COUNTERPARTS (INCLUDING BY
TELECOPY), AND ALL OF SUCH COUNTERPARTS TAKEN TOGETHER SHALL BE DEEMED TO
CONSTITUTE ONE AND THE SAME INSTRUMENT.  A SET OF THE COPIES OF THIS AGREEMENT
SIGNED BY ALL THE PARTIES SHALL BE DELIVERED TO THE BORROWER AND THE
ADMINISTRATIVE AGENT.

 

13.9.        Severability.  Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition   or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 


13.10.      INTEGRATION.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE ENTIRE AGREEMENT OF HOLDING AND EACH OF THE LOAN PARTIES PARTY HERETO, THE
ADMINISTRATIVE AGENT AND THE LENDERS WITH RESPECT TO THE SUBJECT MATTER HEREOF,
AND THERE ARE NO PROMISES, UNDERTAKINGS, REPRESENTATIONS OR WARRANTIES BY
HOLDING OR ANY OF THE LOAN PARTIES PARTY HERETO,

 

105

--------------------------------------------------------------------------------



 


THE ADMINISTRATIVE AGENT OR ANY LENDER RELATIVE TO THE SUBJECT MATTER HEREOF NOT
EXPRESSLY SET FORTH OR REFERRED TO HEREIN OR IN THE OTHER LOAN DOCUMENTS.

 


13.11.      GOVERNING LAW.  THIS AGREEMENT AND ANY NOTES AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT AND ANY NOTES SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK AND, TO THE EXTENT APPLICABLE, THE BANKRUPTCY CODE.

 


13.12.      SUBMISSION TO JURISDICTION; WAIVERS.  (A)  EACH PARTY HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY:

 

(I)          SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT
IS A PARTY, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT
THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE BANKRUPTCY COURT AND,
IF THE BANKRUPTCY COURT DOES NOT HAVE (OR ABSTAINS FROM) JURISDICTION, TO THE
NON-EXCLUSIVE GENERAL JURISDICTION OF ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION SITTING IN NEW YORK COUNTY, NEW YORK;

 

(II)         CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH
COURTS AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE
OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND AGREES NOT TO PLEAD OR CLAIM
THE SAME;

 

(III)        AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY
BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO THE BORROWER, THE
APPLICABLE LENDER OR THE ADMINISTRATIVE AGENT, AS THE CASE MAY BE, AT THE
ADDRESS SPECIFIED IN SUBSECTION 13.2 OR AT SUCH OTHER ADDRESS OF WHICH THE
ADMINISTRATIVE AGENT, ANY SUCH LENDER AND THE BORROWER SHALL HAVE BEEN NOTIFIED
PURSUANT THERETO;

 

(IV)        AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE
OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE
IN ANY OTHER JURISDICTION; AND

 

(V)         WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT
MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO IN
THIS SUBSECTION ANY CONSEQUENTIAL OR PUNITIVE DAMAGES.

 


13.13.      ABSENCE OF PREJUDICE TO THE PRE-PETITION LENDERS WITH RESPECT TO
MATTERS BEFORE THE BANKRUPTCY COURT.  NO LOAN PARTY WILL WITHOUT THE EXPRESS
CONSENT OF THE ADMINISTRATIVE AGENT (A) MENTION IN ANY PLEADING OR ARGUMENT
BEFORE THE BANKRUPTCY COURT IN SUPPORT OF, OR IN ANY WAY RELATING TO, A POSITION
THAT BANKRUPTCY COURT AUTHORIZATION SHOULD BE GRANTED ON THE GROUND THAT SUCH
AUTHORIZATION IS PERMITTED BY THIS AGREEMENT (UNLESS A PERSON OPPOSING ANY SUCH
PLEADING OR ARGUMENT RELIES ON THIS AGREEMENT TO ASSERT OR QUESTION THE
PROPRIETY OF SUCH) OR (B) IN ANY WAY ATTEMPT TO SUPPORT A POSITION BEFORE THE
BANKRUPTCY COURT BASED ON THE PROVISIONS OF THIS AGREEMENT. THE FACT THAT THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY BE PARTY TO THE PREPETITION CREDIT
FACILITY SHALL IN NO WAY PREJUDICE ITS RIGHTS UNDER, OR IN

 

106

--------------------------------------------------------------------------------


 

respect of, either the Prepetition Credit Facility or hereunder, and the
Administrative Agent or any such Lender shall be free to bring, oppose or
support any matter before the Bankruptcy Court no matter how treated in this
Agreement.

 


13.14.      JUDGMENT.  (A)   IF FOR THE PURPOSE OF OBTAINING JUDGMENT IN ANY
COURT IT IS NECESSARY TO CONVERT A SUM DUE HEREUNDER IN ONE CURRENCY INTO
ANOTHER CURRENCY, THE PARTIES HERETO AGREE, TO THE FULLEST EXTENT THAT THEY MAY
EFFECTIVELY DO SO, THAT THE RATE OF EXCHANGE USED SHALL BE THAT AT WHICH IN
ACCORDANCE WITH NORMAL BANKING PROCEDURES THE ADMINISTRATIVE AGENT COULD
PURCHASE THE FIRST CURRENCY WITH SUCH OTHER CURRENCY ON THE BUSINESS DAY
PRECEDING THE DAY ON WHICH FINAL JUDGMENT IS GIVEN.

 

(B)           THE OBLIGATIONS OF THE BORROWER IN RESPECT OF THIS AGREEMENT AND
ANY NOTE DUE TO ANY PARTY HERETO OR ANY HOLDER OF ANY BOND SHALL,
NOTWITHSTANDING ANY JUDGMENT IN A CURRENCY (THE “JUDGMENT CURRENCY”) OTHER THAN
THE CURRENCY IN WHICH THE SUM ORIGINALLY DUE TO SUCH PARTY OR SUCH HOLDER IS
DENOMINATED (THE “ORIGINAL CURRENCY”), BE DISCHARGED ONLY TO THE EXTENT THAT ON
THE BUSINESS DAY FOLLOWING RECEIPT BY SUCH PARTY OR SUCH HOLDER (AS THE CASE MAY
BE) OF ANY SUM ADJUDGED TO BE SO DUE IN THE JUDGMENT CURRENCY SUCH PARTY OR SUCH
HOLDER (AS THE CASE MAY BE) MAY IN ACCORDANCE WITH NORMAL BANKING PROCEDURES
PURCHASE THE ORIGINAL CURRENCY WITH THE JUDGMENT CURRENCY; IF THE AMOUNT OF THE
ORIGINAL CURRENCY SO PURCHASED IS LESS THAN THE SUM ORIGINALLY DUE TO SUCH PARTY
OR SUCH HOLDER (AS THE CASE MAY BE) IN THE ORIGINAL CURRENCY, THE BORROWER
AGREES, AS A SEPARATE OBLIGATION AND NOTWITHSTANDING ANY SUCH JUDGMENT, TO
INDEMNIFY SUCH PARTY OR SUCH HOLDER (AS THE CASE MAY BE) AGAINST SUCH LOSS, AND
IF THE AMOUNT OF THE ORIGINAL CURRENCY SO PURCHASED EXCEEDS THE SUM ORIGINALLY
DUE TO ANY PARTY TO THIS AGREEMENT OR ANY HOLDER OF NOTES (AS THE CASE MAY BE),
SUCH PARTY OR SUCH HOLDER (AS THE CASE MAY BE),

 

AGREES TO REMIT TO THE BORROWER, SUCH EXCESS.  THIS COVENANT SHALL SURVIVE THE
TERMINATION OF THIS AGREEMENT AND PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER.

 


13.15.      ACKNOWLEDGEMENTS.  THE BORROWER HEREBY ACKNOWLEDGES THAT:

 


(A)           IT HAS BEEN ADVISED BY COUNSEL IN THE NEGOTIATION, EXECUTION AND
DELIVERY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS;


 


(B)           NEITHER THE ADMINISTRATIVE AGENT NOR THE LENDERS HAS ANY FIDUCIARY
RELATIONSHIP WITH OR DUTY TO THE BORROWER ARISING OUT OF OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND THE RELATIONSHIP BETWEEN
THE ADMINISTRATIVE AGENT AND LENDERS, ON THE ONE HAND, AND THE BORROWER, ON THE
OTHER HAND, IN CONNECTION HEREWITH OR THEREWITH IS SOLELY THAT OF CREDITOR AND
DEBTOR; AND


 


(C)           NO JOINT VENTURE IS CREATED HEREBY OR BY THE OTHER LOAN DOCUMENTS
OR OTHERWISE EXISTS BY VIRTUE OF THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY AMONG THE LENDERS OR AMONG THE BORROWER AND THE LENDERS.


 


13.16.      WAIVER OF JURY TRIAL.  EACH OF THE BORROWER, THE ADMINISTRATIVE
AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY
IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY NOTES OR ANY
OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

107

--------------------------------------------------------------------------------


 


13.17.      CONFIDENTIALITY.  THE ADMINISTRATIVE AGENT AND EACH LENDER AGREES TO
KEEP CONFIDENTIAL ANY INFORMATION (A) PROVIDED TO IT BY OR ON BEHALF OF HOLDING,
THE BORROWER OR ANY OF THEIR RESPECTIVE SUBSIDIARIES PURSUANT TO OR IN
CONNECTION WITH THE LOAN DOCUMENTS OR (B) OBTAINED BY SUCH LENDER BASED ON A
REVIEW OF THE BOOKS AND RECORDS OF HOLDING, THE BORROWER OR ANY OF THEIR
RESPECTIVE SUBSIDIARIES; PROVIDED THAT NOTHING HEREIN SHALL PREVENT ANY LENDER
FROM DISCLOSING ANY SUCH INFORMATION (I) TO THE ADMINISTRATIVE AGENT OR ANY
OTHER LENDER, (II) TO ANY TRANSFEREE, OR PROSPECTIVE TRANSFEREE OR ANY CREDITOR
OR ANY ACTUAL OR PROSPECTIVE COUNTERPARTY (OR ITS ADVISORS) TO ANY SWAP OR
DERIVATIVE TRANSACTION RELATING TO THE BORROWER AND ITS OBLIGATIONS WHICH AGREES
TO COMPLY WITH THE PROVISIONS OF THIS SUBSECTION PURSUANT TO AN INSTRUMENT FOR
THE BENEFIT OF THE BORROWER (IT BEING UNDERSTOOD THAT EACH RELEVANT LENDER SHALL
BE SOLELY RESPONSIBLE FOR OBTAINING SUCH INSTRUMENT), (III) TO ITS AFFILIATES
AND THE EMPLOYEES, OFFICERS, DIRECTORS, AGENTS, ATTORNEYS, ACCOUNTANTS AND OTHER
PROFESSIONAL ADVISORS OF IT AND ITS AFFILIATES, PROVIDED THAT SUCH LENDER SHALL
INFORM EACH SUCH PERSON OF THE AGREEMENT UNDER THIS SUBSECTION 13.17 AND TAKE
REASONABLE ACTIONS TO CAUSE COMPLIANCE BY ANY SUCH PERSON REFERRED TO IN THIS
CLAUSE (III) WITH THIS AGREEMENT (INCLUDING, WHERE APPROPRIATE, TO CAUSE ANY
SUCH PERSON TO ACKNOWLEDGE ITS AGREEMENT TO BE BOUND BY THE AGREEMENT UNDER THIS
SUBSECTION 13.17), (IV) UPON THE REQUEST OR DEMAND OF ANY GOVERNMENTAL AUTHORITY
HAVING JURISDICTION OVER SUCH LENDER OR ITS AFFILIATES OR TO THE EXTENT REQUIRED
IN RESPONSE TO ANY ORDER OF ANY COURT OR OTHER GOVERNMENTAL AUTHORITY OR AS
SHALL OTHERWISE BE REQUIRED PURSUANT TO ANY REQUIREMENT OF LAW, PROVIDED THAT
SUCH LENDER SHALL, UNLESS PROHIBITED BY ANY REQUIREMENT OF LAW, NOTIFY THE
BORROWER OF ANY DISCLOSURE PURSUANT TO THIS CLAUSE (IV) AS FAR IN ADVANCE AS IS
REASONABLY PRACTICABLE UNDER SUCH CIRCUMSTANCES, (V) WHICH HAS BEEN PUBLICLY
DISCLOSED OTHER THAN IN BREACH OF THIS AGREEMENT, (VI) IN CONNECTION WITH THE
EXERCISE OF ANY REMEDY HEREUNDER OR UNDER ANY INTEREST RATE PROTECTION AGREEMENT
WITH ANY LENDER OR ITS AFFILIATES, (VII) IN CONNECTION WITH PERIODIC REGULATORY
EXAMINATIONS AND REVIEWS CONDUCTED BY THE NATIONAL ASSOCIATION OF INSURANCE
COMMISSIONERS OR ANY GOVERNMENTAL AUTHORITY HAVING JURISDICTION OVER SUCH LENDER
OR ITS AFFILIATES (TO THE EXTENT APPLICABLE), (VIII) IN CONNECTION WITH ANY
LITIGATION TO WHICH SUCH LENDER (OR, WITH RESPECT TO ANY INTEREST RATE
PROTECTION AGREEMENT, ANY AFFILIATE OF ANY LENDER PARTY THERETO) MAY BE A PARTY,
SUBJECT TO THE PROVISO IN CLAUSE (IV), AND (IX) IF, PRIOR TO SUCH INFORMATION
HAVING BEEN SO PROVIDED OR OBTAINED, SUCH INFORMATION WAS ALREADY IN THE
ADMINISTRATIVE AGENT’S OR A LENDER’S POSSESSION ON A NONCONFIDENTIAL BASIS
WITHOUT A DUTY OF CONFIDENTIALITY TO THE BORROWER BEING VIOLATED.

 

108

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

SIRVA WORLDWIDE, INC.

 

 

 

 

 

By:

 /s/ Eryk J. Spytek

 

 

 

Name:  Eryk J. Spytek

 

 

Title:    Secretary

 

 

 

 

 

 

 

SIRVA, INC.

 

 

 

 

 

By:

 /s/ Eryk J. Spytek

 

 

 

Name:  Eryk J. Spytek

 

 

Title:    Secretary

 

 

 

 

 

A FIVE STAR FORWARDING, INC.

 

 

 

 

 

By:

 /s/ Douglas V. Gathany

 

 

 

Name:  Douglas V. Gathany

 

 

Title:    Treasurer

 

 

 

 

 

A RELOCATION SOLUTIONS MANAGEMENT COMPANY

 

 

 

 

 

By:

 /s/ Douglas V. Gathany

 

 

 

Name:  Douglas V. Gathany

 

 

Title:    Treasurer

 

 

 

 

 

A THREE RIVERS FORWARDING, INC.

 

 

 

 

 

By:

 /s/ Douglas V. Gathany

 

 

 

Name:  Douglas V. Gathany

 

 

Title:    Treasurer

 

 

 

 

[Signature Page to Credit and Guarantee Agreement]

--------------------------------------------------------------------------------


 

A.V.L. TRANSPORTATION, INC.

 

 

 

 

 

By:

 /s/ Douglas V. Gathany

 

 

 

Name:  Douglas V. Gathany

 

 

Title:    Treasurer

 

 

 

 

 

 

 

ALASKA USA VAN LINES, INC.

 

 

 

 

 

By:

 /s/ Douglas V. Gathany

 

 

 

Name:  Douglas V. Gathany

 

 

Title:    Treasurer

 

 

 

 

 

ALLIED ALLIANCE FORWARDING, INC.

 

 

 

 

 

By:

 /s/ Douglas V. Gathany

 

 

 

Name:  Douglas V. Gathany

 

 

Title:    Treasurer

 

 

 

 

 

ALLIED CONTINENTAL FORWARDING, INC.

 

 

 

 

 

By:

 /s/ Douglas V. Gathany

 

 

 

Name:  Douglas V. Gathany

 

 

Title:    Treasurer

 

 

 

 

 

ALLIED DOMESTIC FORWARDING, INC.

 

 

 

 

 

By:

 /s/ Douglas V. Gathany

 

 

 

Name:  Douglas V. Gathany

 

 

Title:    Treasurer

 

 

 

 

 

 

 

ALLIED FREIGHT FORWARDING, INC.

 

 

 

 

 

By:

 /s/ Douglas V. Gathany

 

 

 

Name:  Douglas V. Gathany

 

 

Title:    Treasurer

 

[Signature Page to Credit and Guarantee Agreement]

 

--------------------------------------------------------------------------------


 

ALLIED INTERMODAL FORWARDING, INC.

 

 

 

 

 

By:

 /s/ Douglas V. Gathany

 

 

 

Name:  Douglas V. Gathany

 

 

Title:    Treasurer

 

 

 

 

 

 

 

ALLIED INTERNATIONAL N.A., INC.

 

 

 

 

 

By:

 /s/ Douglas V. Gathany

 

 

 

Name:  Douglas V. Gathany

 

 

Title:    Treasurer

 

 

 

 

 

ALLIED INTERSTATE TRANSPORTATION, INC.

 

 

 

 

 

By:

 /s/ Douglas V. Gathany

 

 

 

Name:  Douglas V. Gathany

 

 

Title:    Treasurer

 

 

 

 

 

ALLIED TRANSCONTINENTAL FORWARDING, INC.

 

 

 

 

 

By:

 /s/ Douglas V. Gathany

 

 

 

Name:  Douglas V. Gathany

 

 

Title:    Treasurer

 

 

 

 

 

ALLIED TRANSPORTATION FORWARDING, INC.

 

 

 

 

 

By:

 /s/ Douglas V. Gathany

 

 

 

Name:  Douglas V. Gathany

 

 

Title:    Treasurer

 

[Signature Page to Credit and Guarantee Agreement]

 

--------------------------------------------------------------------------------


 

ALLIED VAN LINES, INC.

 

 

 

 

 

By:

 /s/ Douglas V. Gathany

 

 

 

Name:  Douglas V. Gathany

 

 

Title:    Treasurer

 

 

 

 

 

 

 

ALLIED VAN LINES, INC. OF INDIANA

 

 

 

 

 

By:

 /s/ Douglas V. Gathany

 

 

 

Name:  Douglas V. Gathany

 

 

Title:    Treasurer

 

 

 

 

 

ALLIED VAN LINES TERMINAL COMPANY

 

 

 

 

 

By:

 /s/ Douglas V. Gathany

 

 

 

Name:  Douglas V. Gathany

 

 

Title:    Treasurer

 

 

 

 

 

AMERICAS QUALITY VAN LINES, INC.

 

 

 

 

 

By:

 /s/ Douglas V. Gathany

 

 

 

Name:  Douglas V. Gathany

 

 

Title:    Treasurer

 

 

 

 

 

ANAHEIM MOVING SYSTEMS, INC.

 

 

 

 

 

By:

 /s/ Douglas V. Gathany

 

 

 

Name:  Douglas V. Gathany

 

 

Title:    Treasurer

 

[Signature Page to Credit and Guarantee Agreement]

 

--------------------------------------------------------------------------------


 

CARTWRIGHT MOVING & STORAGE CO., INC.

 

 

 

 

 

By:

 /s/ Douglas V. Gathany

 

 

 

Name:  Douglas V. Gathany

 

 

Title:    Treasurer

 

 

 

 

 

 

 

CARTWRIGHT VAN LINES, INC.

 

 

 

 

 

By:

 /s/ Douglas V. Gathany

 

 

 

Name:  Douglas V. Gathany

 

 

Title:    Treasurer

 

 

 

 

 

CITY STORAGE & TRANSFER, INC.

 

 

 

 

 

By:

 /s/ Douglas V. Gathany

 

 

 

Name:  Douglas V. Gathany

 

 

Title:    Treasurer

 

 

 

 

 

CMS HOLDING, LLC

 

 

 

 

 

By:

 /s/ Douglas V. Gathany

 

 

 

Name:  Douglas V. Gathany

 

 

Title:    Treasurer

 

 

 

 

 

DJK RESIDENTIAL LLC

 

 

 

 

 

By:

 /s/ Douglas V. Gathany

 

 

 

Name:  Douglas V. Gathany

 

 

Title:    Treasurer

 

[Signature Page to Credit and Guarantee Agreement]

--------------------------------------------------------------------------------


 

EXECUTIVE RELOCATION CORPORATION

 

 

 

 

 

By:

 /s/ Douglas V. Gathany

 

 

 

Name:  Douglas V. Gathany

 

 

Title:    Treasurer

 

 

 

 

 

 

 

FEDERAL TRAFFIC SERVICE, INC.

 

 

 

 

 

By:

 /s/ Douglas V. Gathany

 

 

 

Name:  Douglas V. Gathany

 

 

Title:    Treasurer

 

 

 

 

 

FLEET INSURANCE MANAGEMENT, INC.

 

 

 

 

 

By:

 /s/ Douglas V. Gathany

 

 

 

Name:  Douglas V. Gathany

 

 

Title:    Treasurer

 

 

 

 

 

FRONTRUNNER WORLDWIDE, INC.

 

 

 

 

 

By:

 /s/ Douglas V. Gathany

 

 

 

Name:  Douglas V. Gathany

 

 

Title:    Treasurer

 

 

 

 

 

GLOBAL VAN LINES, INC.

 

 

 

 

 

By:

 /s/ Douglas V. Gathany

 

 

 

Name:  Douglas V. Gathany

 

 

Title:    Treasurer

 

[Signature Page to Credit and Guarantee Agreement]

--------------------------------------------------------------------------------


 

GLOBAL WORLDWIDE, INC.

 

 

 

 

 

By:

 /s/ Douglas V. Gathany

 

 

 

Name:  Douglas V. Gathany

 

 

Title:    Treasurer

 

 

 

 

 

 

 

GREAT FALLS NORTH AMERICAN, INC.

 

 

 

 

 

By:

 /s/ Douglas V. Gathany

 

 

 

Name:  Douglas V. Gathany

 

 

Title:    Treasurer

 

 

 

 

 

LYON VAN LINES, INC.

 

 

 

 

 

By:

 /s/ Douglas V. Gathany

 

 

 

Name:  Douglas V. Gathany

 

 

Title:    Treasurer

 

 

 

 

 

LYON WORLDWIDE SHIPPING, INC.

 

 

 

 

 

By:

 /s/ Douglas V. Gathany

 

 

 

Name:  Douglas V. Gathany

 

 

Title:    Treasurer

 

 

 

 

 

MANUFACTURING SUPPORT SERVICES, L.L.C.

 

 

 

 

 

By:

 /s/ Douglas V. Gathany

 

 

 

Name:  Douglas V. Gathany

 

 

Title:    Treasurer

 

[Signature Page to Credit and Guarantee Agreement]

--------------------------------------------------------------------------------


 

MERIDIAN MOBILITY RESOURCES, INC.

 

 

 

 

 

By:

 /s/ Douglas V. Gathany

 

 

 

Name:  Douglas V. Gathany

 

 

Title:    Treasurer

 

 

 

 

 

 

 

MOVE MANAGEMENT SERVICES, INC.

 

 

 

 

 

By:

 /s/ Douglas V. Gathany

 

 

 

Name:  Douglas V. Gathany

 

 

Title:    Treasurer

 

 

 

 

 

NA (UK) GP CORPORATION

 

 

 

 

 

By:

 /s/ Douglas V. Gathany

 

 

 

Name:  Douglas V. Gathany

 

 

Title:    Treasurer

 

 

 

 

 

NACAL, INC.

 

 

 

 

 

By:

 /s/ Douglas V. Gathany

 

 

 

Name:  Douglas V. Gathany

 

 

Title:    Treasurer

 

 

 

 

 

NAVL LLC:

 

 

 

 

 

By:

 /s/ Douglas V. Gathany

 

 

 

Name:  Douglas V. Gathany

 

 

Title:    Treasurer

 

 

 

 

 

 

 

NORAM FORWARDING, INC.

 

 

 

 

 

By:

 /s/ Douglas V. Gathany

 

 

 

Name:  Douglas V. Gathany

 

 

Title:    Treasurer

 

[Signature Page to Credit and Guarantee Agreement]

--------------------------------------------------------------------------------


 

NORTH AMERICAN FORWARDING, INC.

 

 

 

 

 

By:

 /s/ Douglas V. Gathany

 

 

 

Name:  Douglas V. Gathany

 

 

Title:    Treasurer

 

 

 

 

 

 

 

NORTH AMERICAN INTERNATIONAL HOLDING CORPORATION

 

 

 

 

 

By:

 /s/ Douglas V. Gathany

 

 

 

Name:  Douglas V. Gathany

 

 

Title:    Treasurer

 

 

 

 

 

 

 

NORTH AMERICAN INTERNATIONAL N.A., INC. (formerly known as StorEverything, Inc.)

 

 

 

 

 

By:

 /s/ Douglas V. Gathany

 

 

 

Name:  Douglas V. Gathany

 

 

Title:    Treasurer

 

 

 

 

 

NORTH AMERICAN LOGISTICS, LTD.

 

 

 

 

 

By:

 /s/ Douglas V. Gathany

 

 

 

Name:  Douglas V. Gathany

 

 

Title:    Treasurer

 

 

 

 

 

NORTH AMERICAN VAN LINES, INC.

 

 

 

 

 

By:

 /s/ Eryk J. Spytek

 

 

 

Name:  Eryk J. Spytek

 

 

Title:    Secretary

 

[Signature Page to Credit and Guarantee Agreement]

--------------------------------------------------------------------------------


 

NORTH AMERICAN VAN LINES OF TEXAS, INC.

 

 

 

 

 

By:

 /s/ Douglas V. Gathany

 

 

 

Name:  Douglas V. Gathany

 

 

Title:    Treasurer

 

 

 

 

 

 

 

RELOCATION RISK SOLUTIONS, LLC

 

 

 

 

 

By:

 /s/ Douglas V. Gathany

 

 

 

Name:  Douglas V. Gathany

 

 

Title:    Treasurer

 

 

 

 

 

RS ACQUISITION HOLDING, LLC

 

 

 

 

 

By:

 /s/ Douglas V. Gathany

 

 

 

Name:  Douglas V. Gathany

 

 

Title:    Treasurer

 

 

 

 

 

RS ACQUISITION, LLC

 

 

 

 

 

By:

 /s/ Douglas V. Gathany

 

 

 

Name:  Douglas V. Gathany

 

 

Title:    Treasurer

 

 

 

 

 

SIRVA CONTAINER LINES, INC.

 

 

 

 

 

By:

 /s/ Douglas V. Gathany

 

 

 

Name:  Douglas V. Gathany

 

 

Title:    Treasurer

 

[Signature Page to Credit and Guarantee Agreement]

--------------------------------------------------------------------------------


 

SIRVA FREIGHT FORWARDING, INC.

 

 

 

 

 

By:

 /s/ Douglas V. Gathany

 

 

 

Name:  Douglas V. Gathany

 

 

Title:    Treasurer

 

 

 

 

 

 

 

SIRVA GLOBAL RELOCATION, INC.

 

 

 

 

 

By:

 /s/ Douglas V. Gathany

 

 

 

Name:  Douglas V. Gathany

 

 

Title:    Treasurer

 

 

 

 

 

SIRVA IMAGING SOLUTIONS, INC.

 

 

 

 

 

By:

 /s/ Douglas V. Gathany

 

 

 

Name:  Douglas V. Gathany

 

 

Title:    Treasurer

 

 

 

 

 

SIRVA MLS, INC.

 

 

 

 

 

By:

 /s/ Douglas V. Gathany

 

 

 

Name:  Douglas V. Gathany

 

 

Title:    Treasurer

 

 

 

 

 

SIRVA RELOCATION LLC

 

 

 

 

 

By:

 /s/ Douglas V. Gathany

 

 

 

Name:  Douglas V. Gathany

 

 

Title:    Treasurer

 

[Signature Page to Credit and Guarantee Agreement]

--------------------------------------------------------------------------------


 

SIRVA SETTLEMENT OF ALABAMA, LLC

 

 

 

 

 

By:

 /s/ Douglas V. Gathany

 

 

 

Name:  Douglas V. Gathany

 

 

Title:    Treasurer

 

 

 

 

 

 

 

SIRVA SETTLEMENT, INC. (formerly known as SIRVA Title Agency, Inc.)

 

 

 

 

 

By:

 /s/ Douglas V. Gathany

 

 

 

Name:  Douglas V. Gathany

 

 

Title:    Treasurer

 

 

 

 

 

TRIDENT TRANSPORT INTERNATIONAL, INC.

 

 

 

 

 

By:

 /s/ Douglas V. Gathany

 

 

 

Name:  Douglas V. Gathany

 

 

Title:    Treasurer

 

 

[rest of page intentionally left blank]

 

 

 

 

 

 

 

[Signature Page to Credit and Guarantee Agreement]

--------------------------------------------------------------------------------


 

JPMORGAN CHASE BANK, N.A., as Administrative Agent, Issuing Lender and Lender

 

 

 

 

 

By:

 /s/ Charles O. Freedland

 

 

 

Name:  Charles O. Freedland

 

 

Title:    Managing Director

--------------------------------------------------------------------------------


 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

 /s/ Jonathan M. Barnes

 

 

 

Name:  Jonathan M. Barnes

 

 

Title:   Vice President

 

 

 

[Signature Page to Credit and Guarantee Agreement]

--------------------------------------------------------------------------------


 

Commercial Finance Services 1107, LLC

 

 

 

 

 

By:

 /s/ Anthony DiSimone

 

 

 

Name:  Anthony DiSimone

 

 

Title:    President

 

 

 

[Signature Page to Credit and Guarantee Agreement]

--------------------------------------------------------------------------------


 

BLACKPORT CAPITAL FUND LTD.

 

 

 

 

 

By:

 /s/ John Dronne

 

 

 

Name:  John Dronne

 

 

Title:   Chief Investment Officer

 

 

 

[Signature Page to Credit and Guarantee Agreement]

--------------------------------------------------------------------------------


 

MCDONNELL LOAN OPPORTUNITY LTD.
By: McDonnell Investment Management, LLC,
As Investment Manager

 

 

 

 

 

By:

 /s/ James R. Fellows

 

 

 

Name:  James R. Fellows

 

 

Title:   Managing Director

 

 

 

[Signature Page to Credit and Guarantee Agreement]

--------------------------------------------------------------------------------


 

Grand Central Asset Trust, HLD Series

 

 

 

 

 

By:

 /s/ Adam Jacobs

 

 

 

Name:  Adam Jacobs

 

 

Title:    Attorney-in-Fact

 

 

 

[Signature Page to Credit and Guarantee Agreement]

--------------------------------------------------------------------------------


 

Gleneagles CLO, Ltd.
By:  Highland Capital Management, L.P.,
As Collateral Manager
By:  Strand Advisors, Inc., Its General Partner

 

 

 

 

 

By:

 /s/ Ken McGovern

 

 

 

Name:  Ken McGovern

 

 

Title:    Treasurer
Strand Advisors, Inc., General Partners of Highland Capital Management, L.P.

 

 

 

[Signature Page to Credit and Guarantee Agreement]

--------------------------------------------------------------------------------


 

Grayson CLO, Ltd.
By:  Highland Capital Management, L.P.,
As Collateral Manager
By:  Strand Advisors, Inc., Its General Partner

 

 

 

 

 

By:

 /s/ Ken McGovern

 

 

 

Name:  Ken McGovern

 

 

Title:    Treasurer
Strand Advisors, Inc., General Partners of Highland Capital Management, L.P.

 

 

 

[Signature Page to Credit and Guarantee Agreement]

--------------------------------------------------------------------------------


 

Highland Credit Opportunities CDO, Ltd.
By:  Highland Capital Management, L.P.,
As Collateral Manager
By:  Strand Advisors, Inc., Its General Partner

 

 

 

 

 

By:

 /s/ Ken McGovern

 

 

 

Name:  Ken McGovern

 

 

Title:    Treasurer
Strand Advisors, Inc., General Partners of Highland Capital Management, L.P.

 

 

 

[Signature Page to Credit and Guarantee Agreement]

--------------------------------------------------------------------------------


 

Highland Loan Funding V Ltd.
By:  Highland Capital Management, L.P.,
As Collateral Manager
By:  Strand Advisors, Inc., Its General Partner

 

 

 

 

 

By:

 /s/ Ken McGovern

 

 

 

Name:  Ken McGovern

 

 

Title:    Treasurer
Strand Advisors, Inc., General Partners of Highland Capital Management, L.P.

 

 

 

[Signature Page to Credit and Guarantee Agreement]

--------------------------------------------------------------------------------


 

Jasper CLO, Ltd.
By:  Highland Capital Management, L.P.,
As Collateral Manager
By:  Strand Advisors, Inc., Its General Partner

 

 

 

 

 

By:

 /s/ Ken McGovern

 

 

 

Name:  Ken McGovern

 

 

Title:    Treasurer
Strand Advisors, Inc., General Partners of Highland Capital Management, L.P.

 

 

 

[Signature Page to Credit and Guarantee Agreement]

--------------------------------------------------------------------------------


 

Liberty CLO, Ltd.
By:  Highland Capital Management, L.P.,
As Collateral Manager
By:  Strand Advisors, Inc., Its General Partner

 

 

 

 

 

By:

 /s/ Ken McGovern

 

 

 

Name:  Ken McGovern

 

 

Title:    Treasurer
Strand Advisors, Inc., General Partners of Highland Capital Management, L.P.

 

 

 

[Signature Page to Credit and Guarantee Agreement]

--------------------------------------------------------------------------------


 

Longhorn Credit Funding, LLC
By:  Highland Capital Management, L.P.,
As Collateral Manager
By:  Strand Advisors, Inc., Its General Partner

 

 

 

 

 

By:

 /s/ Ken McGovern

 

 

 

Name:  Ken McGovern

 

 

Title:    Treasurer
Strand Advisors, Inc., General Partners of Highland Capital Management, L.P.

 

 

 

[Signature Page to Credit and Guarantee Agreement]

--------------------------------------------------------------------------------


 

Red River CLO Ltd.
By:  Highland Capital Management, L.P.,
As Collateral Manager
By:  Strand Advisors, Inc., Its General Partner

 

 

 

 

 

By:

 /s/ Ken McGovern

 

 

 

Name:  Ken McGovern

 

 

Title:    Treasurer
Strand Advisors, Inc., General Partners of Highland Capital Management, L.P.

 

 

 

[Signature Page to Credit and Guarantee Agreement]

--------------------------------------------------------------------------------


 

Rockwall CDO Ltd.
By:  Highland Capital Management, L.P.,
As Collateral Manager
By:  Strand Advisors, Inc., Its General Partner

 

 

 

 

 

By:

 /s/ Ken McGovern

 

 

 

Name:  Ken McGovern

 

 

Title:    Treasurer
Strand Advisors, Inc., General Partners of Highland Capital Management, L.P.

 

 

 

[Signature Page to Credit and Guarantee Agreement]

--------------------------------------------------------------------------------


 

Southfork CLO, Ltd.
By:  Highland Capital Management, L.P.,
As Collateral Manager
By:  Strand Advisors, Inc., Its General Partner

 

 

 

 

 

By:

 /s/ Ken McGovern

 

 

 

Name:  Ken McGovern

 

 

Title:    Treasurer
Strand Advisors, Inc., General Partners of Highland Capital Management, L.P.

 

 

 

[Signature Page to Credit and Guarantee Agreement]

--------------------------------------------------------------------------------


 

Loan Funding VII, LLC
By:  Highland Capital Management, L.P.,
As Collateral Manager
By:  Strand Advisors, Inc., Its General Partner

 

 

 

 

 

By:

 /s/ Ken McGovern

 

 

 

Name:  Ken McGovern

 

 

Title:    Treasurer
Strand Advisors, Inc., General Partners of Highland Capital Management, L.P.

 

 

 

[Signature Page to Credit and Guarantee Agreement]

--------------------------------------------------------------------------------


 

Eastland CLO, Ltd.
By:  Highland Capital Management, L.P.,
As Collateral Manager
By:  Strand Advisors, Inc., Its General Partner

 

 

 

 

 

By:

 /s/ Ken McGovern

 

 

 

Name:  Ken McGovern

 

 

Title:    Treasurer
Strand Advisors, Inc., General Partners of Highland Capital Management, L.P.

 

 

 

[Signature Page to Credit and Guarantee Agreement]

--------------------------------------------------------------------------------


 

SEI Institutional Managed Trust-Enhanced Income Fund

 

 

 

 

 

By:

 /s/ Brian Mitts

 

 

 

Name:  Brian Mitts

 

 

Title:    Senior Accountant

 

 

 

[Signature Page to Credit and Guarantee Agreement]

--------------------------------------------------------------------------------


 

SEI Institutional Investments Trust-Enhanced Income Fund

 

 

 

 

 

By:

 /s/ Brian Mitts

 

 

 

Name:  Brian Mitts

 

 

Title:    Senior Accountant

 

 

 

[Signature Page to Credit and Guarantee Agreement]

--------------------------------------------------------------------------------


 

Prospect Street Income Shares, Inc.

 

 

 

 

 

By:

 /s/ Brian Mitts

 

 

 

Name:  Brian Mitts

 

 

Title:    Senior Retail Accountant

 

 

 

[Signature Page to Credit and Guarantee Agreement]

--------------------------------------------------------------------------------


 

Pioneer Floating Rate Trust

 

 

 

 

 

By:

 /s/ Brian Mitts

 

 

 

Name:  Brian Mitts

 

 

Title:    Senior Retail Accountant

 

 

 

[Signature Page to Credit and Guarantee Agreement]

--------------------------------------------------------------------------------


 

Highland Floating Rate Fund

 

 

 

 

 

By:

 /s/ Brian Mitts

 

 

 

Name:  Brian Mitts

 

 

Title:    Senior Retail Accountant

 

 

 

[Signature Page to Credit and Guarantee Agreement]

--------------------------------------------------------------------------------


 

Highland Floating Rate Advantage Fund

 

 

 

 

 

By:

 /s/ Brian Mitts

 

 

 

Name:  Brian Mitts

 

 

Title:    Senior Retail Accountant

 

 

 

[Signature Page to Credit and Guarantee Agreement]

--------------------------------------------------------------------------------


 

Highland Credit Strategies Fund

 

 

 

 

 

By:

 /s/ Brian Mitts

 

 

 

Name:  Brian Mitts

 

 

Title:    Senior Retail Accountant

 

 

 

[Signature Page to Credit and Guarantee Agreement]

--------------------------------------------------------------------------------


 

First Trust/Highland Capital Floating Rate Income Fund II

 

 

 

 

 

By:

 /s/ Brian Mitts

 

 

 

Name:  Brian Mitts

 

 

Title:    Senior Retail Accountant

 

 

 

[Signature Page to Credit and Guarantee Agreement]

--------------------------------------------------------------------------------


 

First Trust/Highland Capital Floating Rate Income Fund

 

 

 

 

 

By:

 /s/ Brian Mitts

 

 

 

Name:  Brian Mitts

 

 

Title:    Senior Retail Accountant

 

 

 

[Signature Page to Credit and Guarantee Agreement]

--------------------------------------------------------------------------------


 

Highland Credit Strategies Holding Corporation

 

 

 

 

 

By:

 /s/ Ken McGovern

 

 

 

Name:  Ken McGovern

 

 

Title:    Treasurer
Strand Advisors, Inc., General Partners of Highland Capital Management, L.P.

 

 

 

[Signature Page to Credit and Guarantee Agreement]

--------------------------------------------------------------------------------


 

EGI-Fund (08-10) Investors, L.L.C.

 

 

 

 

 

By:

 /s/ Philip G. Tinkler

 

 

 

Name:  Philip G. Tinkler

 

 

Title:    Vice President

 

 

 

[Signature Page to Credit and Guarantee Agreement]

--------------------------------------------------------------------------------


 

NOMURA CORPORATE RESEARCH
AND ASSET MANAGEMENT INC.

 

 

 

 

 

By:

 /s/ David O. Crall

 

 

 

Name:  David O. Crall

 

 

Title:    Managing Editor

 

 

 

 

 

 

 

 

** on behalf of Battery Park High Yield Long Short Fund Ltd and Battery Park
High Yield Master Opportunity Fund Ltd

 

 

 

[Signature Page to Credit and Guarantee Agreement]

--------------------------------------------------------------------------------